X9ZOR DONIZININ AZORBAYCAN SEKTORUNDA
S$9FOQ-ASIMAN DONIZ BLOKUNUN
KOSFIYYATI, ISLONMOSi VO
HASILATIN PAY BOLGUSU HAQQINDA

AZORBAYCAN RESPUBLIKASI
DOVLOT NEFT SiRKOTI

iLo
BP EKSPLOREYSN (AZORBAYCAN) LiMiTED

va
ARDNS-NIN ORTAQ NEFT SiRKOTI

ARASINDA

SAZIS

AGREEMENT

ON THE EXPLORATION,
DEVELOPMENT AND PRODUCTION SHARING
FOR THE SHAFAG-ASIMAN OFFSHORE BLOCK
IN THE AZERBAIJAN SECTOR OF THE CASPIAN SEA

BETWEEN

THE STATE OIL COMPANY OF
THE REPUBLIC OF AZERBAIJAN

AND
BP EXPLORATION (AZERBAIJAN) LIMITED
AND

SOCAR OIL AFFILIATE
MUNDORICAT

MADDo 1
iSTIRAK PAYLARI

MADDo 2
HUQUQLARIN VERILMOSi VO SAZISIN OHATO DAIROSI

MADDo 3
TOROFLORIN TOMINATLARI, UMUMi
HUQUQLARI VO OHDOLIKLORi

MADDo 4

KOSFIYYAT DOVRU,

OLAVO KOSFIYYAT DOVRU,
ISLONMO VO HASILAT DOVRU

MADDoO 5
LAYIHONI iIDARO EDON ROHBOR KOMITO
VO ILLIK ig PROQRAMLARI

MADDO6 a 7
OMOLIYYAT SiRKOTI, iSCi HEYOTI VO PESO TOLIMi

MADD9 7
HESABAT VO NEFT-QAZ OMOLIYYATLARININ
YOXLANMASI HUQUQU

MADDo 8
TORPAQDAN VO DONIZDIBi SAHOLORDON iSTIFADO

MADDod 9
OBYEKTLORDON iSTIFADO

MADDO 10
KARBOHIDROGENLORIN ERKON HASILATI

1

21

28

35

38

39

43

TABLE OF CONTENTS

ARTICLE 1
PARTICIPATING INTERESTS

ARTICLE 2
GRANT OF RIGHTS AND SCOPE

ARTICLE 3
WARRANTIES AND GENERAL RIGHTS AND
OBLIGATIONS OF THE PARTIES

ARTICLE 4

EXPLORATION PERIOD,

ADDITIONAL EXPLORATION PERIOD, AND
DEVELOPMENT AND PRODUCTION PERIOD

ARTICLE 5
STEERING COMMITTEE FOR PROJECT
MANAGEMENT AND ANNUAL WORK PROGRAMMES

ARTICLE 6
OPERATING COMPANY, PERSONNEL AND TRAINING

ARTICLE 7
REPORTS AND ACCESS TO
PETROLEUM OPERATIONS

ARTICLE 8
USE OF LAND AND SEA BEDS

ARTICLE 9
USE OF FACILITIES

ARTICLE 10
EARLY PETROLEUM PRODUCTION

21

28

35

38

39

43
MADDO 11

PODRATGININ NEFT-QAZ OMOLIYYATLARI
MOSROFLORININ OVOZININ ODONILMOSI
VO HASILATIN BOLUSDURULMO@Si

MADDo 12
VERGi TUTULMASI

MADDO 13
KARBOHIDROGENLORIN QiIYMOTLONDIRILMOSI

MADDo 14
OMLAKA SAHIBLIK, ONUN iSTIFADOSi
VO LOGV EDILMOSi

MADDo 15
TOBIi QAZ

MADDO 16
SORBOST DONORLi VALYUTA

MADDoO 17
MUHASiBAT UCOTUNUN APARILMASI QAYDASI

MADDO 18
IDXAL VO ixRAC

MADDo 19
HASILATIN SORONCAMA KECMOSi

MADDO 20
SIGORTA, MOSULIYYOT VO MOSULIYYOTIN
ODONMOSi TOMINATLARI

MADDod 21
FORS-MAJOR HALLARI

44

49

82

88

96

100

102

103

107

112

121

ARTICLE 11

CONTRACTOR’S RECOVERY OF
PETROLEUM COSTS AND
PRODUCTION SHARING

ARTICLE 12
TAXATION

ARTICLE 13
VALUATION OF PETROLEUM

ARTICLE 14
OWNERSHIP, USE AND
ABANDONMENT OF ASSETS

ARTICLE 15
NATURAL GAS

ARTICLE 16
FOREIGN EXCHANGE

ARTICLE 17
ACCOUNTING METHOD

ARTICLE 18
IMPORT AND EXPORT

ARTICLE 19
DISPOSAL OF PRODUCTION

ARTICLE 20
INSURANCE, LIABILITIES AND.
INDEMNITIES

ARTICLE 21
FORCE MAJEURE

44

49

82

88

96

100

102

103

107

112

121
MADDo 22
ETIBARLILIQ, HUQUQ VO OHDOLIKLORIN
BASQASINA VERILMOSi VO TOMINATLAR

MADDo 23
TOTBIQ EDILO BILON HUQUQ,
IQTISADi SABITLOSMO VO ARBITRAJ

MADDo 24
BiLDIRISLOR

MADDO 25__
QUVVOYOMINMO TARIXi

MADDO 26
OTRAF MUHITIN MUHAFIZOSI VO TOHLUKOSIZLIK

MADDo 27
MOXFILIK

MADDO 28
BONUS ODONISLORi VO AKRHESABI ODOMOLOR

MADD@ 29
SAZiSIN QUVVOSINO XITAM VERILMOSi

MADDO 30
DIGOR MOSOLOLOR

OLAVOLOR

OLAVO |
TORIFLOR

OLAVO 2
KONTRAKT SAHOSi VO XORITO

124

129

132

134

136

140

143

147

153

Q)

(1)

iti

ARTICLE 22
VALIDITY, ASSIGNMENT AND.
GUARANTEES

ARTICLE 23
APPLICABLE LAW, ECONOMIC
STABILISATION AND ARBITRATION

ARTICLE 24
NOTICES

ARTICLE 25
EFFECTIVE DATE

ARTICLE 26
ENVIRONMENTAL PROTECTION AND SAFETY

ARTICLE 27
CONFIDENTIALITY

ARTICLE 28
BONUS PAYMENTS AND ACREAGE FEES

ARTICLE 29
TERMINATION

ARTICLE 30
MISCELLANEOUS

APPENDICES

APPENDIX 1
DEFINITIONS

APPENDIX 2
CONTRACT AREA AND MAP

124

129

132

134

136

140

143

147

153

()

a)
OLAVA 3
MUHASIBAT UGOTUNUN APARILMASI QAYDASI (14)

OLAVO 4
PODRATCI TOROFIN OSAS ANA SiRKOTININ
TOMINATININ NUMUNOSi (29)

OLAVO 5
AZORBAYCAN RESPUBLIKASI HOKUMOTININ
TOMINATI VO OHDOLIKLORI G1)

OLAVO 6
ARBITRAJ QAYDASI (39)

OLAVO 7
XAM NEFTIN VO TOBIi QAZIN HOCMLORININ OLCULMOsi
VO KEYFIYYOTININ MUOYYON EDILMOSi QAYDASI (42)

OLAVO 8
LAYiHO STANDARTLARI VO TEXNiKi SORTLOR (45)

OLAVO 9
OTRAF MUHITIN MUHAFIZOSi STANDARTLARI
VO METODLARI (46)

OLAVO 10
KOSFIYYAT iSLORi PROQRAMI (54)

ARDNS-NIN ORTAQ NEFT SIRKOTININ
YARADILMASINA DAiR
QOSMA

APPENDIX 3
ACCOUNTING PROCEDURE

APPENDIX 4
FORM OF CONTRACTOR PARTY’S
ULTIMATE PARENT COMPANY GUARANTEE

APPENDIX 5
GUARANTEE AND UNDERTAKING OF
THE GOVERNMENT OF THE REPUBLIC OF AZERBAIJAN

APPENDIX 6
ARBITRATION PROCEDURE

APPENDIX 7
CRUDE OIL AND NATURAL GAS MEASUREMENT
AND EVALUATION PROCEDURE

APPENDIX 8
DESIGN STANDARDS AND SPECIFICATIONS

APPENDIX 9
ENVIRONMENTAL STANDARDS
AND PRACTICES

APPENDIX 10
EXPLORATION WORK PROGRAMME

ADDENDUM
RELATING TO THE FORMATION OF
SOCAR OIL AFFILIATE

(4)

(29)

Bl)

(39)

(42)

(45)

(46)

(4)
X9OZOR DINIZININ AZORBAYCAN SEKTORUNDA
SOFOQ-ASIMAN DONIZ BLOKUNUN KOSFIYYATI,
iSLONMOSi VO HASILATIN PAY BOLGUSU HAQQINDA
SAZiS

BU SAZi$ _7 oktyvabr 2010-cu il tarixinda Azarbaycan
Respublikasinin Baki ssharinda,

bir torofdon Hékumot toskilat: olan AZORBAYCAN RESPUBLIKASI
DOVLOT NEFT SiRKOTI (“ARDNS”),

digor torafden iso Ingiltarado qeydo alinmis BP EKSPLOREYSN
(AZORBAYCAN) LiMITED sirkoti (“BP”) va

ARDNS torafinden yaradilacaq va onun tam nozaratinda olaraq ona
biitiinliiklo moxsus olacaq ARDNS-NIN ORTAQ NEFT SiRKOTi
(“ONS”)

arasinda tartib edilmis va baglanmisdir. ARDNS, BP vo ONS bundan sonra
birlikda “Torafler”, ayri-ayriliqda isa “Toraf’ adlanacaqlar. Miivafiq
qeydiyyat sonadlori ila tasdiq edildiyi kimi, Toraflorin hamisi qeydo
alindiqlari 6lkolarin qanunvericiliyina asason hiiquqi soxsdirlor.

NOZIRO ALARAQ Ki,

Azarbaycan Respublikasinin Konstitusiyasina, “Azorbaycan
Respublikasinin dévlat miistaqilliyi haqqinda” 18 oktyabr 1991-ci il tarixli
Konstitusiya Aktina vo “Yerin taki haqqinda” 13 fevral 1998-ci il tarixli
Azarbaycan Respublikas! Qanununa uygun  olaraq, Azorbaycan
Respublikasinda quruda vo su altinda yerin takinda tabii halda méveud olan
biitiin Karbohidrogenlear iizorinda = miilkiyyet hiiququ = Azorbaycan
Respublikasina moxsusdur va asagida géstarilon rasmi sonadlera asasan bu
Karbohidrogenlari idara etmok va onlara nazarat etmok salahiyyatlori
ARDNS-9 hovala edilmisdir; vo

“Azarbaycan Respublikas1 Dévlat Neft Sirkotinin yaradilmasi haqqinda”
Azarbaycan Respublikasi Prezidentinin 13 sentyabr 1992-ci il tarixli 200

AGREEMENT
ON THE EXPLORATION, DEVELOPMENT AND PRODUCTION
SHARING FOR THE SHAFAG-ASIMAN OFFSHORE BLOCK
IN THE AZERBAIJAN SECTOR OF THE CASPIAN SEA

THIS AGREEMENT, made and entered into in Baku, the Republic of
Azerbaijan, this 7th day of October 2010 by and between:

THE STATE OIL COMPANY OF THE REPUBLIC OF
AZERBAIJAN (“SOCAR”), a Government body, on the one hand; and

BP EXPLORATION (AZERBAIJAN) LIMITED (“BP”), a company
incorporated in England; and

SOCAR OIL AFFILIATE (“SOA”), a company to be formed and wholly
owned and controlled by SOCAR; on the other hand.

SOCAR, BP and SOA are collectively referred to herein as the “Parties”
and individually referred to as a “Party”. All the Parties are legal persons in
accordance with the legislation of the countries of their registration as
confirmed by appropriate documentation thereof,

WITNESSETH:

WHEREAS, in accordance with the Constitution of the Republic of
Azerbaijan, and the Constitutional Act of State Independence of the
Republic of Azerbaijan dated 18 October 1991, and the Law on Subsurface
of the Republic of Azerbaijan dated 13 February 1998, ownership of all
Petroleum existing in its natural state in underground or subsurface strata in
the Republic of Azerbaijan is vested in the Republic of Azerbaijan, and
based upon the below referenced authorisations the authority to control and
manage said Petroleum has been vested in SOCAR; and

WHEREAS, pursuant to Presidential Edict No. 200 concerning the creation
of the State Oil Company of the Republic of Azerbaijan dated 13 September
némroli Farmanina, “Azorbaycan Respublikasi1 Dévlot Neft Sirkotinin
strukturunun takmillasdirilmasi haqqinda” Azarbaycan  Respublikasi
Prezidentinin 24 yanvar 2003-cii il tarixli 844 némrali Formanina vo
ARDNS-nin Nizamnamesino ssason ARDNS_hasil edilmis _ biitiin
Karbohidrogenlara sahibliyi hoyata kegirir vo Azorbaycan Respublikasinda
biitiin Karbohidrogenlorin kasfiyyati vo islonmasi sahasinda _ biitiin
salahiyyotler ona havala edilmisdir, habelo “Xozer danizinin Azarbaycan
sektorunda Sefaq-Asiman doniz blokunun kasfiyyati, islanmasi va hasilatin
pay bélgiisii haqqinda” Azarbaycan Respublikasi Prezidentinin 7 sentyabr
2010-cu il tarixli 1089 némroli Sorancami ila ARDNS-a bu Sazisi
hazirlamaq vo onu Azarbaycan Respublikasimm adindan imzalamaq,
hamginin Sazisin qiivvede oldugu biitiin miiddat orzinda Sazisa aid olan
biitiin moasalolor iizro Sazisin tarafi kimi Azorbaycan Respublikasini tomsil
etmok salahiyyati verilmisdir; va

ARDNS Kontrakt sahasinda miisyyon isler gérmiisdiir, Kontrakt sahosindo
vo ya onun altinda tabii halda mévcud olan Karbohidrogenloarin kasfiyyatina
vo sonradan islenmasino vo hasilatina komak géstarmok arzusundadir; va

ARDNS va BP “Xozer donizinin Azorbaycan sektorunda Sofaq-Asiman
doniz blokunun kasfiyyati, igslanmasi vo hasilatin pay bélgiisii haqqinda
Sazisin osas kommersiya prinsiplori va miiddaalar1 haqqinda” 6 iyul 2010-
cu il tarixli sazig imzalamislar, va bu prinsipler va miiddoalar bu Sazisin
asasini taskil etmisdir; va

Podratg¢1 Kontrakt sahasinda Karbohidrogen  ehtiyatlarmm sameroali
islonmasi va hasilati iigiin texniki biliklora va tacriibaya, inzibatgiliq vo
idarsetma tizra ekspert biliklarina va maliyye ehtiyatlarma malikdir va bu
magsadla ARDNS ils miiqavila miinasibatlarina girmok arzusundadir,

BUNUNLA TOSDIQ EDILIR Ki, yuxarida sorh edilonlorin va agagida
gostarilacak garsiliqh Shdoliklorin miiqabil suratds yerina yetirilmasi iigiin
Toroflor asagidakilar barasinde raziliga galmislor:

1992, Presidential Edict No. 844 concerning restructuring of the State Oil
Company of the Republic of Azerbaijan dated 24 January 2003, and
SOCAR’s Charter, SOCAR owns all Petroleum produced and is vested with
the authority to carry out the exploration and development of all Petroleum
in the Republic of Azerbaijan, and pursuant to Presidential Decree No. 1089
On the Exploration, Development, and Production Sharing on the Shafag-
Asiman Offshore Block in the Azerbaijan Sector of the Caspian Sea dated 7
September 2010, SOCAR is authorised to prepare and execute this
Agreement on behalf of the Republic of Azerbaijan, and to represent the
Republic of Azerbaijan as the Party to the Agreement on all matters related
to the Agreement throughout the entire term thereof; and

WHEREAS, SOCAR has carried out certain work in the Contract Area and
now wishes to promote the exploration for, and subsequent development
and production of Petroleum existing in its natural state in, on or under the
Contract Area; and

WHEREAS, SOCAR and BP have executed an Agreement on the Basic
Commercial Principles and Provisions of an Exploration, Development and
Production Sharing Agreement for the Shafag-Asiman Offshore Block in
the Azerbaijan Sector of the Caspian Sea dated 6 July 2010, and such
principles and provisions have constituted the framework of this
Agreement; and

WHEREAS, Contractor has the technical knowledge and experience, the
administrative and managerial expertise, and financial resources to
efficiently develop and produce the Petroleum resources of the Contract
Area, and desires to contract with SOCAR for that purpose.

NOW THEREFORE, for and in consideration of the premises and mutual
covenants hereinafter set forth, the Parties agree as follows:
11

1.2

MADDO 1
isTIRAK PAYLARI
Her Podratgi tarafin bu Sazis iizra hiiquqlar1 va Ghdoliklori bu

Sazisin Baglandigi tarix ticiin istirak paylarinin asagida géstarilmis
miivafiq faizlorindo (“istirak paylart”) tosbit edilir:

Podratg taroflor Pay faizlari

BP alli (50) faiz
ONS alli (50) faiz
Comi yiiz (100) faiz

Toraflor razilagirlar ki, Istirak paylarmin  miiayyonlasdirilmis
faizlori, Kontrakt sahasi barasindo bir torafden Podratg: toraflorin vo
ya onlarin Ortaq sirkotlorinin hor hans1 biri ilo, digar tarofden isa hor
hans: Hékumet orqani va ya ARDNS arasinda har hansi ovvelki
sazislerdan va ya miiqavilalordon irali gala bilan biitiin hiiquq vo
Ohdoliklori avez edir. Torafler hamg¢inin razilasirlar ki, Baglanma
tarixindon baslayaraq bu Sazis Kontrakt sahasi barasinda ARDNS
ilo Podratgi taraflor arasinda vahid vo tam razilasmadir.

11

1.2

ARTICLE 1

PARTICIPATING INTERESTS

The rights and obligations under this Agreement of each of the
Contractor Parties shall be held in the following respective
percentage participating interests (the “Participating Interest”) as of
the Execution Date:

Contractor Parties Percentage
BP fifty (50) percent
SOA fifty (50) percent

TOTAL one hundred (100) percent

The Parties agree that the percentage Participating Interest shares
replace any rights and obligations which may exist regarding the
Contract Area by virtue of any prior agreement or contract between
any of the Contractor Parties or their Affiliates on the one hand, and
any Governmental Authority or SOCAR on the other hand. The
Parties agree that, from the Execution Date, this Agreement
constitutes the sole and complete understanding between SOCAR
and the Contractor Parties regarding the Contract Area.
2.1

2.2

MADDO 2

HUQUQLARIN VERILMOSi Vd SAZISIN DHATOD DAIROSI

Miistasna hiiquq verilmasi

Bu Sazisla ARDNS Podratgiya bu Sazisin sortlarina uygun olaraq
va onun qiivveda oldugu miiddet orzinda Kontrakt sahasinin
hiidudlari daxilinda va hemin saho ile bagli Neft-qaz omoliyyatlari
aparmaq iigiin miistasna hiiquq verir. Burada xiisusi géstorilon
hiiquqlar istisna olmaqla, bu Sazis donizin sothi va dibi, yerin taki,
habela hor hansi digor tabii ehtiyatlar vo ya su ehtiyatlar1 barasindo
Neft-qaz omoliyyatlarindan savay1 her hansi basqa foaliyyat névii
ila masgul olmag iigiin hiiquqlar nozerda tutmur.

Podratginin masreflarin avazinin 6danilmasi hiiququndan
istisna

Bu Sazisin basqa hissalorinda xiisusi nozordo tutulmus hallar istisna
olmaqla, bu Sazisin qiivvada oldugu miiddot, o ciimladan 4-cii
Maddoda nozarda tutulan uzadilmis miiddotlarin hamisi qurtardiqda
Kontrakt sahasindo sonaye hasilati basa gatdiqdan sonra Neft-qaz
amoliyyatlari noticasinda olde edilan hasilatin hacmi bu Sazisin
sortlorind uygun olaraq Podratgimin Osasl masroflerinin vo
Omoliyyat masroflorinin tam G6donilmasi iigiin kifayat etmirsa,
Podratgi avezi Gdonilmamis mesroflerinin ddonilmesi va ya
kompensasiya olunmasi hiiququna malik deyildir.

21

2.2

ARTICLE 2

GRANT OF RIGHTS AND SCOPE

Grant of Exclusive Right

SOCAR hereby grants to Contractor the sole and exclusive right to
conduct Petroleum Operations within and with respect to the
Contract Area in accordance with the terms of this Agreement and
during the term hereof. Except for the rights expressly provided for
herein, this Agreement shall not include rights for any activity other
than Petroleum Operations with respect to surface areas and sea
beds, sub-soil or to any other natural resource or aquatic resources.

Exception from Contractor’s Right to Cost Recovery

Except as expressly provided elsewhere herein, in the event
production resulting from Petroleum Operations, upon completion
of commercial production from the Contract Area at the end of the
term of this Agreement, inclusive of all extensions provided in
Article 4, is insufficient for full recovery of Contractor’s Capital
Costs and Operating Costs as provided hereunder, then Contractor
shall not be entitled to any reimbursement or compensation for any
of its costs not recovered.
3.1

3.2

MADD9O 3

____ TOROFLORIN TOMINATLARI,
UMUMi HUQUQLARI Vd OHDOLIKLORI

ARDNS-nin taminatlar:

ARDNS bildirir vo taminat verir ki:

(a)

(b)

o, 6z Nizamnamasinin soertlerina uygun olaraq lazimi
qaydada taskil edilmisdir vo m6vcudlugu qanunidir; vo

0, bu Sazisi baglamaq va icra etmak, bu Sazisin gortlorino
asason Podratg¢rya hiiquqlar va monafelor vermak va bu
Sazis iizra 6z Ghdoliklorini yerino yetirmok  iigiin
Azarbaycan Respublikasinm qanunvericiliyinda nozerdo
tutulmus biitiin salahiyyotlora malikdir.

ARDNS-nin iimumi 6hdoliklori

(a)

Neft-qaz omoliyyatlarmin hoyata_ kegirilmasi _ iigiin
Podratginin miiraciatino osason ARDNS 6z
salahiyyotlorinin — te hacmi  daxilinda ~~ Podratginin

asagidakilari almasi iigiin Podratgrya kbmoak etmokdon otrii
Hékumet organlarina miinasibatda qanun ¢arcivasinds
miimkiin olan biitiin soylori géstorir:

(i) Neft-qaz  omoliyyatlarmim samerali _hayata
kegirilmasi ti Hékumet organlarinin _ biitiin
zoruri icazolorini, o ciimlodon, lakin bunlarla
mohdudlasmadan, gémriik sonodlerini, vizalari,
yasayis icazolorini, rabita vasitolorinden istifado
ligiin icazolori, torpaq saholorindan va ya sudan
istifads iigiin icazolori, idxal va ixrac lisen-
ziyalarim, bank hesablarinm agilmasim, fis
saholori vo isgcilor iigiin monzillor aldo edilmasini;
habela

3.1

3.2

ARTICLE 3

WARRANTIES AND GENERAL RIGHTS
AND OBLIGATIONS OF THE PARTIES

Warranties of SOCAR

SOCAR represents and warrants that:

(a)

(b)

it is duly organised and validly existing in accordance with
the terms of its Charter; and

it has full authority under the laws of the Republic of
Azerbaijan to execute and perform this Agreement, to grant
the rights and interests to Contractor as provided under this
Agreement and to fulfil its obligations under this
Agreement.

General Obligations of SOCAR

(a)

Upon the request of Contractor for the implementation of
Petroleum Operations, SOCAR within the full limits of its
authority shall use its best lawful endeavours with respect
to Governmental Authorities to assist Contractor to obtain
the following:

(i) any necessary Governmental Authority approvals,
including but not limited to customs clearances,
residence permits, access to communication
facilities, licenses to enter land or water, import and
export licenses, the opening of bank accounts, the
acquisition of office space and employee
accommodation, as may be necessary for efficient
implementation of Petroleum Operations; and

(b)

(c)

(@d)

(ii) Kontrakt sahosino aid olan, lakin ARDNS-nin
ixtiyarinda va ya onun nazaroati altimda olmayan
biitiin geoloji, geofiziki, geokimyavi va texniki
molumatlar1 (0 ciimleden = quyular haqqinda
molumatlari va sair informasiyan1).

ARDNS_ Neft-qaz_ omoliyyatlarmm  somorali hayata
kegirilmasi iigiin zoruri oldugu hallarda biitiin basqa
miivafiq moasalolarda Podratgiya kémok etmakdon étrii 6z
salahiyyotlorinin tam hacmi daxilinds qanun gargivesinds
miimkiin olan biitiin soylori géstorir.

Podratgi yuxarida  géstarilonlorin temin edilmasi ilo
alaqedar ARDNS-nin gakdiyi biitiin qanunauygun,
aglabatan, faktiki vo birbasa masroflori ddayir, bu sartla ki,
bunlar miivafiq sonadlarla tasdiq edilmis olsun.

Podratginin miiraciatina asason ARDNS 6ziinda va ya onun
Ortaq sirkotlorinde, yaxud onun vo ya onlarin nozaroti
altinda olan va Kontrakt sahasina aid olan biitiin geoloji,
geofiziki, geokimyavi va texniki molumatlari vo
informasiyam, o ciimleden quyulara dair hor ciir molumati
Podratgiya toqdim edir. Podratg1 bu Sazisin icrasi ilo
alaqedar bu moalumatlarin va ya informasiyanin toplanmasi,
qaydaya salinmasi vo Podratgiya ¢atdirilmasinda ARDNS-
nin cakdiyi faktiki birbasa masrofleri 6dayir; ARDNS bu
mesroflera géra Podratgiya no monfaat gétiirmok, no do
zerera diigmak prinsipi asasinda hesab taqdim edir. Oger
ARDNS-nin taqdim etdiyi hesabdaki hor hansi bandlor
Podratginin néqteyi-nazerinca gésterilon tolabi temin
etmirso, Podratg1 bunu ARDNS-s bildirir, bundan sonra
ARDNS vo Podratgi irali siiriilmiis etirazlar’ birlikdo
nizama salmaq iiciin biitiin lazimi todbirlari  gériirlor.
ARDNS bu éhdoliyin yerino yetirilmasi ila alaqedar hor
hans1 molumatin vo ya informasiyanin diizgiinliiyiina vo ya
dolgunluguna heg bir taminat vermir.

6

(b)

(c)

(d)

(ii) all geological, geophysical, geochemical and
technical data (including well data and any other
information) of relevance to the Contract Area not
in SOCAR’s possession or under its control.

SOCAR within the full limits of its authority shall also use
its best lawful endeavours to assist Contractor in all other
relevant matters as may be necessary for the efficient
implementation of Petroleum Operations.

Contractor shall reimburse SOCAR for any lawful
reasonable actual direct costs incurred with respect to the
provision of the foregoing, provided such costs are
supported by appropriate documentary evidence.

Upon request of Contractor, SOCAR shall provide to
Contractor all geological, geophysical, geochemical and
technical data and information in the possession or control
of SOCAR or its Affiliates of relevance to the Contract
Area including all kinds of well data. Contractor shall pay
the actual direct costs incurred by SOCAR in the
implementation of this Agreement in gathering together,
handling and delivering any such data or information to
Contractor, which costs will be invoiced to Contractor by
SOCAR on the basis that SOCAR is to suffer no loss and
obtain no gain. If Contractor does not accept that any items
as invoiced by SOCAR satisfy this requirement, Contractor
shall notify SOCAR of any such objections and SOCAR
and Contractor shall take all necessary steps to mutually
resolve all objections raised by Contractor. SOCAR makes
no warranties as to the accuracy or completeness of any
such data or information in connection with the
performance of such obligation.
3.3 Podratc taraflarin taminatlari va hiiquqlari

(a)

(b)

Podratg1 taroflorin hor biri bildirir ki, 0, 6z tasis sonodlorinin
sortlorina uygun olaraq lazimi qaydada taskil edilmisdir,
méveudlugu qanunidir va miivafiq h6kumot icazoalorinin
alinmasi sortila bu Sazisin miiddaalarma miivafiq suratdo
Neft-qaz omoliyyatlarimm aparilmasi iigiin Azarbaycan
Respublikasinda va basqa yerlorda lazimi filiallar va ofislor
agmaga vo saxlamaga solahiyyoti vardir.

Hor Podratgi torafa, onun Ortaq sirkotlorina, habelo
Podratginin Subpodratgilarina salahiyyot verilir ki, bu
Sazisin qiivveda oldugu biitiin dévr orzinda Azarbaycan
Respublikasinda tasarriifat foaliyyoti va Neft-qaz
amoliyyatlari aparmaq iigiin va ya bunlarda istirak etmok
iiciin, o ciimladon Neft-qaz omoliyyatlari iigiin talab olunan
hor hansi omlak: satin almaq, icaraya gétiirmok va ya aldo
etmok iigiin Azorbaycan Respublikasinda 6z filiallarim,
daimi idaralorini, daimi niimayondoliklorini vo tasorriifat
foaliyyatinin diger formalarini tasis etsinler, bu sortla ki,
bela niimayondoliklar va tasarriifat foaliyyotinin digor
formalar1 Azorbaycan Respublikasinin qanunvericiliyindo
nozarda tutulmus rasmiyyatlera va qaydalara zidd olmasin.

3.4 Podratgi taraflarin imumi 6hdolikleri

(a)

(b)

3.5 bandinin miiddaalarm nozara almaq sortile, Podratgi
tarafler bu Sazisdo miisyyon olunmus sertlara uygun olaraq
Kasfiyyat dévrii va Olava kasfiyyat dévrii orzinde lazimi
maliyyo vosaitini, habelo = Kontrakt — sahasinda
Karbohidrogen —ehtiyatlarmin —qiymotlondirilmasi_ va
islonmosi iigiin maliyyo vasaitini temin edirlor.

Podratgi Neft-qaz omoliyyatlarim bu Sazisin sortlorino
miivafiq sokilde, lazimi soylo, tahliikesiz va somoroli
suratda va beynalxalq neft-qaz sanayesinda hamiliqla gabul
edilmis prinsiplora uygun olaraq aparmagi déhdoasino
gotiiriir. Texnoloji obyektler va avadanliq iicgiin layiho

3.3 Warranties and Rights of Contractor Parties

(a)

(b)

Each Contractor Party represents that it is duly organised
and validly existing in accordance with the terms of its
foundation documents and is authorised, subject to
governmental authorisations, to establish and maintain such
branches and offices in the Republic of Azerbaijan and
elsewhere as may be necessary to conduct Petroleum
Operations in accordance with the terms and conditions of
this Agreement.

Each Contractor Party, its Affiliates, and Contractor’s Sub-
contractors are hereby authorised throughout the term of
this Agreement to establish such branches, permanent
establishments, permanent representation and other forms
of business in the Republic of Azerbaijan as may be
necessary or appropriate to qualify to do business in the
Republic of Azerbaijan and to conduct or participate in
Petroleum Operations, including the purchase, lease or
acquisition of any property required for Petroleum
Operations, provided such establishments and other forms
of businesses comply with the formalities and procedures of
laws of the Republic of Azerbaijan in respect thereof.

3.4 General Obligations of Contractor Parties

(a)

(b)

Subject to Article 3.5, the Contractor Parties shall provide
the necessary funds during the Exploration Period and the
Additional Exploration Period and also funds to appraise,
evaluate and develop the Petroleum resources within the
Contract Area in accordance with the terms and conditions
set forth in this Agreement.

Contractor shall conduct Petroleum Operations in
accordance with the terms of this Agreement in a diligent,
safe and efficient manner and in accordance with generally
accepted principles of the international Petroleum industry.
As regards design standards and specifications for facilities
standartlar1 vo texniki sortler Layiho standartlarina uygun
olmalidir. Bu Sazisin bu miiddaa ilo ziddiyyat taskil eden
hor hansi sertina baxmayarag, ager her hansi Podratgi
torofin va ya onun Osas ana sirkotinin hor hansi foaliyyati,
yaxud faaliyyatsizliyi homin Podratgi tarefin va ya onun
Osas ana sirkotinin tatbiq edilen yurisdiksiyanin
qanunlarina asason cazalandirilmasina gatirib ¢ixara bilarsa,
Podratgi toraflerden heg biri bela foaliyyota va ya
foaliyyatsizliyo macbur edila bilmaz.

3.5 ONS-in istirak payinin maliyyalosdirilmasina dair xiisusi

miiddaa

(a)

(b)

Diger Podratgi terefler Qiivvayeminme  tarixinden
baslayaraq islonmo proqraminin tasdiq edilmosi tarixinodok
ONS-in Istirak payina diigon Neft-qaz omoliyyatlart
mesroflorinin yiiz (100) faizini, onlarm hor birinin Istirak
payin biitiin istirak paylarmm camino nisbotinds
maliyyolosdirmoyi 6hdolarina gotiiriirlor
(“Maliyyalasdirma”). Belo Maliyyalasdirmonin ovezi Digar
Podratg1 taraflera 3.5(c) bondinda géstarilen qgaydalara
miivafiq olaraq va 3.5(b) bandi ila noazardo tutulmus
faizlordon basqa heg bir digar faizlor tatbiq olunmadan
Sazis iizro ONS-in istirak payma diigon Karbohidrogenlorin
bir hissasinin hesabina édonilocak.

Diger Podratg1 taraflarin bela Maliyyolasdirma ila alaqadar
xarclar cakmis oldugu tarixdon baslayaraq Digar Podratgi
taroflera Maliyyolosdirmonin ovezinin tam ddonilmasi
tarixina qader Maliyyalasdirmanin édonilmomis balansina
(“Odonilmamis balans”) hor Taqvim riibii LIBOR iistogol
iki (2) faiz doracosi ilo illik faiz hesablanr. Odonilmomis
balans, Digor Podratgi toraflorin ONS-in istirak payim
3.5(a) bandina asason maliyyolesdirmok iigiin ayirdigi
biitiin vasaitlorden (onlara bu 3.5(b) bendina uygun suratda
hesablanmis faizlorlo birlikda), 3.5(c) bendina miivafiq
qaydada ONS-in istirak — payina diison va
Maliyyalasdirmonin ovezinin ddonilmosi iiciin Digar

and equipment the Design Standards shall apply. No
Contractor Party shall be required to act or refrain from
acting if to do so would make such Contractor Party or its
Ultimate Parent Company liable to penalization under the
laws of any jurisdiction applicable to such Contractor Party
or its Ultimate Parent Company notwithstanding anything
to the contrary in this Agreement.

3.5 Special Provision for Carrying SOA’s Participating Interest

(a)

(b)

The Other Contractor Parties shall have the obligation to
carry, in the proportion that each of their Participating
Interests bears to the total of all of their Participating
Interests, one hundred (100) percent of Petroleum Costs
attributable to SOA’s Participating Interest from the
Effective Date until the date of approval of the
Development Programme (the “Carry”). Such Carry shall
be reimbursed to the Other Contractor Parties by SOA
compensating the Other Contractor Parties from a part of
Petroleum allocated to SOA’s Participating Interest share
under this Agreement in accordance with the procedures set
forth in Article 3.5(c) without any interest accrued other
than as provided for in Article 3.5(b).

From the date costs related to such Carry are incurred by
the Other Contractor Parties until the date of reimbursement
to the Other Contractor Parties of the Carry in full, an
annual interest rate equal to LIBOR plus two (2) percent
shall be applied to the unrecovered balance of the Carry
(the “Unrecovered Balance”) on a Calendar Quarter basis.
The Unrecovered Balance means all funds allocated by the
Other Contractor Parties to carry SOA’s Participating
Interest share of Petroleum Costs under Article 3.5(a),
together with interest accumulated thereon as calculated
pursuant to this Article 3.5(b), less the amounts in
equivalent value of SOA’s share of Petroleum provided to
(c)

(@d)

Podratgi teraflera taqdim edilon Karbohidrogenlorin
doyoarine ekvivalent mablaglori g¢ixmaqla miisyyan edilir.

Sonaye hasilatinin baslanma tarixindan etibaran ONS
Maliyyalasdirmonin avezini Digar Podratg: taraflera onlarin
hor birinin istirak paymm biitin istirak paylarmin comino
olan nisbatda asagidaki qaydada édayacak:

(i) ONS-in istirak payina diigon Masroflorin ovozinin
6donilmasi iigiin Karbohidrogenlorin yiiz (100)
faizi Maliyyolesdirmonin ovezinin va ona
hesablanmis faizlorin 6danilmasina yénaldilacak;

(ii) 3.5(c)(i) bendina asasan Maliyyolasdirmonin
avezinin va ona hesablanmis faizlorin 6donilmasi
tigiin nozordo tutulan Karbohidrogenlorin hacmino
miilkiyyot hiiququ Diger Podratgi — taraflera
Catdirilma mantagasinds ke¢ir. Karbohidrogenlorin
séziigedon hocmlorinin doyeri 13.1  bandinin
miiddaalarina uygun olaraq hesablanir.

Bu Sazisin 3.5(c) bandinin miiddoalant ilo ziddiyyato
baxmayaraq, ONS Odonilmomis balansin — ovozini
biitévliikle va ya qismon 6z payina diison Monfoat
Karbohidrogenlori hesabina vaxtindan avval édaya bilor.

ONS 6z istirak payim biitévliikls va ya qismon Usiincii
tarafa va ya Podratgi tarafa giizast etdikdo, Digar Podratgi
toroflorin bu Sazisin 3.5(a) bondi ila nazardo tutulan
Ohdoliklori istirak payinm  giizast edilon _hissasino
proporsional olaraq azalir. istirak payin1 ONS-don alan tarof
Maliyyolosdirma Ghdoliyini onun {stirak payin biitiin
Digor Podratg: toroflorin istirak paylarmin comina olan
nisbatda qabul edir. ONS va/va ya ONS-in hiiquq varisi
giizost tarixina Odonilmomis balansin avezini (ona
hesablanmis faizlo birlikds) giizost edilmis istirak payma
proporsional mablegda Diger Podratgi teraflara édamoyo
borcludur, va bela édamoa giizast tarixinds hoyata

(c)

(d)

the Other Contractor Parties as compensation therefor in the
manner described in Article 3.5(c).

From the Commencement Date of Commercial Production,
the Carry shall be reimbursed by SOA to the Other
Contractor Parties in the proportion that each of their
Participating Interests bears to the total of all of their
Participating Interests as follows:

(i) one hundred (100) percent of the Cost Recovery
Petroleum attributable to SOA’s Participating
Interest shall be used to reimburse the Carry and
accumulated interest thereon;

(ii) the transfer of title to the Other Contractor Parties
of volumes of Petroleum to reimburse the Carry
and accumulated interest thereon, as defined in
Article 3.5(c)(i), shall be made at the Delivery
Point. The value of the said volumes of Petroleum
shall be calculated in accordance with the
provisions of Article 13.1.

Notwithstanding Article 3.5(c) of this Agreement to the
contrary, SOA shall have the right to reimburse in advance
all or part of the Unrecovered Balance out of its share of
Profit Petroleum.

If SOA assigns all or a part of its Participating Interest to
any Third Party or a Contractor Party, the obligations of the
Other Contractor Parties provided for in Article 3.5(a) of
this Agreement shall be reduced to the extent of the
Participating Interest assigned. The assignee of a
Participating Interest from SOA shall thereupon assume the
Carry obligation in the proportion that its Participating
Interest share bears to the total Participating Interest shares
of all of the Other Contractor Parties. SOA and/or SOA’s
assignee shall reimburse to the Other Contractor Parties the
portion of the Unrecovered Balance corresponding to the
Participating Interest assigned which has not been
(f)

(g)

kegirilmolidir. Yuxanda géstorilon 6hdaliyin ONS va/yaxud
ONS-in hiiquq varisi torafinden qabul edilmasi belo
giizastin mocburi sartidir.

Digor Podratgi toroflorden her hansi biri 6z istirak payin
biitévliikla va ya qismon Uciincii tarafo, Podrate: tarafa vo
ya onun Ortaq sirkatino giizost etdikdo, belo Podratg: tarafin
bu Sazisin 3.5(a) bandi ila nazerdo tutulan Ghdoliklori
istirak payin giizost edilon hissasino proporsional olaraq
azalir. Bela Podratg1 tarofin hiiquqi varisi Maliyyalasdirmo
Ohdoliyini onun Istirak payin biitiin Digar Podratg1
toraflorin istirak paylarmin camino olan nisbotda qobul edir.
Yuxanda géstorilon Ghdoliyin belo Ugiincii taraf, Podratg1
toref va ya Ortaq sirkoti tarofinden gabul edilmasi belo
giizastin mocburi sartidir.

ONS-in bu Sazis iizra istirak payinm artmasi heg bir halda
Digar Podratg: toraflerin 3.5(a) bandina miivafiq olaraq
ONS-in  istirak  payinin_~—maliyyolesdirilmasi_ —iizra
Ohdoliklorinin artmasina sabab ola bilmaz.

(f)

(g)

recovered as at the date of assignment, together with
interest accrued thereto in accordance with Article 3.5(b),
with such reimbursement to occur at the date of the
assignment. The acceptance by SOA and/or SOA’s assignee
of the said obligation for reimbursement shall be a binding
condition of such assignment.

If one of the Other Contractor Parties assigns all or a part of
its Participating Interest to a Third Party, a Contractor Party
or its Affiliate, the obligations of such Other Contractor
Party under Article 3.5(a) of this Agreement shall be
reduced to the extent of the Participating Interest assigned.
The assignee of such Other Contractor Party shall
thereupon assume the Carry obligation in the proportion
that its Participating Interest share bears to the total
Participating Interest shares of all of the Other Contractor
Parties. The acceptance by such Third Party, Contractor
Party or Affiliate of the said obligation shall be a binding
condition of such assignment.

In no event shall an increase by SOA of its Participating
Interest under this Agreement create an obligation of the
Other Contractor Parties to carry such increase in SOA’s
Participating Interest under Article 3.5(a).
41

4.2

MADDO 4

KOSFIYYAT DOVRU, _
OLAVO KOSFIYYAT DOVRU,
ISLONMO Vd HASILAT DOVRU

Kasfiyyat dévrii

Kosfiyyat dévriiniin miiddati bu Sazisin Qiivvayominmo tarixinden
etibaran dérd (4) ildir.

Koasfiyyat dévrii arzinda is éhdoliklari

(a) Podratg1 Kasfiyyat dévrii arzinda asagida géstarilon islori
hoyata kegirir:

(i) Kontrakt sahasindo an azi min alli doqquz (1059)
kvadrat kilometr sahasinda iigdlgiilii ~seysmik
tadqiqat aparir, tadqiqatin noticalorini tahlil vo
tofsir edir va qazma iigiin tahliikesiz va ekoloji
cahatdon yararli yer segmak moqsadila Kontrakt
sahasinin miihondis-geoloji tadqiqatim aparir;

(ii) 4.2(d) bondinin miiddoalarim nazera almaq sortilo,
Kontrakt sahasinda iki (2) kasfiyyat quyusu qazir;

(iii) | Otraf miihitin miihafizasino dair lazimi tedqiqat
aparir;

(iv) Seysmik tadqiqat, hor kasfiyyat quyusunun
qazilmasi vo digor isler basa gatdiqcea, 4.2(a) (i)-
(iii) bendlarinda nazarda tutulmus isler barasinds
tam informasiya, cari va yekun hesabatlari taqdim
edir.

(b) 4.2(a) (i)H{iii) bandlarinde géstarilmis islarin névlori,
metodlar1 va hocmi, kesfiyyat quyularmin qazilmasi vo
tamamlanmasi prosesinda siixur niimunolorinin gétiirtilmasi

4.1

4.2

ARTICLE 4
EXPLORATION PERIOD,

ADDITIONAL EXPLORATION PERIOD, AND
DEVELOPMENT AND PRODUCTION PERIOD

Exploration Period

The Exploration Period shall be four (4) years from the Effective
Date of this Agreement.

Work Obligations During the Exploration Period

(a) During the Exploration Period Contractor shall carry out the
following work:

(i) Shoot, process and interpret a minimum of one
thousand and fifty nine (1,059) square kilometres of
three dimensional seismic in the Contract Area and
carry out an upper section site survey in the
Contract Area to select a safe and environmentally
sound site for drilling;

(ii) Subject to Article 4.2(d), drill in the Contract Area
two (2) exploration wells;

(iii) Conduct the necessary environmental protection
study;

(iv) Provide SOCAR with all information on operations
specified in Articles 4.2(a) (i)-(iii), both routine
and final, after completion of seismic, drilling of
each well and all other work.

(b) Types, methods and scope of work as defined in Articles
4.2(a) (i)-(iii), methods and list of analyses including core
samplings in the process of drilling and completion of the

(c)

daxil olmagqla, todqiqat islorinin metodlari va  siyahisi,
homginin géstorilon isler haqqinda Podratginin ARDNS-o
verdiyi informasiyanin névii, hacmi va  miiddotlori
Kosfiyyat islori programinda tasvir edilir.

Kosfiyyat dévrii orzinda Podratgmm 4.2(a) (iii)
bandlarinda géstorilmis Ghdoliklorinin he¢ birini vo ya bir
hissasini yerino yetirmomesi Podratgmin bu Sazis iizro
Ohdoliklorinin K6klii pozuntusu hesab olunur. Bu halda
ARDNS-nin 6z miilahizosina géra bu Sazisa 29.1 bondino
asason xitam vermok hiiququ vardir va Podratginin
Qiivvayeminme tarixinden baslayaraq Kosfiyyat dévrii
arzinds ¢gakdiyi biitiin mosroflorinin Ovazi ddonilmir. Bu
4.2(c) bandina uygun olaraq bu Sazisa ARDNS tarefinden
xitam verilmasi bu 4.2(c) bendina asason K6klii pozuntuya
géra ARDNS-nin Podratgrya gars yegana hiiquqi miidafio
vasitasidir. Belo xitam vermo istar ARDNS-nin, istarsa do
Podratginin xitam vermaden avvel meydana ¢ixa bilon
iddialarina heg bir zorar daymadon hoyata kegirilir.

Oger laydaki tezyiq min (1000) atmosferden ¢ox olub
karbohidrogenlorin  sinagi_ va hasilati_iigiin yeni
texnologiyalarin islonib  hazirlanmasin_ taleb — edarsa,
Kasfiyyat dévrii va ya miivafiq olaraq Olava kasfiyyat
dévrii Toraflorin razilasdirdigi vo miivafiq texnologiyalarin
islonib hazirlanmasi iigiin zaruri olan miiddota uzadila bilor.

Hor hansi qazma qurgusunun, avadanligin, infrastrukturun
olmamasi —_va/yaxud_~—onlarin_~—algatmazligi, —_habelo
infrastruktur taloblarini + Azarbaycan Respublikasinda
foaliyyat gésteran neft-qaz operatorlarmin is proqramlart ilo
alaqalondirmak zoruratinden irali golen her hansi basqa
soraitin mévcudlugu Podratgrya Kosfiyyat dévriinda va ya
Slave kasfiyyat dévriinde, yaxud onlarin uzadilmasi
miiddotlorinda gériilecoak her hansi islori modifikasiya
etmaya va dayisdirmaya asas vermir; lakin bu sartla ki,
Kasfiyyat dévrii va ya miivafiq olaraq Olava kasfiyyat
dévrii qazima qurgusundan istifado etmek imkani ilo

(c)

exploration wells and also types, volumes and deadlines for
provision of information on such work by Contractor to
SOCAR are described in the Exploration Work Programme.

Contractor’s failure to perform all or a portion of its
obligations as set out in Articles 4.2(a) (i)-(iii) during the
Exploration Period shall constitute a Material Breach by
Contractor of its obligations under this Agreement. In this
case SOCAR shall have the right at its sole discretion to
terminate this Agreement pursuant to Article 29.1, and all
costs incurred by Contractor from the Effective Date during
the Exploration Period shall not be Cost Recoverable.
Termination of this Agreement by SOCAR pursuant to this
Article 4.2(c) shall be SOCAR’s sole remedy against
Contractor for Material Breach under this Article 4.2(c).
Such termination shall be without prejudice to any claims
either SOCAR or Contractor may have which arose prior to
such termination.

In the event that the reservoir pressures are greater than one
thousand (1,000) atmospheres requiring the development of
new technologies for hydrocarbon testing and production,
the Exploration Period or the Additional Exploration
Period, as the case may be, may be extended for a period
agreed by the Parties as necessary to develop appropriate
technologies.

Lack and/or unavailability of any rigs, facilities,
infrastructure and any other circumstances caused by the
need to co-ordinate infrastructural requirements with the
work programmes of Petroleum operators in the Republic
of Azerbaijan shall not constitute a basis for Contractor to
modify and change any work during the Exploration Period
or the Additional Exploration Period or their extensions;
provided, however, that the Exploration Period or the
Additional Exploration Period, as the case may be, may be
extended for a period agreed by the Parties as necessary for
access to a drilling rig.
43

(@d)

(e)

alaqedar olaraq Toroflorin raziliga galdiyi miiddote uzadila
bilor.

Kosfiyyat dévrii orzinda qazilmali olan birinci kasfiyyat
quyusu karbohidrogenlorin kommersiya hacmlorini askar
etmozso, BP va ARDNS maslohotlagacak vo BP ikinci
kasfiyyat quyusunu gazmamaq gqerarina gala biler. Belo
halda, yuxaridaki 4.2(a)(ii) bandinda géstarilmis is hocmi
Podratg1 tarafinden tam yerina yetirilmis hesab edilir.

4.2(a) (i)Hiii) bandlorinda gdstarilmis — Shdoliklorin
Kosfiyyat dévrii yaxud onun uzadilmig miiddoti arzinda va
ya 4.3 bondinda géstorilmis olave islarin Olava kasfiyyat
dévrii yaxud onun uzadilmis miiddoti orzinda yerino
yetirilmamosina yegano sabab Fors-major halinm bas
vermasi ola bilor.

Olava kasfiyyat dévrii

(a)

Oger Podratg1 4.2(a) (i)H{iii) bendlarinds nozarda tutulmus
vo Kosfiyyat dévriinda yerino yetirilmali olan kasfiyyat
islorini tam vo vaxtinda yerino yetirarse, yaxud BP 4.2(d)
bandina asason ikinci kasfiyyat quyusunu gqazmamaq
gerarina galarsa, Podratg: Kasfiyyat dévriiniin son doxsan
(90) giinii arzinda ARDNS-a olava kasfiyyat islori aparmaq
niyyatinds oldugu barada, homin olava kesfiyyat islorinin
novlerinin va hacminin siyahisint taqdim ederak onlarm
vacibliyini asaslandirmaqla, yazili bildiris vera bilar.

Bu bildirisda Podratginm Olava kasfiyyat dévrii arzindo
alave kasfiyyat islori aparmasi iigiin ARDNS-nin yazili
sakilda raziliq vermasi xahis olunur vo ARDNS Podratginin
yazili sorgusunu aldiqdan sonra doxsan (90) giin orzindo
razi olub-olmadigini yazili sokilda bildirir va Kosfiyyat
dévrii ARDNS-don bu ciir raziliq alinanadok avtomatik
olaraq uzadilir (bela raziliq vermokdon asassiz imtina
edilmomolidir). Podratgimin ixtiyari var ki, Kasfiyyat dévrii
qurtardiqdan yaxud ARDNS-nin raziligi alindiqdan sonra,

4.3

(d)

(e)

In the event that the first exploration well to be drilled
during the Exploration Period does not encounter
commercial hydrocarbons, then BP and SOCAR shall
consult, and BP may elect not to drill the second
exploration well. In such event, the scope of work set out in
Article 4.2(a)(ii) above shall be deemed to have been
completely fulfilled by Contractor.

The sole excuse for the failure to carry out the obligations
set out in Articles 4.2(a) (i)-(iii) during the Exploration
Period or its extensions or additional work as set out in
Article 4.3 during the Additional Exploration Period or its
extensions shall be the occurrence of Force Majeure
circumstances.

Additional Exploration Period

(a)

Subject to complete and timely fulfilment by Contractor of
the exploration work as set out in Articles 4.2(a) (i)-(iii) to
be performed during the Exploration Period, or if BP elects
not to drill the second exploration well as provided in
Article 4.2(d), Contractor may within ninety (90) days
before the end of the Exploration Period notify SOCAR in
writing of its desire to carry out additional exploration work
and provide a list of types and scope of work and
justification of such additional exploration work.

Such notice shall request SOCAR’s written approval to the
performance by Contractor of additional exploration work
during the Additional Exploration Period and SOCAR shall
declare in writing its approval or disapproval (such
approval not to be unreasonably withheld) within ninety
(90) days of receipt of such written request from Contractor
and the Exploration Period shall automatically be extended
until such approval has been given by SOCAR. Contractor
shall have the right to proceed to the Additional Exploration
44

bu hadisalorden hansinin daha gec bag vermasinden asili
olaragq, iig (3) illik Olave kasfiyyat dévriina baslasin. Olava
kasfiyyat dévrii arzinda Podratg1 on azi iki (2) kasfiyyat
quyusu qazmalidir.

(b) Podratginin Olava kasfiyyat dévrii arzinda olave kasfiyyat
islorini (vo ya onlarin bir hissasini) yerina yetirmomasi
Podratginin bu Sazis iizra Shdoliklorinin K6klii pozuntusu
kimi qiymotlondirilir. Bu  halda ARDNS-nin  6z
miilahizasina géra bu Saziso xitam vermok hiiququ vardir
vo Podratginin Kasfiyyat dévrii vo Olava kasfiyyat dévrii
arzinds ¢gakdiyi biitiin mosroflorinin Ovezi ddonilmir. Bu
4.3 bandina uygun olaraq bu Saziso ARDNS torofinden
xitam verilmosi bu 4.3 bandina asason K6klii pozuntuya
géro ARDNS-nin Podratgiya garsi yegano hiiquqi miidafio
vasitasidir. Belo xitam vermo istar ARDNS-nin, istarsa do
Podratginin xitam vermaden avvel meydana ¢ixa bilon
iddialarma heg bir zorar daymodon hoyata kegirilir.

Kasf

Kosfiyyat dévriiniin sonuna qadar va ya Podratginin Olava kasfiyyat
dévriina kegdiyi halda Olava kasfiyyat dévrii sonuna gader Podratgi
Kasf va onun kommersiya dayari haqqinda ARDNS-a yazili bildiris
gondarib homin Kasfa dair miivafiq molumatlarin xiilasasini, o
ciimladon, lakin bununla mohdudlasmadan, asagidaki molumatlari
(méveud oldugu hacmda) taqdim edir: Kasfin yerlasma plan,
geoloji xoritalor va tafsirlor, seysmik vo diger geofiziki malumatlar,
qazma_ haqqinda hesabatlar, quyularin karotaj diaqramlar, siixur
niimunolari, litoloji xoritolear va laylarin tasviri, lay sinayicisi ilo
laylarm sinaq niimunolori, tamamlama islori haqqinda hesabatlar,
hasilat sinagina dair malumatlar, o ciimloden gixarilmig mayenin
miqdari, tezyiqin artirilmasi vo azaldilmasi iisulu ilo quyularm
tadqiqi, tezyiqin tahlili, neft, qaz va su niimunolorinin tahlili, habelo
beynolxalq neft-qaz sanayesinda hamiligla qabul edilmis tacriiboya
uygun olaraq verilon digar malumatlar (“Kasf vo onun kommersiya
doyari haqqinda bildiris”).

4.4

Period which shall be three (3) years from the end of the
Exploration Period or receipt of SOCAR’s approval
whichever is later. During the Additional Exploration
Period Contractor shall drill at least two (2) exploration
wells.

(b) Contractor’s failure to perform the additional exploration
work (or any portion thereof) to be performed during the
Additional Exploration Period shall constitute a Material
Breach by Contractor of its obligations under this
Agreement. In this case SOCAR shall have the right at its
sole discretion to terminate this Agreement, and all costs
incurred by Contractor from the Effective Date during the
Exploration Period and the Additional Exploration Period
shall not be Cost Recoverable. Termination of the
Agreement by SOCAR pursuant to this Article 4.3 shall be
SOCAR’s sole remedy against Contractor for Material
Breach under this Article 4.3. Such termination shall be
without prejudice to any claims either SOCAR or
Contractor may have which arose prior to such termination.

Discovery

Before the end of the Exploration Period or if Contractor enters the
Additional Exploration Period then before the end of the Additional
Exploration Period, Contractor shall notify SOCAR in writing of a
Discovery and its commerciality, summarising relevant information
relating to said Discovery, including but not limited to the
following, to the extent same are available: location plan, geological
maps and interpretations, seismic and other geophysical data,
drilling reports, well logs, core samplings, lithologic maps and
description of formations, drill stem tests, completion reports,
production tests including quantities of fluids produced, build-
up/draw down tests and pressure analysis, and analyses of oil, gas
and water samples and other information consistent with generally
accepted international Petroleum industry practice (“Notice of
Discovery and its Commerciality”).
4.5

4.6

Ogor Podratg1 Kasfiyyat dévriinun sonunadak, vo ya Podratg Olave
kasfiyyat dévriina kegarsa onda miivafiq olaraq Olava kesfiyyat
dévriiniin sonunadak Kasf va onun kommersiya dayori haqqinda
bildiris toqdim etmaso, ARDNS bu Sazisa xitam vera bilor yaxud
Kosfiyyat dévriiniin va ya miivafiq olaraq Olava kesfiyyat dévriiniin
Kasf va onun kommersiya dayori haqqinda bildirisi vermaya zoruri
olan miiddata uzadilmasi haqqinda Podratg: ile raziliga gala bilor.
ARDNS bu Saziso xitam vermak qararina galso, Podratginin xitam
tarixina gakdiyi biitiin masroflorinin Ovezi Gdonilmir.

Oger méveud yatagin/yataqlarin vo/yaxud Kosfin
qiymotlondirilmasi méveud yatagin/yataqlarin vo/yaxud Kasfin tabii
sarhodlorinin Kontrakt sahasinin hiidudlarmdan konara ¢ixdigint
gostarirsa, ARDNS homin olava saholori Podratgiya vermok
hiiququna malikdir (lakin borclu deyildir) va onlar verildiyi halda,
hamin alava saholor bu Sazisin predmeti olur.

islonme va hasilat dévrit

islonmo vo hasilat dévrii igslonma proqrammin ARDNS terofindon
tasdiq edildiyi tarixdon baslanir va homin tarixdon etibaran otuz
(30) il miiddotinds davam edir. igslonma vo hasilat dévrii Podratgimin
xahisi ilo Kontrakt sahasinden Karbohidrogenlorin kommersiya
cahatinden someroali hasilatinin va legvetma omoliyyatlarinin basa
gatdiriimasi iigiin zoruri olan miiddota uzadila bilor. Belo uzadilma
vo onun miiddati ARDNS tarafindon tasdiq edilmalidir.

Islonma program

(a) Oger Podratg¢1 ARDNS-a Kasf va onun kommersiya dayori
haqqinda bildirisi taqdim edirso, Podratg: Kasf va onun
kommersiya dayeri haqqinda bildirisin taqdim edildiyi
tarixdon alti (6) aydan gec olmayaraq ARDNS-nin tasdiqino
homin Kosfin islanmasi iigiin Neft-qaz omoliyyatlarn
programm: (“islonma programi”) taqdim edir, bu gortlo ki,

4.5

4.6

In the event Contractor does not submit a Notice of Discovery and
its Commerciality before the end of the Exploration Period or if
Contractor proceeds to the Additional Exploration Period then
before the end of the Additional Exploration Period, as the case may
be, SOCAR shall have the right to terminate this Agreement or
agree with Contractor to extend the Exploration Period or the
Additional Exploration Period, whichever is appropriate, for the
time required to submit a Notice of Discovery and_ its
Commerciality. In the event SOCAR elects to terminate this
Agreement, all costs incurred by Contractor at the date of such
termination shall not be Cost Recoverable.

In the event the appraisal of existing pool/pools and/or a Discovery
indicates that the natural boundary of the existing pool/pools and/or
a Discovery extends to areas outside the Contract Area, SOCAR
shall be entitled (but not obligated) to grant the additional areas to
Contractor and if granted such additional areas shall become the
subject of this Agreement.

Development and Production Period

The Development and Production Period shall begin from the date
of SOCAR’s approval of the Development Programme and shall
continue for thirty (30) years after such date. The Development and
Production Period may be extended upon Contractor’s request for
the period sufficient to complete commercially reasonable
production of Petroleum in the Contract Area and abandonment
operations. Such extension and its duration shall be subject to
SOCAR’s approval.

Development Programme

(a) In the event Contractor submits to SOCAR a Notice of
Discovery and its Commerciality, Contractor shall no later
than six (6) months after the date of such Notice of
Discovery and its Commerciality submit to SOCAR for its
approval a programme of Petroleum Operations for the
development of such Discovery (“Development
(b)

islonma proqraminda_ Podratginin—Karbohidrogenlorin
hasilatina baslamaq Ghdoliyi va gsortleri nezerda tutulsun.
Podratc1 ARDNS torafindon islonmo vo hasilat programmnin
yazili_ tasdiqinden sonra qirx sokkiz (48) aydan gec
olmayaraq Karbohidrogenlorin sonaye hasilatina baslamaq
tigtin lazim olan biitiin§moqsadamiivafiq addimlari
atacaqdir. ARDNS-nin islonmo programm tasdiq etmokdon
asassiz olaraq imtina etmoya ixtiyar1 yoxdur.

Ogor Podratg1 islonma programin yuxarida 4.6(a) bandinds
géstorilon alt: (6) ay orzinda va ya homin miiddotin hor
hansi uzadilmasi (uzadilmalart) orzinda taqdim etmasa,
ARDNS homin alti (6) ayliq miiddot va ya miivafiq
uzadilma miiddati qurtardiqdan sonra otuz (30) giin arzindo
Podratgiya yazili bildiris gondorarak bu Saziso xitam vero
bilor vo Podratginin gakdiyi va xitam tarixina avezi
6donilmomis mosroflorinin Ovazi Sdonilmir.

Tabii qaz Kasf olundugu taqdirda, yuxarida 4.6(a) bandinda
geyd olunan alti (6) ayliq miiddat Tabii qaz iigiin satis
bazarlarinin tapilmasi1_ = moqsadila lazimi marketing
tadqiqatlarimin aparilmasi va biitiin maraqli teroflorlo
(potensial alicilar, hékumoat orqanlar1 va subpodratgilar
daxil olmaqla, lakin onlarla moahdudlasmadan) yatagin
islonmasi, Tabii qazin hasilati, naqli va satigi tigiin zoruri
measololori shata edon sazislorin baglanmas! iigiin alava dérd
(4) il miiddotine uzadilacaq.

Podratg1 ARDNS ilo birlikda bela Kasfin islonmasina aid
olan va Toroafler iigiin maqbul sayilan sazislori tezliklo
baglamaq vo Usiincii taraflorle Podratc1 va ARDNS iiciin
igtisadi va kommersiya cohotden magbul olan Tobii qazin
uzunmiiddotli ixrac satigina dair miigavilolori (“Tabii qazin
alqi-satqis1 miiqavilalari”) va lazimi naqletma sazislorini
baglamaq_ iicgiin miimkiin olan biitiin aglabatan  soylori
gostarir. Podratg: Tabii qaz iigiin hom Azorbaycan
Respublikasinda, hom da ondan konarda satis bazarlari
axtarir.

16

(b)

Programme”), provided that the Development Programme
shall include Contractor’s commitment and terms to start
production of Petroleum. Contractor undertakes to perform
all reasonable steps to start commercial production of
Petroleum no later than forty-eight (48) months from the
date of SOCAR’s written approval of the Development
Programme. SOCAR shall not unreasonably withhold its
approval of the Development Programme.

In the event Contractor does not submit the Development
Programme within the six (6) months period referred to in
Article 4.6(a) above or during any extension(s) of such
period, SOCAR shall have the right to terminate this
Agreement by giving written notice to Contractor within
thirty (30) days following expiry of the said six (6) months
period or the applicable extension(s) of such period, and
any unrecovered costs incurred by Contractor at the date of
such termination shall not be Cost Recoverable.

In the event of a Natural Gas Discovery, the six (6) months
period provided for in Article 4.6(a) above shall be
extended for an additional period of four (4) years required
to conduct any necessary marketing studies to pursue
markets for Natural Gas sales and enter into agreements
with all the concerned parties (including without limitation
potential buyers, authorities and sub-contractors) covering
the elements necessary for the development, production,
transportation and sales of the Natural Gas.

Contractor together with SOCAR shall use full and
reasonable endeavours to rapidly conclude agreements
acceptable to the Parties to develop such Discovery, and
with Third Parties to enter into the necessary transportation
contracts and long term Natural Gas export sale and
purchase agreements that are economically and
commercially acceptable to Contractor and SOCAR
(“Natural Gas Sale and Purchase Agreements”). Contractor
shall pursue markets for Natural Gas both within and
outside the Republic of Azerbaijan.
(c)

Toraflar qabul edirlor ki, marketing tedqigatlar’ va Tabii
qazin_ alqi-satqist miiqavilalori va naqletma — sazislori
barasinda danisiglar ARDNS va Podratgi tarofindon birlikda
aparilacaq. Bela tadqiqatlarm naticolori vo Tabii gaz
Kosfinin kommersiya islonmasinin razilasdirilmis sortlori
islnma = proqraminm = hazirlanmas1_ zamam_—_Podrat¢1
torofinden nezera alinir. Bu 4.6(b) bandinda qeyd olunan
tadbirlorin yerina yetirilmasinda gecikma bas verdiyi halda,
Toraflar geyd olunan dord (4) illik miiddotin uzadilmasi
barada raziliga gala bilarlar.

islonma program: beynalxalq_neft-qaz_—_ sonayesinin
hamiliqla qabul edilmis standartlarrna uygun  suratdo
Kontrakt sahasinda Karbohidrogenlorin samorali sakilda va
siiratla islonib ¢gixarilmasina dair uzunmiiddotli plandir vo
asagidakilari ohata edir, amma bunlarla mahdudlasmir:

(i) hor név quyularin yerlasma sabakasinoe, gazilmasina
vo tamamlanmasina dair takliflor;

(ii) Karbohidrogenlorin  gixarilmasi, saxlanmasi_ vo
noqli iigiin lazim olan modon hasilat va saxlama
obyektlarina, naqletma vo gatdirilma vasitalarino
dair takliflor;

(iii) 18.1(a) bandina uygun olaraq infrastruktura zoruri
investisiya qoyulusuna va Azarbaycan
materiallarmndan, mohsullarindan vo xidmotlorindon
istifadoyo dair takliflor;

(iv) miivafiq investisiyalarm vo moasroflorin smeta
doyori ilo yanasi, ayri-ayri quyular iizra alinmis
proqnozlar asasinda biitiin Kontrakt sahasindo hor
kollektor iizra lay mayelorinin hasilat hocmlorinin
proqnozu;

(v) atraf miihita va insanlarm soahhotino _ tasirin,
amoliyyatlarin tahliikasizliyinin giymotlondirilmasi,

(c)

The Parties acknowledge that marketing studies as well as
negotiations for Natural Gas Sale and Purchase Agreements
and transportation contracts shall be conducted jointly by
SOCAR and Contractor. The results of such studies and
agreed terms of commercial development of the Natural
Gas Discovery shall be considered by Contractor in
preparation of the Development Programme. In the event of
delay in completion of the actions referred to in this Article
4.6(b), the Parties may agree to extend the said period of
four (4) years.

The Development Programme shall be a long range plan for
the efficient and prompt development and production of
Petroleum from the Contract Area in accordance with
generally accepted international Petroleum — industry
standards and shall include but not be limited to the
following:

(i) proposals relating to the spacing, drilling and
completion of all types of wells; and

(ii) proposals relating to the production and storage
installations, and transportation and delivery
facilities required for the production, storage and
transportation of Petroleum; and

(iii) proposals relating to necessary infrastructure
investments and use of Azerbaijan materials,
products and services in accordance with Article
18.1(a); and

(iv) production forecasts for formation fluids for the
entire Contract Area by reservoir derived from
individual well forecasts and estimates of the
investments and expenses involved; and

(v) an environmental impact and health and safety
assessment and a plan for preventing environmental
(@d)

(e)

atraf miihitin girklonmoasinin vo ekoloji qozalarin
garsisinin alinmasina, elaca da bela qazalarin
noticolorinin aradan qaldirilmasina dair todbirlor
plant; va

(vi) islnma proqrammin her morholasini basa
gatdirmaqtigiin. = lazmm_~—olan__—miiddotlorin
miisyyanlasdirilmasi.

islonma programm aldiqdan sonra otuz (30) giin
miiddotindas ARDNS Podratgidan islonms proqrammin
qiymotlondirilmasi iigiin ARDNS-o hagqiqaten lazim ola
bilon vo Podratginin asanliqla alda etmasi miimkiin olan
alave informasiya talob eda bilor.

Oger ARDNS islonma programm aldiqdan sonra doxsan
(90) giin arzinda hemin programda hor hans doyisikliklor
edilmasi iigiin Podratgiya yazili suratds miiraciat etmirso,
islonma program: ARDNS torafindon tesdiq olunmus hesab
edilir.

(i) ARDNS_ islonma = programinda— har ___ hans
doyisikliklar edilmasi iigiin miiraciat etdikdo,
Toroflor taklif olunan doyisikliklor barada ARDNS-
nin yazili bildirisini Podratginin aldigi tarixdon on
bes (15) giin miiddotinds gériisiir va homin
miiracioti miizakira edirlor. Razilasdirilmis_biitiin
doyisikliklor islonmo programma daxil edilir vo
belo doyisilmis islonma program1 ARDNS
torofindon tasdiq olunmus sayilir.

(ii) Toroflar ARDNS  torofinden toklif  edilon
doyisikliklara dair miivafiq miizakironin
baslanmasindan sonra altmis (60) giin arzinda va ya
Toroflarin qarsiligh yazili razilgi ila miiayyon
edilmis lava miiddot orzinds raziliga galo
bilmirlarsa, Podratg: névbati qirx (40) giin orzinda
ARDNS-nin islonmo programm: tasdiq etmokdon

(d)

(e)

pollution and any environmental accident, and for
steps to clean-up any pollution related to such
accident; and

(vi) estimates of the time required to complete phases of
the Development Programme.

Within thirty (30) days of receipt of the Development
Programme SOCAR may request Contractor to provide
such further information as is readily available to
Contractor and as SOCAR may reasonably need to evaluate
the Development Programme.

Unless SOCAR requests in writing to Contractor any
changes to the Development Programme within ninety (90)
days of receipt thereof, the Development Programme shall
be deemed approved by SOCAR.

(i) In the event that SOCAR requests any changes to
the Development Programme then the Parties shall
meet within fifteen (15) days of receipt by
Contractor of SOCAR’s written notification of
requested changes and shall discuss such request.
Any agreed revision to the Development
Programme shall be incorporated into the
Development Programme, and such _ revised
Development Programme shall be deemed
approved by SOCAR.

(ii) In the event that the Parties do not agree on changes
requested by SOCAR within sixty (60) days of the
commencement of such discussion, or any extended
period mutually agreed by the Parties in writing,
Contractor may within a further forty (40) days
commence arbitration under the Arbitration
Procedure on the question as to whether or not
imtinasinin  asassiz_ olub-olmamasim —miiayyen
etmok magqsadile Arbitraj qaydasina uygun suratdo
arbitraj arasdirmasina baslaya bilor.

Ogor arbitrlar ARDNS-nin islonmo programim
tasdiq etmokdon imtinasimin asassiz oldugu barada
qerar qebul edorlorso, Podratginm —_islonma
programint ARDNS toroefinden tasdiq olunmus
hesab edorak homin programa uygun  suratdo
amoliyyatlara baslamaga ixtiyart vardir. Oger
Podratg: arbitraj qorari verildikdon sonra bir (1) il
arzinds miivafiq [lik is programma vo Biidcoys
uygun olaraq omoliyyatlara baslamirsa, ARDNS
yuxarida géstorilon bir (1) illik miiddot basa
gatdiqdan sonra altmis (60) giin arzinda Podratgiya
yazili bildiris gondorarak Sazisa xitam vera bilar vo
Podratginin gakdiyi va her hansi édoanilmomis
mosroflorinin Ovezi édonilmir.

Ogor arbitrlor Podratcinin taqdim etdiyi islonmo
proqraminin tasdiqinden ARDNS-nin imtinasinin
asash oldugu barada qorar gabul edorlerss, onda
Podratginin ixtiyar1 var ki, ya yazili gakilda (i)
islonmo program ilo bagli ARDNS-nin tolab etdiyi
doyisikliklori qabul etsin vo belo doyisilmis islonma
programina  miivafiq olaraq, homin  islonmo
programint ARDNS torofindan tasdiq olunmus
hesab edorak omoliyyatlara baslasin, bu sartlo ki,
belo doyisilmis islonma proqramindan Podratginm
taqdim etdiyi islmo programinda olan forqli
elementlorla bagli Podratgi terafinden ¢akilen
xorclorin ovazinin édonilmasi ARDNS-nin
tasdiqindon asili olacaq, ya da (ii) arbitrlorin qorari
gixarildigi tarixdon altmis (60) giin orzinda Sazisin
qiivvasina xitam versin, lakin bu halda Podratginin
gekdiyi va her hansi édonilmemis moasroflorin
Ovozi ddonilmir.

SOCAR’s approval of the Development
Programme has been unreasonably withheld.

If the decision of the arbitrators is that approval
was withheld by SOCAR unreasonably, Contractor
shall be entitled to commence operations in
accordance with the Development Programme in all
respects as if the Development Programme had
been approved by SOCAR. If Contractor fails to
commence operations within one (1) year of the
date of the arbitrators’ decision in accordance with
the corresponding Annual Work Program and
Budget SOCAR shall have the right to terminate
this Agreement by giving Contractor notice in
writing within sixty (60) days after expiry of the
said period of one (1) year and any unrecovered
costs incurred by Contractor shall not be Cost
Recoverable.

If the arbitrators’ decision is that SOCAR
reasonably withheld approval of the Development
Programme submitted by Contractor, the
Contractor shall have the right in writing either (i)
to accept the changes to the Development
Programme requested by SOCAR and to
commence Petroleum Operations in accordance
with such amended Development Programme in all
respects as if the Development Programme had
been approved by SOCAR, provided that recovery
of costs incurred by Contractor before the date of
the arbitrators’ decision with respect to elements of
Contractor’s Development Programme differing
from such amended Development Programme shall
depend on SOCAR’s approval, or (ii) to terminate
this Agreement within sixty (60) days after the date
of the decision of the arbitrators and any
unrecovered costs incurred by Contractor up to
such date shall not be Cost Recoverable.
47

(f) Podratg1 Neft-qaz omoliyyatlarim: {lik ig proqramlarmin va
Biidcolorin icrasi yolu ilo hayata kegirir, va onlarin tasdiqi
islonma programma miivafiq hissodo doyisiklik edilmasi
hesab edilir.

(g) Podratg: istonilon vaxt, 0 ciimleden lava Kasfler olduqda
vo Podratgi belo Kasflorin islonmasina dair gorar qabul
etdikdo, islonma programinin doyisdirilmasins dair Rohbor
komitoya tokliflor vera bilor, bu sartla ki, bela qorar islonma
vo hasilat dévriiniin uzadilmasina ssas olmamalidir (belo
uzatmanin ARDNS terofindan tasdiq edilmasi hallari istisna
olmaqla). Homin taklifler beynalxalq neft-qaz sonayesinin
standartlarina uygun  olaraq_ Kontrakt — sahasindo
Karbohidrogenlarin somerali va optimal suratda islenib
gixarilmasi prinsiplorina uygun galmali va Rohbar komita
torofinden tasdiq olunmalidir; bu tasdiqden asassiz olaraq
imtina edilo bilmoz.

4.6(a) va 15.2 bandlorinin miiddoalari nazara alinmaqla, ager
ARDNS-nin islonmo proqramini tasdiq etdiyi tarixdon sonra qirx
sakkiz (48) ay oarzinda Podratgi hemin programa uygun olaraq
Kosfden irali galon islera baslamamisdirsa va ogor digar
razilasmalar yoxdursa, ARDNS-nin ixtiyart var ki, yazili bildiris
vermokla bu Sazisin qiivvasina xitam versin va homin bildirisin
verildiyi tarixodak Podratgiin belo Kasfa gakdiyi va har hansi
6donilmomis mosroflorinin Ovazi Sdonilmir.

20

4.7

(f) Implementation of Petroleum Operations by Contractor
shall be through Annual Work Programmes and Budgets,
the approval of which shall be deemed to amend the
Development Programme to the extent necessary.

(g) Contractor may at any time submit to the Steering
Committee proposals to revise the Development
Programme, including in the event of further Discoveries
and Contractor’s decision to develop such Discoveries,
provided that such decision shall not constitute a basis to
extend the Development and Production Period unless such
extension is approved by SOCAR. These proposals shall be
consistent with the principles of efficient and optimum
development and production of Petroleum from the
Contract Area in accordance with international Petroleum
industry standards and shall be subject to the approval of
the Steering Committee, such approval not to be
unreasonably withheld.

Subject to Articles 4.6(a) and 15.2, if within forty eight (48) months
of the date of approval by SOCAR of the Development Programme
the Discovery development pursuant to the Development
Programme has not been commenced by Contractor, then unless
otherwise agreed, SOCAR shall be entitled by giving written notice
to terminate this Agreement and any unrecovered costs incurred by
Contractor to the date of such notice with respect to the Discovery
shall not be Cost Recoverable.
5.1

5.2

MADDO5

LAYiHONi IDARO EDON ROHBOR KOMITO
Vad ILLiK is PROQRAMLARI

Layihoni idara edan Rahber komita

islonmo vo hasilat dévriiniin baslandigi tarixdon on coxu otuz (30)
giin miiddatinds ARDNS va Podratg1 Rahbar komita yaradirlar.

Rohbar komitenin funksiyalar1 asagidakilardan ibarotdir, lakin
bunlarla mohdudlasmir:
(a) Neft-qaz omoliyyatlarina nozarat;

(b) Podratginm illik is programlarina vo Biidcolorins baxilmasi,
onlarin dayisdirilmasi va tasdiqi;

(c) Mithasibat ugotunun aparilmasi qaydasina uygun olaraq
mosroflorin vo xorclarin ugotuna nozarot;

(d) zaruri olduqda, Rahber komitenin yardimg1 komitalorinin
taskili vo onlarin isina nozarat;

(e) kadrlarin peso hazirligi programlarina baxilmasi, onlarm
dayisdirilmasi va tasdiqi;

(f) 14.2(g) bendina uygun olaraq Logvetme islori planina vo
logvetma islori dayarina baxilmasi va bunlarin tasdiqi.

Rahbar komitanin is qaydasi

Rohbar komitanin isi va iclaslari asagida géstorilon qaydalarla
aparilir:

21

5.1

5.2

ARTICLE 5

STEERING COMMITTEE FOR PROJECT MANAGEMENT
AND ANNUAL WORK PROGRAMMES

Steering Committee for Project Management

SOCAR and Contractor shall, not later than thirty (30) days from
the commencement of the Development and Production Period,
establish the Steering Committee.

The functions of the Steering Committee shall include but not be
limited to:

(a) overseeing Petroleum Operations;

(b) reviewing, revising and approving of Contractor’s Annual
Work Programmes and Budgets;

(c) supervising the accounting of costs and expenses in
accordance with the Accounting Procedure;

(d) in case of necessity, establishing sub-committees of the
Steering Committee and reviewing the work of such sub-
committees;

(e) reviewing, revising and approving training programmes;

(f) reviewing and approving of the abandonment plan and cost

of abandonment operations pursuant to Article 14.2(g).

Steering Committee Procedure

The following rules shall apply with respect to the Steering
Committee and meetings thereof:
(a)

(b)

Rohbar komita ARDNS-nin va Podratginin baraber sayda
niimayondolorinden ibaratdir. Baslangic morholasinda
Rohbar komitenin terkibino ARDNS-nin iki (2)
niimayondasi va Podratginin iki (2) niimayondasi teyin
edilir (har Podratgi toraf bir (1) niimayanda taqdim edir).
Eyni soxs hom ARDNS-nin, hom da ONS-in niimayandasi
ola bilmoz. istonilon vaxt Podratg1 toroflorin say: artdiqda
va ya azaldiqda ARDNS-nin vo Podratgmin Rohbor
komitaya tayin edilon niimayandolarinin sayi soraitdon asili
olaraq artirilib va ya azaldilib Podratg: taraflorin say: ilo
boraborlasdirilir, bu sartla ki, ARDNS-nin va Podratginin
tayin etdiklori niimayondolarin say1 heg vaxt iki (2)
noferden az olmasin. ARDNS-nin vo Podratginin ixtiyari
var ki, 6z niimayandolorina ovazgi teyin etsinlar; avazcilor
tayin edilmis niimayondolerin yerina iclaslarda istirak
etmok hiiququna malikdirlor va Rohbar komitanin homin
iclaslarmda tam solahiyyoatli niimayondolor — sayilirlar.
ARDNS vo Podratg: 6z niimayandolorinin va onlarm
evozcilorinin adlarim iglonmo vo hasilat dévrii baslandiqdan
sonra iyirmi (20) giin orzinda bir-birino bildirirlar. ARDNS
vo Podratgi géstarilon niimayandolari vo onlarm avezcilarini
digor torafa miivafiq suratde yazili bildiris verdikdon sonra
dayisdira bilorlor.

Rohbar komitenin tasdiqina ¢gixarilmig har hansi masalo
tizra istar ARDNS-nin, istarsa da Podratginin bir (1) sasi
vardir. Bu maqsadla ham ARDNS, hem da Podratg: bir-
birina yazili bildiris gondorib onlarin adindan sas vermoyo
salahiyyot verilmis niimayondonin (istasaler, hom do onun
avezgisinin) adim géstorirler. Tayin edilmis bu soxslor
ARDNS-nin va ya Podratgimin miivafiq yazili bildirisino
asason vaxtasiri dayisdirila biler. Yalniz tayin edilmis
salahiyyotli niimayendolerin (yaxud onlar olmadiqda
avez¢ilerinin) saslari ARDNS-nin vo ya Podratginin rasmi
sasi kimi hesaba alinir, her hansi basqa niimayondo
torofinden verilmis vo ya verildiyi giiman edilon heg bir
basqa sas hesaba alinmir.

22

(a)

(b)

The Steering Committee shall be comprised of an equal
number of members from SOCAR and Contractor. Initially
the Steering Committee shall consist of two (2)
representatives appointed by SOCAR and two (2)
representatives appointed by Contractor (one (1)
representative from each Contractor Party). A person
cannot represent both SOCAR and SOA. If at any time the
number of Contractor Parties increases or decreases the
number of representatives to be appointed by each of
SOCAR and Contractor shall be increased or reduced, as
the case may be, to equal the number of Contractor Parties,
provided, however, that the number of representatives to be
appointed by each of SOCAR and Contractor shall never be
less than two (2). SOCAR and Contractor shall each be
entitled to appoint an alternate for each of their
representatives, who shall be entitled to attend in place of
the designated representatives, such alternate to be
considered a representative for all purposes at such Steering
Committee meetings. SOCAR and Contractor shall each
advise the other of the names of its representatives and their
alternates within twenty (20) days following
commencement of the Development and Production Period.
Such representatives and their alternates may be replaced
by SOCAR and Contractor, respectively, upon written
notice to the other.

SOCAR and Contractor shall each have one (1) vote to cast
on any matter submitted for approval by the Steering
Committee. For this purpose, each of SOCAR and
Contractor shall give written notice to the other specifying
the identity of the individual representative (and, if desired,
his alternate), who shall be authorised to cast such vote on
its behalf. Such designated individuals may be changed
from time to time upon written notice by SOCAR or
Contractor, as the case may be. No vote cast or purported to
be cast by any representative other than said designated
individuals (or, in the absence of either, his designated
alternate) shall be considered as the official vote of either
SOCAR or Contractor, as the case may be.
(c)

(@d)

(f)

(g)

(h)

Rohbar komitanin sadrini ARDNS 6ziiniin Rohber komitaya
tayin etdiyi niimayandoler sirasindan tayin edir; sodr
Rohbar komitonin iclaslarim aparir.

Rohbor komitanin katibini Podratg: éziiniin§ Rohbor
komitaya tayin etdiyi niimayandolor sirasindan tayin edir;
katibin funksiyasina asagidakilar daxildir:

(i) hor iclasdan avval ARDNS ila Podratg1 arasinda
razilasdirilan giindoliyi tartib etmak; vo

(ii) hor iclasdan sonra ARDNS-nin vo Podratginin

Rohbar komitenin  iclaslarmda sas vermaya
solahiyyot verilmis niimayandolori —_arasinda
razilasdirilan iclas protokolunu tartib etmok vo
yaymaq.

Rohbar komitenin gorarlar1 yalniz o vaxt qabul edilmis
sayilir ki, hom ARDNS, ham do Podratg: onlarin lehina sas
versin.

ARDNS-nin vo Podratgimin 6z maslohotcilorini va
ekspertlarini Rohber komitonin iclaslarina géndoermok
hiiququ vardir. iclaslarda istirak edon moslohotgilor vo
ekspertlar iigiin gokilen xorclear Rohber komitanin raziliq
verdiyi hallar istisna olmaqla, Ovezi Sdonilen masraflara
aid edilmir.

Hom ARDNS-nin, hom da Podratginin niimayondolerinin
azi dérdda ii¢ (3/4) hissasi, o ciimladean ARDNS-nin vo
Podratginin miivafiq olaraq sasverma iigiin teyin vo
salahiyyot verdiklori iki (2) soxs (va ya onlarin avez¢ilari)
istirak etdikda Rohber komitenin iclasi yetersayli hesab
edilir.

Rohbar komita Taqvim ilinds iki (2) defaden az olmayaraq
toplanir. Basqa razilagma olmadiqda iclaslar Bakida

23

(c)

(d)

(f)

(g)

(h)

The chairman of the Steering Committee shall be appointed
by SOCAR from one of its appointed representatives to the
Steering Committee and shall preside over meetings of the
Steering Committee.

The secretary to the Steering Committee shall be appointed
by Contractor from one of its appointed representatives to
the Steering Committee and shall be responsible for:

(i) the production of an agenda before each meeting,
such agenda to be agreed between SOCAR and
Contractor; and

(ii) the production and circulation of minutes following
each meeting, which minutes shall be agreed
between the representatives of SOCAR and
Contractor who are the representatives authorised
to cast the votes in the Steering Committee.

Decisions of the Steering Committee shall require the
affirmative vote of both SOCAR and Contractor.

SOCAR and Contractor shall each be entitled to send
advisers and experts to meetings of the Steering Committee.
Unless the Steering Committee agrees, the cost of such
advisors and experts in attending the meetings shall not be
Cost Recoverable.

A quorum of the Steering Committee shall consist of at
least three quarters (3/4) of the representatives from each of
SOCAR and Contractor, including the two (2) individuals
who have been designated by SOCAR and Contractor,
respectively, as authorised to cast votes (or their alternates).

The Steering Committee will meet at least two (2) times in
a Calendar Year. Meetings shall be held in Baku, unless
(i)

kegirilir. Hom ARDNS-nin, hom da Podratginin raziligi
olduqda Rohber komitenin qeararlari_fiziki _ iclas
kegirilmaden qabul edila bilor, bu sortla ki, telekonfrans vo
ya videokonfrans gedisinda 5.2(g) bendinin miiddoalarina
asason miisyyonlasdirilmis zaruri yetarsaya riayot edilsin;
iclas moktublar va ya fakslar miibadilosi yolu ilo
kegirildikda iso hamin moktublarin vo ya fakslarin surotlori
biitiin Toroflora gondorilmolidir. Sonra gararlar darhal yazili
sokilda qeyda alinir va ARDNS-nin vo Podratginin miivafiq
olaraq ARDNS va Podratgi adindan sas vermaya salahiyyat
verilmis niimayondolori torafinden tasdiq edilir. iclasin
Toroflarin fiziki istiraki ila va ya telekonfrans, moktublarin,
fakslarin miibadilosi vasitasila vo ya diger qaydada
kegirilmasindon asili olmayarag, hor bir Torafin qorarm
qebul edilmasi prosesinds istirakin1 tomin etmok iigiin
Toroflarin hamisina hor bir iclas barada bildiris, fovqalado
hadisolor istisna olmaqla, on bes (15) giin qabaqcadan
verilmolidir.

ARDNS vo Podratgi on bes (15) giin evvaldan bir-birino
yazili_ bildiris géndormakla Rohbar komitenin lave
iclaslarini ¢agirmaq hiiququna malikdirlor.

5.3 inlik is programlan va Biidcalor

(a)

Rohbar komitanin taskil edildiyi tarixden on goxu otuz (30)
giin keganadak va bundan sonra har névbati Taqvim ilinin
baslanmasina on azi tig (3) ay qalmis, islonmea vo hasilat
dévrii oarzinda = Podratg. homin Taqvim§ ili iigiin
planlasdirdig: Neft-qaz omoliyyatlarim: nozordo tutan IIlik is
program: va ona miivafiq Biidca hazirlayir va Rohbor
komitenin tasdiqina verir, yaxud hazirlanib — tasdiqa
verilmasini tamin edir. illik ig program: vo Biidco taqdim
edildikden sonra otuz (30) giin orzinds bu sanadlora,
homginin onlarla bagli taklif olunan doyisikliklera baxmaq,
habelo {llik ig proqraminin vo Biidconin son variantim
tasdiq etmok maqsadila Rahber komitenin iclasi gagirilir.
ARDNS va Podratgi raziliga galmislor ki, isin gedisinda vo
ya miisyyon hallarla olaqedar olaraq aliman hor hansi

24

otherwise agreed. In the event that SOCAR and Contractor
agree, the Steering Committee can take decisions without
holding an actual meeting; provided that in the event of a
teleconference or video conference the quorum
requirements set forth in Article 5.2(g) have been complied
with and in the event of a meeting via exchange of letters or
faxes, such letters and faxes are copied to all Parties. Such
decisions shall be recorded in writing promptly thereafter
and signed by the representatives of SOCAR and
Contractor who are authorised to cast the respective votes
of SOCAR and Contractor. Except in an emergency, all
Parties shall be given not less than fifteen (15) days
advance notice of each meeting, regardless of whether the
meeting is in person, by teleconference, by letter, by fax or
otherwise, so that each Party may have the opportunity to
contribute to the decision-making process.

SOCAR and Contractor shall each have the right to call
additional meetings of the Steering Committee upon fifteen
(15) days prior written notice to each other.

5.3 Annual Work Programmes and Budgets

(a)

Not more than thirty (30) days following the formation of
the Steering Committee and thereafter at least three (3)
months before the beginning of each Calendar Year during
the Development and Production Period, Contractor shall
prepare and submit, or cause to be prepared and submitted,
to the Steering Committee for approval an Annual Work
Programme together with the related Budget in respect of
the Petroleum Operations Contractor proposes to be carried
out in such Calendar Year. The Steering Committee shall
meet within thirty (30) days of receipt of the Annual Work
Programme and Budget to consider same and any revisions
thereto and to approve the Annual Work Programme and
the Budget in its final form. It is agreed by SOCAR and
Contractor that knowledge acquired as the work proceeds or
(b)

informasiya {llik ig proqraminda vo Biidcado diizolis etmok
iiciin osas ola bilor; beloliklo, Podratg1 illik ig proqraminda
vo Biidcada diizalig edilmasini Rohbar komitaya istonilon
vaxt taklif edo biler. Bu 5.3 bandinda va 5.4 bandinda
nozarda tutulmus miiddoalar istisna olmaqla, Podratginin
miivafiq fllik is programindan vo Biidcadon xeyli doracada
konara gixan hor hansi omoliyyatlari Rohbar komitenin
raziligimt almadan hoyata kegirmoays ixtiyar: yoxdur. [lik is
programinin yerina yetirilmasi iigiin § zoruri hallarda
Podratginin miivafiq Taqvim ili orzindo xorclori artirmasina
icaza verilir, bu sortla ki, xerclorin iimumi mablegini on
(10) faizden ¢ox artirmaq barasinda Roehber komitenin
gerarmin oldugu hallar istisna edilmoklo, iimumi mablog
qabul edilmis biidconin on (10) faizinden ¢gox olmasin. Bu
ciir xorclorin zoruriliyi osaslandirilib siibuta yetirilorsa, belo
gerar qabul edilmasinden imtina oluna bilmaz. Bu Sazisin
qalan miiddoalarma uygun olaraq Podratg: fllik ig program
tasdiq edildikden sonra Neft-qaz omoliyyatlarm bu
programa miivafiq suratda aparir.

Rohbar komitonin taskil edildiyi tarixdon sonra altmis (60)
giin orzindo Rohber komita birinci illik ig proqramim vo
Biidconi, har névboti {lik ig proqramlarimin vo Biidcolorin
aid oldugu Taqvim ilinin birinci giiniinadoak hamin
proqramlari va biidcalori tasdiq etmayibsa, Podratginin
ixtiyan var (lakin borclu deyildir) ki, {lik ig program: va
Biidca Rahber komita torafinden tasdiq edilenadak va ya
illik ig program: vo Biidca ila bagl hor hansi miibahiso,
Arbitraj qaydasinin miiddoalarinda nozorda tutuldugu kimi,
arbitraj yolu ilo hall edilonadok éziiniin taklif etdiyi {lik is
proqramina va Biidcayea tam va ya gismon omoel etmaklo
Neft-qaz omoliyyatlari aparsin.

Rohbor komita illik is proqramim vo Biidcani razilasdiran
kimi vo ya arbitraj qorar: elan olunan kimi Podratg1 qabul
edilmis razilasmaya va ya qorara uygun olaraq cari

25

(b)

from certain events may justify changes to the details of the
Annual Work Programme and Budget; thus Contractor may
at any time propose to the Steering Committee an
amendment to the Annual Work Programme and Budget.
Except as provided in this Article 5.3 and in Article 5.4,
Contractor shall not conduct any operations which deviate
materially from the applicable Annual Work Programme
and Budget without the prior consent of the Steering
Committee. If necessary to carry out an Annual Work
Programme, Contractor is authorised to make expenditures
during the relevant Calendar Year that are in excess of the
Budget adopted therefor so long as the aggregate of such
excess expenditures does not exceed ten (10) percent of the
Budget unless such expenditures exceeding ten (10) percent
are approved by the Steering Committee, which approval
shall not be withheld where the expenditures have been
demonstrated to be reasonable and necessary. In accordance
with the other provisions of this Agreement, after approval
of an Annual Work Programme, Contractor shall conduct
the Petroleum Operations in accordance therewith.

In the event the Annual Work Programme and Budget has
not been approved by the Steering Committee in the case of
the first Annual Work Programme and Budget within sixty
(60) days of the formation of the Steering Committee and in
the case of each subsequent Annual Work Programme and
Budget by the first day of the Calendar Year to which it
relates, Contractor shall be entitled (but not obligated) to
carry out Petroleum Operations in accordance with some or
all of its proposed Annual Work Programme and Budget
until such time as the Annual Work Programme and Budget
is agreed by the Steering Committee or any dispute relating
to the Annual Work Programme and Budget has been
resolved by reference to arbitration in accordance with the
Arbitration Procedure.

As soon as agreement on an Annual Work Programme and
Budget is reached by the Steering Committee or the
decision of the arbitrators is rendered, Contractor shall
5.4

vo/yaxud névboti {lik ig programim vo miivafiq Biidconi
(soraita géra) tashih edir, bu sortla ki, Podratg: gérdiiyii
islori lagv etmaya macbur olmasin, baslanmis islori zoruri
hesab etdiyi hacmdo axira catdira bilsin, taklif edilon Illik is
proqrami va Biidca iizra Neft-qaz omoliyyatlari apararkon
Podratginin gakdiyi biitiin masrofler Neft-qaz omoliyyatlari
mesrofleri sayilsin va bu Sazisda nazerdo tutulmus
miiddoalara miivafiq suretda Ovezi ddonilon masroflor
hesab edilsin. Yuxarida deyilonlora baxmayaraq, [llik is
programinin va Biidconin her hans hissasinin yerino
yetirilmasi gedisinda Podratgimm gakdiyi va Rohbor
komitonin bu illik ig proqramma vo Biidcayo baxilan
iclasmin protokolunda géstarilmis, lakin Roahbar komito
tarofinden tasdiq edilmamis va sonra arbitraj gorari ilo
ARDNS-nin nofina verilmis — masrafler ~Podratgiya
Mosroflerin avezinin ddonilmasi mexanizmi _ iizra
kompensasiya edila bilmaz; biitiin digar hallarda iso
Podratg1 asagidaki maddolar iizra 6z masroflarinin avezinin
6donilmasi hiiququna malikdir:

(i) Podratginin davam edon 6hdoliklori, o ciimladon
arbitraj baxisi baslananadok baglanmis miigavilolor
iizro;

(ii) Podratginin kollektoru, avadanligi va meden
obyektlorini qorumag iigiin zoruri saydigi islor tizra;

(iii) Podratginn = atraf-—s miihitin, = saglamligin_— va
tahliikesizliyin miihafizesini temin etmok iigiin
zoruri saydigi islor iizro.

Qaza tadbirlari

Bu Sazisin hor hansi miiddoasina zidd olsa belo Podratgi badboxt
hadiso bas verdikds va ya digar qaza voziyyati yarandiqda (va ya
qeza vaziyyoti gézlonildikds) insanlarm hoyatinin, saglamliginin,
atraf miihitin vo omlakin miihafizosi iigiin zoruriliyi asaslandiriimis
biitiin tadbirlori gériir. Belo tadbirlorin gériilmasina ¢gakilon xorclor

26

5.4

amend the then current and/or next following Annual Work
Programme and Budget, as appropriate, to conform with
such agreement or decision; provided that Contractor shall
not be obligated to undo work already performed, may
complete any work in progress to the extent Contractor
deems necessary and that all costs incurred by Contractor in
performing Petroleum Operations under its proposed
Annual Work Programme and Budget shall be deemed to
be Petroleum Costs subject to Cost Recovery under this
Agreement. The foregoing notwithstanding, Contractor
shall not be entitled to Cost Recovery of any costs incurred
under any portions of the proposed Annual Work
Programme and Budget as identified in the written minutes
of the Steering Committee meeting at which the proposed
Annual Work Programme and Budget was considered and
which were not approved by the Steering Committee and
for which the arbitration award is issued in favour of
SOCAR; except that in all cases Contractor shall be entitled
to Cost Recovery of the following items:

(i) ongoing commitments of Contractor, including
contracts entered into prior to the initiation of any
such arbitration; and

(ii) work Contractor considers necessary for the
protection of the reservoir and equipment and
facilities; and

(iii) work Contractor considers necessary for the

protection of the environment, health and safety.

Emergency Measures

Notwithstanding any provision of this Agreement to the contrary, in
the case of an accident or other emergency (or anticipated
emergency), Contractor shall take all measures reasonably
considered necessary by Contractor for the protection of life, health,
the environment and property. The costs of taking such measures
sanksiya verilmis olava xorclar kimi avtomatik suratde hoamin dévr
ligiin qiivvado olan Biidcaya daxil edilir; bu ciir badbaxt hadisonin,
qeza voziyyotinin (va ya gézlonilen qoza voziyyatinin) Podratginm
Qoerazli xotasi noticasinda amole galdiyi hallar istisna olmaqla, bu
xorclar Neft-qaz omoliyyatlar: masroflori kimi qiymotlondirilir vo
avazi bu Sazisa asason 6donilmolidir.

27

shall be included automatically as an approved addition to the then
current Budget and shall be deemed to be Petroleum Costs subject
to Cost Recovery under this Agreement, unless such accident or
other emergency (or anticipated emergency) was the result of
Contractor’s Wilful Misconduct.
6.1

MADDO 6

OMOALIYYAT SIRKOTI, iSCi HEYOTI VO PESO TOLIMi

Omoliyyat sirkoti

BP va ya BP-nin Ortaq gsirkoti Kasfiyyat dévriinda va Olavo
kosfiyyat dévriinds vo islonme vo hasilat dévrii baslanana qador
Omoliyyat sirkati qisminda foaliyyat géstarir va Qiivvayaminma
tarixindan sonra bu Sazisin miiddoalarma uygun  olaraq
amoliyyatlara baslamaga hazir olacaqdir.

islonme program: tosdiq edildikdon sonra BP vo ONS (ve ya onlarin
istonilon Ortaq sirkotlori) onlara borabar paylarda moxsus olacaq
qeyri-kommersiya birga Omoliyyat sirkoti yaradirlar.

Omoliyyat sirkotinin Podratg: taraflorden ezam olunan, Azorbaycan
votendaslarindan va xarici omokdaslardan ibarat olan, Omoliyyat
sirkotinin rahberliyi altrnda vahid struktur kimi ¢galisan is¢i heyati
olacaqdir.

Omoliyyat sirkoti Azarbaycan Respublikasindan kanarda tasis edilo
vo ya yaradila bilar, lakin Azorbaycan Respublikasinda is aparmaq
tigiin Azorbaycan qanunvericiliyino uygun olaraq qeyde alinmalidir.

Podrat¢1 ARDNS-nin qabaqcadan verdiyi raziligi ila vo
Qiivvayeminme tarixinden doerhal sonra Podratgi _ teraflorin
baglayacagi birga omoliyyat sazisinda (“Birga omoliyyat sazisi”)
nozordo tutulan qaydada vo hallarda, Islonmo vo hasilat dévrii
baslayanadak yazili sakilda digar Omoliyyat sirkoti tayin etmaklo
Omoliyyat sirkotini vaxtasir1 deyisdirmok, Islonmo vo hasilat dévrii
basladiqdan sonra iso birga Omoliyyat sirkatini yazili sakildo basqa
Omoliyyat sirkati tayin etmakle dayisdirmok hiiququna malikdir, bu
sortla ki, avaz eden Omoliyyat sirkati Podratgi teraflerden birinin
Ortaq sirketi olsun. Her hansi bela avazetma iigiin gokilen
mesroflorin avezi Gdonilmir. Podratg1 tarafler avvelki Omaliyyat
sirkotinin vozifalorinin lazimi qaydada vo miitesakkil suratda yeni
Omoliyyat sirkotino verilmasini tomin edirlor.

28

6.1

ARTICLE 6

OPERATING COMPANY, PERSONNEL AND TRAINING

Operating Company

BP or an Affiliate of BP shall act as the Operating Company during
the Exploration Period and the Additional Exploration Period and
before the commencement of the Development and Production
Period and shall be ready to commence operations in accordance
with the terms of this Agreement after the Effective Date.

Upon approval of the Development Programme, BP and SOA shall
establish a non profit joint Operating Company equally owned by
BP and SOA (or any of their Affiliates).

The Operating Company shall employ personnel seconded from the
Contractor Parties, expatriate personnel and Azerbaijani citizens
who shall work as an integrated team under the management of the
Operating Company.

The Operating Company may be incorporated or created outside of
the Republic of Azerbaijan but shall be registered to do business in
the Republic of Azerbaijan in accordance with Azerbaijan law.

Contractor, upon the prior agreement of SOCAR, shall have the
right, in the manner and in the cases defined in the joint operating
agreement which the Contractor Parties must enter into promptly
after the Effective Date (“Joint Operating Agreement”), from time
to time before the commencement of the Development and
Production Period to substitute the Operating Company by
appointing in writing another Operating Company and after the
commencement of the Development and Production Period to
substitute the joint Operating Company by appointing in writing
another Operating Company, provided that such substitute
Operating Company shall be an Affiliate of one of the Contractor
Parties. The costs relating to any such substitution shall not be Cost
Recoverable. Contractor Parties shall ensure the proper and orderly
6.2

6.3

6.4

Omoliyyat sirketinin masuliyyat dairasi

Omoliyyat girkoti Podratgimin adindan Neft-qaz omoliyyatlarinin
giindalik idara — olunmasina, —alaqalandirilmasine, —_hayata
kegirilmasina va aparilmasina cavabdehdir, habelo Podratginmn
tapsirdigi ilo vaxtasiri basqa funksiyalari yerino yetirir.

Omoliyyat sirkoti Podratgmin verdiyi solahiyyotlor gargivasinds
Illik ig programlarini hayata kegirmak iigiin zaruri olan har hansi
giindalik islora dair subpodrat miigavilosi baglamaga haqlidir.

Taskilati struktur

Omoliyyat gsirkotinin isgi heyotinin timumi say: miimkiin gader
minimum saviyyede saxlanilir va Podratgi adindan giindalik Neft-
qaz omoliyyatlarmin aparilmasi iigiin zoruri olan idaraetma, texniki,
amoliyyat, istismar va inzibati heyatdan ibaratdir.

Qorarlar

Neft-qaz omoliyyatlarinm aparilmasina aid qerarlar1 Podratginin
idarsetmo komitasinds kecirilon sasvermodo istirak edon Podratgi
tarofler, ézlorinin Birga omoliyyat sazisinda razilasdirdiqlari
sasverma mexanizmina miivafiq suratde qabul edirler, va Tarafler
razilasir ki, iglonma vo hasilat dévrii miiddotinds Podratgimin
idarsetmo komitasinin qorarlar Saziso osason Istirak paylarimin vo
Birgo omoaliyyat sazigino asason istirak paylarinin birlikda on azi alli
begs (55) faizina malik olan Podratgi taraflorin miisbat sasini talab
edir, bu gsortlo ki, Podratg: toraflar bu Sazisin 3.5 bandino osason
yalniz Diger Podratgi taraflerin maliyyolosdirdiyi islorinin
goriilmasina aid masololera dair qorarlarin gabul edilmasi iigiin
xiisusi qaydalar isloyib hazirlamalidirlar. ONS bir Podratgi tarof
kimi, Diger Podratg: toraflerla yanagi biitiin soviyyolorda qorar
qebul olunmasinda, o ciimledon, lakin bununla mahdudlasmadan,

29

6.2

6.3

6.4

handover of responsibilities from an outgoing Operating Company
to an incoming Operating Company.

Responsibilities of Operating Company

The responsibilities of the Operating Company shall be the
management, co-ordination, implementation and conduct on behalf
of Contractor of the day to day Petroleum Operations, and such
other functions, as may be delegated to it from time to time by
Contractor.

The Operating Company shall have, to the extent authorised by
Contractor, the right to subcontract any day to day work required to
implement any Annual Work Programme.

Organisation

The Operating Company personnel shall be kept to the minimum
practicable size, and shall include management personnel, technical
professionals, operating and maintenance personnel and
administrative personnel required to carry out the day to day
Petroleum Operations on behalf of Contractor.

Decisions

Decisions regarding the conduct of Petroleum Operations shall be
made by the Contractor Parties participating in voting at the
Contractor’s management committee in accordance with the voting
mechanism agreed among them in the Joint Operating Agreement,
and the Parties agree that during the Development and Production
Period the decisions of the Contractor’s management committee
shall require the affirmative vote of the Contractor Parties owning
collectively at least fifty five (55) percent of the Participating
Interest under the Agreement and participating interest under the
Joint Operating Agreement, provided that the Contractor Parties
shall develop special provisions for decisions to be taken on the
matters regarding the implementation of the work to be financed by
the Other Contractor Parties only under Article 3.5 of this
Agreement. SOA as a Contractor Party shall participate at all
6.5

6.6

6.7

Birga omoliyyat sazisinda, komitalerda va/ve ya alt komitalarda,
habelo Podratgmin idarsetma komitasinda istirak edir.

Ts qaydasi

Omoliyyat sirkotinin bu Saziso uygun olaraq Neft-qaz
amoliyyatlarinin aparilmasi iigiin zaruri saydigi siyasot, qayda vo
metodlardan istifada etmoyo ixtiyari vardir.

Omoliyyat sirkatinin statusu

Omoliyyat sirketi bu Sazisda Podratgi torafler iiciin nozordo
tutulmus biitiin imtiyazlardan, giizostlerdon, azad olmalardan
istifado etmok, kompensasiyalar almaq hiiququna  malikdir.
Omoliyyat sirkotinin omlaki va ya avadanligi yoxdur (horgand
Podratg1 tarofler adindan Neft-qaz omoliyyatlari apararken Podratg1
taroflara moxsus va ya onlarin istifadosinda olan amlakdan vo ya
avadanliqdan sarbast istifads etmok hiiququ vardir); Omoliyyat
sirkati bu Saziso asason yalniz operator kimi foaliyyat gésterir vo
Podratg1 toraflarin talimatlarim va géstorislerini yerina yetirir; 0,
hasil edilon Karbohidrogenlarda har hansi paya sahib olmaq
hiiququna malik deyildir, manfaetsiz va zararsiz isleyir. Podratgi
taroflorin biitiin maliyyo axinlari va bu Sazisa uygun olaraq digor
amoliyyatlar1 Omoliyyat sirketi bir kommersiya taskilati olaraq
méveud deyilmis kimi, miihasibat ucgotu  kitablarinda vo
hesablarinda miivafiq Podratgi toraflarin adina yazilir va Omoliyyat
sirkotinin biitiin maqsodlor iigiin Vergi tutulan monfoati sifira (0)
borabordir.

Isci heyati

(a) Podratg¢1 va onun Subpodratgilari, habela Omoliyyat sirkoti
vo onun Subpodratgilari Neft-qaz omoliyyatlarimin
aparilmasi iigiin 6zlorinin miilahizolorina géra zaruri is¢i
heyatini iso gétiirmak ixtiyarmdadirlar.

30

6.5

6.6

6.7

decision levels in the same way as the Other Contractor Parties,
including but not limited to the Joint Operating Agreement,
committees and/or sub-committees and the Contractor’s
management committee.

Procedures

The Operating Company shall be free to adopt such policies,
practices and procedures as it deems necessary for the conduct of
Petroleum Operations in accordance with this Agreement.

Status of Operating Company

The Operating Company shall be entitled to all of the benefits,
waivers, indemnities and exemptions accorded to the Contractor
Parties under this Agreement. The Operating Company shall own
no assets or equipment (though it shall have the right to freely use
assets or equipment owned or used by the Contractor Parties in
conducting Petroleum Operations on behalf of the Contractor
Parties); shall act only as operator hereunder upon Contractor
Parties’ instructions and directions; shall not be entitled to any share
of Petroleum produced and shall neither make a profit nor incur a
loss. The Operating Company shall record all financial flows or
other transactions of the Contractor Parties as passing through to the
Contractor Parties in accordance with this Agreement as though the
Operating Company did not exist as a commercial entity, and for all
purposes the amount of its Taxable Profit shall be zero (0).

Personnel

(a) Contractor and its Sub-contractors and Operating Company
and its Sub-contractors shall be free to employ such
personnel as in Contractor’s and its Sub-contractors’ and
Operating Company’s and its Sub-contractors’ respective
opinions are required for the purpose of carrying out
Petroleum Operations.
(b)

Podratg1 Omoliyyat sirkotindon talab edir ki (bela talabin
amoliyyatlarn somoroeliliyino uygun goalmasi _ sortila),
Omoliyyat sirkoti Neft-qaz omoliyyatlarinm aparilmasi
tigtin. Azoarbaycan Respublikasi vatendaslarimin iso
gotiiriilmasino iistiinliik versin, bu sortla ki, homin
votendaslar Omoliyyat girkotinin toloblerina cavab veron
lazimi biliya, ixtisaslara va tacriibaya malik olsunlar. Bu
votondaslarin 6.8 bandina uygun olaraq pesa talimi kegmok
hiiququ vardir. Azorbaycan Respublikasi votendaslarinin iso
gotiiriilmasi ilo bagli Podratg1 asagidakilara raziliq verir:

(i) Omoliyyat sirkoti vaxtasir1 olaraq ARDNS-o onun
planlasdirdigina  géra_ Azarbaycan Respublikasi
votendaslari taleb olunan is yerlarinin say1 vo
pesalor géstermokla siyahi taqdim edir. Bundan
alave, Omoliyyat sirketi 6z Subpodratgilarmdan
vaxtasiri olaraq ARDNS-a onlarin
planlasdirdiqlarina géra Azorbaycan Respublikasi
votendaslari taleb olunan is yerlarinin say1 vo
pesalor géstermokla siyahi taqdim etmolarini talab
edir;

(ii) ARDNS bu siyahini aldiqdan sonra otuz (30) giin
miiddatinda éziiniin tévsiya etdiyi namizodlorin
siyahism1 Omoliyyat  sirkotina vo  homin
Subpodratgilara taqdim edir;

(iii) | ARDNS-nin taqdim etdiyi siyahida géstarilmis vo
Omoliyyat sirkotinin va ya Subpodratgilarin
taloblorino uygun golon namizedlera Azorbaycan
Respublikasinin digar vatondaslarina miinasibatdo
Omoliyyat gsirketina va homin Subpodratgilarm
toskilatlarina igo gétiiriilmokdo iistiinliik verilir;

(iv) Omoliyyat sirkotinin va ya Subpodratgilarin
taskilatlarinda bos is yerlori qalirsa, ARDNS bos
yerlar siyahisini aldiqdan sonra iki (2) hafta arzinda
Omoliyyat gsirkotina va ya bu Subpodratgilara
tévsiyo etdiyi namizodlorin alava siyahisini taqdim

31

(b)

Contractor shall require Operating Company to give
preference, as far as is consistent with efficient operations,
to employing citizens of the Republic of Azerbaijan in the
performance of Petroleum Operations, provided that such
citizens have the required knowledge, qualifications and
experience to meet the requirements of the Operating
Company. Such citizens shall be eligible for training in
accordance with Article 6.8. With respect to the
employment of citizens of the Republic of Azerbaijan,
Contractor agrees as follows:

(i) the Operating Company shall provide SOCAR from
time to time with a list showing the numbers and
job specifications for citizens of the Republic of
Azerbaijan which it estimates that it may require. In
addition, the Operating Company shall require its
Sub-contractors to provide SOCAR from time to
time with a list showing the numbers and job
specifications for employees that they estimate they
may require;

(ii) SOCAR shall, within thirty (30) days of receipt of
such list, provide the Operating Company and such
Sub-contractors with a list of candidates
recommended by SOCAR;

(iii) persons from the list provided by SOCAR shall
enjoy a priority consideration pertaining to any
other citizen of the Republic of Azerbaijan for
employment by the Operating Company and the
Sub-contractors if they meet the requirements of
the Operating Company or such Sub-contractors;

(iv) in the event that vacant positions remain in the
Operating Company or  Sub-contractors’
organisations, SOCAR shall within two (2) weeks
of receipt of vacant positions provide Operating
Company or such Sub-contractors an additional list
(vy)

Wi)

edir; bundan sonra yena da bos ig yerlori qalirsa, bu
yerlara Omoliyyat sirkotinin va ya Subpodratgilarin
miilahizosi ilo Azarbaycan Respublikasi
votondaslari arasindan is¢i gotiiriile bilar;

ager Omoliyyat  gsirkotinn va ya  homin
Subpodratgilarin miistaqil segdikleri namizodlor
ARDNS-nin omokdaslaridirsa, bu namizadlor
ilo maslohotlosdikdon sonra isa

Neft-qaz omoliyyatlarmin aparilmasi ila alaqadar is
yerlarinin Azorbaycan Respublikasi vatendaslart ilo
komplektlosdirilmasina dair timumi hadef raqomlori
asagida géstorilir:

Azarbaycan Respublikasinin
votandaslari

Sanaye hasilatinin
baslanma tarixinadak

Miihondis-texniki isgilor 50%-70%
Fohlo heyati 80%
Sanaye hasilatinin
baslanma tarixinds
Miihondis-texniki isgilor 80%
Fohlo heyati 90%
Sanaye hasilatinin baslanma
tarixindan bes (5) il sonra
Mithondis-texniki isgilor 90%
Fohlo heyati 95%

32

(vy)

(vi)

of candidates recommended by SOCAR and if
vacant positions still remain the Operating
Company or such Sub-contractors shall be entitled
to fill these vacant positions with such citizens of
the Republic of Azerbaijan as the Operating
Company or such Sub-contractors choose;

in the event that the candidates selected
independently by the Operating Company and such
Sub-contractors include SOCAR employees, then
such persons shall be hired by the Operating
Company or such Sub-contractors after
consultation with SOCAR;

overall target manning levels of citizen employees
of the Republic of Azerbaijan pertaining to
Petroleum Operations shall be as follows:

Citizens of the
Republic of Azerbaijan

Prior to Commencement Date of
Commercial Production

Professionals 50%-70%
Non-professionals 80%

Upon Commencement Date of
Commercial Production

Professionals 80%
Non-professionals 90%

Five (5) years after Commencement
Date of Commercial Production

Professionals 90%
Non-professionals 95%
6.8

(c) 6.7(b) bandinin miiddaalarma oamel etmak _ sartilo
Podratginin, Omoliyyat  sirketinin va hor hansi
Subpodratgilarin bu Sazisin qiivvada oldugu biitiin miiddot
arzinds Neft-qaz omoliyyatlarinm aparilmasi ilo alaqadar
iso gétiirdiiklori isgilerin sayim1 va segimini miistaqil
miisyyanlasdirmoys solahiyyoti va ixtiyarlari vardir.

Podratginin, Omoliyyat sirketinin va Subpodratgilarin iso
gotiirdiiklori biitiin Azorbaycan Respublikasi vatondaslari
iso yazili omok miigavilolorina asasan qabul edilirlor.
Miigavilada isginin ig vaxtinin miiddoti, amek haqqinin vo
miiavinotlorin mablagi, igagétiiron torafinden taqdim edilen
giizastlor, habelo omoak soraitinin biitiin digar sortlori
miisyyonlesdirilir. igo qobul olunan  iscilor, onlarla
baqlanmis yazili amok miiqavilolorina miivafiq suratdo
Neft-qaz omoliyyatlarmin aparilmasi ila bagli Podratginin,
Omoliyyat sirkotinin va ya Subpodratgilarin miilahizosino
gora miiayyonlasdirilon ig yerlorina —_g6ndarilirlor.
Podratginin, Omeliyyat sirkotinin va Subpodratgilarin
ixtiyar1 var ki, beynolxalq neft-qaz sonayesinda onanovi
olan va Podratginin, Omoliyyat sirketinin va Subpodratginin
tacriibasind va miilahizasino asason isin on yiiksok
somoroliliyini va heyotin iso maraq géstermasini tamin eden

isogétiirma va  isdongixarma, isin vo — isgilorin
qiymotlondirilmasi, habela  =maddi _havaslandirma
proqramlari vo metodlarimi (ister acnobi, istarsa do

Azarbaycan Respublikasi vatendaslar1 olan isgiler iigiin)
miisteqil miiayyan edib tatbiq etsinlor.

Pega talimi

Podratgi1 Azarbaycan Respublikasinin votendaslari olan kadrlara
Neft-qaz omoliyyatlari ila bagli peso talimini (o ciimleden tekrar
peso talimini) tamin edir. Podratginin bu 6.8 bandina uygun olaraq
nozardo tutulan xorclori miivafiq [lik is program: va Biidcoys vo
Neft-qaz omoliyyatlar1 masroflorina daxil edilir; lakin séziigedon
xorclear il arzindo iki yiiz min (200.000) Dollardan az olduqda
onlarin avezi édonilmir. i] orzindo iki yiiz min (200.000) Dollardan

33

6.8

(c) Subject to Article 6.7(b), Contractor, Operating Company
and any Sub-contractors are hereby authorised and shall be
free, throughout the term of this Agreement, to determine
the number and selection of all employees to be hired by
them in connection with the conduct of Petroleum
Operations.

All citizens of the Republic of Azerbaijan hired by
Contractor, the Operating Company and any Sub-
contractors shall be hired pursuant to written employment
contracts, which shall specify the hours of work required of
the employee, the compensation and benefits to be paid or
furnished by the employer and all other terms of
employment. Such employees may be located wherever
Contractor, the Operating Company or Sub-contractors
deem appropriate in connection with the Petroleum
Operations in accordance with such written employment
contracts entered into with them. Contractor, the Operating
Company and Sub-contractors shall be free to implement
recruitment, dismissal, performance review and incentive
compensation programmes and practices (both with respect
to foreign expatriate employees and citizens of the Republic
of Azerbaijan) that are customary in_ international
Petroleum operations and in Contractor’s, the Operating
Company’s and Sub-contractor’s experience and judgement
are best able to promote an efficient and motivated
workforce.

Training

Contractor shall provide training (including retraining) for citizens
of the Republic of Azerbaijan with respect to the Petroleum
Operations. Expenditures by Contractor pursuant to this Article 6.8
shall be part of the relevant Annual Work Programme and Budget
and shall be included as Petroleum Costs; however, the aforesaid
expenditures less than two hundred thousand (200,000) Dollars in
any year shall not be Cost Recoverable. Expenditures in excess of
artiq olan xorclor Neft-qaz omoliyyatlar masroaflorina daxil edilir vo two hundred thousand (200,000) Dollars in any year shall be

onlarm oavazi édonilir. Bu iki yiiz min (200.000) Dollarliq hiidud included as Petroleum Costs and shall be Cost Recoverable. The
moblogi har il UDM deflyatoru indeksinin artmasma uyun olaraq threshold value of two hundred thousand (200,000) Dollars shall be
artirilir. escalated annually in line with increases in the GDP Deflator Index.

34
71

MADDO7

HESABAT VO NEFT-QAZ OMOLIYYATLARININ

YOXLANMASI HUQUQU

Hesabatlar va sanadlar

Podratgi Neft-qaz omoliyyatlarma dair hesabatlar1 va sonodlori
asagidaki qaydada tartib va taqdim edir:

(a)

(b)

Podratg1 Kontrakt sahasinds Neft-qaz omoliyyatlarinin
aparilmasi gedisinda olda etdiyi va Kontrakt sahasina aid
olan biitiin geoloji va geofiziki informasiyam’ vo malumati
orijinalda va ya keyfiyyotla kégiiriilmiis gokildo, yaxud
miinasib yerlardo lenta vo ya digor dastyicilara qeydo alir va
bu ciir informasiyani vo malumati aldo etdikden sonra amoli
cahatden on qisa miiddotlarda onlarin suratlorini, 0 ciimladen
tofsirlorini, gqazma jurnallarmi vo quyularm — karotaj
diaqramlarm, habela Podratgi torafinden aldo edilen vo
beynalxalq neft-qaz sonayesinin hamiliqla qobul olunmus
standartlari ilo nezordo tutulan hor hansi digar informasiyam
ARDNS-o verir.

Podratgi neft-qaz sonayesinin hamuiliqla qabul edilmis
beynolxalq tacriibasina uygun olaraq asagidaki molumati
daxil etmokla qazma jurnallar tartib edir va quyularm
gazilmasi, dorinlasdirilmasi, tamponaji va ya legvi haqqinda
qeydlor aparir:

(i) quyunun qazildigi horizontlar haqqinda;

(ii) qoruyucu borular, qazma vo nasos-kompressor
borular, quyu avadanligi va quyuya endirilan alotlor,
habelo onlarin modifikasiyalar1 va ovezedicilori
haqqinda;

(iii) askar edilmis Karbohidrogenler, su va faydali
qazintilar haqqinda;

35

7A

ARTICLE7

REPORTS AND ACCESS TO
PETROLEUM OPERATIONS

Reports and Records

Contractor shall keep and submit reports and records of Petroleum
Operations as follows:

(a)

(b)

Contractor shall record, in an original or reproducible form
of good quality and on tape or other media where relevant,
all geological and geophysical information and data relating
to the Contract Area obtained by Contractor in the course of
conducting Petroleum Operations thereon and shall deliver
a copy of all such information and data, including the
interpretation thereof and logs and records of wells, and any
other information obtained by Contractor consistent with
generally accepted international Petroleum industry
standards, to SOCAR as soon as practicable after the same
has come into the possession of Contractor.

Contractor shall keep logs and records of the drilling,
deepening, plugging or abandonment of wells consistent
with generally accepted international Petroleum industry
practice and containing particulars of:

(i) the strata through which the well was drilled;
(ii) the casing, drill pipe, tubing and down-hole

equipment run in the well and modifications and
alterations thereof;

(iii) Petroleum, water and valuable mineral resources
encountered;
(c)

(@d)

(e)

habela beynalxalq neft-qaz sonayesinin hamuiliqla qabul
edilmis tacriibasi ila nazorda tutulan digar informasiyant.

Yuxaridaki 7.1(b) bandina miivafiq suratda taleb olunan
informasiya ARDNS-a konkret quyunun qazilib basa
gatdirilmasindan sonra doxsan (90) giin miiddotindo
quyularm qazilib basa gatdirilmasina dair hesabatlar
soklindo taqdim edilir.

Zarurat olduqda laboratoriya tadqiqati vo ya analizi
mogsedila Podratginin ixtiyart var ki, Kontrakt sahasindon
gotiiriilmiis petroloji niimunolori (0 ciimladon siixur va slam
niimunolarini) va Karbohidrogen niimunolorini, habelo
quyuda askar edilmis formasiyalarin vo ya suyun xarakterik
niimunolarini va lent, yaxud diger dasiyicilarda olan
seysmik moalumati Azorbaycan Respublikasindan aparsin;
ARDNS-nin miivafiq sorgusu ila Podratg1 gésterilen
niimunolari ona taqdim edacakdir.

Podratg¢1 ARDNS-o asagidaki hesabatlari taqdim edir:
(i) daxil oldugea qazma islari haqqinda giindolik
hesabatlar1 va modon-geofiziki tadgiqatlar haqqinda

hoftolik hesabatlar;

(ii) hor Taqvim riibii basa gatdiqdan sonra on bes (15)
giin orzinda — ovvalki Taqvim riibiinda aparilmis

Neft-qaz  omoliyyatlarmin —gedisi ~— haqqinda
asagidakilardan ibarat hesabati:
qd) yerina yetirilmis Neft-qaz omoliyyatlarinm

tasviri va alda edilmis faktik informasiya, o
ciimlodon, iimumilikds Kontrakt sahosi
tizra, habelo ayriliqda hor quyu iizro
Karbohidrogenlor hasilatinn hacmi
haqqinda moalumat; va

36

(c)

(d)

(e)

and any other information consistent with generally
accepted international Petroleum industry standards.

The information required by Article 7.1(b) above shall be
submitted to SOCAR in the form of well completion reports
within ninety (90) days from completion of the well in
question.

Contractor may if necessary remove from the Republic of
Azerbaijan, for the purpose of laboratory examination or
analysis, petrological specimens (including cores and
cuttings) or samples of Petroleum found in the Contract
Area and characteristic samples of the strata or water
encountered in a well and seismic data on tape or other
media. Upon request, Contractor will provide such
specimens and samples to SOCAR.

Contractor shall supply to SOCAR:
(i) daily reports on drilling operations and weekly
reports on field geophysical surveys as soon as they

are available;

(ii) within fifteen (15) days after the end of each
Calendar Quarter, a report on the progress of

Petroleum Operations during the preceding
Calendar Quarter covering:
qd) description of the Petroleum Operations

carried out and the factual information
obtained, including Petroleum production
data from the Contract Area overall and on
a well by well basis; and
72

(2) Podratginin omoliyyatlar apardigi sahonin
tosviri; vo

(3) biitiin quyularin yerini va diger Neft-qaz
amoliyyatlarinin hoyata kegirildiyi yerlori
gostoron xarita;

(iii) her Taqvim ili qurtardiqdan sonra iig (3) ay arzinda
— yuxaridaki (ii) bandinda gésterilmis masololori

avvalki Taqvim ili iigiin timumilasdiran  illik
hesabati;
(iv) Neft-qaz omoliyyatlarmin sas elementlorinin

goriiliib basa gatdirilmasi1 haqqinda va ya
gozlonilmaz hadisaler haqqinda hesabatlari, habelo
Rohbar komitenin sorgusu ila digar hesabatlari.
Bundan’ olava, Podratci Karbohidrogenlorin
kasfindon savayi biitiin digor kasflor, masolon,
qeyri-karbohidrogen tabii ehtiyatlarmin kasflori
barasinda ARDNS-o molumat veracakdir.

7.1(e)(i) bandina uygun olaraq ARDNS-a taqdim edilmali
olan giindalik vo hoftalik cari hesabatlar tartib edildiyi dildo
taqdim olunur; 7.1 bandina uygun olaraq ARDNS-a taqdim
edilmali olan bi qalan hesabatlar va sonadlor ingilis vo
Azarbaycan dillorinda taqdim edilir.

Neft-qaz amoliyyatlarinin yoxlanmasi

ARDNS-nin lazimi qaydada solahiyyat verilmis niimayandolorinin
ixtiyari var ki, yoxlama baslanmazdan an azz tig (3) giin avval yazili
bildiris taqdim etmoak gartila Neft-qaz omoliyyatlarma aid islori,
obyektlori, avadanligi vo materiallar1 asaslandirilmig miintazomliklo
vo aglabatan miiddatlerda yoxlasinlar, lakin belo yoxlama Neft-qaz
amoliyyatlarna osassiz mane olmamali va ya _ bunlari
longitmomolidir.

37

7.2

(2) a description of the area in which
Contractor has operated; and
(3) a map indicating the location of all wells

and other Petroleum Operations;

(iii) within three (3) months of the end of each Calendar
Year, an annual report summarising the matters
specified in paragraph (ii) above for the preceding
Calendar Year;

(iv) reports on completion of major elements of
Petroleum Operations or unforeseen events and
other reports requested by the Steering Committee.
Additionally, Contractor will inform SOCAR of all
discoveries other than of Petroleum, such as
discoveries of non-Petroleum natural resources.

The daily and weekly reports required to be submitted to
SOCAR pursuant to Article 7.1(e)(i) shall be submitted in
the original language of the reports and all other reports and
records required to be submitted to SOCAR pursuant to this
Article 7.1 shall be submitted to SOCAR in the English and
Azerbaijani languages.

Access to Petroleum Operations

Duly authorised representatives of SOCAR may on not less than
three (3) days notice in writing inspect at justified intervals, and at
reasonable times work, facilities, equipment and materials relating
to the Petroleum Operations, provided that such inspection shall not
unreasonably interfere with or delay the conduct of Petroleum
Operations.
MADDO 8
TORPAQDAN VO DONIZDIBI SAHOLORDON ISTIFADO

Bu Sazisin 28.2 bondinin miiddoalarina omol edilmasi gartila ARDNS bu
Sazisin qiivvede oldugu biitiin miiddot orzinda Neft-qaz omoliyyatlarimin
aparilmasi ii¢iin zoruri olan, 6z nozarati altinda olan torpaq saholorini vo
donizdibi sahalori pulsuz istifado iigiin Podratginin sarancamina verir (bu
sortlo ki, Podratginin homin istifadosi ARDNS-nin bunlardan istifado etmosi
ligiin osassiz maneoslor tératmosin, homginin bu sartlo ki, Podratginin belo
istifadasi naticasindd ARDNS hor hans1 xorclor gakersa, Podrat¢1 ARDNS-9
birbasa va ya dolay: yolla heg bir monfaat qazandirmadan hamin xoerclori
édasin), va ARDNS 6z solahiyyotlorinin tam hacmi daxilinda qanun
gergivasinds miimkiin olan biitiin saylori géstarir ki, Podratg: Neft-qaz
amoliyyatlar’ aparmaq magqsadila zaruri hallarda dévlet miilkiyyatinda olan
vo ARDNS-nin qanuni istifadasinds olan torpaqlara aid olmayan biitiin
basqa torpaq saholorini va donizdibi saholori, o ciimleden digar islorlo
yanasi, quruda va donizda boru kemerlorinin, kabellorin va avadanligin
insasi, gakilmasi, istismari va onlara texniki xidmot iigiin saholori pulsuz
istifadodon Otrii alda eda bilsin. Podratc: Neft-qaz omoliyyatlarinin
aparilmasi iigiin zoruri olan yeriistii, yeralti, doniziistii vo donizalti
obyektlori/vasitalari ingsa va istismar etmok hiiququna malikdir. Torpaq
saholorinin ayrilmasi va Podratginm hemin saholorde tikdiyi obyektlorin
yerlasdirilmasi, bu Sazisdo miiayyonlasdirilmis basqa gortler istisna
olmaqla, torpaqdan istifada sahasinds mahdudiyyotlera dair Azorbaycan
Respublikasi qanunvericiliyino miivafiq suratda hoyata kecirilir.

38

ARTICLE 8
USE OF LAND AND SEA BEDS.

Subject to Article 28.2 of this Agreement, SOCAR shall make available to
Contractor, at no cost to Contractor, the use of any land and sea beds under
its control as necessary to carry out Petroleum Operations throughout the
term of the Agreement, (provided such use by Contractor does not interfere
unreasonably with SOCAR’s use thereof and further provided that if such
use by Contractor results in expense for SOCAR, Contractor shall reimburse
SOCAR for such expense, without creating any profit directly or indirectly
for SOCAR), and SOCAR within the full limits of its authority shall use its
best lawful endeavours to make available, at no cost to Contractor, all other
land owned by the State and located beyond the land which SOCAR utilises
legally and sea beds necessary to carry out Petroleum Operations including,
but not limited to, the construction, laying, operating and maintaining, both
onshore and offshore, of pipelines, cables and equipment. Contractor shall
have the right to construct and maintain, above and below any such lands
and sea beds, the facilities necessary to carry out Petroleum Operations.
Land allocation and location of facilities constructed by Contractor on such
land shall be in accordance with Azerbaijan legislation regarding land use
restrictions, except as may be modified by this Agreement.
9.1

9.2

MADDO 9

OBYEKTLORDON iSTIFADO

ARDNS-2 maxsus obyektlar

Podratginin ixtiyar’ var ki, Kontrakt sahasinda Qiivvayaminmo
tarixinodok gazilmis, Podratgimin fikrince, Neft-qaz omoliyyatlar
aparmag iigiin zoruri olan quyulardan pulsuz istifada etsin. Podratg1
ARDNS-nin birbasa va ya dolay1 sahibliyinds, yaxud nozaroti
altinda olan obyektlori, o ciimladon, bunlarla yanasi, infrastrukturu,
gomilori, qazma qurgularim, noqletmo vasitalorini, tachizat
bazalarm, anbarlari, liman qurgularini asasli tamir, rekonstruksiya
etdikdo va ya modernlasdirdikda ARDNS hamin obyektlardon Neft-
qaz omoliyyatlarinin yerino yetirilmasi iigiin zoruri olan daracada
istifado edilmasinda Podratgrya iistiin hiiquq verilmasini tamin edir.

ARDNS-nin yardimi

(a) ARDNS hokumot organlar1 va Uciincii tarafler qarsismda
salahiyyotlorinin tam hacmi daxilinda qanun gar¢ivesinds
miimkiin olan biitiin soylori géstorir ki, Podratg: Azorbaycan
Respublikasinda yanacagin noql edilmasi, hazirlanmasi vo
dasinmasi vasitolorindon, habelo infrastrukturun hor hansi
digor real istifadagisina kommersiya asasinda verilan va ya
razilasdirilan gartleardan az sorfali olmayan soartlerla 6z
Karbohidrogen pay: iigiin biitiin bela vasitelerden, habelo
infrastrukturdan istifado etmok imkanma malik olsun.

(b) ARDNS Hékumot organlar: vo Uciincii taraflor qarsisinda
salahiyyotlorinin tam hacmi daxilinda qanun ¢gar¢ivasinds
miimkiin olan biitiin saylori gésterir ki, Azorbaycan
Respublikasinm _hiidudlarndan konarda miivafiq
hakimiyyat orqanlarindan vo yurisdiksiyalardan Podratginin
Neft-qaz omoliyyatlan iigiin aglabatan doracada zoruri
saydigi va/yaxud gésterilan hakimiyyat orqanlarmin vo
yurisdiksiyalarm talob eda biloceyi hiiquqlari, imtiyazlar,
salahiyyotlori, icazolori va basqa razilasmalari almaqda

39

9.1

9.2

ARTICLE 9

USE OF FACILITIES

SOCAR Facilities

Contractor shall have the right to use, at no cost to Contractor, pre-
drilled wells in the Contract Area at the Effective Date if deemed by
Contractor to be necessary for the conduct of Petroleum Operations.
In the event that Contractor materially refurbishes, upgrades or
improves any facilities that are under SOCAR’s direct or indirect
ownership or control, including but not limited to infrastructure,
vessels, rigs, means of transportation, supply bases, warehouses,
port facilities, then SOCAR shall ensure that Contractor has prior
right to use such facilities as may be necessary for the purpose of
carrying out Petroleum Operations.

SOCAR Assistance

(a) SOCAR shall within the full limits of its authority use its
best lawful endeavours with respect to Governmental
Authorities and Third Parties to provide Contractor access
for its share of Petroleum to all necessary transportation,
treatment and export facilities and infrastructure in the
Republic of Azerbaijan on terms no less favourable to
Contractor than those granted to, or agreed with, any other
bona fide arm’s length user of such facilities and
infrastructure.

(b) SOCAR shall within the full limits of its authority use all
lawful reasonable endeavours, with respect to
Governmental Authorities and Third Parties, to assist
Contractor in obtaining such rights, _ privileges,
authorisations, approvals and other agreements from
authorities and jurisdictions, outside the territory of the
Republic of Azerbaijan as Contractor shall reasonably deem
necessary for Petroleum Operations and/or as may be
required by such authorities and jurisdictions, but shall not
(c)

Podratgiya kémok etsin, lakin ARDNS bu_hiiquqlarin,
imtiyazlarm, solahiyyatlerin va icazalorin alinmadigi
taqdirda masuliyyat dasimir. Bela razilasmalarin sirasina
digar masololorla yanasi, ixrac boru kemerinin ¢gakilmasi
tigiin saholor ayrilmasi, istismar hiiquqlarinin verilmasi,
Kontrakt sahosindo hasil edilmis vo  saxlanmis
Karbohidrogenlarin, Azorbaycan Respublikasina géndorilon
vo ya onun orazisinden aparilan materiallarin, avadanligin
vo sair maddi-texniki tachizat predmetlorinin yiiklonib yola
salinmasina, anbara vurulmasina va ya__ bosaldilib
yiiklonmasina dair icazolor vo dhdolikler, habelo dévlat
vergilorinden, yerli va diger vergilerden, dasima
tariflorindon, yerina yetirilon Neft-qaz omoliyyatlan iigiin
basqa yurisdiksiyalarda géstorilmis digar tariflorden vo
alavalordan azad edilma masololori daxildir.

ARDNS Hékumot organlar: vo Uciincii taraflor qarsisinda
salahiyyotlorinin tam hacmi daxilinda qanun ¢ger¢ivasinds
miimkiin olan biitiin saylori géstaracak, istirak payina,
nezarat vo idara etmak vo ya foaliyyati istiqamotlondirmok
hiiququna malik oldugu 6z Ortaq  sirkotlori, birga
miiassisalori, yaxud taskilatlar1 barasinda isa taminat
yaradacaq ki, Podratgi Azorbaycan Respublikasinda basqa
obyektlorla yanasi, sahil qurgulari ~obyektlarindon,
zavodlardan, doniz infrastrukturu obyektlarinden, tachizat
bazalarmdan va gamilerden, anbarlardan, mallardan,
xidmotlerden va naqliyyat vasitalorindon istifado etsin, bu
sortla ki, bu obyektlor, bazalar va sair ilo olaqadar ARDNS-
nin Usiincii taraflor qarsismda heg bir méveud dhdoliyi
yoxdur va Podratginin bunlardan istifadesi ARDNS-nin
vo/yaxud Usiincii toraflorin cari omoliyyatlarina ongol
térotmir. Burada  “nozarot” = sahmdarlarm —iimumi
yigincaqlarinda sas hiiququ veran sohmlerin alli (50)
faizindon goxuna sahiblik, yaxud sahmdarlarm timumi
yigincaginda va ya sirkotin, miiassisonin, ya da taskilatin
icra va ya rahbar orqaninin her hansi iclasinda qerarlar
qebul etmak, yaxud qabul olunmasini (sasverma yolu ila vo
ya basqa ciir) temin etmok qabiliyyati demokdir. Belo
istifado asagidakilar barasinds temin edilir:

40

(c)

be responsible if such rights, privileges, authorisations and
approvals are not obtained. Such agreements may include,
but need not be limited to, such matters as export pipeline
rights of way and operation rights, permits and
undertakings with respect to the transhipment, storage or
staging of Petroleum produced and saved from the Contract
Area, materials, equipment and other supplies destined to or
from the territory of the Republic of Azerbaijan, and
exemptions from national, local and other taxes, transit
fees, and other fees and charges on Petroleum Operations
being conducted in such other jurisdictions.

SOCAR shall within the full limits of its authority use all
reasonable lawful endeavours with respect to Governmental
Authorities and Third Parties, and shall be obligated with
respect to its Affiliates, joint ventures or enterprises in
which it has an interest and the right to control, manage or
direct the action of such companies, ventures or enterprises,
to ensure that Contractor has access to inter alia onshore
construction and fabrication facilities, offshore
infrastructures, supply bases and vessels, warehousing,
goods, services and means of transportation in the Republic
of Azerbaijan provided that those items are not subject to
prior and/or existing obligations to Third Parties and that
Contractor’s use thereof does not interfere with the existing
operations of SOCAR and/or any Third Party. As used
herein, “control” shall mean the ownership of more than
fifty (50) percent of the shares authorised to vote at a
general meeting of shareholders, or the ability to pass or
procure the passing of a decision (whether by casting of
votes or otherwise) at a general meeting of shareholders, or
at any meeting of the executive or management body, of the
company, venture or enterprise. Such access shall be:
9.3

(i) Uciincii taraflorin obyektlori va xidmotlori
barasinds bu obyektlorin va xidmotlorin hor hansi
digar real istifadagisi ila kommersiya osasinda
razilagdirilmig gortlordan Podratgi iigiin az sorfoli
olmayan sortlorla; vo

(ii) ARDNS-nin va hansi Ortaq sirkotlardo, birga
miiassisalorda va ya toskilatlarda ARDNS istirak
payina, nozaret va idara etmak, yaxud faaliyyoti
istiqamotlondirmak hiiququna malikdirsa, onlarin
obyektlori va xidmoatlori barasinda — bu obyektlarin
vo xidmotlorin keyfiyyatina va samoroliliyino
uygun doracolor iizra; 6zii da bu deracalar ARDNS-
do va/yaxud hoemin Ortaq sirkotlerde, birga
miiassisalorda va ya taskilatlarda totbiq edilon
doracalera barabar olmali, basqa gertlar iso Podratg1
tigiin ARDNS-o va/yaxud homin Ortaq sirkotlora,
birga miiassisolora va ya taskilatlara verilon, yaxud
onlarla razilasdirilan = sortlardon = az___sorfali
olmamahidir.

Podratcinin obyektlari

Podratgi Neft-qaz omoliyyatlar: ila alaqadar olaraq nozarat va ya
istismar etdiyi biitiin obyektlora ("Podratginin obyektlori") texniki
xidmot vo onlarin tomiri iigiin cavabdehdir. Podratginin
obyektlorinden Usiincii toraflorin istifado etmosi miiqabilindo
verilon haqq Neft-qaz omoliyyatlari hesabima daxil olur. ARDNS
Podratginin obyektlorinda olan artiq qurgulardan istifada etmok
hiiququna malikdir, bu sgartla ki, hamin istifada Neft-qaz
amoliyyatlarimin aparilmasma mane olmasin va monfi_ tasir
gostarmosin. Uciincii toraflorin Podratg: ilo razilagdirilmis sortlorlo
artiq qurgulardan istifado etmolorina icazo verilir. Sifir balansi aldo
edilonadak Podratginm obyektlerinden _istifada _edilmasindo
iistiinliik ovvalca Podratgiya, sonra Uciincii toraflora va nohayot,
ARDNS-s verilir. ARDNS Podratginin obyektlorindon qarsiliqli
suretda razilasdirilan vo Neft-qaz omoliyyatlari hesabina daxil
edilon haqqi 6domoklo istifada edir. Sifir balansi aldo edildikden

41

9.3

(i) with respect to facilities and services of Third
Parties, on terms which are no less favourable to
Contractor than those granted or agreed with any
other bona fide arm’s length user of such facilities
and services; and

(ii) with respect to facilities and services of SOCAR
and such Affiliates, joint ventures or enterprises in
which SOCAR has an interest and the right to
control, manage or direct the action thereof, at rates
commensurate with the quality and efficiency of
such facilities and services, which rates shall be the
same as are available to SOCAR and/or such
Affiliates, joint ventures or enterprises and as
regard other terms no less favourable to Contractor
than those granted to or agreed with SOCAR and/or
such Affiliates, joint ventures or enterprises.

Contractor Facilities

Contractor shall be responsible for the maintenance and repair of all
facilities controlled and operated by Contractor in connection with
the Petroleum Operations (“Contractor Facilities”). Fees from Third
Parties’ access to Contractor Facilities shall be credited to the
Petroleum Operations Account. SOCAR shall have the right to use
excess capacity in Contractor Facilities provided such use does not
interfere with or adversely affect Petroleum Operations. Third
Parties may use such excess capacity on terms agreed with
Contractor. Prior to Zero Balance the priority of such use of
Contractor Facilities shall be first Contractor, second Third Parties,
and finally SOCAR. SOCAR shall pay a mutually agreed fee for
such use to be credited to the Petroleum Operations Account. After
Zero Balance the priority shall be first Contractor, second SOCAR
and finally Third Parties. SOCAR’s use after Zero Balance shall be
free of charge, except that maintenance of Contractor Facilities, for
sonra Podratginin obyektlorindan avvalca Podratg1, sonra ARDNS,
nahayot, Usiincii taraflor istifade edir. Sifir balansi aldo edildikdon
sonra ARDNS Podratginin obyektlorinden pulsuz istifada edir,
amma Podratgi 6ziiniin har hansi obyektinden miivaqqati olaraq
istifado etmirsa va bu obyekti yalniz ARDNS istismar edirsa, belo
obyektin cari planli tamiri qarsiliqli razilagma iizra hoyata kegirilir.
Bu sonodin hor hansi miiddoalarma zidd olsa belo Podratginin
ixtiyar1 var ki, kéhnolmis va ya faydali is ehtiyati tiikonmis
avadanlig1 va obyektlori satsin. Podratgi bela avadanligi vo
obyektlori (14.2(d) bandinin miiddoalarinm gamil edildiyi Osas
fondlar istisna olmaqla) satmaq niyyati barasinda) ARDNS-o
molumat verir. Oger otuz (30) giin arzinda ARDNS bu avadanligi
vo obyektlori 6z balansina qabul etmirse, Podratginin onlari taklif
edilon on sorfali qiymotlo satmaga ixtiyari vardir. Bu ciir satislardan
aldo edilon vasait Sifir balansi aldo edilonadak Neft-qaz
amoliyyatlari hesabina, Sifir balansi aldo edildikdan sonra iso
ARDNS-nin hesabina daxil edilir. Bu sonodin hor hansi
miiddoalarma zidd olsa da Kontrakt sahosinda g¢ixarilmis
Karbohidrogenlarin naq! olunmasinda Podratginin obyektlarinden
istifado edilorkon ARDNS bu Saziso asasan proporsional sakildo
Karbohidrogenlar gétiirmokda Podratg: ilo barabor iistiinliik
hiiququna malikdir.

42

the time being not used by Contractor and being utilised exclusively
by SOCAR, shall be on terms to be mutually agreed.
Notwithstanding anything to the contrary in this Agreement,
Contractor shall have the right to dispose of equipment and
facilities, which are either obsolete or are nearing the end of their
useful economic life. Contractor shall notify SOCAR of its
intention to dispose of any such equipment and facilities (except in
the case of fixed assets to which the provisions of Article 14.2(d)
shall apply). Unless SOCAR elects, within thirty (30) days to
assume responsibility for and take delivery thereof, Contractor shall
be free to dispose of any such equipment and facilities at the best
price obtainable. Funds from such sales prior to Zero Balance will
be credited to the Petroleum Operations Account and after Zero
Balance will be credited to SOCAR’s account. Notwithstanding any
provision herein to the contrary, SOCAR and Contractor shall have
equal priority to capacity in Contractor Facilities to transport
Petroleum produced from the Contract Area in proportion to their
rights to take Petroleum under this Agreement.
MADDO 10
KARBOHIDROGENLORIN ERKON HASILATI

Oger Podratg: Kasfiyyat dévrii va ya bu Sazisin 4.3 bondina uygun olaraq
baslamaga ixtiyari oldugu Olave kasfiyyat dévrii basa ¢atmamisdan avval
ARDNS-o Kasf va onun kommersiya dayori haqqinda yazili bildiris taqdim
edib Karbohidrogenlorin erkon hasilatina baslamaq arzusunda oldugunu
bildirarsa, Podratg: Karbohidrogenlorin erkon hasilati iigiin islonme toklifini
ARDNS-nin tasdiqina verir. ARDNS belo taklifi aldigi tarixdon sonra altmis
(60) giin orzinda Podratgiya islnma toklifinin tasdiq olunmasi va ya
olunmamasi haqqinda yazili malumat verir. Podratginin Karbohidrogenlorin
erkon hasilatina dair islonme toaklifi ile alagadar ARDNS-nin qabul etdiyi
qerardan asil olmayaraq, Podratg: islonme proqramim1 ARDNS-o toqdim
etmok va 4.6 bandinda nozerde tutulan biitiin digar islori gérmok
Ohdoliyinden azad olunmur. Karbohidrogenlarin erkon hasilati iigiin islanmo
taklifinin tasdiq olunmasi va onun heyata kegirilmasina baslanmasi
Podratgin1 Kosfiyyat dévrii va Olava kasfiyyat dévrii oarzinda éz
Ohdoliklorini yerino yetirmakdon va onlarm tamamila va ya qismen heyata
kegirilmamasi iiziinden yaranan miivafiq noticolordon azad etmir.

43

ARTICLE 10
EARLY PETROLEUM PRODUCTION

If before the end of the Exploration Period or the Additional Exploration
Period (which period Contractor shall have the right to proceed to in
accordance with Article 4.3) Contractor submits a written Notice of
Discovery and its Commerciality and Contractor’s wish to proceed to early
Petroleum production, Contractor shall submit a development proposal for
early Petroleum production for SOCAR’s approval. Within sixty (60) days
of receipt of such proposal, SOCAR shall notify Contractor of its approval
or disapproval of the development proposal. Irrespective of SOCAR’s
decision relating to Contractor’s development proposal for early Petroleum
production, Contractor shall not be free from its obligation to submit to
SOCAR the Development Programme and perform all other procedures,
provided for in Articles 4.6. Approval of the development proposal for early
Petroleum production and its commencement shall not free Contractor from
its obligations during the Exploration Period and Additional Exploration
Period and corresponding consequences of a partial or full failure to fulfil
them.
MADD9O 11

PODRATCININ NEFT-QAZ OMOLIYYATLARI MOSROFLORININ
OVIZININ ODINILMOSi VO HASILATIN BOLUSDURULMOSi

Neft-qaz amoliyyatlarinda Karbohidrogenlardan istifada
edilmasi

Podratgi Kontrakt sahasinda ¢gixarilan Karbohidrogenlardon Neft-qaz
amoliyyatlarinda yanacaq kimi, qazlift omoliyyatlarinda, boru
komarlorinin doldurulmasi iigiin (Catdirilma moentagasina qader),
Kontrakt sahasi hiidudlan daxilinde Karbohidrogen yataqlarinda lay
tazyiqini saxlamaq mogqsodila laya yeniden vurmaq iiciin pulsuz
istifado etmok hiiququna malikdir. Podratg Neft-qaz omoliyyatlarmin
istehsal ehtiyaclar iigiin Karbohidrogenlor islodilmosini minimuma
endirmayo soy géstormolidir. Planlar tortib edilorkan Podratg1 {lik is
programinda Neft-qaz omoliyyatlarimin optimal qaydada hoayata
kecirilmosi zaman istifada edilmasi nozordo _tutulan
Karbohidrogenlorin smeta hacmini géstorir. Ogor illik is proqrammin
hayata kecirilmasi gedisinda Podratg1 smetada razilasdirilmis hacmi
on (10) faizden gox artirmaq isteyirse, doyisdirilmis smetaya dair
takliflorini Rohbar komitenin miizakirasina va tasdiqina verir.

Masraflarin avazinin 6danilmasi

(a) Podratginin ixtiyari var ki, Neft-qaz omoliyyatlarima ¢akdiyi
mesroflorin ovezini Umumi hasilat hocmindon agagidaki

qaydada alsin:

(i) Birinci névbada biitiin Omoliyyat masraflarin avezi
édonilir;

(ii) ikinci névbade biitiin Osash masreflorin ovazi

Podratginn Omoliyyat moasroflorinin 6donilmasi
tigiin lazim olan Xam neft va Sarbast tabii qaz
hocmlori ¢ixildiqdan sonra. ~Umumi__hasilat
hacminda qalmis Xam neftin alli (50) faizden vo
Sarbast tabii qazin alli (50) faizdon artiq olmayan

ARTICLE 11

CONTRACTOR’S RECOVERY OF PETROLEUM COSTS
AND PRODUCTION SHARING

Use of Petroleum for Petroleum Operations

Contractor shall have the right to use free of charge Petroleum
produced from the Contract Area for Petroleum Operations for fuel,
artificial lift, pipeline fill and pack (up to the Delivery Point), and
reinjection to preserve the pressure of Petroleum reservoirs in the
Contract Area. Contractor shall endeavour to minimise use of
Petroleum for Petroleum Operations. For planning purposes
Contractor shall provide in the Annual Work Programme an
estimate of the amount of Petroleum it anticipates will be used for
the optimum implementation of Petroleum Operations. If during the
implementation of the Annual Work Programme Contractor
estimates that it will use more than ten (10) percent over and above
the amount estimated, Contractor shall submit its proposals for the
revised estimate to the Steering Committee for its review and
approval.

Cost Recovery

(a) Contractor shall be entitled to the recovery of Petroleum
Costs from Total Production as follows:

(i) All Operating Costs shall first be recovered;

(ii) All Capital Costs shall then be recovered from a
maximum of fifty (50) percent of Crude Oil and
fifty (50) percent of Non-associated Natural Gas
remaining out of Total Production after deduction
of Crude Oil and Non-associated Natural Gas
required to recover Contractor’s Operating Costs
hocmindon édonilir (“Osasl masroflorin ovazinin
6donilmasi iigiin Karbohidrogenlar’).

(b) 11.2(a) bandino uygun olaraq ovezi ddonilen Neft-qaz
amoliyyatlar’ mosroflerinin ugotu Miihasibat ugotunun
aparilmasi qaydasina uygun surotda aparilir.

Masroflorin avazinin édanilmasi iicgiin Karbohidrogenlar
iizarinda miilkiyyat hiiququnun verilmasi

Podratgimin = =mosroflerinin ovozinin dédonilmosi Catdirilma
montaqasinds ona Kontrakt sahasinden gixarilan Xam neftin vo
Sarbast tebii qazin hacmlori tigiin Karbohidrogenler tizarindo
miilkiyyot hiiququnun verilmasi yolu ilo tamin edilir; homin neftin
vo qazin dayori Neft-qaz omoliyyatlarina gakilen va 11.2 bandino
miivafiq sokilda ovozi édonilmoli olan Neft-qaz omoliyyatlar
mesroflorind ekvivalent olmalidir (ekvivalentlik 13.1 bandindo
gostorilon qaydaya uygun  olaraq _ miisyyanlasdirilmaklo)
(“Masroflorin avezinin édonilmasi iigiin Karbohidrogenlar”).

Riibliik hesabat

(a) Mesroflerin avazinin ddonilmasi hesabi Taqvim riibii
asasinda aparilir.

(b) (i) Hor Taqvim riibii qurtardiqda Maliyyo masraflari, o
ciimladon ovezi Sdanilmomis Osashi masrofler vo
avvalki Taqvim riibiinden kegirilmis, lakin adi
gekilon cari Taqvim riibiinda avezi ddonilmamis
Omoliyyat moasrofleri ovezi ddonilmomis Osasli
mesroflora va/yaxud Omoliyyat masroaflarina alave
edilir;

(ii) Her Taqvim riibii tizra oavazi ddonilmomis
Omoliyyat masraflorina aid Maliyya masroaflari hor
Taqvim riibii qurtarandan sonra homin giinadok
avezi ddonilmemis Omoliyyat masroflori saldosu ilo
comlonir va sonra Omoliyyat mosroflori kimi
édonilir;

45

11.4

(“Capital Cost Recovery Petroleum”).

(b) Accounting of Petroleum Costs to be recovered in
accordance with Article 11.2(a) shall be in a manner
consistent with the Accounting Procedure.

Transfer of Title to Cost Recovery Petroleum

Cost Recovery by Contractor shall be achieved by transferring to
Contractor title at the Delivery Point to quantities of Crude Oil and
Non-associated Natural Gas from the Contract Area of equivalent
value (as determined pursuant to Articles 13.1) to the Petroleum
Costs to be recovered by Contractor in accordance with Article 11.2
(“Cost Recovery Petroleum”).

Quarterly Accounting

(a) Cost Recovery shall be calculated on a Calendar Quarter
basis.
(b) (i) At the end of each Calendar Quarter, Finance Costs

shall be applied to any unrecovered Capital Costs
and/or Operating Costs, including any unrecovered
Capital Costs and Operating Costs carried forward
from any previous Calendar Quarter, which have
not been recovered in such current Calendar
Quarter;

(ii) Finance Costs in respect of unrecovered Operating
Costs for each Calendar Quarter shall, at the end of
each Calendar Quarter, be aggregated with the
unrecovered balance of Operating Costs at that date
and thereafter be recovered as Operating Costs;
(iii) Her Taqvim riibii tizra avezi 6donilmamis Osasli
mesroflora aid Maliyya masrofleri har Taqvim riibii
qurtardiqdan sonra’ homin — giinadak —avazi
6donilmomis Osasli mosroflorin§ saldosu ilo

camlonir va sonralar Osasli mosroflor kimi édonilir.

(c) Yuxarida deyilonlora baxmayaraq, Islonmo programinin
tasdiq edilmasina qador Neft-qaz omoliyyatlari masraflorina
Maliyya masroflari tatbiq edilmir.

(d) Podratginin Neft-qaz omoliyyatlarina gakdiyi va ovezi
6donilmali olan, lakin ovvalki Taqvim riibiinda avezi
6donilmomis kumulyativ masrofleri sonraki Taqvim riibiino
kegirmoyo hiiququ daim tamin edilir.

(e) Oger her hans Taqvim riibiinda gakilen va ya bu Taqvim
riibiina kegirilon ovezi Gdonilmamis kumulyativ Osasli
mesroflerin va Omeliyyat masroflorinin mablegi gésterilen
Taqvim riibii dévriinda mesraflerin avazinin ddonilmasi
iigiin ayrilmig Osasli masroflerin avezinin Sdonilmasi iigiin
Karbohidrogenlarin dayarinden az _ olursa, Osasli
mosroflorin avezinin ddonilmosi iigiin istifada edilmomis
hamin Karbohidrogenlara alava Monfaat Karbohidrogenlori
kimi baxihr.

Manfaat Karbohidrogenlari

Omoliyyat masroflerinin va Osashi masroflerin yuxaridaki 11.2 vo
11.4 bondlorinds nozarda tutuldugu kimi ovezinin ddonilmasi iigii
lazim olan Xam neftin va Sarbast tabii qazin hacmloeri gixilandan
sonra qalan Umumi hasilat hocminin saldosu  (“Manfoot
Karbohidrogenlari”) hor Taqvim riibiinda hesablanir va 19.5
bandinin miiddoalari nozora alinmaqla ARDNS ilo Podratgi arasinda
asagidaki diistur va “R-faktor” mexanizmi asasinda béliisdiiriiliir.

46

(iii) | Finance Costs in respect of unrecovered Capital
Costs for each Calendar Quarter shall, at the end of
each Calendar Quarter, be aggregated with the
unrecovered balance of Capital Costs at that date

and thereafter be recovered as Capital Costs.

(c) Notwithstanding the above, Finance Costs shall not be
applied to any unrecovered Petroleum Costs prior to the
approval of the Development Programme.

(d) Contractor shall have the continuing right to carry over to
subsequent Calendar Quarters accumulated Petroleum
Costs which are recoverable but which have not been
recovered in previous Calendar Quarters.

(e) To the extent that the unrecovered accumulated Capital
Costs and Operating Costs incurred or carried forward in
any Calendar Quarter are less than the value of the Capital
Cost Recovery Petroleum available for Cost Recovery
purposes during such Calendar Quarter, then the unused
Capital Cost Recovery Petroleum shall be treated as
additional Profit Petroleum.

Profit Petroleum

The balance of Total Production remaining after deducting the
quantities of Crude Oil and Non-associated Natural Gas necessary
to enable recovery of Operating Costs and Capital Costs (as
provided in Articles 11.2 and 11.4 above) (“Profit Petroleum”) shall
be calculated on a Calendar Quarter basis and, subject to the
provisions of Article 19.5, shall be shared between SOCAR and
Contractor according to the R Factor model as follows.
Manfaet Karbohidrogenlarinin bélgiisii cadvali

R-faktor intervali ARDNS-nin Podratginin
pay1 (% pay1 (%
0.00 <R < 1.00 45.0 55.0
1.00 <R<2.00 55.0 45.0
2.00 < R <3.00 70.0 30.0
3.00 <R<4.00 80.0 20.0
R>=4.00 90.0 10.0

R-faktor, hesablanan faizlo birlikda Podratgmin ovazi ddonilmis
kumulyativ Osasli mosroflarinin iistagal Podratginin monfostinin,
kumulyativ Osashi masroflara béliinmasi yolu ile miiayyan edilir.

Qiivvayaminme tarixinden baslayaraq (n+1) Taqvim riibii iigiin R-
faktorun qiymoti (n) Taqvim riibiiniin axirinda asagida géstorilon
qaydada miisyyanlasdirilir:

= (CCRn + FCn + PPLn)
Refaktor (ntl) = =CCCRR Cat PPLn
burada:

CCRn n Toaqvim riibiiniin sonuna Podratginmn avezi ddanilmis
Osasli masroflori;

FCn =n Taqvim riibiiniin sonuna Podratgimin avezi ddonilmis
Maliyya masroflari;

CCSn n Toaqvim riibi
mosroflori;

iin sonuna Podratgimin ¢gakdiyi Osasli

PPLn n- Taqvim  riibiiniin = sonuna  alinmigs_— Manfaat

Karbohidrogenlorinds Podratginin payinin deyori;

n n6vbati Taqvim riibiiniin sira némrasi;

47

Profit Petroleum Sharing Table

R Factor Band SOCAR Contractor
Share (%) Share (%
0.00 <R < 1.00 45.0 55.0
1.00 <R<2.00 55.0 45.0
2.00 < R < 3.00 70.0 30.0
3.00 <R < 4.00 80.0 20.0
R>=4.00 90.0 10.0

R Factor is determined as Contractor’s cumulative Capital Costs
recovered, including interest accrued, plus Contractor’s profit,
divided by cumulative Capital Costs.

Beginning at the Effective Date the value of the R Factor in respect
of Calendar Quarter (n+1) shall be determined at the end of
Calendar Quarter (n) compounded, and accumulated in accordance
with the procedure below:

— = (CCRn+FCn+PPLn)
R Factor (n+1) = z CORDS Font PPLn
where:

CCRn means Contractor’s Capital Costs recovered as of the end of
the nth Calendar Quarter;

FCn means Contractor’s Finance Costs recovered as of the end
of the nth Calendar Quarter;

CCSn means Contractor’s Capital Costs incurred as of the end of
the nth Calendar Quarter;

PPLn means the value of Contractor’s share of Profit Petroleum
lifted as of the end of the nth Calendar Quarter;

n means the index number of the relevant Calendar Quarter;
z (n) Taqvim riibiinodek va (n) Taqvim riibii do daxil olmaqla
= isarasinden sagda yerlason hadlerin kumulyativ adadi
cami.

Monfaat Karbohidrogenlori iizarinda miilkiyyat hiiququnun
verilmasi

Podratginm Xam neft va Sarbast tabii qaz saklinda Monfaot
Karbohidrogenlorinds pay: tizorinda miilkiyyat hiiququ Podratgiya
Catdirilma montagasinda kegir.

48

x means the cumulative arithmetic sum of the items to the
right of the 2 symbol up to and including Calendar Quarter
(n).

Transfer of Title to Profit Petroleum

Title to Contractor’s share of Profit Petroleum shall be out of Crude
Oil and Non-associated Natural Gas and shall be transferred to
Contractor at the Delivery Point.
12.1

MADDoO 12

VERGi TUTULMASI

Umumi qgaydalar

(a)

(b)

(c)

Bu Sazig iizra hor bir Podratg: torafin Shdoliklorinin gorti
belodir ki, Monfoaot vergisina dair, bu 12-ci Maddado
gostarilon Ghdolik istisna edilmakle, Podratgi tarofler
Karbohidrogen faaliyyoti ilo alagadar meydana ¢ixan va ya
ona bilavasite, yaxud dolayisi ila aid olan her hansi
xarakterli heg bir Vergiya calb olunmurlar.

Bununla tosdiq edilir ki, fkiqat vergitutmanm aradan
qgaldirilmasi haqqinda miigavilalor Vergilor iizra giizostlarin
tatbiq edilmasini tamin edir.

Bu 12-ci Maddonin magsodlori
géstarilon terminlorin monasi beladir:

baximindan = asagida

(i) “Déovlot biidcasi” — Vergilorin yigilmasi maqsadi ilo
Azarbaycan  Respublikasinin —tatbiq_ ~— olunan
qanununa asason Hékumet organi tarafinden
yaradila bilon Respublika va yerli biidcalarin,
yaxud digar bela biidcalarin comi demakdir.

(ii) “Qsas fondlar”a — Podratgi torafin vergi balansinda
adaten “asas” va ya “geyri-asas” fondlar basligi
altinda nozordo tutulan, hor birinin timumi dayori
miisyyan edilmis son haddan artiq olan va nozerda
tutulan istifado miiddoti bir (1) ili dton biitiin
fondlar daxildir. Bu Sazisin baglandigi Taqvim ili
iicgtin homin miiayyen edilmis son hadd bes min
(5000) Dollardir. Har sonraki Taqvim ili iigiin,
homin miisyyen edilmis son hadd avvalki Taqvim
ilinin miiayyon edilmis haddina dérd (4) faiz olava
olunmaqla artinlir.

49

12.1

ARTICLE 12

TAXATION

General Provisions

(a)

(b)

(c)

It is a condition to the obligations of each Contractor Party
under this Agreement that, except for the Profit Tax
obligation described in this Article 12, the Contractor
Parties shall not be subject to any Taxes of any nature
whatsoever arising from or related, directly or indirectly, to
Hydrocarbon Activities.

It is hereby acknowledged that Double Tax Treaties shall
have effect to give relief from Taxes.

For the purposes of this Article 12 the following
expressions shall have the meanings ascribed to them
below:

(i) “State Budget” means consolidated Republican and
local budgets or such other budgets as may be
created by Governmental Authority pursuant to the
applicable law of the Republic of Azerbaijan for the
purposes of collection of Taxes.

(ii) “Fixed Assets” shall include all assets which it is
usual to include in the Contractor Party's tax
balance sheet under the heading of fixed or
intangible asset, the total value of each of which
exceeds a limit and has an anticipated useful life of
more than one (1) year. This limit for the Calendar
Year in which this Agreement is executed shall be
five thousand (5,000) Dollars. For each subsequent
Calendar Year, the limit shall be increased by four
(4) percent over the limit which applied in the
previous Calendar Year.
12.2

(a)

(iii) | “Karbohidrogen faaliyyati” — bu Sazis gargivasinds
Podratg1 tarafin bilavasita va ya Omoliyyat sirkoti
vasitasila apardigi Neft-qaz omoliyyatlarimin
Azarbaycan Respublikasimin hiidudlari daxilinda va
ya onun_—_hiidudlarindan— konarda__hayata
kegirilmasinden asili olmayaraq biitiin foaliyyat
noévleri demokdir. Her Podratgi teraf yuxarida
miisyyon edilon Karbohidrogen faaliyyoti iizra
ayrica miihasibat ugotunu vo hesabatlarm aparir.

(iv) “Vergi organ” — Azorbaycan Respublikasinin
Vergilor = Nazirliyi vo ya Azarbaycan
Respublikasinin Vergilar Nazirliyinin tayin etdiyi
hor hansi varisi demokdir.

(v) “Saxtakarliq” Podratgi tarafin Vergilori
6damokden yayinmaq niyyoti ila Vergilora dair
molumatlan gizlotmok va ya taqdim edilmasinin
garsisin. almaq vo onlarin toplanmasi ilo bagli
qesden, qabaqcadan  diisiiniilmiig vo  siiurlu
etinasizliq faktlari ila ifado edilon vo tokrar yol
verilmis hor hansi asassiz foaliyyati va ya
foaliyyatsizliyi demokdir.

(vi) “Monfaat vergisi daracasi” — bu Sazis imzalanan
vaxt Azorbaycan Respublikasinda tatbiq olunan vo
bu Sazis qiivvado oldugu biitiin miiddot orzindo
dayismadon tatbiq edilacak iyirmi (20) faiz Monfoat
vergisi deracasi demokdir.

Manfaat vergisi

Hor bir Podratg: taraf bu Sazis imzalanan vaxt Azarbaycan
Respublikasinda timumiyyotla tetbiq olunan va qiivvado
olan qanunvericiliys miivafiq olaraq, homginin bu Sazisin
miiddaalarindan irali galon dayisikliklori nazera almaqla, 6z
Karbohidrogen faaliyyatina géra Monfoat vergisi iigiin
ayrica masuliyyet dasiyir. Azarbaycan Respublikasinin

50

12.2

(a)

(iii) “Hydrocarbon Activities” means all Petroleum
Operations carried out in connection with this
Agreement by Contractor Party, directly or through
the Operating Company, whether such activities are
performed in the Republic of Azerbaijan or
elsewhere. Each Contractor Party shall maintain
separate books and accounts for the above
Hydrocarbon Activities.

(iv) “Tax Authority” means the Ministry of Taxes of the
Republic of Azerbaijan or any successor thereto
appointed by the Ministry of Taxes of the Republic
of Azerbaijan.

(v) “Fraud” means any illegitimate and repeated action
or omission of the Contractor Party expressed in
deliberate, intended and premeditated cases of
failures for the purpose of evasion from Taxes by
means of concealing information on Taxes or
prevention of submission or collection thereof.

(vi) “Profit Tax Rate” is a rate of twenty (20) percent
which is the applied Profit Tax Rate existing in
Republic of Azerbaijan on the day of execution of
this Agreement and which shall remain fixed for
the entire term of this Agreement.

Profit Tax

Each Contractor Party shall be severally liable for Profit
Tax in respect of its Hydrocarbon Activities in accordance
with the legislation which is generally applicable and
existing in the Republic of Azerbaijan on the day of
execution of this Agreement and as amended by the
provisions of this Agreement. In the event of any conflict
(b)

(c)

daxili qanunvericiliyi ilo bu Sazisin miiddoalar arasinda hor
hans ziddiyyat yarandiqda, Sazisin miiddoalari iistiin
tutulur. Hor bir Podratg: taref éziiniin Azorbaycan
Respublikasinda Karbohidrogen foaliyyatina aid olmayan
tasorriifat foaliyyotina géra Azorbaycan Respublikasinda
tatbiq edilon qanunlara va normativ aktlara uygun gokildo
Monfoaot vergisi 6demak iigiin masuliyyat dasiyir.

Bununla konkret olaraq qeyd edilir ki, bu 12-ci Maddonin
miiddaalari fordi qaydada hor bir Podratg: tarafa aid edilir
vo hor bir Podratgi terefin Manfaat vergisi iizra fordi
mesuliyyatini tonzimleyir. Moanfast vergisi 12.1(c)(iii)
bondinda = géstarilon ayrica  miihasibat ucgotu. vo
hesabatlarinda Satislardan daxil olan golir, Digar golirlordo
vo Cixilmalar maddolori iizra homin Podratg: tarafin ayrica
payina asaslanir.

ARDNS her Toaqvim ili iigiin hor Podratgi toraf adindan
Dévlat biidcasina Dollarla Monfoat vergisini, o ciimleden
qabaqcadan hesablanmis Monfoat vergisini va onlara aid
olan, hemin Monfast vergisinin va ya qabaqcadan
hesablanmis Moanfast vergisinin vaxtinda édonilmomasi
noaticasinda hesablanan faizlori va corimolari (Podratgi
torofin lazimi bayannamoni vaxtinda hazirlamaq iqtidarinda
olmamasi noticasinda hesablanan faizlor istisna edilmaklo)
6z vesaitlorinden ddeyir. Bununla ARDNS_ Podratgi
toroflara zamanot verir ki, hor Podratgi tarofin Monfoot
vergisini, o ciimladon, yuxarida géstarildiyi kimi, ona aid
faizlori va corimalari Dévlat biidcasinas bu Sazis iizra
ARDNS-s ¢atacaq Karbohidrogenlorin satigsindan aldo
edilon varidatdan birinci nédvbada ddeyacakdir. ARDNS
12.3(f) bandinda nazarda tutuldugu kimi, belo 6donis tigiin
Vergi orqaninin miivafiq Podratgi terofa rasmi qebzlor
vermoasini tomin edir. Podratg1 toraflordan hor hansi birinin
sorgusu alindiqdan sonra on (10) giin orzinda homin
Podratg1 torafa ARDNS-nin ovvolki ciimleda adi cokilon
Ohdoliklorinda uygun olaraq Dévlet biidcasina vasaitin
haqigaten kegirildiyini tasdiqleayon saned (Podratgi

51

(b)

(c)

between the provisions of such internal legislation of the
Republic of Azerbaijan and those of this Agreement, the
provisions of this Agreement shall govern. Each Contractor
Party shall be liable for payment of the Profit Tax in
connection with its business activities in the Republic of
Azerbaijan that are not related to Hydrocarbon Activities,
under the applicable laws and normative acts of the
Republic of Azerbaijan.

It is specifically acknowledged that the provisions of this
Article 12 shall apply individually to each Contractor Party
and regulate individual liability of every Contractor Party
for the Profit Tax. Profit Tax shall be based on such
Contractor Party's separate share of the items of Sales
Income, Other Income and in accordance with provisions
related to Deductions, as written in separate books and
accounts as provided in Article 12.1(c)(iii).

SOCAR shall in respect of each Calendar Year pay out of
its funds on behalf and in the name of each Contractor Party
such Contractor Party's Profit Tax to the State Budget in
Dollars including estimated Profit Tax, and any interest,
fines or penalties with respect thereto which is attributable
to the failure to pay any such Profit Tax or estimated Profit
Tax when it is due (except interest resulting from a
Contractor Party's failure to prepare a required return by the
due date therefor). SOCAR hereby guarantees to Contractor
Parties that payment of each Contractor Party's Profit Tax
to the State Budget including any interest, fines or penalties
as aforesaid, shall have first priority upon the proceeds of
sale of Petroleum to which SOCAR is entitled under this
Agreement. SOCAR shall cause the Tax Authority to issue
to each Contractor Party official receipts as provided for in
Article 12.3(f). Upon request of any Contractor Party,
SOCAR shall provide to such Contractor Party within ten
(10) days of such request a document (in a form acceptable
to all Contractor Parties) confirming actual transfer of funds
to the State Budget in satisfaction of SOCAR's obligation as
described in the preceding sentence. For purposes of
(@d)

toroflorin hamisi tigiin maqbul formada) taqdim edir.
ARDNS-nin golirlarina va ya monfaatina aid ARDNS bu
12.2(c) bendina uygun olaraq Podratgi toraflerden hor
birinin ovezina va onlarin adindan 6damis oldugu Monfoat
vergisini hesaba  almamalidir. ARDNS, Moanfaot
vergisindon gaytarilan mabloglori (hor hansi Podratg1 tarafin
6dadiyi Monfast vergisi va carimalerden qaytarilan
mobloaglor istisna edilmokla) hor Podratgi tarafin adindan vo
onun oevezina almaq vo 6éziinda saxlamaq_ixtiyarina
malikdir; ARDNS  qaytarilan bu mabloglori almagi
haqqinda miivafiq Podratgi taraflora tasdiqedici sonad verir.

(i) Yazili_ bildiris azi otuz (30) giin qabaqcadan
verildikda hor Podratgi tarofin istonilon vaxt ixtiyari
var ki, hor hansi Taqvim ilinda) ARDNS-nin
Monfeoet karbohidrogenlori payindan vo alda olunan
vesaitden homin Podratg1 tarafin Monfoat vergisino
dair ARDNS-nin 6hdoliklorinin neca  yerino
yetirilmasini Podratgi tarafin segdiyi beynalxalq
niifuza malik miisteqil auditorlara toftis etdirsin.
Podratgi toraf bu auditin xorclorini gokir vo bu
xarclar Ovezi Gdonilasi masrafler sayilmur. Belo bir
audit 12.3(d) bandinin miiddoalarma uygun olaraq
son va qati sakilda miisyyen olunan Taqvim ilino
samil oluna bilmoz. Bu ciir audit elo kegirilmolidir
ki, ARDNS-nin isina asassiz ongal tératmasin.
ARDNS auditora miimkiin olan doracado sorait
yaradr ki, auditor ARDNS-nin  Monfoat
Karbohidrogenlari payindan alinan vasaitdon, hor
hans1 Taqvim ili iigiin Podratg: torafin Monfoot
vergisinin tamamilo édonildiyini tasdiq etmokdon
6trii lazim ola bilacak biitiin molumatlar aldo eda
bilsin.

(ii) Xiisusi qeyd edilir ki, 11.5 bandindo gésterilen
Monfast karbohidrogenlorin béliisdiiriilmasi elo
miisyyon edilir ki, Podratcinm Monfost vergisi
ARDNS-nin Monfaat karbohidrogenlorin payina

52

(d)

computing the liability of SOCAR for Taxes assessed on
SOCAR's income or profits, SOCAR shall not be entitled to
credit against its tax liability the Profit Tax paid by SOCAR
on behalf and in the name of each of the Contractor Parties
pursuant to this Article 12.2(c). SOCAR shall be entitled to
receive and retain any Profit Tax refunds (other than
refunds of Profit Tax and penalty sanctions paid by a
Contractor Party) on behalf and in the name of each of the
Contractor Parties and shall provide to the appropriate
Contractor Parties a statement showing that any such refund
has been received.

(i) On not less than thirty (30) days prior written
notice each Contractor Party shall have the right at
any time to have the performance by SOCAR of
obligations on payment by SOCAR of that
Contractor Party's Profit Tax liability from funds
generated by SOCAR's share of Profit Petroleum
for any Calendar Year audited by a firm of
internationally recognised independent accountants
selected by the Contractor Party. Contractor Party
shall bear the costs of such audit and such cost shall
not be Cost Recoverable. Such audit may not relate
to a Calendar Year, which has been finally and
conclusively determined in accordance with the
procedure set out in Article 12.3(d). Such audit
shall be conducted in such a fashion that it does not
cause unreasonable inconvenience to SOCAR.
SOCAR shall accord to the auditor reasonable
access to such evidence as the auditor may require
to satisfy the auditor as to full payment of
Contractor Party's Profit Tax for any Calendar Year
from funds generated by SOCAR's share of Profit
Petroleum.

(ii) It is specifically acknowledged that Profit
Petroleum sharing as set out in Article 11.5 shall be
so determined to include Contractor Party's Profit
Tax in SOCAR's share of Profit Petroleum from
(iii)

daxil edilsin — 12.2(c) bondino uygun olaraq
ARDNS Podratginin Monfaat vergisini Dévlat
biidcasina bu paydan 6domolidir. Buna géra 12.2(c)
bandina miivafiq olaraq ARDNS-nin Podratgi
adindan Moanfaet vergisini Gdamasini ARDNS vo
Vergi orqam bu verginin Podratgi torafinden
6donildiyi kimi qabul edir va Podratg1 onun 12.2(a)
vo 12.2(b) —bandlarina ~—miivafiq —olaraq
Karbohidrogen foaliyyatinden Monfast vergisini
6demok voazifasini tamamilo yerino yetirmis va azad
edilmis hesab olunur. Podratginin Monfoot vergisi
6demek  6hdaliyino baxmayaraq, _— Podratgi
12.2(d)(iii) bendinin miiddaalarina uygun olaraq
Monfast vergisi Gdonislorini hoyata kegirmok
haqqinda gorar qobul etdiyi hallar istisna olmaqla,
Vergi organ: Podratcinm Monfaat vergisinin
6donilmasi masalasini yalniz ARDNS ila hall edir.

Buna baxmayaraq, agar ARDNS 12.2(c) bandinda
gostorildiyi kimi, Podratgi toroflerin adindan
Monfaet vergisinin édonislarinin vaxtinda Dévlot
biidcasina Gdameye qadir deyilsa va ya miivaqgoati
qadir olmursa, onda hor bir Podratg1 tarafin hiiququ
var ki, Monfoat vergisini, o ciimladen qabaqcadan
hesablanmis Monfast vergisini, onunla  bagli
faizlori, miiamilolori va ya carimolori tokbasina
bilavasita Dévlet biidcasina édemok gerarina
galsin. Bu  halda, Podratg: tarafin Monfoat
Karbohidrogenlorini —_gétiirmak iigiin ~—_galacak
solahiyyoti artrr va ARDNS-nin payi nozoardo
tutulan Monfoot vergisi do daxil olmaqla, Podratg1
torofinden 6danilen Monfaat vergisinin hacmino
boraber olan hacmdo miivafiq gokildo azalir.
ARDNS torofinden Podratgi terafin §Monfoat
vergisinin, o ciimladen qabaqcadan hesablanmis
Monfast vergisinin ddonilmamesi, Gdonis ii¢giin
nozerda tutulan vaxtdan baslayaraq otuz (30)
giindon ¢ox bir miiddatda davam edorse, Podratgi
toref dziinti nozordo tutulmus Monfoat vergisi do

53

(iii)

which SOCAR must pay such Contractor Profit
Tax to the State Budget as provided in Article
12.2(c). Therefore, the payment of the Profit Tax
by SOCAR on behalf and in the name of the
Contractor Party under Article 12.2(c) shall be
treated by SOCAR and the Tax Authority as having
been paid by the Contractor and as a complete
satisfaction and release of the Contractor's
obligation to pay Profit Tax related to its
Hydrocarbon Activities as set forth in Articles
12.2(a) and 12.2(b). Notwithstanding Contractor's
obligation to pay Profit Tax, the Tax Authority
shall look solely to SOCAR for the payment of the
Contractor's Profit Tax, unless Contractor elects to
make any Profit Tax payments according to the
provisions of Article 12.2(d)(iii).

Nevertheless, if SOCAR fails to make timely
payments of the Profit Tax, including estimated
Profit Tax, on behalf of the Contractor Parties to
the State Budget as provided for in Article 12.2(c)
or becomes so unable from time to time, each
Contractor Party shall have the right to decide to
pay the Profit Tax, including estimated Profit Tax,
any interest, fines or penalties with respect thereto,
individually directly to the State Budget. In such
case, the Contractor Party's future entitlement to lift
Profit Petroleum shall be increased, and SOCAR's
entitlement shall be correspondingly diminished, by
a volume of equivalent value to such amount of
Profit Tax, including estimated Profit Tax, any
interest, fines or penalties with respect thereto, paid
by the Contractor Party. In the event that the non-
payment by SOCAR of a Contractor Party's Profit
Tax, including estimated Profit Tax, continues for a
period exceeding thirty (30) days from the due date
for payment, the Contractor Party shall have the
option of discharging its liability for all future
(e)

)

(g)

(h)

daxil olmaqla, biitiin goleacak Monfoot vergisinin
6donisi miikollafiyyotinden azad eda bilar va bu
Sazisin sortlorino asason Toroflor arasindaki ilkin
igtisadi balansin yenidon qurulmasi iigiin xiisusi
sazisi razilasdirir va sonra ARDNS vo homin
Podratgi taraf 12.2(c) bandino uygun olaraq
Monfoot vergisi 6donilmasi iizra Shdoliklorin homin
Podratg1 tarafa kegmasinin soartlori barada Vergi
organina molumat verirlor.

Taqvim ili iigiin Podratg: tarafin Vergi tutulan monfoaati vo
ya bu moblog monfidirse, Podratgi terafin Vergi tutulan
zoreri barabardir: bu Taqvim ili orzinda Podratg: terafin
Satislardan daxil olan golirinin, Digar golirlorinin vo
Monfsst vergisinin Umumi teshihinin comi minus
Crulmalar. “Vergi tutulan monfaot”, “Vergi tutulan zorar”,
“Satislardan daxil olan goalir”, “Digar golirlor”, “Monfoot
vergisinin Umumi tashihi” vo “Cixilmalar” anlayislarmin
monasi bu 12.2 bandinda miisyyanlasdirilmisdir.

Vergi tutulan zorer sonraki Taqvim ilino kegirilir va homin
Taqvim ilinda mévcud Vergi tutulan monfaat hesabina
édonilir vo Vergi tutulan zarar miivafiq mablogda azaldilir.
Homin Taqvim ilinda bu yolla 6donilmamis Vergi tutulan
zererin hor hansi qaligi Vergi tutulan monfoatin hesabina
tamamiloa Gdonilonodak moahdudiyyoatsiz sonraki Taqvim
illorino kegirilir.

Kegirilmis Vergi tutulan zororin azaltdigi Vergi tutulan
monfaatdon Monfoot vergisi doracasi ilo Monfast vergisi
tutulur.

Satislardan daxil olan galir Taqvim ili orzinda Podratg1
torofin Karbohidrogen foaliyyatinin hayata kegirildiyi
zaman gixarilan Karbohidrogenlarin satigindan alda edilmis
golirlorin hacmi demokdir. Bu Karbohidrogenler miibadilo
vo ya svop omoliyyatlar noticasinda alda edilmissa,
Karbohidrogenlorin Satislarindan daxil olan golir homin
Podratg1 tarofin Taqvim ili arzinde miibadile va ya deyismo

54

(e)

(f)

(g)

(h)

payments of Profit Tax, including estimated Profit
Tax, and there shall be made a special agreement
for the reestablishment of the initial economic
equilibrium between the Parties, and, thereupon,
SOCAR and such Contractor Party shall notify the
Tax Authority of the terms of a transfer to such
Contractor Party of the liability to pay the Profit
Tax as provided for in Article 12.2(c).

Taxable Profit, or if such sum is negative Taxable Loss, of
a Contractor Party for a Calendar Year shall be equal to the
sum of the Sales Income, the Other Income received by the
Contractor Party during the Calendar Year and Profit Tax
Gross Up less Deductions. The terms Taxable Profit,
Taxable Loss, Sales Income, Other Income, Profit Tax
Gross Up and Deductions shall have the meaning ascribed
to them in this Article 12.2.

Taxable Losses shall be carried forward to the next
Calendar Year and set off against any available Taxable
Profit in that Calendar Year and Taxable Losses shall be
reduced accordingly. Any balance of Taxable Losses not so
set off in that Calendar Year shall be carried forward
without limitation to future Calendar Years until fully set
off against Taxable Profit.

Taxable Profit as reduced by Taxable Losses brought
forward, shall be subject to Profit Tax at the Profit Tax
Rate.

Sales Income shall be defined as the amount of income
derived during the Calendar Year by the Contractor Party
from sales of Petroleum produced in the conduct of
Hydrocarbon Activities. In the event such Petroleum is
exchanged or swapped, then Sales Income shall be defined
as the amount of income derived during the Calendar Year
by such Contractor Party from sales of the Petroleum
(i)

yolu ilo aldo edilan Karbohidrogenlarin — satigindan
gotiirdiiyii golirin hacmi demokdir. Bu 12.2(h) bandinin
mogsedlari baximindan  Satislardan daxil olan golir
asagidakilar1 tatbiq etmak yolu ila miisyyanlosdirilir:
kommersiya cahatdon miistaqil satigda (13.1(e)(v) bandinda
miisyyon edildiyi kimi) hamin Podratgi tarafin satdigi
mohsulun faktik giymoti; kommersiya cahotdon asili satisda
iso kommersiya cahatdon bu ciir asili satislar iigiin dayorin
miisyyan edilmasinin 13.1 bandinda géstarilen prinsiplori
tatbiq etmok yolu ila miiayyonlasdirilir.

Diger golirlar Karbohidrogen foaaliyyatinin gedisindo
Podratgi tarefin aldo etdiyi nagd vosaitlorin hor hansi
moablogi kimi miisyyon olunur, va bu mablagler 6.6
bandinda miisyyen olundugu kimi, Omoliyyat sirkotinin
aldo etdiyi vo Podratginin hesabina aid edilmis biitiin Digar
golirlori, o ciimleden, lakin bunlarla mohdudlasmadan,
asagidakilari ahata edir:

(i) sigorta varidati;
(ii) valyuta omoliyyatlarmdan aldo edilon golirlor;

(iii) 14.2(d) va (e) bandlerinin miiddoalarina uygun
olaraq Lagvetma islori fondundan alinan mableglar;

(iv) 14.2(h) bandinin miiddoalarma uygun  olaraq
Logvetmo isleri fondundaki izafi  vasaitlorin
bdliisdiiriilmasindon alda edilan mablaglar;

(v) faiz goalirlori;

(vi) malgénderenlordon, avadanliq istehsal edonlordon
vo ya onlarin agentlorindon qiisurlu materiallara vo
ya avadanliga géra alinan mablagler;

(vii) obyektlerdan va ya_ intellektual miilkiyyatden
istifadoyo gére, xidmot haqqi kimi  alinan,
materiallarin satigindan vo ya garter haqqi saklinda

55

@)

received in the exchange or swap. For purposes of this
Article 12.2(h), Sales Income shall be determined by
applying, in the case of arm's length sales (as defined in
Article 13.1(e)(v)), the actual price realised by such
Contractor Party, and, in the case of non arm's length sales,
the principles of valuation as set out in Article 13.1 for such
non arm's length sales.

Other Income shall be defined as any amounts of cash
received by a Contractor Party in the carrying on of
Hydrocarbon Activities and such amounts shall include all
Other Income received by the Operating Company and
allocated to the Contractor Party under Article 6.6,
including but not limited to the following:

(i) insurance proceeds;

(ii) realised exchange gains;

(iii) amounts received under Articles 14.2(d) and (e)
from the Abandonment Fund;

(iv) amounts received under Article 14.2(h) for
distributions of excess funds in the Abandonment
Fund;

(v) interest income;

(vi) amounts received from suppliers, manufacturers or
their agents in connection with defective materials
and equipment;

(vii) amounts received for the use of facilities or
intellectual property, compensation for services,
sales of materials or charter hire;
aldo edilon mabloglor;

(viii) avvelcadon ARDNS  torafinden ddonilan va
Podratgiya qgaytarilan va bu Podratgi torafinden
ARDNS-o avezi édonilmayacayi taqdirda Monfoat
vergisinin geri qaytarilmasi. ARDNS 6z_ vergi
tutulan monfootini hesablayan zaman Monfoat
vergisindon hoemin moblagi tutmaq salahiyyatino
malikdir.

Bu sortla ki, Podratg1 torafin aldo etdiyi asagidaki mabloglor
Digor golirlora salinmasin:

qd) Karbohidrogenlorin _satigsindanalda_—_edilon
moblaglor;

(2) 12.2 (n) va (0) bandlarinds basqa ciir nezerdo
tutulanlar istisna edilmoklo, Osas  fondlarin
satigindan alda edilon mabloglor;

(3) kredit soklindo alinan moablegler va ya Podratgi
tarofa verilon pul vasaitlari;

(4) bu Sazisin sortlori altmda meydana ¢gixan her hansi
bir Podratg: tarefin hiiquq vo déhdoliklorinin
satigindan alda olunan mablogler;

(5) Vergilorin qaytarilmasindan aldo edilon mabloglor
(yuxarida 12.2(i)(viii) bondinda géstarilonlar istisna
olmaqla) va ya Podratg: tarafin 6z Ortaq sirkotinden
aldigi dividendlar;

(6) Podratg1 tarafin (va ya onun Ortaq sirkotinin)
gakdiyi xarclorls bagli kompensasiya saklinda va ya
basqa sokilda alinmis mablagler — Podratg: tarafin
Vergi tutulan monfosti va ya Vergi tutulan zarori
hesablamaq mogsodleri iigiin Cralmalar kimi
baxdigi bela xarclarin mabloglerinden  artiq
mablagler (belo halda Podratg: toraf bu ciir izafi

56

(viii) refunds of Profit Tax originally paid by SOCAR,
and refunded to a Contractor Party, in the event
SOCAR is not compensated by such Contractor
Party. SOCAR shall be entitled to deduct such
amount of Profit Tax in computing its own taxable
profit.

Provided, however, Other Income shall not include the
following amounts received by a Contractor Party:

qd) amounts received from sales of Petroleum;

(2) except as otherwise provided in Articles 12.2 (n)
and (0), amounts received from sales of Fixed
Assets;

(3) amounts received as loans, or funds contributed, to
the Contractor Party;

(4) amounts received from sales of any of the
Contractor Party's rights and obligations arising
under this Agreement;

(5) amounts received as refunds of Taxes (except as
provided in Article 12.2(i)(viii) above) or as
dividends received by a Contractor Party from an
Affiliate of such Contractor Party;

(6) amounts received in reimbursement of or otherwise
in connection with expenditures incurred by a
Contractor Party (or an Affiliate thereof) in excess
of the amounts of such expenditures that have been
treated as Deductions by the Contractor Party for
purposes of computing Taxable Profit or Taxable
Loss (in which case the amounts of any such excess
0)

(kK)

mablaglera daha hamin magsadlor iigiin Crxilmalar
kimi baxmur va 12.2(m) bandinda géstarilen saldo
miivafiq sokilda tashih edilmalidir);

(7) aldo edilmis, Podratg1 tarofin tam sorancaminda
olmayan vo homin Podratgi torafin  sarvatini
artirmayan mabloglor;

(8) awvallor Monfoot vergisi tutulmus golirlor.

Monfsst vergisinin Umumi toshihi yuxaridaki 12.2(c)
bandina uygun olaraq ARDNS-nin homin Podratgi tarof
adindan édadiyi Podratgi torafin Taqvim ili iigiin Monfoot
vergisi Ghdoliyinin timumi mablogina barabar mablag kimi
miisyyan edilir; bu ciir Monfaet vergisinin Shdoaliyi homin
Taqvim ili iigiin Podratg: torafin Vergi tutulan monfaotinin
Monfaat vergisi doracasina vurmaqla miisyyon edilon
mablaga barabordir. Bu 12.2(j) bondi ARDNS-nin Podratg1
torof adindan ddomoli oldugu vergini hesablamaq iigiin
istifads olunur. Oger ARDNS belo Monfaot vergisini
6damirsa va bela Manfast vergisini ARDNS-nin avezino
Podratg1 tarof édoyirso, Monfost vergisinin Umumi tashihi
sifira (0) barabar olur.

Taqvim ili orzinda Podratg: tarofin Vergi tutulan
monfostinin va ya Vergi tutulan zorarinin moblagini
miisyyon etmak magsodleri baximindan Cixilmalara
Karbohidrogen foaliyyati ila olaqadar olaraq Podratgi
torofin ¢akdiyi va praktikaya miivafiq olaraq édonislori
tasdiq eden sonadleri méveud olan biitiin xerclor daxildir vo
bu = mableglera = Omoliyyat — sirkatinin Azorbaycan
Respublikasinda va onun hiidudlarmdan konarda gakdiyi va
6.6 bandina asason Podratgi torafin hesabina yazilmis
Cixilmalar, vo o ciimladon, lakin bunlarla mahdudlasmadan
asagidaki xorclor daxildir:

(i) Podratg1 torofin omokdaslarina vo onlarin ailalorina
monzil, yemak verilmasi, kommunal xidmotlor

57

0)

(k)

shall not thereafter be treated as Deductions by the
Contractor Party for such purposes and
corresponding adjustments shall be made to the
balance in Article 12.2(m));

(7) amounts received which are not freely at the
disposal of and do not increase the wealth of the
Contractor Party;

(8) income which was before subject to Profit Tax.

Profit Tax Gross Up shall be defined as an amount equal to
the total amount of a Contractor Party's Profit Tax liability
for a Calendar Year which is payable on behalf of the
Contractor Party by SOCAR pursuant to Article 12.2(c)
above; such Profit Tax liability is equal to the value of the
Profit Tax Rate multiplied by Contractor Party's Taxable
Profit for such Calendar Year. This Article 12.2(j) shall be
used to calculate the tax SOCAR shall pay on behalf of the
Contractor Party. If SOCAR fails to pay such Profit Tax
and the Contractor Party pays such Profit Tax instead of
SOCAR, then Profit Tax Gross Up shall equal to zero (0).

For purposes of determining the amount of the Taxable
Profit or Taxable Loss of a Contractor Party for a Calendar
Year, Deductions shall include all costs documentary
supported and incurred by the Contractor Party in
accordance with the practice in connection with the conduct
of Hydrocarbon Activities and such amount shall include all
Deductions incurred by the Operating Company and
allocated to the Contractor Party under Article 6.6, whether
incurred in the Republic of Azerbaijan or elsewhere,
including but not limited to the following:

(i) the full amount of gross wages, salaries, and other
amounts charged to all employees of the Contractor
Gi)

(iii)

(iv)

(vy)

wi)

(vii)

(viii)

(ix)

gostarilmasi, usaqlarimin tohsil almalari ilo bagl
bitin xorclorin, habelo yasadiqlar’ 6lkadan
galmolori vo geriya qayitmalari iigiin gakilon yol
xerclorinin ddonilmasi ilo birlikda _biitiin
amokdaslara hesablanmis omek _ haqlarinin,
maaslarin tam mablaglori vo digar mabloglor;

Azarbaycan  Respublikasinda — déviat _sosial
sigortasina ¢akilan biitiin xerclar, o ctimledon, lakin
bunlarla  mohdudlasdirilmadan taqaiid fonduna,
sosial sigorta fonduna va tibbi sigorta fonduna
ayirmalar va omokdaslar iiciin biitiin diger sosial
édonislor;

Kontrakt sahasi ilo bagli _kasfiyyat va
qiymoatlondirma islorino gokilon mosroflor;

Kontrakt sahasi ila bagli quyularm qazilmasi ilo
bagli mosrofler (beynalxalq neft-qaz sonayesinin
hamiliqla gobul edilmis tisullarmma uygun olaraq
adaton utilizasiya edilon har hansi avadanliq va ya
asas fond vahidino cakilmis mosroflor istisna
olunmaqla);

Satis montogasinedek Karbohidrogenlorin naql
edilmosi va realizasi iigiin cgokilon masroflor, o
ciimlodon, lakin bununla mohdudlasmadan, boru
komori tariflori, komisyon vo broker haqlar1;

cari icara ili tigiin icara miigavilolori tizra Gdanislor;

sigorta tizra xarclor;
isgilorin peso hazirligina gakilon xarclor;
Kontrakt sahasi ilo bagli hor bir Podratgi torafin

ofislarinin va ya tasarriifat foaliyyati géstordiyi
digor yerlorin foaliyyoti ile bagl gakilen xerclar, o

(i)

(iii)

(iv)

(v)

wi)

(vii)

(viii)

(ix)

Party together with all costs incurred in connection
with the provision of accommodation, food, public
utilities, children's education, and travel to and
from home country for employee and family; and

all costs of state social insurance of the Republic of
Azerbaijan, including, but not limited to
contributions to the pension fund, social insurance
fund and medical insurance fund and all the other
social payments for the employees; and

exploration and appraisal costs related to the
Contract Area; and

costs associated with drilling wells (excluding the
costs of any item of equipment or capital asset
which is usually salvaged in accordance with
practices generally accepted and recognised in the
international Petroleum industry); and

costs of transportation of Petroleum to the Point of
Sale and of marketing, including without limitation
pipeline tariffs, commissions and brokerages; and

payments made under a lease agreement for the
current year of the lease; and

insurance costs; and

personnel training costs; and

costs connected with the activities of the offices or

other places of business of each Contractor Party
including management, research and development,
(x)

(xi)

(xii)

ciimladon idara xerclori, tadqiqatlara va elmi
arasdirmalara cokilon xorclor vo timumi inzibati
xorclar;

Osas fondlar olmayan her hansi avadanliq va ya
amlak vahidino cakilon xarclor;

Karbohidrogen foaliyyatinin hoyata kegirilmasi
noaticasinda amola galmis her hans borca va bu
borelarin hor hansi takrar maliyyolosdirilmosino
gora édonilon faizlorin, haqlarin vo alavalorin biitiin
moblaglori; bu sartla ki, asagidakilar istisna edilsin:
(1) Ortaq sirketin borcu  olduqda bu ciir
voziyyotlerda miisteqil teraflorin —_razilagdira
bilocoklori faiz doracasinden artiq faizler va (2)
boreun qaytarilmasinin gecikdirilmosi iiziindon
édonilmali olan faizlor;

Podratgi tarefin Ortaq  sirkotleri —_tarafinden
Azarbaycan Respublikasinin hiidudlarindan
konarda géstarilan va ya ONS ve onun Ortaq
sirkotlori tarofinden ¢gakilon (Miihasibat ugotunun
aparilmasi qaydasimin 2.14 bandina miivafiq) vo
onlarm Karbohidrogen foaliyyatina dolayisi ile
fayda veran iimumi, inzibati xidmot  iizro
xorclarinin 6donilmasi iigiin ayrilan hisso. Bu
xidmotlora inzibati, hiiquqi, maliyys, vergi vo kadr
islori ila bagli vozifalori yerina yetiren isgilera aid
ofis xorclori, ekspertizalar temin edilmasi, yaxud
konkret layihalora aid edilmasi miimkiin olmayan
diger qeyri-texniki vazifelor daxildir. Bu Saziso
goéra Taqvim ilinds homin xorclorin hor bir Podratg1
torof iigiin ayrilan hissasi asagidaki diisturla
miisyyan edilen hacma barabardir:

a= (b/c)d

burada:

59

(x)

(xi)

(xii)

and general administration expenses related to the
Contract Area; and

the cost of any item of equipment or asset which is
not a Fixed Asset; and

amounts of interest, fees and charges paid in
respect of any debt incurred in carrying out the
Hydrocarbon Activities and any refinancing of such
debts, excluding (1) in the case of Affiliate debt,
interest in excess of a rate which would have been
agreed upon between independent parties in similar
circumstances, and (2) additional interest which
becomes payable because the debt is repaid after its
due date for repayment; and

an allocable portion covering costs of general
administrative support provided by a Contractor
Party's Affiliates outside of the Republic of
Azerbaijan or by SOA and its Affiliates (in
accordance with paragraph 2.14 of the Accounting
Procedure) which results in an indirect benefit to
Hydrocarbon Activities. Such support will include
the services and related office costs of personnel
performing administrative, legal, treasury, tax and
employee relations, services, provision of expertise
and other non technical functions which cannot be
specifically attributed to particular projects. The
allocable portion of such costs with respect to this
Agreement for each Contractor Party for the
Calendar Year shall be equal to the amount
determined using the following formula:

a= (b/c)d

where:
a= Toqvim ilinds Podratgi taraf iigiin ayrilan
hisso;

b = Toqvim ilinin axim iigiin homin Podratgi
torofin istirak payinin faizi;

¢ = Toagqvim ilinin axin iigiin Podratgi toraflorin
Istirak paylari faizlorinin cami; vo

d= Toaqvim ilinds Podratg: taraflerin olave
iimumi vo inzibati xorclorinin cami.

Taqvim ilinda Podratgi teraflerin alava iimumi vo
inzibati xorclorinin cami asagidaki _— diisturla
miisyyan edilon mablage barabardir:

d= wtxty+z
burada:
d= Toaqvim ilinda Podratgi taraflerin olave

timumi vo inzibati xerclorinin cami;

w= Toqvim ilinda Podratg: taraflorin Osasli
mesrofleri on bes milyon (15.000.000)
Dollara gader olsa, mablagin tig (3) faizi;

Fa
i

Taqvim ilinds Podratgi toraflerin Osasli
mesrofleri on bes milyon (15.000.000)
Dollardan otuz milyon (30.000.000) Dollara
qodor olsa, mablagin iki (2) faizi;

60

a = the allocable portion for a Contractor Party
for the Calendar Year;

b = the percentage Participating Interest of that
Contractor Party at the end of the Calendar
Year;

c= the sum of the percentage Participating
Interests of the Contractor Parties at the end
of the Calendar Year; and

d= the sum of the general and administrative
overhead of the Contractor Parties for the
Calendar Year.

The sum of the general and administrative overhead
of the Contractor Parties for the Calendar Year
shall be the amount determined using the following
formula:

d= wtxtyt+z
where:
d= the sum of the general and administrative

overhead of the Contractor Parties for the
Calendar Year;

w= three (3) percent of the sum of the Contractor
Parties’ Capital Costs for the Calendar Year,
if any, up to fifteen million (15,000,000)
Dollars;

x = two (2) percent of the sum of the Contractor
Parties’ Capital Costs for the Calendar Year
from fifteen million (15,000,000) Dollars to
thirty (30,000,000) million Dollars, if any;
(xiii)

(xiv)

(xv)

(xvi)

(xvii)

(xviii)

(xix)

y = Toaqvim ilinda Podratgi taraflorin Osasli
mesrofleri otuz milyon  (30.000.000)
Dollardan ¢ox olsa, mablagin bir (1) faizi;

z =  Toaqvim ilinds Podratg: taraflerin Omaliyyat
mesrofleri mablaginin bir tam onda bes (1,5)
faizi;

Loagvetmo islori fonduna 6demolar;

talof edilmasi va ya zorer vurulmasi noticasinds
material vo ya omlak itkilori; Taqvim ili orzindo
logv edilon va ya imtina olunan omlak, iimidsiz
borclar va itkilora gdra Usiincii__ taroflora
kompensasiya hesabina édonislor;

digor itkiler, o ciimleden valyuta miibadilasinden
doayon itkiler va ya Karbohidrogen foaliyyoti ilo
bilavasita bagli olan riisumlar;

Karbohidrogen faaliyyatini hoyata kegirerken
Podratg1 tarafin gakdiyi digar masroflor;

28.2 bandinda nazoera alinan mablaglor;

Karbohidrogen foaaliyyati ile alaqadar olaraq torpaq
saholorinin almmasit va ya_ onlardan_ istifado
edilmasi iigiin gakilon alaqodar tasadiifi xorclor;

Podrate1 torafin istirak pay: faizindon irali golon
Ohdoliklar va onlarla bagli masraflerden basqa
Podratg1 tarafin iizerina qoyulan va yalniz bu
Podratg: tarofin miihasibat kitablarina va
hesablarina salinan Ghdoliklar vo onlarla bagh
xarclar (va bu zaman belo maliyya éhdoliklorinin
vo onunla bagl mosroflorin aid oldugu istirak
payina sahib olan Podratgi teraf eyni mabloge
Cralmalari daxil etmak hiiququna malik deyil);

61

(xiii)

(xiv)

(xv)

(xvi)

(xvii)

(xviii)

(xix)

y = one (1) percent of the sum of the Contractor
Parties’ Capital Costs for the Calendar Year
in excess of thirty million (30,000,000)
Dollars, if any; and

Z = one point five (1.5) percent of the sum of the
Contractor Parties' Operating Costs for the
Calendar Year; and

payments into the Abandonment Fund; and

losses of materials or assets resulting from
destruction or damage, assets which are renounced
or abandoned during the Calendar Year, bad debts
and payments made to Third Parties as
compensation for damage; and

any other losses, including realised exchange
losses, or charges directly related to Hydrocarbon
Activities; and

other expenditures which the Contractor Party
incurs in carrying out Hydrocarbon Activities; and

amounts stipulated in Article 28.2; and

incidental costs incurred for the acquisition or
occupation of land in connection with Hydrocarbon
Activities; and

liabilities and related costs charged to the
Contractor Party which are in excess of such
Contractor Party's Participating Interest share of
such liabilities and related costs and which shall
only be entered in the books and accounts of such
Contractor Party (provided that in such case, a
Contractor Party holding the Participating Interest
associated with such financial liabilities and related
costs shall not be entitled to include Deductions
0)

(xx)

@)

(ii)

12.2(1) bendinda géstarilen iisulla hesablanan
amortizasiya ayirmalari.

Amortizasiya
hesablamir:

ayirmalari agagidaki — qaydada

(aa) Asagidak: (bb), (cc) Taqvim ili tigiin

bondlorinds shata
edilmayon Osas
fondlar

(bb) 28.1 bandinda

qalig dayarinin
iyirmi beg (25) faizi

Taqvim ili tigiin

géstorilon Bonus ilkin deyorin on (10)
6donislori faizi

(cc) inzibati binalar,
anbarlar va bu ciir
qurgular
(“Binalar”)

Taqvim ili tigiin
ilkin doyorin iki tam
onda bes (2,5) faizi

Osas fondlara masroflor tizra amortizasiya moablogi
Azarbaycanda alinan mallara Olava dayar vergisi
(ODV) istisna olmaqla, Osas fondlarin giymotino
gora hesablanir. 12.2(k) bandina asasan Crxilma
kimi baxilan hor hansi moblag 12.2(1) bendina
asason amortizasiya edilmir.

12.2(1)(i)(aa) bendinds tasvir edilon Osas fondlar
tizra Taqvim ili arzinda ¢gakilen biitiin mosroflor
iyulun birinds (1-da) gakilen masrafler sayilir ki,
bunun da noticasinda xoerclerin alli (50) faizi
avvalki Toqvim ilinden kegirilen amortizasiya
olunmamis mablaglerin saldosuna olavo edilir.
Sonra Osas fondlarin satigmdan aldo olunan hor
hans moblagler hamin saldodan ¢ixilir ki, bu da
tashih edilmis saldo omolo gatirir ("Tashih edilmis

62

@

(xx)

@

(ii)

into the same amount); and

amortisation calculated as hereinafter provided in
Article 12.2(1).

Amortisation Deductions shall be calculated as
follows:

(aa) Fixed Assets which
are not described in
(bb) or (cc) below

(bb) Bonus payments

twenty five (25)
percent per Calendar
Year declining
balance basis

ten (10) percent per

referred to in Article Calendar Year

28.1 straight line basis
(cc) Office buildings, two point five (2.5)
warehouses and percent per Calendar
similar constructions Year straight line
("Buildings") basis

The amount of amortisation for expenditure on a
Fixed Asset shall be computed on the cost of the
Fixed Asset exclusive of Value Added Tax (VAT)
on goods purchased in the Republic of Azerbaijan.
Any item which is treated as Deduction under
Article 12.2(k) shall not be amortised under Article
12.2(1).

All expenditures on Fixed Assets described in
Article 12.2(1)(i)(aa) incurred during the Calendar
Year shall be deemed to have been incurred on first
(1st) July with the result that fifty (50) percent of
the expenditure shall be added to the balance of the
unamortised amounts brought forward from the
preceding Calendar Year. The balance shall then be
reduced by any amounts received from the disposal
of Fixed Assets to give an adjusted balance
(iii)

saldo") va 0, sonradan agagidaki qaydada
amortizasiya edilir:

Ovvolki Taqvim ilindon ke¢irilmis saldo x

Ustagol Taqvim ili orzindo Osas fondlar iizra
gokilon masroflorin alli (50) faizi x

Crxilsin Taqvim ili arzinds Osas fondlarin
satigindan alinan faktiki varidatin tam mablogi (x)

Tashih edilmis saldo x

Crxilsin amortizasiya ¢1xilmalari:
Tashih edilmis saldonun iyirmi bes (25) faizi (x)

Ustagol Taqvim ili orzindo Osas fondlar iizra
gokilon mesroflordan ¢gixilmis alli (50) faiz
saldo x

Sonraki Taqvim ilina kegirilan saldo x

ager Azorbaycan Respublikasinda olan, bu Sazisin
mogsedlari iigiin Karbohidrogen  foaliyyatinda
istifado olunan Osas fondlar hor hansi Taqvim
ilinds 6zganinkilasdirilersa (0 ciimleden, lakin
bununla mohdudlasmadan, 14-cii Maddaya miivafiq
olaraq Gtiiriilarsa), onda:

(aa) agar Tashih edilmis saldo iistagal "Taqvim
ili orzinds Osas fondlar iizro gokilon
mesroflorden ¢gixilmigs alli (50) faiz saldo"
miisbatdirso, onun tam moeblegina bu
Toaqvim ilinds Cixilma kimi baxilir, yaxud

63

(iii)

("Adjusted Balance"), which will then be amortised
as follows:

Balance brought forward from
preceding Calendar Year x

Add fifty (50) percent of the expenditure
incurred on Fixed Assets during Calendar Year x

Less the full amount of the actual proceeds
from sales of Fixed Assets during Calendar Year (x)

Adjusted Balance x

Less amortisation:
twenty five (25) percent of the Adjusted Balance (x)

Add excluded fifty (50) percent balance of
expenditure incurred on Fixed Assets
during the Calendar Year x

Balance to carry forward to following
Calendar Year x

If in any Calendar Year, all Fixed Assets in the
Republic of Azerbaijan used in Hydrocarbon
Activities for the purposes of this Agreement are
disposed of (including but not limited to a transfer
pursuant to Article 14) then:

(aa) if the Adjusted Balance plus the "excluded
fifty (50) percent balance of expenditure
incurred on Fixed Assets during the Calendar
Year" is positive, the full amount shall be
treated as a Deduction in that Calendar Year,
or
(m)

(bb) agar Tashih edilmis saldo iistagal "Taqvim
ili orzinds Osas fondlar iizro gokilon
mesroflorden ¢gixilmigs alli (50) faiz saldo"
monfidirsa, onun tam mablagina bu Taqvim
ilinda Diger golirlor kimi baxilir.

(iv) Toqvim ili orzinda = Binanin _ satilmasi,
6zgoninkilosdirilmosi_ va ya tark —_edilmasi
("Ozgoninkilasdirilmo") — naticasinda —_— Podrat¢1

torofin razilasdigi monfestinin va ya zororlorinin
cami Digor golirlor va ya Cixilmalar hesab edilir vo
asagidaki qaydada hesablanir:

Binanin Ozgoninkilosdirilmosindon golon varidat
(agar belasi varsa) x

Cnxulsin Binanin Tashih edilmis dayari (x)

Binanin Ozgoninkilosdirilmosindon
monfoat/(zorar) x

Binanin Tashih edilmis dayori asagidaki qaydada

hesablamir:

Binanin ilkin dayori x
Ustagol asasht tokmillosdirmolorin doyari x
Crxulsin yigilmis amortizasiya Coalmalart (x)
Binanin Tashih edilmis dayari x

Podratgi tarafin Vergi tutulan monfootini va ya Vergi
tutulan zororini hesablamaq mogsadlori iigiin homin
Podratg1 tarafin Karbohidrogen faaliyyati ile slaqadar
olaraq Qiivvayaminmoe tarixinadak gakdiyi biitiin masroflor
(o  ciimleden, akin bunlarla =moahdudlasdirilmadan

64

(m)

(bb) if the Adjusted Balance plus the "excluded
fifty (50) percent balance of the expenditure
incurred on Fixed Assets during the Calendar
Year" is negative, the full amount shall be
treated as Other Income in that Calendar
Year.

(iv) There shall be treated as Other Income or
Deductions the amount of gains or losses
recognised by a Contractor Party during the
Calendar Year from the sale, disposition or

abandonment ("Disposition") of a Building
computed as follows:

Proceeds (if any) from Building Disposition x
Less Adjusted Basis of Building (x)
Gain/(Loss) on Building Disposition x

The Adjusted Basis of such Building shall be
calculated as follows:

Original cost of the Building x
Add cost of capitalised improvements x
Less accumulated amortisation Deductions (x)
Adjusted Basis of Building x

For purposes of computing a Contractor Party's Taxable
Profit or Taxable Loss, all costs incurred by the Contractor
Party in connection with Hydrocarbon Activities (including
but not limited to costs incurred directly or indirectly in
connection with technical work in the Republic of
12.3

Azarbaycan Respublikasinda va ya digor yerlarda texniki
isla bagh gokilan birbasa, yaxud dolay1 masrofler, habelo
Podratg1 torofin Azarbaycan Respublikasindaki
niimayandolik ofislorinin masroflari) homin tarixda ¢gokilen
mosroflor hesab edilir. Yuxarida deyilonlara baxmayaraq bu
Sazis barasinda danisiqlara va tibbi, moadoni va
xeyriyyagilik foaliyyatina gakilon miistaqim va ya dolay1
mesrofler hamin Podratgi terafin Vergi tutulan monfaati vo
ya Vergi tutulan zorari hesablanarkon nozera alinmur.

(n) Podratg1 toraf éziina moxsus hor hansi Osas fondu bu ciir
Osas fondun qaliq doyarinden asili olmayaraq bazar
qiymotlori ilo satmaq va ya basqasina vermok hiiququna
malikdir.

(0) Hor hansi Podratg: tarof éziiniin Sazisdo istirak pay
tamamila vo ya qismon basqasina verdiyi halda onun
miivokkili istirak pay: verilon Taqvim ili iigiin Podratg1
torofin Vergi tutulan zarorinin ager belosi varsa, homin
zorarin hamisim, vo ya Istirak pay1 qismon verildikdo, Vergi
tutulan zarerinin proporsional hissasini homin Taqvim ili
iigtin Cixilmalar kimi giymotlondirilmoli oldugunu istirak
payini veron Podratg1 tarafin segmok ixtiyar var.

Manfoat vergisi ucotu va vergi boyannamolori

(a) Hor Podratgi tarof:

(i) Vergilorin ugotu jurnalint va qeydlori, ham¢inin
Vergi tutulan monfootin va Vergi tutulan zorarin
hesablanmasini ancaq Dollarla aparir.

(ii) Satislardan daxil olan golirlori, Digar golirlari va
Crxalmalar: Qiivvayeminme tarixinden Azorbaycan
Respublikasinda tatbiq edilon kassa madaxillari va
moxariclori metodu ila oks etdirir.

(iii) maliyya hesabatlarint va Monfoaoat vergisi haqqinda
bayannamolori ancaq Dollarla tortib edir va vergi

65

12.3

Azerbaijan or elsewhere and costs incurred by
representative offices in the Republic of Azerbaijan of the
Contractor Party) which were incurred prior to the Effective
Date shall be deemed to have been incurred on such date.
Notwithstanding the foregoing, direct or indirect costs of
conducting the negotiation of this Agreement and in
supporting medical, cultural or charitable activities shall not
be included in computing the Contractor Party's Taxable
Profit or Taxable Loss.

(n) A Contractor Party has the right to sell or transfer any Fixed
Assets which it owns at market prices without regard to
book value of the Fixed Assets.

(0) Should any Contractor Party assign all or any part of its
Participating Interest in the Agreement, the assigning
Contractor Party shall have the option to elect to have the
assignee treat as Deductions for the Calendar Year in which
the assignment occurs all, or a proportional part if only part
is assigned, of the Taxable Loss, if any, of the assignor
Contractor Party for such Calendar Year.

Profit Tax Accounting and Returns

(a) Each Contractor Party shall:

(i) maintain its tax books and records, and compute its
Taxable Profit and Taxable Loss, exclusively in
Dollars.

(ii) recognise items of Sales Income, Other Income and

Deductions in accordance with the cash receipts
and disbursements basis applicable in the Republic
of Azerbaijan as of the Effective Date.

(iii) draw up its financial statements and Profit Tax
returns in Dollars and submit one set of accounts
(iv)

)

wi)

balansmdan va monfaat va zarer haqqinda
hesabatdan ibarat Taqvim ili iigiin miihasibat
komplektini, habela Karbohidrogen faaliyyotini aks
etdiron Monfoot vergisi mobloginin hesablanmasi
tizra hesabati taqdim edir.

hor Taqvim ili in 6z maliyya hesabatlarinin vo
Monfast vergisi haqqinda bayannamoloarinin
Podratgi torafin tayin etdiyi va Azarbaycan
Respublikasinda toftislor aparmaqdan étrii miivafiq
icazalori (lisenziyalart) olan auditor torafindon toftis
olunmasini temin edir.

hor Taqvim ili tigiin vergi maliyyo hesabatlarm vo
Monfoaat vergisi haqqinda beyannamolori auditorun
miivafiq arayisi ilo birlikda sonraki Taqvim ilinin on
bes (15) martindan gec olmayaraq Vergi orqanina
taqdim edir. Moanfaot vergisi tizra ilkin bayannama
taqdim edildiyi halda, Podratgi taraf cari ilin otuz
(30) iyun tarixinodak Monfaat vergisi tizra yekun
bayanname taqdim etmak hiiququna malikdir.

Podratgi tarefin 6z miilahizasina géra, Vergi tutulan
monfaat aldo edacayi birinci Taqvim  ilindon
baslayaraq hor Taqvim riibi iin Vergi tutulan
monfastin qabaqcadan hesablanmis mablagina
asason hamin Taqvim riibiiniin, elaca do hamin
Taqvim ilinda = avvalki Taqvim — riiblorinin
qabaqcadan hesablanmis Monfoot vergisini 6demok
tigiin masuliyyat dasryir. Qabaqcadan hesablanmis
Monfoaat vergisi 12.2(c) yaxud 12.2(d)(iii) bandino
uygun olmaqla, Dévlat biidcasina miivafiq Taqvim
riibii qurtarandan sonra iyirmi bes (25) giinden gec
olmayaraq 6donilir. Odonclo birlikds razilasdiriimis
forma iizra hazirlanmis hesablamalar Vergi orqanina
taqdim edilir. Taqvim riibii iigiin qabaqcadan
qoyulan Monfoot vergisi hesablanarkon her Podratg1
torof fllik ig proqrammdan vo soxsi rayince, hor hanst
digor informasiyadan istifade eda bilar.

66

(iv)

(vy)

(vi)

for the Calendar Year consisting of a tax balance
sheet and profit and loss account, together with one
Profit Tax computation for the Calendar Year
reflecting its Hydrocarbon Activities.

have its tax financial statements and Profit Tax
return for each Calendar Year audited by an auditor
appointed by the Contractor Party and who has
relevant permits (licenses) to carry out such audits
in the Republic of Azerbaijan.

submit tax financial statements and Profit Tax
returns for each Calendar Year, together with an
appropriate opinion from the auditor, to the Tax
Authority no later than the fifteenth (15th) March
of the following Calendar Year. In the case of
preliminary Profit Tax return filing, Contractor
Party shall have the right to file the final Profit Tax
return until thirtieth (30th) June of the current year.

beginning in the first Calendar Year in which it
estimates it will earn a Taxable Profit, be liable
based upon its estimate of its Taxable Profit for
estimated Profit Tax for such Calendar Quarter, as
well as for estimated Profit Tax for previous
Calendar Quarters in that Calendar Year. Estimated
Profit Tax shall be paid in accordance with Article
12.2(c) or Article 12.2(d)(iii) to the State Budget
not later than within twenty five (25) days
following the end of the relevant Calendar Quarter.
Along with the payment, computations prepared in
accordance with the agreed form shall be submitted
to the Tax Authority. In calculating the estimated
Profit Tax for a Calendar Quarter, each Contractor
Party may utilise the Annual Work Programme
along with any other information which it deems
appropriate.
(b)

(c)

(@d)

Taqvim ili iigiin Monfast vergisina dair goti bayannamo
taqdim edilonden sonra hamin Taqvim ili arzinds Taqvim
riiblori hesabina édonilan qabaqcadan hesablanmis Monfoat
vergilori moblogleri Monfast vergisino dair  qoti
bayannamada hesablandigi kimi qati Manfaat vergisi
mablagino daxil edilir. Artiq 6donmis hor hansi mablogi
Dévlat biidcasi Podratgi tarafa o, Monfoat vergisina dair
gati boyannamoni taqdim edondan sonra qirx bes (45) giin
miiddotinda qaytarir (ya da, Podratgi tarafin se¢gimi ilo
homin Taqvim riibii va ya névbati Taqvim riibii (riiblori)
tictin Monfoot vergisinin har bir qabaqcadan édonmis
mablagin avezini veracak). Oskik 6denmis her hansi
mablag 12.2(c) va ya 12.2(d)(iii) bandina uygun suratde
Monfaat vergisinin qati beyannamasi taqdim edilenden
sonra on (10) giin miiddotinda ARDNS terafinden Dévlot
biidcasina Sdonilir. Biitiin hallarda Toqvim ili iigiin Monfoot
vergisinin gqoati moblagi Monfoat vergisina  dair
bayannamada hesablandigi mablagda, sonraki Taqvim ilinin
iyirmi bes (25) martindan gec olmayaraq édonilir.

ilkin vo qoti hesablanmis Monfoot vergisi (habelo artiq
6donilmis mablagin gaytarilmasi) tizra, hoamginin ona hor
hansi faizlor, carima sanksiyalar iizra biitiin ddonislor
asagidaki 12.3(d) bandinda géstarildiyi kimi, Dollarla
hoyata kegirilir.

(i) Taqvim ili tigiin Monfaot vergisina dair boyannamo
taqdim edilmasi va Monfost vergisinin miivafiq
sokilda édonilmasi hamin Taqvim ili iigiin Monfaot

vergisi haqqinda bayannamonin verildiyi tarixden
altmis (60) ay kegandan sonra hamin Taqvim ili
tigiin Monfoat vergisina dair biitiin Ghdoliklorin tam
vo qati nizama salinmasi hesab edilir.

(ii) Vergi organi hor bir Podratg: tarefin har Taqvim ili
tigtin Monfoat vergisina dair bayannamolorini
yoxlamaq —salahiyyatino malikdir. © Yoxlama
qurtarandan sonra Vergi organi toklif olunan hor

67

(b)

(c)

(d)

Upon filing the final Profit Tax return for a Calendar Year,
estimated Profit Tax paid with respect to the Calendar
Quarters during such Calendar Year shall be credited
against the final Profit Tax as calculated on the final Profit
Tax return. Any overpayment shall be refunded by the State
Budget within forty-five (45) days following the date the
Contractor Party's final Profit Tax return is submitted (or,
upon election of the Contractor Party, shall be offset against
any advance payment amounts of the Profit Tax for such
Calendar Quarter or for the following Calendar Quarter(s)).
Any underpayment shall be paid by SOCAR to the State
Budget in accordance with Article 12.2(c) or Article
12.2(d)(iii) within ten (10) days following the date such
final Profit Tax return is submitted. In any event, the final
Profit Tax for a Calendar Year as calculated in the Profit
Tax return shall be payable no later than twenty-fifth (25th)
March of the following Calendar Year.

All estimated and final payments (and refunds of
overpayments) of Profit Tax and any interest and penalty
sanctions thereon as described in Article 12.3(d) below
shall be made in Dollars.

(i) The filing of the Profit Tax returns and payment of
Profit Tax thereunder for a Calendar Year shall be
deemed to be a final and conclusive settlement of
all Profit Tax liabilities for that Calendar Year upon
the date sixty (60) months from the date the Profit
Tax return for such Calendar Year was filed.

(ii) The Tax Authority shall have the authority to
conduct an audit of each Contractor Party's Profit
Tax return for each Calendar Year. Upon
completing such audit, the Tax Authority shall
(iii)

(iv)

hansi diizalisi Podratg: toraf ila miizakiro edir vo
lazim goalarsa, Monfoat vergisi gargivesinda alava
6donilasi moblag haqqinda bildiris moktubu va ya
artiq 6donilmis mobloglorin qaytarilmasi haqqinda
bildirig moktubu verir. Moanfoat  vergisinin
razilasdirilmig qaydada her hans artiq vo ya askik
6donilon mablagleri Podratgi taraf miivafiq bildiris
moktubunu alandan sonra, vaziyyotdon asili olaraq,
12.2(c) va ya 12.2(d) bandina uygun olaraq
édonilir. Oger Podratg: taraf va Vergi organ
Monfaet vergisinin askik va ya artiq ddonilmis
moblagini, yaxud bununla bagh her hansi
moblaglori razilagdira bilmasalar, hamin mesalonin
tanzimlonmasi 23.3 bondina uygun olaraq arbitraj
qaydas1 ila hayata kegirilir.

Podratg: tarefin Taqvim ili iigiin —qati
bayannamasinds gésterilan Monfost vergisinin
askik va ya artiq Gdonilmasi tam miisyyen
olunandan sonra, voeziyyatden asili olarag, 12.2(c)
bandina uygun olaragq ARDNS va ya 12.2(d)
bandina uygun olaraq Podratgi taraf askik va ya
artiq Gdonilmis mablage géra, ddonisdon bir giin
aval iistiinliik taskil edon LIBOR doracasi iistagal
dérd (4) faiz hesabi ilo Dévlat biidcasina faizlor
6dayir. Hamin faizlar Manfaat vergisina dair goti
bayannamonin taqdim olundugu Toqvim ilinin
iyirmi bes (25) mart tarixinden baslayaraq Monfaot
vergisinin édonildiyi va ya qaytarildigi tarixodok
hesablamr.

Yuxaridaki (iii) bendina uygun olaraq édonilon
faizlordon alava olaraq Podratgi tarafa Vergilara aid
yalniz asagida géstarilon carimo sanksiyalari tatbiq
edilo bilor:

(aa) ager Podratgi toraf Manfast vergisina dair
bayannamoni 12.3 bondinda miisyyen
olunmus son miiddota taqdim etmirsa vo ya

68

(iii)

(iv)

discuss any proposed adjustments with the
Contractor Party and, where appropriate, issue a
notice of additional Profit Tax due or a notice of
refund. Any agreed underpayments or
overpayments of Profit Tax shall be paid following
receipt by the Contractor Party of the appropriate
notice in accordance with Article 12.2(c) or, as the
case may be, Article 12.2(d). If the Contractor
Party and the Tax Authority are unable to agree
upon the amount of Profit Tax underpaid or
overpaid, the issue shall be submitted to arbitration
applying the principles contained in Article 23.3.

Upon a final determination that there has been
either an underpayment or overpayment of Profit
Tax on the Contractor Party's final Profit Tax return
for a Calendar Year, SOCAR as provided in Article
12.2(c) or the Contractor Party as provided in
Article 12.2(d) shall pay to the State Budget
interest on the amount of the underpayment or
overpayment at the rate of LIBOR prevailing on the
day before payment plus four (4) percent. Such
interest shall be computed from twenty-fifth (25th)
March in the Calendar Year the final Profit Tax
return was filed until the date the Profit Tax is paid
or refunded.

In addition to interest payable as computed under
(iii) above, a Contractor Party shall be subject to
only the following penalty sanctions with respect of
Taxes:

(aa) if Contractor Party fails to file a final Profit
Tax return on dates defined in Article 12.3 or
delays filing thereof, it shall be liable for a
(bb)

(cc)

(dd)

gec toqdim edirsa, ondan hamin Monfaot
vergisino dair bayannama tizra édayacayi
Monfast vergisi mablaginin yiiz on (110)
faizi hacmindoe corime alinir;

ager Taqvim ili iigiin Monfoat vergisina dair
goti bayannamada oks etdirilon ddonilmoli
Monfaet vergisinin mablegi Podratg: tarafin
Saxtakarligi naticasinda az géstarilmisdirsa,
bela azaldilmis mablagin iki yiiz (200) faizi
hacminda carime alinir. Eyni carima 12.4 va
12.5 bondlarinda miisyyan edilmis vergilorin
Saxtakarliq noticasinds tutulmamasina géra
bela pozuntuya yol verilmis Podratgi torafo
vo ya Subpodratgrya totbiq edilir;

Podratg1 taref burada qeyd edilon carimolarin
tatbiq edilmasina garsi gixis eda biler vo
lazim galdikda 23.3 bendina miivafiq olaraq
masola arbitraj mahkamasina verila bilor.

yoxlamanin Podratgi taraf, Omoliyyat sirkati
vo ya Subpodratginin Xarici subpodratg1ya
etdiyi ddonislorden diizgiin mablagdo vergi
tutmamasini miisyyanlasdirdiyi taqdirda,
talab oldugundan az va ya ¢ox 6danilmis belo
moblog tutulmasin: heyata kegiran toraf
Dévlat biidcasina ddayir vo ya Dévlot
biidcasi tutulmani hoyata kegiran tearafa belo
oldugundan ¢gox va ya az ddonilan mablogi
son dofa miisyyanlasdirdikdan sonra miivafiq
maddalara asason édayir. Bu ddonisla birga
édonisin hayata kegirdiyi giindon bir giin
avval dérd (4) faiz slave olunmaqla, LIBOR
doracasi ila faiz da 6donilir. Bu faizlor
verginin, yaxud verginin qaytarilmasinin
ddonis in tayin olunan giiniindon asil
6donis giiniinadok hesablanir.

69

(bb)

(cc)

(dd)

penalty of one hundred and ten (110) percent
of the Profit Tax required to be paid with
such Profit Tax return;

if the amount of Profit Tax due as shown on
the final Profit Tax return for a Calendar
Year was understated due to Fraud by the
Contractor Party, it shall be liable for a
penalty of two hundred (200) percent of the
amount of the understatement. The same
penalty shall apply to the Contractor Party or
Sub-contractor for failure to apply the taxes
envisioned in Articles 12.4 and 12.5 due to
Fraud;

a Contractor Party shall be entitled to raise
objection to the application of penalties
referred to herein and if necessary any dispute
shall be settled by arbitration in accordance
with the principles of Article 23.3;

in the event that after audit it is determined
that a Contractor Party, the Operating
Company or a Sub-contractor has failed to
withhold the correct amount of tax from
payments made to a Foreign Sub-contractor,
the amount of such underpayment or
overpayment shall be paid by the
withholding party to the State Budget, or by
the State Budget to the withholding party
upon the final determination in accordance
with the applicable provisions. Along with
such payment, interest shall be payable at a
rate of LIBOR prevailing on the day before
payment plus four (4) percent. Such interest
shall be calculated from the date on which
the tax or refund should have been paid until
the date it is actually paid.
12.4

(f)

Hor bir Podratgi toraf 6z maliyya hesabatlarint va Manfaot
vergisi haqqinda beyannamolorini Vergi orqanina taqdim
edir. Manfaat vergisinin qabaqcadan hesablanmis vo qoti
6donis mablaglari Dévlat biidcasina her Podratgi torafin
adindan va avezinds ARDNS torafindon édonilir.

Vergi organi édonisin hayata kecirilmasinden sonra on (10)
giin miiddotinda her bir Podratg: tarafa Monfaet vergisinin
qabaqcadan hesablanmis va ya qati mableginin ddonildiyini
tasdiq edon rasmi vergi qobzleri taqdim edir. Bu vergi
gebzlerinda ddonisin tarixi, mablegi, hans: valyuta ilo
édonildiyi va Azarbaycan Respublikasinda moxsus olan
digor xiisusiyyotlor géstorilir.

Xarici subpodrateilara vergi qoyulmasi

(a)

Qanuni suratda yaradilmis va ya taskil edilmis hiiquqi sexs
olan Xarici subpodratg: ("Hiiquqi saxs—Xarici subpodratgi")
asagidaki qaydalara uygun olaraq vergiya calb olunur:

(i) Hesab edilir ki, Hiiquqi soxs—Xarici subpodratgilar
Karbohidrogen fealiyyati ila olaqedar olaraq
Azarbaycan Respublikasinda_ gériilan is vo
xidmotlarden aldiqlar: 6donislerin iyirmi bes (25)
faizi hacminda vergi tutulan manfaot aldo edirlor va
sonradan hamin monfaetea iyirmi (20) faizi daracasi
ila vergi qoyulmalidir ki, bu vergi doa iimumon
homin 6donislorin bes (5,0) faizini taskil edir. Belo
6donislori hayata kegiran her hansi goxs hamin
6donislorden bes (5,0) faiz doracasi ilo tutulacaq
vergilori 6donme tarixinden sonra otuz (30) giin
miiddatinds Dévlot biidcasina kegirir. Bu vergilor
homin Hiiquqi sexs—Xarici subpodratgmin vergi
mesuliyyatini, habelo onun bayanname taqdim
etmok va biitiin Vergilori 6damak Shdoliklorini
tamamilo shat edir.

70

12.4

(f)

Each Contractor Party shall submit its financial statements
and Profit Tax returns to the Tax Authority. Estimated and
final Profit Tax payments shall be made to the State Budget
by SOCAR, for and on behalf of each Contractor Party.

The Tax Authority will issue to each Contractor Party
official tax receipts evidencing the payment of estimated or
final Profit Tax within ten (10) days of any such payment.
Such tax receipts shall state the date and amount of such
payment, the currency in which such payment was made
and any other particulars customary in the Republic of
Azerbaijan for such receipts.

Taxation of Foreign Sub-contractors

(a)

A corporate Foreign Sub-contractor, being a legitimately
created or incorporated legal entity ("Corporate Foreign
Sub-contractor"), shall be taxed as follows:

(i) Corporate Foreign Sub-contractors shall be deemed
to earn a taxable profit of twenty five (25) percent
of the payments received in respect of work and
services performed within the Republic of
Azerbaijan in connection with Hydrocarbon
Activities and they shall be further deemed to be
subject to tax on this deemed profit at the rate of
twenty (20) percent resulting in a total tax
obligation of five (5.0) percent of such payments.
Any person making such payments shall withhold
such tax from such payments, at a rate of five (5.0)
percent and shall pay such withheld taxes to the
State Budget within thirty (30) days from the date
of payment. Such taxes withheld shall fully satisfy
such Corporate Foreign Sub-contractor's tax
compliance, including filing obligations and
liability for all Taxes.
)

Podratg1 torafa, Omoliyyat sirketina va ya digoar
Subpodratgiya Azoarbaycan Respublikasinin
hiidudlari daxilinds Karbohidrogen foaliyyati ilo
bagl mallar satan hor bir Hiiquqi soxs—Xarici
subpodratg1, Azarbaycan Respublikasinin hiidudlari
daxilindo satilmig mallarin faktiki sonadlasdirilmis
doyarind oalava olan, = lakin = Azarbaycan
Respublikasinm —hiidudlar1 =~ daxilinda _islerin
goriilmasi va xidmotlorin géstarilmasi ile olaqodar
olmayan va tadartiklerin sonodlasdirilmasi iigiin
yigimlari, broker haqlari, sonedlasdirma haqlari,
qiymotlondirma va ya diger oxsar riisumlari daxil
eden mablagdon ("lave mablag") iyirmi (20) faiz
doracasi ilo vergi Gdoayir. Hiiquqi soxs—Xarici
subpodratgrya hamin ddonisleri yerina yetiran har
hans1 hiiquqi sexs onun tarefinden Hiiquqi soxs—
Xarici subpodratgimin xeyrino heyata kegirilen
6donislorden Olava mablagle bagli iyirmi (20) faiz
doraca ilo vergi tutur va tutulmus vergilori Hiiquqi
soxs—Xarici subpodratgrya ddonislerin yerino
yetirildiyi taqvim ayimin sonundan baslayaraq otuz
(30) giin arzinda Dévlat biidcasina 6dayir. Bu 12-ci
Maddonin hor hansi_ diger _miiddaalarina
baxmayaraq, Hiiquqi soxs—Xarici subpodratgi
Slava mablag va ya qabaqcadan yaxud ddonis
alindiqda satilan mallarin doayori ila bagli sanodlori
taqdim etmodikdse, bela Hiiquqi saxs—Xarici
subpodratg1 bela mallarin satisindan aldo etdiyi
6donislorin tam hacmindon (xarcler ¢1xilmadan) bes
(5,0) faiz daraca ilo vergi 6demalidir.

(aa) Hor bir Hiiquqi soxs—Xarici subpodratg: har
Taqvim ili iigiin Karbohidrogen foaliyyati ilo
bagli aldo edilon édonisler daxil olmaqla,
lakin bununla mahdudlasmadan, Azorbaycan
Respublikasinda cari Taqvim ilinda aldo
edilmis biitiin golir haqda moalumat daxil

71

(i)

Any Corporate Foreign Sub-contractor which sells
goods to a Contractor Party, the Operating
Company or any other Sub-contractor within the
Republic of Azerbaijan in connection with the
Hydrocarbon Activities and receives payment of an
amount in excess of the actual documented costs of
the goods sold within the Republic of Azerbaijan
being extra charges, fees for the producing of
documents for supplies, brokerage _ fees,
documentation fees, valuation or other similar
payments ("Mark-up"), which excess amount is not
connected with work or services provided within
the Republic of Azerbaijan, shall be subject to tax
on the full amount of such Mark-up paid to such
Corporate Foreign Sub-contractor at a rate of
twenty (20) percent. Any legal entity making such
payments to the Corporate Foreign Sub-contractor
shall withhold the Tax at a rate of twenty (20)
percent from the Mark-up included into the
payments to such Corporate Foreign Sub-contractor
and shall pay such withheld taxes to the State
Budget within thirty (30) days from the end of the
calendar month when the payment to the Corporate
Foreign Sub-contractor was made. Notwithstanding
any other provisions of this Article 12, where the
Corporate Foreign Sub-contractor fails to produce
documents related to the Mark-up or the value of
the goods sold before or on receipt of the payment
for such goods, such Corporate Foreign Sub-
contractor shall be liable to tax at a rate of five (5.0)
percent upon full amount of receivable from such
sale (without deducting the expenses).

(aa) Each Corporate Foreign Sub-contractor shall
be responsible for filing each Calendar Year
a Profit Tax return and tax reports (returns)
reporting all income earned in the Republic
of Azerbaijan during the Calendar Year,
including but no limited to the payments
(iii)

olmaqla Monfaat vergisina dair bayannamo
vo maliyyo vergi hesabatlarini taqdim etmok
tigiin masuliyyot dasiyir. Hor bir Hiiquqi
soxs—Xarici subpodratg: bununla boraber
beynalxalq saviyyado tanimmis miistaqil
miihasibat isgilorindon ibarat _tagkilat
tarofinden taqdim olunan onun Azarbaycan
Respublikasindaki foaliyyati ila baghi
meydana ¢ixan mosrofler va monfaat barado
tam va adalatli sakilda hesabat verdiyi haqda
ona taqdim etdiyi arayis taqdim edir.

(bb) Hoar bir Hiiqugi gsoxs—Xarici subpodratg1,
hamginin tatbiq edilon qanunvericiliya uygun
olaraq, (soxsi golir vergisinin tutulmasi
haqqinda —hesabatlar, = gixilmalar __iizro
hesabatlar, gémriik sanodlesdirmolori iigiin
6donilon haqlar iizra hesabatlar vo sosial
fondlara 6donilon haqlarla baghi
bayannamoler daxil olmaqla, lakin onlarla
mohdudlagmadan) _biitiin =digar = Vergi
bayannamolorini, hesabatlar1 vo maliyyo
hesabatlarim taqdim etmolidir.

(cc) Hor hansi Hiiquqi soxs—Xarici subpodratginin
yuxandaki (aa) va yaxud (bb) bandlorina
uygun olaraq, hor hansi Vergi boyannamasini,
hesabati va ya maliyya hesabatim teqdim
etmomesi Vergi tutan Torafa qarsi har hansi
faiz, corima yaxud digar caza néviorinin tatbiq
edilmasi ila naticolonmir.

Podratgi teraf va ya Omoliyyat sirkoti 6z
Subpodratgilarmin her hans vergini tutmadiqlari vo
ya édamodiklori iigiin, gésterilon Subpodratgilarin
Azarbaycan Respublikasinin vergi qanunlarim hor
hansi sokildo yerina yetirmodiklori iigiin heg bir
Ohdoliya malik deyil va ya he¢ bir masuliyyat
dagimir;

72

(iii)

received in connection with Hydrocarbon
Activities. Each Corporate Foreign Sub-
contractor shall include with this return a
statement provided by a _ firm of
internationally recognised —_ independent
accountants of international standing that
costs and profits incurred in connection with
its activities in the Republic of Azerbaijan
have been fully and fairly reported.

(bb) Each Corporate Foreign Sub-contractor shall
also file all other Tax returns, reports and
financial statements in accordance with the
applicable law (including, but not limited to
personal income Tax withholding reports,
withholding Tax reports, customs
documentation fee statements and social fund
contribution returns).

(cc) The failure of any Corporate Foreign Sub-
contractor to file any Tax return, report or
financial statement pursuant to (aa) or (bb)
above shall not result in any interest, fines or
penalties against any Party withholding such
Taxes due.

Contractor Party or the Operating Company shall
have no liability or responsibility for any Taxes
which their Sub-contractors do not withhold or pay
or for any other failure of such Sub-contractors to
comply with the laws of the Republic of
Azerbaijan.
(b)

(c)

12.5

Fiziki soxs olan Subpodratgi géstarilmis islora vo
xidmotlora géra 12.6 bendina miivafiq olaraq Azorbaycanda
golir vergisino calb olunur. Fiziki soxs olan Subpodratg1
mallar taqdim etdiyi halda 12.4(a)(ii) bandina miivafiq
olaraq vergiyo calb olunur.

Yuxarida géstarilonlora baxmayaraq, ikiqat vergitutmanin
aradan qaldirilmas1 —haqqinda_~—miiqavilaler —onlarm
miiddaalarinin aid edildiyi Xarici subpodratgilara vergilor
lizra giizastlorin tatbiq edilmasini tamin edir.

Bu Sazisda ziddiyyat toskil eden her hans: miiddoaya
baxmayaraq:

(i) 12.5(b) bandi bu Sazisin biitiin sortlorina tatbiq
edilir.

(ii) Hiiquqi soexs—Xarici Subpodratgilara —_edilon
édonislora, bu 12.4 bandinds nozorde tutulanlardan
basqa, heg bir Manfoat vergisi va ya golir vergisi
qoyulmur va ya tutulmur;

(iii) her bir Subpodratg: Azorbaycan Respublikasinin
tatbiq edilon qanunlarma va qaydalarina miivafiq

olaraq, Azorbaycan  Respublikasi1 —_daxilindo
Karbohidrogen faaliyyati ila bagli olmayan
tasorriifat foaliyyoti ila olaqadar Vergilorin

6donilmasi va hesabatlarin taqdim olunmasi iigiin
mosuliyyat dasiyir.

Xarici subyektlara édanislardon vergi tutulmasi

(a)

12.4(a) bandinda nozerda tutulanlar istisna edilmoklo,
Podratg1 tarofin Azarbaycan Respublikasinin hiidudlarmdan
konarda taskil olunmus hor hansi subyekta  verdiyi
6donislora Vergi qoyulmur vo ya onlardan Vergi tutulmur.
Ovvolki ciimleda sarh edilonlara baxmayarag, Azorbaycan
Respublikasinin hamiliqla tatbiq edilon qanunlarina vo

73

(b)

(c)

12.5

A Sub-contractor being a physical person shall be subject to
the personal income Tax of Azerbaijan in accordance with
Article 12.6 in case of provision of works and services. A
Sub-contractor being a physical person shall be subject to
the provisions of Article 12.4(a)(ii) in case of provision of
goods.

Notwithstanding the foregoing, Double Tax Treaties shall
provide for application upon relevant Foreign Sub-
contractors of the Tax benefits provided thereby.

Notwithstanding any other provisions of this Agreement to
the contrary:

(i) Article 12.5(b) shall apply to all terms of this
Agreement.

(ii) Except as provided for by Article 12.4, no Profit
Tax or income tax or any other Tax shall be
imposed upon or withheld from payments made to
Corporate Foreign Sub-contractors.

(iii) | each Sub-contractor shall be liable for payment and
reporting of Taxes in connection with its business
activities in the Republic of Azerbaijan that are not
related to Hydrocarbon Activities under the
applicable laws and regulations of the Republic of
Azerbaijan.

Taxation of Payments to Foreign Entities

(a)

Except as provided by Article 12.4(a), no Taxes shall be
withheld or imposed on payments made by a Contractor
Party to any person organised outside the Republic of
Azerbaijan. Notwithstanding the preceding sentence, in
accordance with the generally acceptable laws and
normative acts of the Republic of Azerbaijan, Taxes may be
(b)

(c)

normativ aktlarma asason asagidakilardan bes (5,0) faiz
doracasi ilo Vergi tutula bilar va belo vergitutma homin
hiiquqi soxsin vergi 6hdoliklorinin, hesabat Ghdoliklorinin
vo biitiin Vergilora dair mosuliyyatinin yerino yetirilmasini
tomin edir:

(i) Azarbaycan Respublikasi hiidudlarmdan konarda
yaradilmig bank vo ya digar maliyya  tesisati
torofinden Neft-qaz omoliyyatlari ile bagli Podratgi
torofa verilmis kredit tizra Podratg terafin édadiyi
faizlordon;

(ii) Neft-qaz amoliyyatlarinda Azarbaycan
Respublikasinin votendasi1 olmayan  miialliflorin
asorlorindon, ixtiralarmdan va digar qeyri-maddi
miilkiyyotlorindon istifado iigiin (lakin bela nasrlor,
ixtiralar vo qeyri-maddi miilkiyyotls bagli Neft-qaz
amoliyyatlarnda istifada _—edildiyi_~_—malilara,
avadanliqlara va mohsullara géra yox) Podratgi
torafin édadiyi miiallif haqlarmdan.

Yuxanda gésterilonlora baxmayaraq, her hans: Azarbaycan
Respublikasi hiidudlarindan konarda taskil olunmus hiiquqi
soxslora tatbiq edilo bilon ikiqat vergitutmani aradan
galdirilmasi haqqinda miigavilolorin miiddaalari ilo va ager
bela Miiqavila méveud deyilsa, 1 noyabr 1997-ci ildo
yenidon islonilon f8iT-in (OECD) Golir va Kapital iizro
Model Vergi Konvensiyasina miivafiq miigavila qiivvado
olarsa, méveud ola bilon iistiinliiklorinden faydalana bilor.
Hor bir halda, xarici goxso belo _ iistiinliiklordon
faydalanmasina gorait yaratmaq iigiin olave inzibati addim
atmaga liizum yoxdur.

Hor bir Podratg1 tarafin Ortaq sirkatlori beynalxalq Neft-qaz
sonayesinin tacriibasina va 6z ig ononalarina uygun olaraq
(va bela islara Vergi 6damakdan boyun qagirmaga yonolen
isler daxil edilmomolidir) nao monfeot/na zorar_ prinsipi
asasinda mal tachizati, islorin gériilmasi yaxud xidmotlorin
gostarilmasi ila masgul olur. Oger yuxarida adi gokilen

74

(b)

(c)

withheld at a rate of five (5.0) percent on the following and
such Tax shall satisfy Tax obligations, reporting obligations
and all liability of such legal entity for the Taxes:

(i) interest paid by a Contractor Party related to a loan
to the Contractor Party received in connection with
Petroleum Operations from a bank or other
financial institution without a presence in the
Republic of Azerbaijan;

(ii) royalties paid by a Contractor Party to authors who
are not citizens of the Republic of Azerbaijan for
the use of their publications, inventions or other
intangible property in Petroleum Operations (but
not for goods, equipment or products relating to
such publications, inventions or intangible property
used in Petroleum Operations).

Notwithstanding the foregoing, entities organised outside
the Republic of Azerbaijan shall be entitled to the
provisions of an applicable Double Tax Treaty, or if there is
no such treaty, the benefits that would have been available
if a treaty equivalent to the OECD Model Tax Convention
on Income and Capital, updated as of 1 November 1997,
were in force. In either event, no further administrative
action shall be necessary to enable the foreign person to
take advantage of such benefits.

Affiliates of any Contractor Party, in accordance with the
established practice of the international Petroleum industry
and with their ordinary business activities (and such
activities shall not include activities directed towards
avoidance of Taxes), shall provide goods, works or services
on a no gain / no loss basis. If this above mentioned
12.6

sorta omal olunarsa, bela Ortaq sirkatlorin foaliyyatina
Azarbaycan Respublikasmda monfaat alda etmosi kimi
baxilmir va buna géra da onlardan heg bir Vergi
tutulmamalidir.

Omakdaslarin va fiziki saxslorin vergiye calb olunmasi

(a)

Biitiin Vergi tutulan rezidentlor, har Podratgi tarafin,
Omoliyyat sirkotinin, onlarin Ortaq sirkotlorinin, Xarici
subpodratgilarinm omoakdaslan, 0 ciimleden  Xarici
subpodratg1 kimi foaliyyat géstaran fiziki soxslor bilavasito
Azarbaycan Respublikasindaki amok faaliyyati naticasinda
qazandiqlari galirlordon Azorbaycanda fiziki soxslorin golir
Vergisini 6damoya borcludurlar. Vergi tutulan rezidentlor
olmayan amoakdaslar iso Azorbaycanda fiziki soxslorin golir
Vergisini 6domoak ticiin mosuliyyat dasimirlar. Bu 12.6
bondi baximindan ve tatbiq edilo bilon hor hansi ikiqat
vergitutmanin aradan qaldirilmasi haqqinda miiqaviloyo
amal olunmagla vo ayri-segkiliya yol vermadon “Vergi
tutulan rezident” konkret dvr orzinda asagidaki sortlerden
hor hansi birind omal edon hor hans fiziki soxs demokdir:

(i) Otuz (30) va ya daha ¢gox ardicil giin orzindo
Azarbaycanda ezamiyyatds olan her hans fiziki
goxs; belo halda hamin goxs otuz (30) ardicil
giindon ¢ox olan hor hansi miiddet arzindo

Azarbaycanda _— géstordiyi omoak _faaliyyoti
naticasinds gazandigi soxsi galirdan Azorbaycan
golir Vergisini ddomok  iigiin masuliyyat

dasryacaqdir. Hor hansi Taqvim ilinds Azarbaycan
Respublikasinda otuz (30) va ya daha ¢ox ardicil
giindon artiq miiddot orzinda olmayan, lakin bu
Taqvim ilinda timuman doxsan (90) giindon artiq va
daha ¢gox miiddatda Azorbaycan Respublikasinda
qalan fiziki soaxs Azoarbaycan Respublikasinda
oldugu doxsaninci (90) giinden sonra Azorbaycan
Respublikasmda _bilavasita omok _ foaliyyati
naticasinds qazandigi goalirden Azarbaycan golir
Vergisini 6domak iigiin masuliyyat dasry1r;

75

12.6

condition is fulfilled, no profit shall be deemed to arise in
the Republic of Azerbaijan, and therefore no Taxes shall be
imposed or withheld from them.

Taxation of Employees and Physical Persons

(a)

All Tax Residents, employees of each Contractor Party, the
Operating Company, their Affiliates, Foreign Sub-
contractors, including any physical persons acting as
Foreign Sub-contractors, shall be liable to pay Azerbaijan
personal income Tax only on their income earned as a
direct result of their employment in the Republic of
Azerbaijan. Employees who are not Tax Resident shall not
be liable to pay Azerbaijan personal income Tax. For
purposes of this Article 12.6, and subject to any applicable
Double Tax Treaty and of a non-discriminatory nature,
“Tax Resident” shall be defined as any physical person who
satisfies either of the following requirements for a specific
period:

(0) any person who stays in the Republic of Azerbaijan
on a business trip for a period which shall exceed
thirty (30) consecutive days, provided that such
person shall be liable for Azerbaijan personal
income Tax only on his or her income earned as a
result of his or her employment in the Republic of
Azerbaijan for any period which shall exceed thirty
(30) consecutive days. A person whose presence in
the Republic of Azerbaijan shall not exceed thirty
(30) consecutive days in any Calendar Year, but
whose presence in the Republic of Azerbaijan shall
cumulatively exceed ninety (90) days in such
Calendar Year shall be liable for Azerbaijan personal
income Tax only on his or her taxable income earned
after the ninetieth (90th) day of the presence in the
Republic of Azerbaijan as a direct result of
employment in the Republic of Azerbaijan;
12.7

(b)

(c)

(ii) Hor hansi Taqvim ilinda asas is yeri kimi faaliyyot
gdstarmok iigiin (ager bu ciir faaliyyat Azorbaycan
Respublikasindan konarda asas is yerina nisbaten
ikinci doracali deyilss) planlasdirilan cadvel iizro
vaxtasir1 olaraq iimuman doxsan (90) giindon gox
Azarbaycan Respublikasinda olan fiziki soxs,
homginin vaxta codvali tizra vaxtada olan goxslor.
Bela soxs Taqvim ili orzinda Azarbaycan
Respublikasindak: bilavasita foaliyyati noticasindo
qazandigi biitiin golirlorden o ciimladen bu gsaxs
Vergi tutulan Rezident olanadok Azarbaycan
Respublikasinda islediyi hamin doxsan (90) giin
arzinds qazandigi golirlerden Azorbaycan golir
Vergisi 6domak iigiin masuliyyat dasiyir.

Hor Podratgi toraf, Omoliyyat sirkoti, onlarm Ortaq
sirkotlori, Subpodratgilan, o ciimladen Xarici subpodratg1
kimi foaliyyat gédsteron  fiziki soxsler Azarbaycan
Respublikasinin Dévlot Sosial Sigorta Fonduna haqq 6dayir
vo homin hagqlar (0 ciimledon, lakin buniarla
mohdudlasdirilmadan, pensiya fonduna, iso diizolmo
fonduna, sosial sigorta fonduna, masgulluq fonduna vo tibbi
sigorta fonduna haqlar) ancaq Azorbaycan Respublikasinin
vatandaslari olan daimi omokdaslara aiddir.

Hor bir Podratgi taraf, onun Ortaq sirkotlori, Omoliyyat
sirkoti va Subpodratgilar Azorbaycan Respublikasinin
vatandas1 olan va bela Toraflo isgi kimi daimi omok
miinasibotlorina malik olmayan fiziki sexslera ddonilen
6donislordan Azorbaycan Respublikasinda tatbiq edilon
golir vergisini tutur.

Vergidan azad edilma

(a)

Hor bir Podratgi taref, Omoliyyat sirketi vo onun
Subpodratgilar1 Karbohidrogen foaliyyatlori ila bagli (sifir

(b)

(c)

(ii) any person who is present in the Republic of
Azerbaijan on a routine basis for periods
cumulatively exceeding ninety (90) days in any
Calendar Year for regularly scheduled periodic
employment as his or her primary place of
employment (and which employment is not
incidental to the exercise of that primary
employment outside of the Republic of
Azerbaijan), including those persons being on
rotation in accordance with the schedule of rotation.
Such a person shall be liable for Azerbaijan
personal income Tax on all income earned as a
direct result of his or her employment in the
Republic of Azerbaijan during the Calendar Year,
including income earned during the ninety (90)
days of employment in the Republic of Azerbaijan
before such person has become Tax Resident.

Each Contractor Party, the Operating Company, their
Affiliates, Sub-contractors, including any physical person
acting as a Foreign Sub-contractor shall make contributions
to the State Social Insurance Fund of the Republic of
Azerbaijan and similar payments (including but not limited
to contributions to the pension funds, the recruitment fund,
the social insurance fund, the employment fund and the
medical fund) only with respect to employees who are
citizens of the Republic of Azerbaijan.

Each Contractor Party, its Affiliates, the Operating
Company and Sub-contractors shall withhold from
payments to persons who are citizens of the Republic of
Azerbaijan and do not have permanent employment
relationships with such Party personal income tax of the
Republic of Azerbaijan.

Tax Exemptions

(a)

Each Contractor Party, the Operating Company and their
Sub-contractors shall be exempt with credit (zero (0)
(b)

(c)

(d)

(0) vergi daracasi ilo) Olava dayer vergisinden azaddir. Bu
asagidakilara tatbiq edilir:

(i) onlara tachiz edilon va ya onlarin tachiz etdiklori
mal, is va xidmotlor;

(ii) Karbohidrogenlar va bu Karbohidrogenlardan emal
olunan biitiin mohsullarin ixraci;

(iii) = mal (tiitiin, orzaqdan va alkogollu  igkilerden
savayl), ig vo xidmotlorin alda edilmasi va idxali.

Slave olaraq, Karbohidrogen foaliyyati ile bagl her bir
Podratg1 tarofi va ya Omoliyyat sirketini mal, ig vo
xidmotlorla (birbasa vo ya dolayisi ilo) tachiz edon hor bir
tachizatg1 bu mal, is va xidmotlori (sifir (0) faiz ilo) Slave
doyor vergisindan azad hesab edir.

Yuxarida géstarilmis 12.7 (a) bandinin soartlerina asason
mal, ig va xidmotlorla tachiz olunan zaman sifir (0) faiz
doraca ila Olava deyer vergisini G6damoli olan soxs, alinan
mal, is va xidmotlora géra sifir (0) faiz daracasindan artiq
tutulan Olava dayor vergisini dediyi hallarda, hamin saxs
mablagi geri almaq vo ya onun terafinden ddonilmali hor
hans1 basqa Vergilarin (hamin soxs 6z amakdaslarina va ya
Subpodratgilarina Odonis zaman tutulan Vergiler do daxil
olmaqla) mablogleri ila qarsiliqlt ~~ avazlagdirmak
salahiyyotina malikdir.

12.4 va 12.5 bandlarinin gortlari istisna olmaqla, har bir
Podratgi taraf va ya onun daimi niimayandoliklori
torofindan Azorbaycan Respublikasindan _ konarda
yaradilmis hiiquqi soxsa ve ya taskilata Gdonilon mablagden
Vergi tutulmur vo bu mablag vergiya calb olunmur.

Bu Sazisin 12.7(a) bondinda nozerda tutuldugu kimi Vergi
organi va ya digar miivafiq vergi yaxud gémriik orqam hor

77

(b)

(c)

(d)

(e)

percent rate) from Value Added Tax in connection with
Hydrocarbon Activities. This will apply to the following:

(i) goods, works and services supplied to or by it;

(ii) exports of Petroleum and all products processed or
refined from such Petroleum;

(iii) imports and acquisitions of goods (excluding
tobacco, foodstuff and alcohol), works and
services.

In addition, every supplier of goods, works and services
(directly or indirectly) to each Contractor Party or the
Operating Company in connection with Hydrocarbon
Activities shall treat those supplies for the Value Added
Tax purposes as being exempt with credit (zero (0) percent
rate).

Where in accordance with Article 12.7(a) above a person
should pay the Value Added Tax at a zero (0) percent and is
charged and pays input VAT at a rate more than zero (0)
percent on the supply to that person of goods, works or
services, that person shall be entitled to receive a refund or
offset against the amount of any other Taxes payable by
that person (including Taxes withheld by that person on
payments to its employees or Sub-contractors).

Except as provided by Article 12.4 and Article 12.5, no
Taxes shall be withheld or imposed on payments made by
each Contractor Party or its permanent establishments to
any legally entity or organization incorporated outside the
Republic of Azerbaijan.

The Tax Authority or other appropriate Tax or customs
body shall provide each Contractor Party, Operating
12.8

(a)

(b)

(c)

Podratgi tarafe, Omoliyyat  sirketina vo  onlarin
Subpodratgilarma hor hansi vergiden azadolunma va/yaxud
ODV-nin sifir (0) faizi rejimini tasdiq edon etibarli
sohadatnamolori Podratg: terefin, Omoliyyat sirkotinin, vo
ya Subpodratginin bu ciir sertifikat verilmosi haqqindaki
sorgusundan sonra otuz (30) giin miiddatinda taqdim edir.

Digar masalalar

Hor bir Podratgi taraf, onun Ortaq sirkotlori, Omoliyyat
sirkoti vo Subpodratgilar qeydiyyata géra riisumlar va ya
hor hans: H6kumot organi tarafinden tayin olunan bu kimi
haqlar édoyirler, bu gsortle ki, riisumlar nominal olsun vo
onlar ayri-segkiliya yol verilmadan tayin edilsin.

Omoliyyat sirkoti 6-c1 Maddoya uygun olaraq yaradildigi
iigiin hamisa sifir (0) daracada Vergi tutulan monfaate
malikdir, belo Omoliyyat sirkoti Monfoat vergisi é6deyan
hiiquqi sexs hesab edilmir vo belolikla Monfoat vergisi
haqqinda bayanname, hesabat va maliyya hesabatlari
taqdim etmokdan azad edilir. Har bir Omoliyyat sirkoti
miivafiq qanunvericiliyo uygun olaraq biitiin basqa Vergilor
iizra (galir~vergisi haqqinda hesabatlar, gémriik
sonadlasdirmolari iigiin riisumlarm qabzleri va sosial
taminat fondlarina ddonisler haqqinda hesabatlar daxil
olmaqla, lakin onlarla moahdudlasmadan) bayannama,
hesabat vo maliyya hesabatlarinin taqdim edilmasi iigiin
moasuliyyat dasiyir.

Qiivvayeminme tarixinden sonra Podratgi ila damisiqlar
aparmaq va bu Sazisin Vergiya dair miiddoalarm hoyata
kegirilmasi vo sorh edilmasi iigiin lazim olan qaydalari
miisyyan edon Protokollar1 imzalamaq iiciin Komissiya
yaradilir. Belo Protokollar bu Sazisin biitiin soartlori ilo
uygun goalir va bu Sazis iizra vergi mosololerinin sorh
edilmasinds Hékumet organlari terefinden verilen va ya
dare edilon hor hansi digar Serancam va ya Tolimatlara
barabor hesab edilir.

8

12.8

Other

(a)

(b)

(c)

Company and their Sub-contractors with certificates
confirming the exemptions and/or VAT zero (0) percent
rate as provided in Article 12.7(a) of this Agreement within
thirty (30) days of the Contractor Party, Operating
Company or their Sub-contractors requesting such
certificate.

Every Contractor Party, its Affiliates, Operating Company
and Sub-contractors shall pay registration or similar fees
imposed by a Governmental Authority to the extent they are
nominal and of a non-discriminatory nature.

Due to the establishment of the Operating Company in
accordance with Article 6, it always has its Taxable Profit
at the level of zero (0), such Operating Company shall not
be treated as a legal entity subject to the Profit Tax and
therefore shall be exempt from the submission of Profit Tax
returns, reports and financial statements. In accordance with
the applicable laws every Operating Company shall remain
liable for the submission of returns, reports and statements
on all other Taxes (including, but not limited to personal
income Tax reports, customs documentation fee statements
and reports on contributions to the social insurance fund).

There shall be established a Commission for the purpose of
conducting negotiations with Contractor upon the Effective
Date and signing Protocols for the determination of the
rules required for the administration and interpretation of
Tax related provisions of this Agreement. Such Protocols
shall correspond to all provisions of this Agreement and
shall have the force equivalent to the force of any other
Decisions or Instructions being issued or published by the
Governmental Authorities in connection with interpretation
of the Tax related provisions of this Agreement.

12.9

istirak payinin 6tiiriilmasindan Manfaet vergisi

Hor hansi Podratgi torofin istirak payimm tamamilo va ya qismon
Uciincii tarafa va ya hor hansi Podratg1 tarafa Satisi va yaxud Daimi
6tiiriilmasinden alinan Xalis goalirdon asagidaki qaydada Vergi
tutulur:

(a) Bu 12.9 bondinin magsodlori
terminlora belo monalar verilir:

baximindan — asagidaki

(i) “Umumi golir” — 6z hiiquqlarim basqasina veron
Podratg1 torafin bu Saziso uygun olaraq istirak
payinin hor hans1 bir hissasinin basqasina verilmasi
miiqabilinds aldigi iimumi haqq demokdir.

(ii) “Qaliq doyer” — bu Saziso asason Moasroflori
6donilmayan her hansi sermayonin (kumulyativ
mesrofler) amortizasiya edilmamis _balansi
demokdir.

(iii) “Satis va ya Daimi 6tiirmo” — asagidakilar istisna

olmaqla, Istirak payma miilkiyyot hiiququnun
tamamilo va ya qismon verilmasi va ya Stiiriilmasi

demokdir:
(aa) bu Sazislo bagl gétiiriilmiis—_kredit
noticasinda bas  veren  hiiquq vo

Ohdoliklorin verilmasi; yaxud

(bb) — Azarbaycan Respublikasinda monfaat aldo
olunmayan layiholorda istirak paylarimin
miibadilasi; yaxud

(cc)  islarin gériilmasini taskil eden Shdoliklorin

avezinds her hans hiiquq va éhdoliklorin
verilmasi; yaxud

79

12.9

Share Transfer Profit Tax

Tax due on the Net Income received for a Sale or Permanent
Assignment of all, or any portion, of any Contractor Party's
Participating Interest to a Third Party or any Contractor Party shall
be payable according to the following:

(a) For the purposes of this Article 12.9, the following
expressions shall have the meaning assigned to them herein

below:

(i) “Gross Income” means the total consideration
received by an assigning Contractor Party for an
assignment of any portion of Participating Interest
under this Agreement.

(ii) “Written-Down-Value” means the un-amortised

balance of any investment (accumulated costs),
which, pursuant to this Agreement, is not subject to
Cost Recovery.
(iii) | “Sale or Permanent Assignment” shall mean any
transfer or assignment of the ownership rights to all
or a portion of a Participating Interest excluding:

(aa) a transfer resulting from a loan made in
respect of this Agreement; or

(bb) any exchange of Participating Interests in
projects where no profit is generated in the
Republic of Azerbaijan; or

(cc) any transfer for which consideration consists

of a work obligation; or
(b)

(c)

(d)

(dd) — hiiquq va Ghdoliklorin har hansi macburi
verilmasi.

(iv) “Xalis golir? — Umumi golir vo asagidakilardan
ibarat olan tutulmalarin (vergi ¢ixilmalarmin)
timumi moblogi arasindaki farq demokdir:

(aa)  Hiiquq vo 6hdoliklorin  6tiiriilmasinin
qiivvaya — mindiyi tarixa —_ gakilmis
kumulyativ Neft-qaz omoliyyatlart

moasroflorinds Podratg: tarafin pay1;

(bb) — Hiiquq va dhdoliklorini basqasina veren
Podratg1 terafin hayata kegirdiyi va bu
Saziso asason Neft-qaz omoliyyatlar
mesroflorina aid olmayan  sermayolorin
(kumulyativ masroaflorin) Qalig dayari;

(cc)  Hiiquq vo dhdoliklarin bu ciir verilmasi ilo
alaqedar gakilen masroflor.

Hiiquq vo Ohdoliklorin Satigsmdan va ya Daimi
6tiiriilmasinden aldo olunan Xalis golira 12.1(c)(vi)
bandinda miisyyen olunan Monfost vergisi daracasi tatbiq
edilir. Umumi golir aldo edilorkon hiiquq vo éhdoliklori
veron Podratgi taref Xalis galiri hesablayir va yuxarida
géstarilon Monfoat vergisi daracasini ona tatbiq edir.

12.9(a)(iii)(aa) bendinds gésterilon mobloglear Omoliyyat
sirkotinin qanuni foaliyyat gésteran auditoru toerafinden
tasdiq edilir, 12.9(a)(iii)(bb) bandinda géstarilon mablagler
iso masroflori gaken Podratg: terafin va ya Podratg: tarafin
Ortaq sirkotinin qanuni foaliyyat godsteren auditoru
tarofindon tasdiq edilir.

Hiiquq vo Ghdolikleri veran Podratgi teraf bu qayda ilo
hesablanan Vergini Umumi golir alindiqdan sonra otuz (30)
taqvim giiniinden gec olmayaraq Azarbaycan Respublikasi

80

(b)

(c)

(d)

(dd) any involuntary transfer.

(iv) “Net Income” means the difference between the
Gross Income and the total amount of established
deductions (tax withholdings), which shall consist
of:

(aa) Contractor Party's share of the accumulated
Petroleum Costs incurred up to date on
which the assignment becomes effective;

(bb) Written-Down-Value of any investment
(accumulated costs) made by the assigning
Contractor Party, which is not charged to the
Petroleum Costs under this Agreement;

(cc) Costs incurred for such assignment.

Profit Tax Rate defined in Article 12.1(c)(vi) shall be
applied to the Net Income from Sale or Permanent
Assignment. Upon receipt of Gross Income, an assigning
Contractor Party shall compute the Net Income, and shall
apply to the Net Income the computed Profit Tax Rate
indicated above.

The amounts set forth in Article 12.9(a)(iii)(aa) shall be
certified by the statutory auditor of the Operating Company
and the amounts set forth in Article 12.9(a)(iii)(bb) shall be
certified by the statutory auditor of the Contractor Party or
Affiliate of a Contractor Party which incurred the costs.

An assigning Contractor Party shall pay the Tax so
calculated to the State Budget of the Republic of Azerbaijan
no later that thirty (30) calendar days after receipt of the
12.10

Dévlot biidcasina édoyir. Umumi golir hisso-hisso alindigi
taqdirdo tutulacaq timumi Vergi da hissa-hissa édonilir.
Umumi golirin hissolori tam Umumi golira miinasibotdo
barabar béliindiiyii kimi, Vergi do tutulacaq timumi Vergiya
nozeran beraber béliinmolidir.

Hiiquq vo Ghdolikleri veren Podratgi taref hiiquq vo
Ohdoliklorin verildiyi Taqvim ili iigiin Azorbaycan
Respublikasi qanunvericiliyi ila miiayyon edilmis formada
vo miiddatds boyannama taqdim edir.

Qiivvada galma

Bu Sazisdo zidd olan miiddoalara baxmayaraq, bu Sazisa xitam
verildikdan sonra bu 12-ci Maddonin miiddoalar her bir Podratgi
torofin Vergilor iizra Shdoliklorina aid biitiin masololer goti holl
edilonadak qiivvade qalir.

81

12.10

Gross Income. In the event that Gross Income is received in
instalments the total Tax due shall be paid in instalments.
Each such Tax instalment shall be the same proportion of
the total Tax due, as the corresponding instalment of Gross
Income is in relation to total Gross Income.

(e) An assigning Contractor Party shall for the Calendar Year
when it makes an assignment submit a report in the form
and during the period of time specified by the legislation of
the Republic of Azerbaijan.

Survival

Notwithstanding any other provisions of this Agreement to the
contrary, the provisions of this Article 12 shall survive the
termination of this Agreement until such time as all matters
pertaining to Contractor Parties’ liabilities for Taxes are finally and
conclusively determined.
13.1

MADDo 13

KARBOHIDROGENLORIN QiYMOTLONDIRILMOSI

Xam neftin va Sarbast tabii qazin dayarinin miiayyan edilmasi

(a)

Mosroflorin evezinin 6donilmasi, Monfoaat
Karbohidrogenlorinin bdliisdiiriilmasi va bu Sazisdo xiisusi
nozarde tutulan digar maqsadlor iigiin Xam neftin dayari hor
hans1 Taqvim riibiinda asagidaki qaydada miisyyon edilir:

(i) Taqvim riibii arzinda her hansi Taraf Kontrakt
sahasindon hor ixrac marsrutu iizra gixarilan Xam
nefti (va ya Kontrakt sahasindon ¢ixarilan Xam neft
avezino miibadila va ya neftin “svop” sazislori
naticasinda olde edilmis digar Xam nefti) Satis
montaqasinda kommersiya cahatden  miistaqil
aqdlare asason satirsa, bu ciir satislarm hamisinda
tatbiq olunan orta xiisusi satis qiymoti iizro
(komisyon va broker haqqi g¢ixildiqdan sonra),
Catdirilma montagesinda Xam neftin doyorini
(“Xalis ixrac dayori”) tayin etmok iigiin Xam neftin
Satis montaqesina noql olunmasina Toroflorin
gokdiyi xerclari, o ciimleden, lakin  bunlarla
mohdudlasmayaraq, boru komori tariflorini, tranzit
riisumlarini, sigortalar, naqliyyat vasitalorinin
gecikma haqlarim, qarisdirma noticasinda bas veran
keyfiyyat vo/va ya kemiyyot itkilori, terminallardan
istifado haqqim, tankerlorin icara edilmasini vo
boru koemori iigiin vergileri nozera almaqla; bu
sortla ki, biitiin Toroflorin kommersiya cahatden
miistoqil oqdlor asasinda satislarinm iimumi hecmi
Taqvim riibii orzindo biitiin Toroflarin satislarinimn
hamisinin iimumi hocminin otuz ii¢ tam iigdo bir
(33 1/3) faizindan gox olsun; va ya

82

13.1

ARTICLE 13

VALUATION OF PETROLEUM

Valuation of Crude Oil and Non-associated Natural Gas

(a)

The valuation of Crude Oil for purposes of Cost Recovery,
sharing of Profit Petroleum and as otherwise specifically
provided in this Agreement in any Calendar Quarter shall
be the net back value calculated as follows:

(i) for each export route where there have been export
sales of Crude Oil from the Contract Area (or such
other Crude Oil obtained through exchanges or
swap agreements which is exchanged or swapped
for Crude Oil from the Contract Area) by any Party
in arm’s length transactions during the Calendar
Quarter, the weighted average per unit price
realised in all such sales (after deducting
commissions and brokerages), at the Point of Sale,
adjusted for costs incurred by the Parties of
transporting the Crude Oil to the Point of Sale,
including but not limited to pipeline tariffs, transit
fees, insurances, demurrages, quality and/or
quantity losses by blending, terminal fees, tanker
costs and pipeline taxes to arrive at a value of the
Crude Oil at the Delivery Point (“Net Back
Value”); provided that the total volume of such
arm’s length sales made by all Parties exceeds
thirty-three and one-third (33 1/3) percent of the
total volume of all sales made by all Parties during
the Calendar Quarter; or
Gi)

(iii)

ager hor ixrac marsrutu iizro kommersiya cahatden
miistoqil ixrac satiglarimin timumi hacmi yuxaridaki
13.1(a)(i) bendinds géstarilmis faizden artiq
deyildirss — (A) kommersiya cahatden miistaqil
aqdlear (yuxaridaki 13.1(a)(i) bondina asason
miisyyan edilmis aqdler) daxilinda satilmig Xam
neftin orta xiisusi qiymoti iizra vo (B) kommersiya
cahatdon qeyri-miistaqil oqdler asasinda satilmis
Xam neftin Taqvim riibii arzinda “Platts Oylqram”
nasrinda bu ciir Xam neft iicgiin gésterilon orta
xiisusi qiymot iizra; lakin nasrda bu qiymat
gostorilmodikda Xam _ neftin Toarofler arasinda
razilasdirilmis tig (3) niimunea névii iigiin Taqvim
riibiinda “Platts Oylqram’da dare edilmis xiisusi
“FOB” qiymotlorinin orta koemiyyati gétiiriiliir;
yuxaridaki (i) bandinds géstorildiyi kimi, Xam
neftin Xalis ixrac dayorini tayin etmoak iigiin Xam
neftin keyfiyyotini, néviinii, hacmini, Satis
montagasino neq! edilmasina goakilen  xerclori
nozera almaqla. Oger bu 13.1(a)(ii) bandina asason
arayig iigiin zoruri oldugu dévrdo “Platts
Oylqram”in nasrina son qoyulmusdursa va ya bu
nasrin dorci on bes (15) giinliiyo
dayandirilmisdirsa, lazimi raqomler Neft-qaz
sonayesinda beynalxalq niifuzu olan miinasib
alternativ nosrdon gétiiriiliir. Oger Tarofler Sonaye
hasilatinm baslanma tarixina qader Xam neftin tig
(3) niimuna névii barasinds raziliga gala bilmasalar
(va ya hor hansi alternativ nagrlor barasinda raziliga
golo bilmoasolor), agagidaki 13.1(c) bondinin
miiddaalarina asasan gati qorart beynalxalq niifuza
malik olan ekspert qabul edir;

ager Taqvim riibii orzinda ¢gixarilan Xam neftin
ixrac satislar1 bir nega ixrac marsrutu ilo hoyata
kegirilorso, homin Taqvim riibii iigiin Xam neftin
doyoari biitiin ixrac marsrutlari tigiin Xalis ixrac
doyarinin orta xiisusi qiymoti kimi miisyyan
edilmolidir.

83

(i)

(iii)

for each export route where the total volume of
arm’s length export sales does not exceed the
percentage of sales referred to in Article 13.1(a)(i)
above, the weighted average per unit price of: (A)
Crude Oil sold in arm’s length sales (determined as
provided in Article 13.1(a)(i) above) and (B) Crude
Oil sold in non-arm’s length sales at the average
price quoted for such Crude Oil in Platts Oilgram
during the Calendar Quarter, but if no such price is
quoted then the average of per unit FOB price
quotations for three (3) representative crude oils to
be agreed by the Parties, as published in Platts
Oilgram in the Calendar Quarter, adjusted for
quality, grade, quantity, costs of transporting the
Crude Oil to the Point of Sale as provided in (i)
above, to arrive at a Net Back Value of the Crude
Oil. In the event that Platts Oilgram ceases to be
published or is not published for fifteen (15) days
in the period required for its use in this Article
13.1(a)(ii) then the required data shall be taken
from an available alternative —_ publication
internationally recognised by the Petroleum
industry. If the Parties cannot agree the three (3)
representative crude oils by the Commencement
Date of Commercial Production or fail to agree on
any alternative publication the matter shall be
referred for final decision to an internationally
recognised expert in accordance with the provisions
of Article 13.1(c) below;

where export sales of Crude Oil during any
Calendar Quarter are conducted through several
export routes, the value of Crude Oil for such
Calendar Quarter shall be determined as weighted
average of Net Back Values for all export routes.
(b)

(c)

Hor hans1 Taqvim riibiinds Masroflerin avazinin 6donilmasi
vo Monfost Karbohidrogenlorinin bdliisdiiriilmasi tigiin
Sarbast tabii qazin dayari, bu Sazisin diger yerlorindo
konkret olaraq sortlosdirildiyi kimi Podratgimm homin
Sarbast tabii qazi Satis montaqasina gatdirmag ticiin gakdiyi
xarclar, o ciimladen boru kamori tariflari, Noqletma itkilori
vo boru kemari iigiin vergiler daxil olmaqla, lakin onlarla
mohdudlasmayan xercler gixilmaqla, gaz satigina dair
miiqavilo asasinda kommersiya cahatden miistoqil satis
zamami tatbiq edilon faktiki qiymata borabordir (“Xalis
ixrac dayori”).

Podratg1 Sarbast tabii qaz1 kommersiya cahatden qeyri-
miistoqil oqdlorla satdigi hallarda, Sarbast tabii qazin dayori
listiinliik taskil eden beynolxalq giymatqoyma prinsiplori
asasinda va bazar, név, keyfiyyot, hocm, dasinma, habelo
diger miivafiq amiller nozera alinmaqla ARDNS_ ilo
Podratg1 arasinda razilasdirilmis qiymotla miisyyon edilir
(“Xalis ixrac deyori’”).

Miivafiq Taqvim riibii qurtardiqdan sonra otuz (30) giinden
gec olmayaraq biitiin Toraflar Xam neftin vo Sarbast tabii
gqazin miivafiq Taqvim riibiinda kommersiya cahoatden
miistoqil satislarimm hamisi iigiin satis —hacmlorini,
tarixlorini, qiymotlorini vo Satis montogasini Podratgiya
bildirirlar va Podratg1 homin Taqvim riibii bitdikden sonra
qirx bes (45) giin miiddotinds yuxaridaki 13.1(a) va 13.1(b)
bandlarinda géstorilmis miiddoalara  omal _ edilmasi
mogsedila Xam neftin va Sarbast tabii qazin deyorinin
miisyyan edildiyi haqqinda ARDNS-o bildiris verir; homin
bildirisda kommersiya cahatden miistaqil olan biitiin aqdlor
ligiin satis hacmlori, tarixlori, qiymotlori vo Satis montaqasi
gostarilir. Oger har hansi Toraf Podratginin 13.1(a) va ya
13.1(b) bondlorina asason elan etdiyi dayorle razilagmirsa
vo Xam neftin va ya Sarbast tabii qazin dayarinin miiayyen
edilmasi haqqinda ARDNS-nin Podratgidan molumat aldigi
tarixdon otuz (30) giin keganadak ARDNS ilo Podratg: Xam
neftin va ya Sarbast tabii qazin dayari barasinda raziliga

84

(b)

(c)

The value of Non-associated Natural Gas in any Calendar
Quarter for the purposes of Cost Recovery, sharing of Profit
Petroleum, and as otherwise specifically provided in this
Agreement shall be the actual arm’s length sale price
realised under a gas sales agreement less costs incurred by
the Contractor Parties of transporting such Non-associated
Natural Gas to the Point of Sale including but not limited to
pipeline tariffs, Transit Losses and pipeline taxes (“Net
Back Value”).

Where Non-associated Natural Gas is sold by Contractor in
non-arm’s length sales, Non-associated Natural Gas shall be
valued at a price to be determined by agreement between
SOCAR and Contractor based on pricing principles
prevailing internationally, taking into account market,
grade, quality and quantity, transportation and other
relevant considerations (“Net Back Value”).

Within thirty (30) days after the end of the relevant
Calendar Quarter, all Parties shall notify Contractor of the
volumes, dates, prices and Point of Sale for all arm’s length
sales of Crude Oil and Non-associated Natural Gas during
such Calendar Quarter, and within forty five (45) days after
the end of such Calendar Quarter Contractor shall notify
SOCAR of valuations of Crude Oil and Non-associated
Natural Gas for the purposes of Article 13.1(a) and Article
13.1(b) above, which notice shall specify volumes, dates,
prices, and Points of Sale for all arm’s length sales. If any
Party does not accept any valuation notified by Contractor
pursuant to Article 13.1(a) or Article 13.1(b) and SOCAR
and Contractor cannot reach agreement on the value of
Crude Oil or Non-associated Natural Gas within thirty (30)
days of receipt of notice by SOCAR of Contractor’s
valuation of Crude Oil or Non-associated Natural Gas, such
determination shall be made by an _ internationally
recognised expert appointed by Contractor and SOCAR, but
(@d)

gala bilmirlorsa, bu dayari Podratg1 va ARDNS tarafinden
tayin olunan, beynalxalq miqyasda taninmis_ ekspert
miisyyan edir, lakin onlar yuxarida géstarilon otuz (30)
giinliik miiddot qurtardigi andan baslayaraq otuz (30) giin
arzinds ekspert tayin etmak haqqinda raziliq alda edo
bilmosolor, ekspert Stokholm (isveg) Ticarat Palatasinm
prezidenti tarafindan ARDNS-nin va ya Podratginin orizo
ila miiraciotinden sonra teyin olunur. Tayin edilon ekspert
Karbohidrogenlarin  satis1 sahasinda beynalxalq niifuza
malik olmalidir. Ekspert bu Sazisin  ingilisca olan
matnindon istifada edacak. Tayin olunduqdan sonra otuz
(30) giin orzinda ekspert 6z gorari haqqinda yazili malumat
verir va onun qarari qati hesab olunur, ARDNS va Podratg1
tigiin macburi sayilir.

Hesablasmalar va édonislar aparmaq magqsadila cari Taqvim
riibii tigiin Xam neftin va ya séhbat Sarbast tebii qazdan
gedirsa, Sarbast tabii qazin Xalis ixrac deyerini miiayyan
etmazdan ovval miiveqgoati olaraq, yoni homin dévrda tatbiq
edila bilan Xalis ixrac dayeari qati miiayyanlasdirilona qador
Xam neftin va ya Sarbast tabii qazin avvalki Taqvim riibii
iigiin miiayyen olunmus Xalis ixrac dayerindan istifado
edilir. Miivaqqati hesablasmalarda va ddonislorde diizalislor
etmok lazim galdikda, bela diizolislar tatbiq oluna bilon belo
Xalis ixrac dayari miiayyen edildikdan sonra otuz (30) giin
arzinds hayata kegirilacak.

Noqletma itkilori (Podratginin tamin etdiyi hor hansi sigorta
hesabina Podratgrya ovazi ddonilmis itkilordan vo
Podratginm boru  kemeri —sahibloarindan va ya
operatorlarindan kompensasiyasini aldigi itkilordon basqa)
Umumi hasilat hocmindon ¢ixilir. Podratginm Noqletma
itkilorindon sigortalanmaq iigiin verdiyi sigorta xorclori
Ovazi Sdanilon masrofler deyildir. Bela itkilara géra verilan
sigorta kompensasiyalarmin he¢ biri Masroflarin avezinin
6donilmasi hesabina daxil edilmir. Podratg: naqletmo
itkilorinin sigorta edilmasi iigiin cavabdehdir.

85

(d)

if they fail to agree within thirty (30) days from the end of
the thirty (30) days referred to above on the appointment of
such expert, then such appointment shall be made by the
President of the Stockholm Chamber of Commerce,
Sweden on the application of SOCAR or Contractor. Such
expert shall be a person internationally recognised as
having expertise in the marketing of Petroleum. The
English language text of this Agreement will be utilised by
the expert. The expert shall in writing, report his
determination within thirty (30) days of his appointment
and his determination shall be final and binding upon
SOCAR and Contractor.

Pending the determination of the Net Back Value of Crude
Oil or as the case may be Non-associated Natural Gas for a
given Calendar Quarter, the Net Back Value of Crude Oil
or Non-associated Natural Gas determined for the
preceding Calendar Quarter shall be provisionally applied
to make calculation and payment until the applicable Net
Back Value for that period is finally determined. Any
adjustment to such provisional calculation and payment, if
necessary, will be made within thirty (30) days after such
applicable Net Back Value is finally determined.

Transit Losses (other than losses for which Contractor has
been reimbursed from any insurances taken out by
Contractor and losses for which Contractor has been
reimbursed from pipeline owners or operators) shall be
deducted from Total Production. Insurance premiums paid
by Contractor for insurance taken out by Contractor
covering Transit Losses shall not be Cost Recoverable. Any
insurance reimbursements for such losses shall not be
credited to Cost Recovery. Contractor shall be responsible
for the insurance of Transit Losses.
(e)

13.1(a) va (b) bandlerina asason Xam neftin va ya Sarbast
tabii qazin tatbiq oluna bilon Xalis ixrac dayari miiayyan
olunarkon asagidakilar tatbiq edilir:

(i)

Gi)

(iii)

(iv)

bu 13.1 bondinin "satislara" aid miiddaalari ayrica
bir satisa da eyni doraceda aiddir vo miivafiq
suratdo tofsir olunur; va

Satis montaqasinda Xam neft va ya Sorbast tabii
qazin iizorinds miilkiyyot hiiququnun Torafden
aliciya kegdiyi an satis ant hesab olunur; va

"Satis montogasi" elo bir cografi néqta va ya
n6qtelordir ki, satigin hansi sortlerla — FOB, CIF,
CFR sortlori ile, yaxud beynolxalq neft sonayesinda
hamiliqla qobul edilmis har hansi basqa sortlorlo
aparilmasindan asili olmayaraq, orada Xam neft vo
ya Sorbast tabii qazin iizorinda miilkiyyot hiiququ
saticidan alictya __ kegir. Mimkiin satis
montagoalorinin niimunolari sirasina_ ixrac  neft
komorinin son moantogasindeki terminalin ¢ixis
flanetsinds qoyulmus buraxilis saygaci, neftayirma
zavodundaki girig saygaci vo ya tankerdoki giris
flanetsi daxildir; va

"Noqletma itkilori" dedikds, Catdinlma
montaqgasinden ixrac nogqletma — sistemlorinin
(homginin miivafiq hallarda, Qara doniz

rayonundan Xam neftin gixarilmasi iigiin, oger
sdhbat Tabii qazdan gedirsa, Sarbast tabii qazin
Satis montaqgesina noql olunmasi iigiin istifado
edilon har hans: boru kemori daxil olmaqla) son
montaqasino Xam neftin va ya Serbast tebii qazin
vurulmasi gedisinda omola galen va boru
komorlorinda beynalxalq tacriibada qabul edilmis
normal itki hedlerinden, yani sifir tam onda bir
(0,1) faizdon artig olan itkiler nazardo tutulur; va

86

(e)

In determining the applicable Net Back Value of Crude Oil
or Non-associated Natural Gas pursuant to Articles 13.1(a)
and (b) the following shall apply:

@)

(ii)

(iii)

(iv)

provisions in this Article 13.1 dealing with “sales”
shall equally apply to a single sale and shall be
interpreted accordingly; and

the point in time at which title in Crude Oil or Non-
associated Natural Gas transfers at the Point of Sale
from a Party to the buyer shall be deemed to be the
time of sale; and

“Point of Sale” shall mean the geographical
location or locations where title to Crude Oil or as
the case may be Non-associated Natural Gas passes
from a seller to a buyer, whether such sale is FOB,
CIF, CFR or any other manner generally recognised
by the international Petroleum industry. Examples
of possible Points of Sale include the sales meter at
the outlet of the terminal at the terminus of the
export pipeline, the inlet meter at a refinery, or the
inlet flange to a tanker; and

“Transit Losses” — shall mean losses incurred
during the pipeline transport of Crude Oil and Non-
associated Natural Gas from the Delivery Point to
the terminus of the export transportation systems
(including, if applicable, any pipeline utilised for
transhipment of the Crude Oil to exit the Black Sea
area or in the case of Non-associated Natural Gas to
the Point of Sale) in excess of the normal
international pipeline loss allowance of one-tenth of
one (0.1) percent; and
13.2

(a)

(b)

(@d)

(v) "Kommersiya cahatden miistagil satis" — aqd
baglamaq istayan miisteqil alici va satic1 arasinda
Sarbast dénorli valyuta miiqabilinds beynolxalq
bazarda Karbohidrogenlar satisi va ya miibadilasi
demokdir, hom da bu zaman barter aqdlorini
nozorda tutan satislar, hékumotlorarasi  satislar,
habelo beynalxalq bazarda Karbohidrogenlor
satisinda qiivvade olan adi iqtisadi stimullarla deyil,
tamamila va ya qismon diger miilahizolorlo
sortlondirilon basqa aqdlor istisna edilir.

Heemlarin él¢iilmasi

Podratginin hasil etdiyi Karbohidrogenlerin hacmi vo
keyfiyyati beynalxalq neft-qaz sonayesinin hamiliqla qabul
edilmis standartlarina uygun iisullar vo cihazlar ilo dlgiiliir
va Olgma qaydasina uygun olaraq Toroflorin nozaroti
altinda saxlanilir.

Podratc: Olgmo qaydasmin miiddoalarina uygun olaraq
Karbohidrogenlarin hocmini élgmok va keyfiyyotini
miisyyan etmok iigiin istifade olunan cihazlari yoxladigi vo
kalibrladiyi haqda ARDNS-o qabaqcadan yazili malumat
verir. ARDNS-nin yoxlamada vo kalibrlamada miisahido
aparmaq 6z xarci va 6z riski hesabina 6z
miitaxassislorini gondarmoye ixtiyari vardir.

Olgma metodu vo ya dlgmo iiciin istifade edilmis cihazlar
hasilati artiq va ya askik géstardikda, agar basqa hal siibut
olunmursa, bela hesab edilir ki, 6lg¢mo cihazlarinin son dofo
yoxlandigi vaxtdan etibaran sahv mévcud olmusdur; bu
halda sohva yol verilon dévr iigiin orta deyer iizra zoruri
diizalislor edilir va ya miivafiq miiddot orzinda mohsulun
lazimi hacminda natura saklinda gatdirilmasini nizamlamaq
iigiin todbirlor gériiliir.

Kontrakt sahasindon gixarilan va 11.1 bandinda géstarildiyi
kimi, Podratginm istifada etmadiyi Karbohidrogenlor
Catdirilma montaqasinda dliiliir.

87

13.2

(v) an “arm’s length sale” is a sale or exchange of
Petroleum between a willing and non-affiliated
buyer and seller on the international market in
exchange for payment in Foreign Exchange,
excluding a sale involving barter, sales from
government to government and other transactions
motivated in whole or in part by considerations
other than the usual economic incentives involved
in Petroleum sales on the international market.

Measurement

(a)

(b)

(d)

The volume and quality of Petroleum produced by
Contractor shall be measured by methods and appliances in
accordance with generally accepted international Petroleum
industry practice, and shall be monitored by the Parties in
accordance with the Measurement Procedure.

Contractor shall give prior written notice to SOCAR of any
testing and calibration by Contractor of the appliances used
in the measurement and determination of quality of
Petroleum pursuant to the Measurement Procedure.
SOCAR, at its cost and risk, shall be entitled to have
witnesses participate at such testing and calibration.

Where the method of measurement, or the appliances used
therefor, have caused an overstatement or understatement of
production, the error shall be presumed to have existed
since the date of the last calibration of the measurement
devices, unless otherwise proved, and an appropriate
adjustment shall be made to the average value for the period
of the error, or by an adjustment in deliveries in kind over
an equivalent period.

Petroleum produced from the Contract Area and not used
by Contractor pursuant to Article 11.1 shall be measured at
the Delivery Point.
14.1

MADDod 14

OMLAKA SAHIBLIK, ONUN ISTIFADOSIi
Vo LOGV EDILMasi

Omlaka sahiblik va ondan istifada

Neft-qaz omoliyyatlarmin aparilmasi iigiin nozerdo tutulan Osas
fondlarin va dasinar omlakin asagidaki kategoriyalarina miilkiyyot
hiiququ ARDNS-a asagida géstorilon qaydada kecir:

(a)

(b)

(c)

Torpaq saholorinin satin alinmasina qanunla_ icazo
verilacayi taqdirda Podratginin Neft-qaz omoliyyatlari iigiin
satin aldigi, o ciimladan ARDNS-nin tominati ilo alinan
torpaq saholori alindigi andan ARDNS-nin miilkiyyoti olur;

Neft-qaz omoliyyatlarinda Podratginin istifada etdiyi vo
doyori Neft-qaz omoliyyatlar: moasroflarina aid edilon Osas
fondlar va dasinar omlak iizarinda miilkiyyet hiiququ
ARDNS-o asagida géstorilon tarixler igarisinda on erken
tarixdo kegir: (i) Sifir balansina nail olunandan sonra galon
Taqvim riibiiniin sonunda va ya (ii) bu Sazisin qiivvasino
xitam verilondon sonra. Axirinci halda Podratginin 23.3(b)
bandinda va 29-cu Maddade nozerda tutulan hiiquqlari
mohdudlasdirmadan, Osas fondlar iizorinda miilkiyyat
hiiququ bu Sazis tizra onlara aid edilon masroflarin avezinin
6donilib-édonilmomeasinden asili olmayaraq ARDNS-o
kegir. Sifir balansina nail olunandan sonra miilkiyyat
hiiququ ARDNS-a verilon Osas fondlar va dasinar amlak,
yalniz_ iqtisadi resurs qaligi mohdud olan omlak
vahidlorinden basqa, istismara yararli olmali va asinmasi
nozere alinmaqla, hami terafinden qabul edilmis beynalxalq
texniki standartlara uygun galmolidir.

Podratginin ixtiyar’ var ki, omlak iizorinda miilkiyyot
hiiququnun bu 14.1 bandina osason ARDNS-a kegib-
kegmomeasinden asili olmayaraq Neft-qaz omoliyyatlarim

88

14.1

ARTICLE 14

OWNERSHIP, USE AND
ABANDONMENT OF ASSETS

Ownership and Use

Title to the following categories of fixed and moveable assets for
use in Petroleum Operations shall pass to SOCAR in accordance
with the following:

(a)

(b)

(c)

When legally permissible to purchase land, any land
purchased by Contractor for Petroleum Operations,
including the land purchased by Contractor under
SOCAR’s guarantee, shall become the property of SOCAR,
as soon as it is purchased.

Title to fixed and moveable assets employed by Contractor
in the performance of Petroleum Operations and the cost of
which is claimed as Petroleum Costs shall be transferred to
SOCAR upon the earlier to occur of (i) the end of the
Calendar Quarter following the achievement of Zero
Balance or (ii) the termination of this Agreement. In this
latter case, without prejudice to Contractor’s rights under
Articles 23.3(b) and 29, title to fixed assets will pass to
SOCAR irrespective of whether the costs thereof have been
Cost Recovered. Except in respect of items which have
limited residual economic life, fixed and moveable assets
the title to which is transferred to SOCAR following the
achievement of Zero Balance shall be in reasonable
working order and shall comply with generally accepted
international technical standards, subject to wear and tear.

Contractor is entitled, at no additional cost, to the full and
exclusive use and enjoyment of all land and fixed and
moveable assets acquired for the purpose of Petroleum
(@d)

(e)

)

(g)

aparmaq magsodila alinmis biitiin torpaq saholorindon,
biitiin Osas fondlardan vo dasinar omlakdan he¢ bir olavo
xere qoymadan bu Sazisin qiivvada olacagi biitiin miiddot
arzinds tam va miistasna hiiquala istifado etsin.

Hor hansi Osas fondun 29.5 bandina uygun suratda qismon
tahvilina dair razilasmaya osason Podratgi tehvil verilen
sahodaki omlakdan imtina etdiyini, ondan istifado etmak va
ya onu Neft-qaz omoliyyatlar ilo olaqedar olaraq her hansi
basqa yera kégiirmak niyyoatinds olmadigim bildirir. 14.1(f)
bondinin miiddoalarina omal edilmasi sartila ARDNS bu
bildirisin alindigi andan etibaran altmis (60) giin orzindo
homin Osas fondlar iizarinda miilkiyyat hiiququnu, sahibliyi
vo nazarati 6z Ghdasino gétiirmoya qorara ala bilor.

Bu Sazisin qiivvado oldugu miiddot orzinda Neft-qaz
amoliyyatlarinin hoyata kegirilmasi prosesinda Podratginin
topladigi vo hazirladigi molumatin va basqa informasiyanin
birga sahibi ARDNS vo Podratgidir. Bu Sazisin qiivvasina
xitam verildikden =sonra’ homin = molumatin va
informasiyanin hamisinin iizorinds miilkiyyot hiiququ
ARDNS-o kegir. Her bir Podratg: taref géstorilen
molumatdan va informasiyadan Azarbaycan
Respublikasinda Karbohidrogenlorla bagli digar faaliyyot
novlori ila olaqedar olaraq sonralar da istifada etmok
hiiququna malikdir. Bu Sazisin qiivvada qalacagi miiddat
arzinds Podratgi bu Sazisin 27.2 bandinda géstarilmis
prinsiplera uygun suratda homin molumati va informasiyan
miibadilo etmok hiiququna malikdir.

icarays gétiiriilmiig avadanliq iizorinds miilkiyyat hiiququ,
bu Sazisin 14.3 bandinda ayrica géstarilmis hallar istisna
olmaqla, Sazisin qiivvasino xitam verildikden sonra
ARDNS-oa kegmir va belo halda Podratgi adi cakilon
avadanligi aparmaq hiiququna malikdir.

Bu 14-cii Maddonin magqsadleri baximindan, “Osas fondlar”
— Neft-qaz omoliyyatlar1 aparmaq iigiin zoruri olan vo
Kontrakt sahasinin hiidudlari daxilinda yerlason irimiqyash

89

(d)

(e)

(f)

(g)

Operations throughout the term of this Agreement
irrespective of whether title to such asset has passed to
SOCAR in accordance with this Article 14.1.

With respect to any fixed asset Contractor shall, upon
agreement of partial relinquishment pursuant to Article
29.5, give notice of abandonment of such assets in the area
to be relinquished which Contractor does not intend to use
or relocate elsewhere in connection with Petroleum
Operations. Subject to Article 14.1(f), SOCAR may, within
sixty (60) days of receipt of such notice, elect to assume
ownership, possession and custody of such fixed assets.

Data and other information collected and generated by
Contractor in the course of Petroleum Operations shall,
during the term of this Agreement, be jointly owned by
SOCAR and Contractor. Following the termination of this
Agreement ownership of all such data and information shall
revert to SOCAR. Thereafter, each Contractor Party shall
be entitled to continue to use such data and information in
relation to its other Petroleum related activities in the
Republic of Azerbaijan. Contractor shall be entitled to trade
such data and information in accordance with the principles
set out in Article 27.2 of this Agreement during the term of
this Agreement.

Except as otherwise provided in Article 14.3 of this
Agreement, ownership of leased equipment shall not
transfer to SOCAR at the end of this Agreement, and
Contractor shall at such time be free to export such
equipment.

For purposes of Article 14, “fixed assets” means large
structures and facilities essential to the conduct of
Petroleum Operations that are located within the Contract
14.2

(a)

(b)

qurgular va obyektler, masalon, platformalar, yigim
vasitalori, quyular, boru kemorlori, dayaq bloklari, neft-qaz
ayirma va suayirma qurgulari, neft nasos_ stansiyalari,
bosaltma terminallari, qaz kompressor stansiyalari va bu ciir
digor qurgular va obyektlor demokdir.

Omlakin legv edilmasi

Kontrakt sahasindaki Neft-qaz omoliyyatlarinda Podratginin
istismar etdiyi biitin Osas fondlarin logy edilmasini
maliyyolosdirmak mogqsadi ilo Tarafler yiiksak beynolxalq
niifuza malik olan, ARDNS ilo Podratg1 arasinda
razilasdirilmig bankda birga magqsadli hesab agirlar. Bu
hesab “Lagvetma islori fondu” adlanacaq, hom da fond
vosaitden maksimum fayda gotiiriilmasini nozerda tutmaqla
idara edilocokdir. Magqsedli hesabin strukturu va Lagvetmo
islori fondunun vosaitinin idaro edilmasinin gortlori ARDNS
ila Podratg arasinda razilasdirilir. Logvetme islori fonduna
qoyulmus biitiin pul vasaitinin ovezi Omoliyyat masroaflori
kimi édonilmolidir. Lagvetma islori fondu biitiin Osasli
mesroflorin on bes (15) faizindan artiq ola bilmoz.

Hansinin daha tez bas vermosindon asili olaraq, (i) islnmo
vo hasilat dévriiniin baslanmasimin on besinci (15-ci)
il ii tasadiif eden Taqvim riibiindon, yaxud (ii)
islonms programinda miisyyen edilmis Karbohidrogenlor
ehtiyatlarinin gixarilmasinin alli (50) faiza gatacagi Taqvim
riibiinden sonra galon birinci Taqvim riibiinda Podratgi
Loagvetmo islori fonduna vasait kégiirmoye baslayir. Oger

Logvetma islori fonduna pul vesaiti daxil olmaga
baslayandan sonra Kontrakt sahasinda qalan
Karbohidrogenlarin itimumi — ehtiyatlanm1 ~—smiiayyon

saviyyeyo goeder artiran bir Kasf edilersa va bunun
noticasinda imumi meacmu_ ehtiyatlarin yetmis (70)
faizindon az hissasinin ¢ixarildigi malum olarsa, Lagvetmo
islori fonduna  vasait —k6giiriilmesi — dayandinilir.
Karbohidrogenlar ehtiyatmmn (hoemin Kasf noticasinds
miivafiq suratdo artmis ehtiyatm) yetmis (70) faizinin
gixarildigi an goalib ¢atdiqdan sonra Podratg: Logvetma

90

14.2

(a)

(b)

Area, such as platforms, gathering facilities, wells,
flowlines, pipelines, jackets, oil, gas and water separation
facilities, oil pump stations, loading terminals, gas
compression stations and the like.

Abandonment

In order to finance abandonment of all fixed assets
employed in Petroleum Operations within the Contract
Area by Contractor, the Parties shall open a joint escrow
account at a bank of good international repute to be agreed
between SOCAR and Contractor. This account shall be
known as the “Abandonment Fund” and shall be
administered for value. The structure of the escrow account
and the terms for the administration of the Abandonment
Fund monies shall be mutually agreed between SOCAR and
Contractor. All monies allocated to the Abandonment Fund
shall be recoverable as Operating Costs. In no event shall
the Abandonment Fund exceed fifteen (15) percent of all
Capital Costs.

Contractor shall commence making contributions to the
Abandonment Fund in the first Calendar Quarter following
the earlier of: (i) the fifteenth (15th) anniversary of the
beginning of the Development and Production Period, or
(ii) the Calendar Quarter when fifty (50) percent of
Petroleum reserves identified in the Development
Programme have been recovered. Should the point be
reached at which payments into the Abandonment Fund
have commenced and a Discovery is made subsequent
thereto which increased the total remaining Petroleum
reserves in the Contract Area to a level where less than
seventy (70) percent of overall combined reserves have
been recovered, then payments into the Abandonment Fund
shall be suspended. Contractor shall resume payments into
the Abandonment Fund when the point is reached where
seventy (70) percent of Petroleum reserves (as increased by
such Discovery) have been recovered. The formula for
(c)

(@d)

islori fonduna yenidon vasait kégiirmaye baslayir. 14.2(c)
bandinda géstarildiyi kimi, hoamin vasaitin hacmini teyin
etmok iigiin istifado olunan diistur yenidon hesablanmis
Karbohidrogenlar ehtiyati nozora alinmaqla tashih edilir.
Lakin Lagvetma islori fonduna ovvoller verilmis_ biitiin
vosaitler tistagal onlarin yigilmis faizlori tam hocmdo
Podratginin hesabina yazilir.

Podratgi har Taqvim riibiinds Lagvetma islori fonduna
asagidaki diistura uygun sokildo vasait kégiiriir:

QAT = ((COA/ARES) x PARES) — CAF
burada:

QAT miivafiq Taqvim riibii iigiin Logvetma islori
fonduna kégiiriilmoli olan vasaitin mablagidir;

COA logvetma omoliyyatlarinin 14.2(g) bandina uygun
olaraq miisyyon edilon va 14.2(a) bandindo
gostarilmis haddon yiiksok olmayan  smeta
doyoridir;

ARES Lagvetma islari fondunun § agildigi Taqvim

riibiiniin sonundan baslayaraq g¢ixarilmali olan

Karbohidrogenlarin —qiymatlondirilmis —_qaliq

ehtiyatlaridir;

PARES Lagvetmo islori fondunun agildigi Taqvim
riibiiniin sonundan etibaran Karbohidrogenlorin
macmu hasilatidir;

CAF evvalki Taqvim riibiiniin axin iigiin Logvetma
islori fondunun balansidir.

Oger hor hansi bir anda Podratgi Kontrakt sahasindo
yerlagon Osas fondun bu Sazis qiivvaden diisonadak logv

91

(c)

(d)

determining the amount of such payments as set forth in
Article 14.2(c) shall be revised to take into account the
revised Petroleum reserves. Contractor shall receive,
however, full credit for all payments previously paid into
the Abandonment Fund, plus accrued interest thereon.

Contractor shall transfer funds on a Calendar Quarter basis
to the Abandonment Fund according to the following
formula:

QAT = ((COA/ARES) x PARES) — CAF
where:

QAT is the amount of funds to be transferred to the
Abandonment Fund in respect of the relevant
Calendar Quarter;

COA _ is the estimated cost of abandonment operations
established pursuant to Article 14.2(g), up to the
limit established in Article 14.2(a);

ARES _ is the estimated Petroleum reserves remaining to
be recovered from the end of the Calendar Quarter

in which the Abandonment Fund was opened;

PARES is the cumulative production of Petroleum from
the end of the Calendar Quarter in which the
Abandonment Fund was opened;

CAF is the Abandonment Fund balance at the end of
the previous Calendar Quarter.

If, at any time, Contractor recommends abandonment of a
fixed asset within the Contract Area prior to the termination
(e)

olunmasini tévsiya edirsa, Podratginin tévsiyasi alindiqdan
sonra otuz (30) giin orzinda ARDNS homin fondun
istismarim davam etdirmoyi qerara almaq hiiququna
malikdir va bu halda 6zii ticgiin miinasib olan bir vaxtda vo
tarzda onun logy edilmasi masuliyyotini 6z tizarino gotiiriir;
ARDNS hamin Osas fondu lagv etmaya basladigi anda, ya
da Sazis qiivvadon diigonden sonra — bunlardan hansinin
daha avval bas vermasindon asili olarag, — Lagvetmo islori
fondunun miivafiq hissasi ARDNS-o verilir. Ogar ARDNS
Osas fondun istismarim davam etdirmayi qorara almursa,
onu lagv etmok haqqinda qerar Rahber komita tarafinden
qebul edilir, bu sortls ki, giindaliyina Podratginin tévsiyasi
ilk dofa salinmis iclasda Rohbor komita homin Osas fondun
logy olunmasi barada yekdil raya gala bilmirsa, belo hesab
edilir ki, ARDNS homin Osas fondun istismarm1 davam
etdirmoyi qorara almisdir va homin Osas fondlar barasindo
biitiin sonraki mosuliyyat Podratginin iizorinden gotiiriiliir.
Oger Rohber komita homin Osas fondu legv etmayi qorara
alirsa, bu qorardan sonraki otuz (30) giin arzinda ARDNS
Podratgiya moalumat verir ki, hamin Osas fondun lagv
olunmasi iigiin mahz kim moasuliyyet dasiyir: Podratgi,
yoxsa ARDNS-nin 6zii. Otuz (30) giin orzinda ARDNS
torofindon bela bir malumat verilmodikdo, hesab edilir ki,
ARDNS Osas fondun lagv edilmasi iigiin mosuliyyoti
Podratginin iizerina qoymagi qorara almisdir. Lagvetmo
islori fondunun miivafiq hissasi Osas fondun logy edilmasi
iigiin cavabdeh olan Torofin hesabina kégiiriiliir. ARDNS
Osas fondun logy edilmasi ila bagh biitiin omoliyyatlari vo
ya Osas fondun istismarimin davam etdirilmasini beynalxalq
neft-qaz sonayesinda qabul edilmis praktikaya uygun
sureatda vo ela tarzdo heyata kegirir ki, Neft-qaz
amoliyyatlarina mane olmasin.

Bu Sazigs qiivvaden diisdiikda Podratgi Kontrakt sahasinin
hiidudlar1 daxilinds Neft-qaz omoliyyatlarinda istismar
olunan Osas  fondlardan  hansilarm loagv etmak
niyyoatindodirss, onlarm hamuisi barasinda ARDNS-o
molumat verir. ARDNS Podratginm molumatini aldiqdan
sonra otuz (30) giin miiddotinde Podratgrya ARDNS-nin

92

(e)

of this Agreement, SOCAR may elect, within thirty (30)
days of receipt of Contractor’s recommendation, to
continue using such fixed asset, in which event SOCAR
shall be responsible for abandoning such fixed asset as and
when it decides, and the appropriate portion of the
Abandonment Fund shall be transferred to SOCAR at the
time it commences abandonment of such fixed asset or
termination of this Agreement, whichever is earlier. If
SOCAR fails to elect to continue using such fixed asset the
Steering Committee shall determine whether to abandon
such asset provided that if the Steering Committee fails to
reach agreement on the abandonment of such fixed asset at
the meeting at which Contractor’s recommendation first
appears on the agenda then SOCAR shall be deemed to
have elected to continue using such fixed asset and
Contractor shall have no further liability of any kind with
respect to such asset. If the Steering Committee decides to
abandon such fixed asset, within thirty (30) days of such
decision SOCAR shall notify Contractor whether
Contractor or SOCAR shall be responsible for abandoning
such fixed asset. If SOCAR fails to notify Contractor within
such thirty (30) day time period, SOCAR shall be deemed
to have decided that Contractor is to abandon such fixed
asset. The appropriate portion of the Abandonment Fund
shall be transferred to the Party responsible for abandoning
such fixed asset. Any abandonment operations, or
continued use by SOCAR, shall be conducted in accordance
with international Petroleum industry practice and in such a
manner that does not interfere with Petroleum Operations.

Upon termination of this Agreement, Contractor shall notify
SOCAR of all fixed assets employed in Petroleum
Operations within the Contract Area which Contractor
intends to abandon. SOCAR shall, within thirty (30) days of
receipt of Contractor’s notice, notify Contractor of such
fixed assets which SOCAR elects to continue to use, as well
(f)

Osas fondlardan hansilarinin istismarin: davam etdirmoyi
gerara aldigini bildirir, habelo Podratgrya molumat verir ki,
ARDNS yerda qalan biitiin Osas fondlari ézii legv etmak
niyyatindodir, yoxsa homin Osas fondlarin logy edilmasi
iigiin moasuliyyoti Podratginin iizorina goyur. Lagvetmo
islori fondunun omlakin logy edilmasi ila bagi islorin
hacmina uygun galen ve hemin omlaka aid olan hissasi adi
gokilon Osas fondlarin logy edilmasi tigiin kimin masuliyyat
dasimasindan asili olaraq ya Podratginin, ya da ARDNS-nin
hesabina_ kéciiriiliir. ARDNS hor hansi1 Osas fonddan
istifadoni davam etdirmayi va ya onu lagy etmayi qorara
aldiqda, ARDNS bu Osas fondlari 6 iin miinasib olan
bir vaxtda vo tarzda lagv etmok hiiququna malikdir. Osas
fondlar beynalxalq neft-qaz sonayesinds hamiliqla qabul
edilmis praktikaya uygun sakildo legv olunur, bu gortla ki,
logy edilmasi iigiin masuliyyat dasidigi omlaki Podratginin
tamamila legv eda bilmasinden étrii Logvetma islori
fondunda kifayat qoder pul vasaiti olmayanda Podratg1
fondda olan biitiin nagd vesaiti legvetma tadbirlorinin
hayata kegirilmasina xercleyir va bundan sonra her hansi
logvetma omoliyyatlarim: dayandirir; bu andan etibaran o,
qalmaqda olan homin Osas fondlarin logy edilmasi ila bagli
heg bir masuliyyet dasimir vo ya Ghdolik gétiirmiir. Logv
edilmayan her hansi Osas fondlar tahliikesiz vaziyyatdo
saxlanmalidir ki, bu da legvetma todbirleri gargivasinda
tomin olunur.

ARDNS Kontrakt sahasinda her hansi Osas fondlar logv
etmoyi qorara aldiqda va ya yuxaridaki (d) bondindo
nozarda tutuldugu kimi, her hans Osas_ fondlardan
istifadoni davam etdirmayi qerara aldiqda homin Osas
fondlara vo onlarin logy edilmasina aid olan hor ciir
masuliyyot vo dhdolik, habela Logvetmo islori fondunda
kifayat qoder mablag olmadiqda her hansi vasait 6damok
mesuliyyati va dhdoaliyi Podratginin iizorinden tamamilo
gotiiriiliir. ARDNS hoemin Osas fondlarm davam eden
istismart va goti legvi noaticasinds, habela ARDNS-nin
gostarilon Osas fondlar1 laziminca lagv etmomasi
noaticasinda bas veran her hansi itkiler va ziyan iigiin

93

(f)

as whether SOCAR elects to abandon all other fixed assets
or have Contractor abandon such other fixed assets. A
portion of the Abandonment Fund commensurate with and
attributable to any fixed assets shall be transferred to
Contractor or SOCAR, as the case may be, who is
responsible for abandoning such fixed assets. If SOCAR
elects to continue to use or to abandon any fixed assets,
SOCAR may abandon such fixed assets as and when it
decides. Abandonment of any fixed assets shall be in
accordance with generally accepted international Petroleum
industry practice; provided, however, in the event there are
insufficient funds in the Abandonment Fund to enable
Contractor to complete abandonment operations for which
Contractor is responsible, Contractor shall expend all
amounts available in the Abandonment Fund in the
performance of its abandonment operations and_ shall
thereupon cease any further abandonment operations and
have no further liability or obligation to abandon such
remaining fixed assets. Any unabandoned fixed assets shall
as part of the abandonment operations be left in a safe
condition.

Upon SOCAR electing to abandon any fixed assets in the
Contract Area or electing pursuant to (d) above, to continue
using any such fixed assets, Contractor shall be released
from all responsibility and liability of every kind pertaining
to such fixed assets and abandonment thereof as well as
payment of any further funds should there be insufficient
funds in the Abandonment Fund. SOCAR shall indemnify
Contractor from and against any loss, damage and liability
of any nature whatsoever, as well as any claim, action or
proceeding instituted against Contractor, or any Contractor
Parties, by any person or entity, including, but not limited
to any Governmental Authority, arising from, or in any way
(g)

(h)

mesuliyyati 6z iizerina gétiiracayina va hor hansi itkiya,
zerera va ya masuliyyate, elaca da her hansi fiziki vo ya
hiiquqi goxsin, o  ciimleden, akin — bununla
mohdudlasdirlmadan her hansi Hoékumet orqaninin
Podratg1 va ya hor hansi Podratg1 toraf aleyhina qaldirdigi
hor hans pretenziyaya, iddiaya va ya mohkoma tadqiqatina
gora masuliyyati 6z iizarina gétiiracayina va Podratgiya
kompensasiya 6dayacayine taminat verir.

islonma proqrammnda miisyyon edilmis Karbohidrogen
ehtiyatlarnin = alli. ~— (50) faizinin — gixarilmasinin
planlasdirildigi Taqvim ilindon azi bir (1) il avval Podratgi
Lagvetmo planim va legvetma omoliyyatlarmin smetasini
hazirlayib Rohbar komitenin miizakirasina verir. Bundan
sonra Podratg1 leagvetma omoliyyatlarmin smetasini hor il
tahlil edir va lazim goalso, o ciimladen sonraki Kosflori
nazera almaq iiciin smetaya miivafiq doyisikliklor edir.

Lagvetmoa islori fondunda izafi vesait varsa, biitiin legvetmo
tadbirlori basa gatdiqdan sonra bu vesait Podratginm vo
ARDNS-nin  yerina yetirdiyi logvetma _ tadbirlorinin
doyori iitonasib suratda ARDNS vo Podratci arasinda
é r, lakin heg bir halda Podratgimin pay 11.5
bandinin miiddealarina uygun olaraq bu Sazisin qiivvasina
xitam verilmozden ovvelki on (10) il orzinda Monfoot
Karbohidrogenlarinin ARDNS_ ilo Podratgi arasinda
béliinon hacmlorinin hesablanmis orta hocmins miitonasib
suratda béliindiiyii taqdirda Podratginin ala bilacayi izafi
vasaitin mableginden gox olmamalidir.

Loagvetmoa islori fonduna ddonilon haqlardan, bu fonda daxil
olan mableglerden va ya onun qazandigi, yaxud malik
oldugu vasaitdon heg bir Vergi tutulmur.

94

(g)

(h)

connected with, the continued use of such fixed assets and
their ultimate abandonment, as well as any failure by
SOCAR to properly abandon any such fixed assets.

Not later than one (1) year prior to the Calendar Year in
which fifty (50) percent of the Petroleum reserves identified
in the Development Programme are expected to be
recovered, Contractor shall prepare an abandonment plan
and an estimate of the cost of abandonment operations for
approval by the Steering Committee. Annually thereafter
Contractor shall examine the estimated costs of
abandonment operations and, if appropriate, revise the
estimate including such revision as may be necessary to
take into account subsequent Discoveries.

In the event that there are excess funds in the Abandonment
Fund following completion of all abandonment operations,
then such excess shall be distributed between SOCAR and
Contractor in proportion to the cost of abandonment
operations undertaken by Contractor and SOCAR, but in no
event shall Contractor’s share exceed an amount it would
have received had the excess funds been distributed in the
ratio of the weighted average of the last ten (10) years
Profit Petroleum distribution between SOCAR and
Contractor under the provisions of Article 11.5 prior to
termination of this Agreement.

No Taxes shall be imposed on any amounts paid into,
received or earned by or held in the Abandonment Fund.
14.3

Avadanhgin icarasi

Neft-qaz omoliyyatlari gedisinda biitiin Podratg: tarafler 6z Ortaq
sirkotlorindon vo ya Usiincii toraflordon icarayo  gotiiriilmiis
avadanliqdan istifada etmok hiiququna malikdirler. Podratginin
uzunmiiddatli icara (bu 14-cii Maddoanin magsodlori baximindan, on
(10) ildon artiq miiddota icara demoakdir) asasinda istifado etdiyi
avadanliga golince, Podratgi Neft-qaz omoliyyatlarinda bu
avadanliqdan bir daha istifada etmak niyyotinds deyilse, Podratgi
avadanligi onun sahiblori olan Ortaq  sirkotlerden icarayo
gotiirmiisso, homin icaranin ARDNS-o verilmasini tamin edacak,
avadanhgi Usgiincii taraflorden icarayo gétiirmiisso, homin icaronin
ARDNS-o verilmasi imkani yaradilmasini tamin etmok iigiin 6z
salahiyyoati daxilindo biitiin aglabatan saylari gésteracak, habelo
galisacaqdir ki, icara sazigsinda ARDNS-nin bu avadanligi aldo
etmok hiiququ nozarde tutulsun.

95

14.3

Leases of Equipment

Each Contractor Party shall have the right to use equipment leased
from its Affiliates or Third Parties in the course of Petroleum
Operations. In the case of any equipment, which is on long-term
lease (which for the purposes of this Article 14 shall mean a lease in
excess of ten (10) years) to Contractor, Contractor shall, with
respect to such leases from such Affiliates of equipment owned by
such Affiliates, ensure, and with respect to such leases from Third
Parties, use reasonable lawful efforts to procure, that any such lease
is transferable to SOCAR when Contractor no longer wishes to use
such equipment for Petroleum Operations and that such lease
includes an option to purchase exercisable by SOCAR.
15.1

15.2

MADDo 15

TOBIi QAZ

Tabii samt qazi

Xam neft Kasf olundugu vo Kasfiyyat dévrii va ya Olava kasfiyyat
dévrii arzinda digar Kasflarin olmadigi taqdirda, homin Xam neft
Kasfindon hasil edilon Tabii qaz Tabii somt qazi kimi klassifikasiya
edilacak vo bu Tabii samt qazinin emal iiciin istifado edilmoyen
hissasi (Podratginm 11.1 va 15.3 bandlerinda nozarda tutulmus
hiiquqlarna omol edilmasi__gortilo) ARDNS-o Catdirilma
montaqasinda pulsuz gatdirilir.

Podratg1ya ixtiyar verilir ki, Kontrakt sahasinda kasf olunmus maye
karbohidrogenleri ¢gixarsin va onlarla birlikda gixan Tabii somt
qazini satis ugun maye karbohidrogenlorden ayirmaq maqsadilo
emal etsin, bu gsartlo ki, belo emal Podratgi iigiin iqtisadi cahatden
alverisli metodlarla aparilsin. Tabii somt qazindan ayrilan mayelor
Xam neft sayilir.

Sarbast tabii qaz

Sarbast tabii qaz Kasf olunarsa, ARDNS ilo Podratgi 4.6(b)
bandinda nezerdo tutulmus gaydada bela Sarbast tabii qazin sonaye
iisulu ilo gixariimasma dair olavo sortlor razilasdimrlar, vo belo
gortlar razilagdirildiqda Podratc1 miivafiq islonmo proqramint
taqdim edir.

Podratginin Sarbast tabii qazin Kasfina vo islnmasina qoydugu
sarmayonin ovezi 11.2 va 11.5 bandlerinds gésterilan mexanizmo
uygun olaraq Sarbast tabii qazin satisi yolu ilo Gdonilir. Sarbast tabii
qaz Kasf olundugu halda Moanfeot karbohidrogenlori 11.5 bandinda
gostarilmig mexanizmo uygun suratda Sarbast tabii qazin satis1 yolu
ilo béliisdiiriiliir.

96

ARTICLE 15

NATURAL GAS

Associated Natural Gas

In case of a Crude Oil Discovery and provided no further
Discoveries have been made during the Exploration Period or the
Additional Exploration Period, then Natural Gas produced from
such Crude Oil Discovery shall be classified as Associated Natural
Gas and such Associated Natural Gas not used for processing
(subject to Contractor’s rights pursuant to Article 11.1 and Article
15.3) shall be delivered to SOCAR free of charge at the Delivery
Point.

Contractor shall have the right to produce hydrocarbon liquids
found within the Contract Area and to process Associated Natural
Gas produced with any such liquids in order to extract such liquids
for sale, provided that such processing can be conducted in a
manner that is economically justified for Contractor. Liquids saved
shall be treated as Crude Oil.

Non-associated Natural Gas

In the event of a Non-associated Natural Gas Discovery, additional
terms for commercial development of such Non-associated Natural
Gas shall be agreed between SOCAR and Contractor, and upon
reaching such agreement the applicable Development Programme
shall be submitted by Contractor, as set out in Article 4.6(b).

Return on Contractor’s investment in the Non-associated Natural
Gas Discovery and development shall be through marketing of
Non-associated Natural Gas in accordance with the mechanism
described in Articles 11.2 and 11.5. In the case of a Non-associated
Natural Gas Discovery Profit Petroleum shall be shared through
marketing of Non-associated Natural Gas in accordance with the
mechanism described in Article 11.5.
4.6(b) bondinda géstarilmis miiddet orzinda va ya hor hansi
razilasdirilmig alava miiddot arzinda Torafler Sarbast tabii qazin
sonaye iisulu ila gixarilmasina dair olave gsertler barasinda raziliga
golmirlorso, ARDNS vo/yaxud onun Ortaq sirkotlori islnmo
proqramina uygun suratda Podratgi Sarbast tabii qazin Kasfinden
irali galon islera baslayanadok istonilon vaxt Podratgiya yazili
bildirig vermoaklo vo bu 15.2 bondinin miiddoalarina omol edilmasi
sorti ile, neft-qaz sonayesinda hamiliqla qabul edilmis tacriibaya
uygun olaraq masuliyyati va gekilen xoarcleri 6z dhdolorino
gotiirmokla bu Sarbast tabii qazin Kasfinden irali goalen islor
aparmaq hiiququna malikdirlar, bu sortlo ki, ARDNS 11.2 va 11.5
bandlarinds nozerda tutulmus mexanizma uygun olaraq Podratginin
mesroflorinin avazini Podratgrya biitiinliikls Gdasin.

Beynalxalq neft-qaz sanayesinin hamiliqla qabul  edilmis
prinsiplorina, habelo bu Sazisin gsortlorina uygun olaraq, ARDNS
vo/yaxud onun Ortaq sirkotlori Neft-qaz omoliyyatlarim lazimi
sayla, tahliikesiz va somorali sakilda aparirlar. ARDNS vo/yaxud
onun Ortaq sirkotlari va Podratc1 Kontrakt sahosinda Neft-qaz
amoliyyatlarint ela aparirlar ki, Neft-qaz omoliyyatlarin’ hoyata
kegirmokda bir-birinin isino mane olmasinlar va ongal tératmosinlor
vo kollektorun timumi moahsuldarligina bilavasita va ya dolayisi ilo
zorar yetirmasinlar.

4.6(f) va 4.6(g) bandlorinin, habelo 5.3 va 5.4 bandlorinin
miiddoalar1 ARDNS-nin Neft-qaz omoliyyatlar1 aparmasina biitiin
hallarda ela tatbiq edilir ki, sanki bu bandlarda Podratgiya olan
biitiin istinadlar ARDNS-o aiddir.

ARDNS vo/yaxud onun Ortaq sirkotlori tarafinden Sarbast tabii qaz
Kosfinin islanmosi baslandiqdan sonra va Sonaye hasilatinin
baslanma tarixindon ovval Podratginin ixtiyart var ki, ARDNS-nin
vo/yaxud onun Ortaq sirkotlarinin avazina moasuliyyati 6z iizerino
gotiirmokla Sarbast tabii qazin islonmasi omoliyyatlarm hoyata
kecirsin; bundan sonra Podratci) ARDNS-nin bu islonmoa ilo
alaqedar moasroflorinin ovezini 11.2 bandinda  géstarilmis
mexanizmo uygun sakilda édayir.

97

Failing agreement on the additional terms of commercial
development of the Non-associated Natural Gas Discovery within
the period set forth in Article 4.6(b) or any agreed extended period,
then SOCAR and/or its Affiliates shall have the right exercisable at
any time before Contractor has commenced development of the
Non-associated Natural Gas Discovery pursuant to the
Development Programme by giving written notice to Contractor to
develop at SOCAR’s and/or its Affiliates’ sole risk and cost and
subject to this Article 15.2 such Non-associated Natural Gas
Discovery in accordance with the international Petroleum industry
practice subject to reimbursement in full by SOCAR to Contractor
of costs incurred by Contractor in accordance with the mechanism
described in Articles 11.2 and 11.5.

SOCAR and/or its Affiliates shall conduct Petroleum Operations in
a diligent, safe and efficient manner and in accordance with
generally accepted principles of the international Petroleum
industry and otherwise in accordance with the terms of this
Agreement. SOCAR and/or its Affiliates shall conduct Petroleum
Operations in the Contract Area in a manner that does not interfere
or hinder the conduct of Petroleum Operations of each other and
also in a manner which shall not directly or indirectly damage the
overall reservoir performance.

Articles 4.6(f) and 4.6(g) and Articles 5.3 and 5.4 shall apply to
SOCAR’s conduct of Petroleum Operations in all respects as if each
reference therein to Contractor were a reference to SOCAR.

At any time from commencement of development by SOCAR
and/or its Affiliates of the Non-associated Natural Gas Discovery
and prior to the Commencement Date of Commercial Production,
Contractor shall be entitled to assume responsibility for and take
over operation from SOCAR and/or its Affiliates and develop Non-
associated Natural Gas and SOCAR shall thereafter be reimbursed
for its costs incurred in connection with such development in
accordance with the mechanism described in Article 11.2.
15.3

islonma program: ARDNS torafindon tasdiq olunduqdan sonra dérd
(4) il orzinds Podratc: islonmo programina uygun olaraq Sorbast
tabii qazin islonmasino baslamirsa, digar razilasmalarin olmadigi
taqdirda ARDNS-nin ixtiyari var ki, yazili bildiris vermoklo, bu
Kosf ticiin islonmo proqraminda miiayyan edilmis Sorbast tabii qaz
ehtiyatlarim bu Sazisin gargivasinden ¢gixarsin; Serbast tabii qazin
Kosfina dair bu bildirisin alindigi tarixedak Podratginin ¢gakdiyi,
avazi 6donilmomis moasroflorin Ovezi Sdonilmir.

Bela Sarbast tabii qaz Sazisin gargivasinden ¢rxarildiqdan sonra hor
bir Taraf Kontrakt sahasinda éziiniin kasfiyyat, islanmo va hasilat
islorini elo aparir ki, digar Torafin apardigi va ya planlasdirdigi
Neft-qaz omoliyyatlarma mane olmasin vo ongal tératmasin vo
Kontrakt sahasinds kollektorun timumi mohsuldarligina bilavasito
vo ya dolayisi ila zarar yetirmasin.

Tabii_ qazin masalda yandirilmasi va ya havaya buraxilmasi

(a) Qeaza voziyyotlarinds, avadanliq nasaz olduqda, her hansi
obyektlorin, o ciimladen ¢atdirilma sistemloerin tomir
edildiyi va ya onlara planli texniki xidmot géstarildiyi
hallarda, yaxud ARDNS 15.1 bandinin miiddoalarina uygun
suretda Podratginin verdiyi Tabii samt qazim qabul
etmodiyi halda, Podratg: Tabii soemt gazinin miivafiq
hacmini moagalda yandirmaq va ya havaya buraxmaq
hiiququna malikdir.

(b) Sarbast tabii qaza miinasibatde, Sarbast tabii qazin hor
hans1 alicisi 6z payim gétiirmiirsa vo Podratg: bu Sarbast
tabii qazi avvalca homin alici ile razilasdirilmis sortlorlo
ARDNS-os taklif edanden sonra ARDNS bu qazi qabul
etmokden imtina edirsa yaxud qabul etmak iqtidarinda
deyilso, Podratg: Sarbast tabii qazin hasilatim alicinin va ya
ARDNS-nin imtina etdiyi hacmda azaldir. Oger Podratgi
hor hansi sababden 6z Sarbast tabii qaz payin sata bilmirsa,

98

15.3

If within four (4) years of the date of approval by SOCAR of the
Development Programme work on the Non-associated Natural Gas
development pursuant to the Development Programme has not been
commenced by Contractor, then unless otherwise agreed, SOCAR
shall be entitled by giving written notice to withdraw from the
scope of this Agreement Non-associated Natural Gas reserves as
defined in the Development Programme for such a Discovery and
any unrecovered costs incurred by Contractor to the date of such
notice with respect to such Discovery of Non-associated Natural
Gas shall not be Cost Recoverable.

Following the withdrawal of such Non-associated Natural Gas from
the scope of this Agreement each Party shall ensure that its conduct
of exploration, development and production activities in the
Contract Area shall be performed in a manner that does not interfere
with or hinder Petroleum Operations conducted or planned to be
conducted by the other Party and also in a manner which shall not
directly or indirectly damage the overall reservoir performance in
the Contract Area.

Flaring or Venting of Natural Gas

(a) Contractor shall have the right to flare or vent the
applicable amount of Associated Natural Gas in the event
of emergencies, equipment malfunctions, repairs or
maintenance of any facilities, including delivery systems, or
SOCAR’s failure to take delivery of Associated Natural
Gas to be delivered to it by Contractor as provided in
Article 15.1.

(b) In the case of Non-associated Natural Gas, in the event of a
failure by any buyer thereof to take delivery, provided
however, that in such event Contractor has first offered
such Non-associated Natural Gas to SOCAR on the same
terms agreed with such buyer and if SOCAR has refused or
has failed to take delivery thereof, then Contractor shall
reduce the production of Non-associated Natural Gas by the
volumes not taken by any buyer or SOCAR. In the event of
Sarbast tobii qaz quyularm: baglamaqla va ya onlarin
mohsuldarligin1 mohdudlasdirmaqla Sarbast tabii qazin
hasilatim miivafiq hacmde azaltmalidir.

99

Contractor’s failure to market its entitlement of Non-
associated Natural Gas for any reason Contractor shall
reduce the production of Non-associated Natural Gas by the
applicable volumes and shut in Non-associated Natural Gas
wells or restrict its production rate.
MADDO 16

SORBOST DONORLI VALYUTA

Podratgiya vo hor Podratg1 tarafe, habelo onlarin Ortaq sirkotlerina vo
Subpodratgilarina bu Sazisin qiivvada olacagi dévr arzinda va bu Sazislo
alaqodar olaraq asagidak1 islori gérmaya salahiyyat verilir:

(a)

(b)

(c)

(@d)

(e)

Hem Azorbaycan Respublikasinda, hom do onun hiidudlarmdan
konarda Soarbast dénorli valyuta ila bank hesablari, habelo
Azarbaycan Respublikasinda yerli valyuta ilo bank hesablar1 agmaq,
aparmaq va onlardan istifade etmok;

Neft-qaz omoliyyatlar iigiin Azorbaycan Respublikasina Sarbast
d6norli valyuta ilo zaruri vasait gotirmok;

Bu Sazis iizro Neft-qaz omoliyyatlarin’ hoyata kegirmakdan vo
Podratginin digar Ghdoliklarini yerina yetirmokdon étrii, lazim
galdikca, qanunla yol verilon on alverisli miibadila mazonnasi (vo
hor ciir soraitda Azorbaycan Respublikas: Morkozi Bankinin digar
xarici investorlar iigiin tatbiq etdiyi miibadila mazonnosinden az
alverisli olmayan mazanna) ile, adi vo hamiligla qabul olunmus
bank komisyon haqlarindan basqa heg bir mablag gixilmadan vo ya
haqq 6donilmadan Sarbast dénorli valyutaya yerli valyuta almaq;

Neft-qaz omoliyyatlarinda istifada etmak iigiin nagd sakilda méveud
olan va ya homin omoliyyatlarla bagli qazanilmis, cari yerli
talobatdan artiq olan yerli valyutani qanunla yol verilon on alverisli
miibadila mozonnasi (va hor ciir saraitde, Azorbaycan Respublikasi
Merkezi Bankinin diger xarici investorlar iigiin tatbiq etdiyi
moezannaden az alverisli olmayan miibadila mozannasi) ile, adi vo
hamuligla qabul edilmis bank komisyon haqlarmndan basqa heg bir
moblog tutulmadan va ya haqq ddonilmaden Sarbast dénorli
valyutaya gevirmok;

Bu Saziso uygun olaraq oldo edilmis biitiin varidati, o ciimlodon
Karbohidrogenlarin Podratg: taroflera gatan payin ixracindan
galon biitiin varidati heg bir mahdudiyyat olmadan Azorbaycan

100

ARTICLE 16

FOREIGN EXCHANGE

Contractor and each Contractor Party, and their Affiliates and Sub-
contractors, are authorised throughout the duration of this Agreement and in
connection with this Agreement to:

(a)

(b)

(c)

(d)

(e)

Open, maintain and operate Foreign Exchange bank accounts both
inside and outside the Republic of Azerbaijan and local currency
bank accounts inside the Republic of Azerbaijan;

Import into the Republic of Azerbaijan funds required for
Petroleum Operations in Foreign Exchange;

Purchase local currency with Foreign Exchange at the most
favourable exchange rate legally available to it (and in any event at
a rate of exchange no less favourable than that granted by the
Central Bank of the Republic of Azerbaijan to other foreign
investors), without deductions or fees other than usual and
customary banking charges, as may be necessary for conduct of the
Petroleum Operations and performance of other obligations of
Contractor hereunder;

Convert local currency available for use in, or earned in connection
with, Petroleum Operations exceeding their immediate local
requirements into Foreign Exchange at the most favourable
exchange rate legally available to it (and in any event at a rate of
exchange no less favourable than that granted by the Central Bank
of the Republic of Azerbaijan to other foreign investors), without
deductions or fees other than usual and customary banking charges;

Export, hold and retain outside the Republic of Azerbaijan, or
dispose of, all proceeds obtained under this Agreement, including
without limitation all payments received from export sales of
)

(g)

(h)

(i)

Respublikasinin hiidudlarmdan kenara aparmaq, orada saxlamaq,
yaxud onlarin barasinda sarancam vermok;

Ozlorinin yerli talobatindan artiq olan hor hansi Sarbast dénorli
valyutani Azorbaycan Respublikasindan konara kégiirmok;

Sarbast dénarli valyutam yerli vo ya har hansi basqa valyutaya
gevirmok barasinda qanunda nozerdo tutulan va ya mocburi
taloblorin hamisindan azad olmaq;

Xarici votendaslar olan vo Neft-qaz omoliyyatlari gargivesinds
Azarbaycan Respublikasinda isloayen 6z omokdaslarina xaricdo
amok haqqin, miiavinotlori va digar giizastli 6danclari qismen va ya
tamamilo Sarbast dénorli valyuta ila vermok;

Neft-qaz omoliyyatlarinda galisan 6z Xarici Subpodratgilarina
édonclori bilavasita Azarbaycan Respublikasindan konarda Sarbast
d6norli valyuta ilo vermok.

Podratg1ya lazim olarsa, ARDNS yuxarida géstarilmis icazalordon her hansi
birinin alinmasinda Podratgrya komok etmok iigiin 6z salahiyyotlorinin tam

hocmi

daxilinds her hans1 Hékumet organlarinin §garsisinda qanun

gergivasinds miimkiin olan biitiin saylori géstarir.

101

(h)

@)

Contractor Parties’ share of Petroleum;

Transfer outside the Republic of Azerbaijan any Foreign Exchange
in excess of their local requirements;

Be exempt from all legally required or mandatory conversions of
Foreign Exchange into local or other currency;

Pay in Foreign Exchange partly or wholly abroad the salaries,
allowances and other benefits received by their expatriate
employees working in the Republic of Azerbaijan on Petroleum
Operations; and

Pay directly outside the Republic of Azerbaijan in Foreign
Exchange their Foreign Sub-contractors working on Petroleum
Operations.

SOCAR shall within the full limits of authority use all reasonable lawful
endeavours with any Governmental Authorities, in order for Contractor to
obtain any of the above authorisations in the event that Contractor requests
it to do so.
MADD0O 17 ARTICLE 17

MUHASiIBAT UCGOTUNUN APARILMASI QAYDASI ACCOUNTING METHOD
Podratgi Neft-qaz omoliyyatlarimin miihasibat sonodlerini va u¢gotunu Contractor shall maintain books and accounts of Petroleum Operations in
Miihasibat ugotunun aparilmasi qaydasina uygun suratda aparir. accordance with the Accounting Procedure.

102
18.1

MADDO 18

iDXAL Vd ixRAC

idxal va ixrac hiiquqlari

(a)

Podratgi, Omeliyyat sirketi, onlarin Ortaq _ sirkotlori,
agentlori vo Subpodratgilar1 heg bir Vergi tutulmadan vo
heg bir moahdudiyyat qoyulmadan asagidakilari 6z
adlarmdan Azorbaycan Respublikasina idxal va yenidon
ixrac etmak hiiququna malikdirlor: har ciir avadanliq,
materiallar, dezgahlar va alatlor, noqliyyat vasitalori, ehtiyat
hissolori, qida mohsullari (qida mohsullarmin idxalina dair
Azarbaycan Respublikasinda qiivvade olan qaydalara amal
etmoklo), Podratginin asaslandirilmis rayina gére, Neft-qaz
amoliyyatlarinin laziminca aparilmasi va yerino yetirilmasi
iigiin zoruri olan mallar va basqa asyalar (spirtli i¢kiler vo
tiitiin momulati istisna olmaqla); bu sartla ki, Azorbaycan
tachizatgilar1 mallarin giymoti, keyfiyyoti va mévcudlugu
baximindan biitiin mithiim cahotlorda xarici_ monbelorla
reqabat aparmaq qabiliyyotina malik olduqlari hallarda
Podratg1 Azarbaycan tachizatgilarim, ager Azarbaycan
tachizatcisinin miigavila giymati potensial qalib gala bilan
xarici tachizatgmin miiqavila qiymotinden on (10) faizden
artiq deyilsa, iistiin tutacaqdir. Bu 18.1 bandinin moqsadlori
baximindan, “Azarbaycan  tachizatgilar’” —_miilkiyyat
formasindan asili olmayaraq Azarbaycan Respublikasinda
qeydo alinmis va tasis edilmis, homginin xarici investorlarm
istiraki ilo tosis edilmis va Azorbaycan Respublikasinda
qanuni asaslarla faaliyyat gdsteron, sahiblik va/va ya
istifado hiiquqlar: ila miivafiq torpaq saholori, infrastruktur
obyektlori, texniki vasaitlori, aparici texnologiyalar, isgi
qiivvasi, texniki va kommersiya biliklori, idaragilik
qabiliyyati va tacriibasi, maliyya vasaitleri va Azorbaycan
Respublikasinda foaliyyat géstermoya sas veron
lisenziyalar1 va digoar hiiquqlari olan tasarriifat subyektlori
demokdir.

103

18.1

ARTICLE 18

IMPORT AND EXPORT

Import and Export Rights

(a)

Contractor, Operating Company, their Affiliates, agents and
Sub-contractors, shall have the right to import into, and re-
export from the Republic of Azerbaijan free of any Taxes
and restrictions in their own name the following: all
equipment, materials, machinery and tools, vehicles, spare
parts, foodstuff (subject to compliance with applicable
regulations of the Republic of Azerbaijan pertaining to the
import of foodstuff), goods and supplies (excluding alcohol
and tobacco products) necessary in Contractor’s reasonable
opinion for the proper conduct and achievement of
Petroleum Operations, provided, however, that with respect
to the purchase thereof Contractor shall give preference to
Azerbaijani Suppliers in those cases in which such
Azerbaijani Suppliers are in all material respects
competitive in price, quality and availability with those
available from other sources, even if the contract price of
such an Azerbaijani Supplier is higher by not more than ten
(10) percent than the contract price of the potential winning
foreign supplier. For purposes of this Article 18.1,
“Azerbaijani Suppliers” shall mean business entities
registered and incorporated in the Republic of Azerbaijan,
regardless of ownership, legally operating in the Republic
of Azerbaijan and possessing and/or having access to
certain land areas, infrastructure, technical facilities,
advanced technology, manpower, technical and commercial
knowledge, management skills and experience, financial
resources, licences and other rights for activity in the
Republic of Azerbaijan, including business entities
established with participation of foreign investors.
(b)

(c)

Yuxarida deyilonlara baxmayarag, Podratgi Neft-qaz
amoliyyatlan iigiin alinmig va masroflari Neft-qaz
amoliyyatlari hesabina daxil edilmis her hansi maddi
sarvetlari Azarbaycan Respublikasindan yeniden  ixrac
etmok hiiququna malik deyildir (temir va ya_texniki
xidmotlo bagli zoruri hallar istisna edilmoklo, lakin bu sartlo
ki, homin tamir vo ya texniki xidmot basa ¢gatdirildiqdan
sonra osaslandirilmig miiddot orzinds bu maddi sorvatlor
Azarbaycan Respublikasina yenidan idxal edilsin).

Podratgi, Omeliyyat sirketi, onlarin Ortaq _ sirkotlori,
agentlori va Subpodratgilar1, onlarin biitiin amakdaslar vo
onlarm ailo tizvleri Vergi tutulmadan va mohdudiyyat
qoyulmadan istonilan vaxt Azarbaycan Respublikasina
biitiin qida mohsullar: (qida mohsullarmin idxalina dair
Azarbaycan Respublikasinda qiivvada olan qaydalara omal
etmoklo), mebel, paltar, moisot texnikasi, noqliyyat
vasitalori, ehtiyat hissalori va Azerbaycan Respublikasina is
tigiin ezam olunan, yaxud safer eden acnabi amokdaslarin
vo onlarin ail iizvlorinin goxsi istifadosindon 6trii hor hansi
sexsi omlak (spirtli ig¢kiler va tiitiin momulati istisna
olmaqla) idxal va yeniden ixrac etmak hiiququna
malikdirlar. Podratg1 vo/yaxud onun Subpodratgilari va ya
onlarm Azorbaycan Respublikasinda galigsan omokdaslari
torofindon idxal edilmis mallarm har hansi Usiincii tarafo
sexsi satislar1. zaman Azorbaycan  Respublikasinin
qanunvericiliyino uygun  olaraq  (12-ci Maddonin
miiddaalarina mal edilmasi sarti ilo) vergi tutulur.

Doyori yiiz alli min (150.000) Dollardan artiq olan mallarin,
islorin va xidmotlorin satin alinmasi biitiin hallarda tender
asasinda kegirilir (ancaq bir tachizatgimin olmasi hallari
istisna edilmoklo). Hor tenderin biitiin morhololorinin
naticalori haqqinda ARDNS-a molumat verilir. Bu yiiz alli
min (150.000) Dollarliq hiidud moblogi her il UDM
deflyatoru indeksinin artmasina uygun olaraq  artirilir.
ARDNS tender kegirilmosinin biitiin morhololorinda istirak
edir. Bununla alaqadar ARDNS Omoliyyat sirkotina 6z
niimayondolorini ("ARDNS Niimayondolori") géndorir, vo

(b)

(c)

Notwithstanding the foregoing, (except when necessary for
repair or maintenance provided that, within a reasonable
time after completion of the repair or maintenance, such
items shall be re-imported into the Republic of Azerbaijan),
Contractor shall not have the right to export from the
Republic of Azerbaijan any items purchased for Petroleum
Operations, the costs of which have been included in the
Petroleum Operations Account.

Contractor, Operating Company, their Affiliates, agents and
Sub-contractors, and all of their employees and family
members, shall have the right to import into and re-export
from the Republic of Azerbaijan, free of Taxes and
restrictions and at any time, all foodstuff (subject to
compliance with applicable regulations of the Republic of
Azerbaijan pertaining to the import of foodstuff), furniture,
clothing, household appliances, vehicles, spare parts and all
personal effects (excluding alcohol and tobacco products)
for personal use by the foreign employees and their families
assigned to work in, or travel to, the Republic of
Azerbaijan. Private sales of imported goods by Contractor
and/or its Sub-contractors and their employees in the
Republic of Azerbaijan to any Third Party will be taxable in
accordance with Azerbaijan legislation (subject to Article
12).

Any purchase of goods, works and services where the value
exceeds one hundred fifty thousand (150,000) Dollars shall
be made on a competitive tender basis (except when only
one supplier is available). SOCAR shall be advised of the
results of each tender at every bid stage. The threshold
value of one hundred fifty thousand (150,000) Dollars shall
be escalated annually in line with increases in the GDP
Deflator Index. SOCAR shall participate at every bid stage.
In that regard SOCAR shall send to the Operating Company
its representatives ("SOCAR Representatives") whose
18.2

18.3

bu Niimayondolorin masuliyystina ilkin giymotlondirilmo
siyahisinin hazirlanmasinin ilk moarhalasinden tachizatginin
son olaraq segildiyina va miiqavilonin icrasma qador
nozarat vozifalori daxildir. Bu ARDNS Niimayandolori hor
dofa tenderin qalibi elan olunmazdan avvel ARDNS-oa vo
Omoliyyat sirkotino askar etdiklori faktlar barasindo
molumat vermaya va Omoliyyat sirkotini vaxtinda ARDNS-
nin miivafiq masolalorla bagli mévqeyi haqda molumatla
tachiz etmoya mesuldurlar. ARDNS Niimayandolorinin
Omoliyyat sirketinin kontrakt komitasinin iclaslarinda sas
hiiququ yoxdur, lakin ARDNS Niimayondoleri miitaxassis
kimi tender taklifi, miiqavilo baglanmasi vo/yaxud sonraki
icrasi ilo bagli 6z reylarini va ARDNS-nin reyini ifada edo
bilorlor va homin reyler Omoliyyat sirkoti tarafinden
miizakire olunmali va nazore alinmalidir.

Karbohidrogenlarin ixraca

Hor Podratgi taraf, onun miistarilori, onun va onlarin noqletmo
agentlori bu Sazisin miiddoalarina uygun olaraq Podratgiya ¢gatasi
Karbohidrogenlori heg bir Vergi 6damaden (Monfaat vergisinden
basqa) istonilan vaxt sarbast soakilda ixrac etmok hiiququna
malikdirlor.

Gémriik qaydalari

12-ci Maddonin, 18.1 va 18.2 boandlorinin miiddoalarina omol
edilmasi sortila bu Sazis ila bagli biitiin idxal va ixrac omoliyyatlari
miivafiq gémriik qaydalarinm vo talimatlarmin toloblerina amal
olunmagla va lazimi sonodler tartib edilmakla hayata kegirilir vo
Podratg1, Omoliyyat sirkoti, onlarm Ortaq sirkotlori, agentlari vo
Subpodratgilart gomriik rasmilosdirilmosi/sanodlasdirma
xidmotlorinin miigabilinda yigimlar ddayir, bu sartla ki, belo
yigimlar nominal olsun, gémriik rasmilosdirilmasi/sonadlasdirmo
xidmotinin taqdim edilmasina gakilen faktiki mosroflera uygun
olsun va ayri-seckilik olmadan tatbiq edilsin, lakin homin gémriik
rasmilasdirilmasi/sonadlasdirma xidmotlori iigiin yigimlarm moblogi
heg bir halda asagida géstarilan doracalordon artiq olmamalidir:

105

18.2

18.3

responsibility shall include monitoring the contracting and
procurement process from initial preparation of pre-
qualification lists to the ultimate selection of contracts, and
through to implementation. These SOCAR Representatives
shall have responsibility to report to SOCAR and the
Operating Company their findings and to give timely input
to the Operating Company as to SOCAR’s position on
relevant matters prior to each contract award. The SOCAR
Representatives shall not have the right to vote before the
contract committee; provided, however, the SOCAR
Representatives may express their opinion and that of
SOCAR with regard to any bids, awards, and/or subsequent
implementation for the Operating Company to duly
consider and take account of.

Petroleum Export

Each Contractor Party, its customers and its and their carriers shall
have the right to freely export, free of all Taxes (except for Profit
Tax) and at any time, Petroleum to which Contractor is entitled in
accordance with the provisions of this Agreement.

Customs Laws

Subject to Articles 12, 18.1 and 18.2, all imports and exports carried
out in connection with this Agreement shall be subject to the
procedures and documentation required by applicable customs laws
and regulations, and Contractor, the Operating Company, their
Affiliates, agents and Sub-contractors shall pay any customs
service/ documentation fees to the extent they are nominal and
consistent with the actual costs of providing such customs
service/documentation and are of a non-discriminatory nature, but
in no event shall the service/ documentation fees exceed the
following:
18.4

18.5

Yiikiin bayan edilmis
dayari, Dollarla

Gémriik yigimi

0 — 100.000 doyarin 0,15%-i

100.001 — 1.000.000 $150 iistagal $100.001-don
artiq doyorin 0,10%-i
1.000.001 — 5.000.000 $1050 iistagal $1.000.001-don
artiq doyorin 0,07%-i
5.000.001 — 10.000.000 $3850 tistagal $5.000.001-don
artiq doyorin 0,05%-i
10.000.000-dan yuxari $6350 iistagal $10.000.000-dan
artiq doyorin 0,01%-i

Xarici ticarat qaydalari

Podratg1, Omoliyyat sirkoti, onlarm Ortaq sirkotlori, agentlari vo
Subpodratgilar1 Azarbaycan Respublikasinda qiivvada olan xarici
ticarat qaydalarmin 18.1 bandinda gésterilon mallarin idxalina vo
ixracina, habelo onlarin monso 6lkolorina va bu Sazisin soartlorino
goéra Podratgiya ¢atan Karbohidrogenlorin ixracina aid qadaganlar
vo miixtalif mahdudiyyatler ilo bagli teloblara amal etmokden do
azad olunurlar.

ARDNS-nin kémayi

Podratginin miivafiq xahisi olduqda ARDNS yuxarida adi gakilon
azad olmalari va giizastlori tamin etmak va Podratginin, Omoliyyat
sirkotinin, onlarm Ortaq  sirkotlorinin, agentlorinin va
Subpodratgilarin, onlarm biitiin omokdaslarinm va onlarin ailo
iizvlorinin har hans: avadanliginin vo ya digar mallarmin gémriik
rosmilosdirilmosini sadolosdirmok vo siiratlondirmok _ iigiin
salahiyyotlorinin tam hacmi daxilinds biitiin lazimi qanuni tadbirlori
goracakdir.

106

18.4

18.5

Declared Value Fee

of Shipment in Dollars

0— 100,000 0.15% of value

100,001 — 1,000,000 $150 plus 0.10% of value
over $100,001

1,000,001 — 5,000,000 $1,050 plus 0.07% of value
over $1,000,001

5,000,001 — 10,000,000 $3,850 plus 0.05% of value
over $5,000,001

more than 10,000,000 $6,350 plus 0.01% of value
over $10,000,000

Foreign Trade Regulations

Contractor, Operating Company, their Affiliates, agents and Sub-
contractors shall also be exempt from the provisions of the Republic
of Azerbaijan foreign trade regulations concerning the prohibition,
limitation and restriction of import and export and country of origin
of those items indicated in Article 18.1 and with respect to the
Petroleum allocated to Contractor pursuant to this Agreement.

SOCAR Assistance

SOCAR shall, within the full limits of its authority, use all
reasonable lawful endeavours, when requested to do so by
Contractor, to ensure that the above mentioned exemptions are
applied and expedite the movement through customs of any
equipment or supplies of Contractor, Operating Company, their
Affiliates, agents and Sub-contractors and all of their employees
and family members.
19.1

19.2

19.3

MADDod 19

HASILATIN SORONCAMA KECMOSi

Karbohidrogenlor iizarinda miilkiyyat hiiququ

13.1(d) bandinda ayrica géstorilmis, Karbohidrogenlor hasilatin
itirmok riski ila bagli olan hallar istisna —_ edilmokla,
Karbohidrogenlor hasilatinin har Podratg1 tarafa va ARDNS-o gatan
pay! tizorinda miilkiyyat vo sahiblik hiiququ bela Podratg: tarafa vo
ARDNS-o Catdirilma montagasinda kegir.

Karbohidrogenlarin géndarilma normalari

Hom ARDNS-nin, hom do Podratgi taraflarin bu Sazisa osason
ézlerind diigson Karbohidrogen paylarm géndormek va onun
barasinda sarancam vermak hiiququ va éhdoeliyi vardir. Bela paylar
miimkiin qader miintazam suratde géndarilir, bu isa o demokdir ki,
ham ARDNS-s, hom da Podratgi taraflara icazo verilir ki, aglabatan
hiidudlar daxilinda onlar ¢ixarilmis, lakin g6ndorilma giiniina qader
gondorilmomis Karbohidrogenlordon ¢atan paylarindan daha ¢ox vo
ya daha az (miivafiq suratds normativden artiq va ya askik)
hacmlarda Karbohidrogenlar géndarsinler, lakin bunu elo etsinlor
ki, normativdon artiq va ya oskik olan homin géndoarmoler digar
Torofin hiiquqlarina xalel gatirmasin, hasilatin siiratina va saxlama
gonlorinin tutumuna uygun olsun. ARDNS va Podratgi yuxarida
gostorilmis prinsipler asasinda géndorme programini nizamlayan
qaydalar va iisullar miiayyon edirlar.

ARDNS-a Xam nefti satin almag imkaninin verilmasi

(a) ARDNS Xam _ neft almaq_ istadiyi Toaqvim — riibii
baslanmazdan doxsan (90) giin avval Podratgiya bu barada
yazili_ gakilda bildiris taqdim etmokla her Taqvim
riibiinda bu Sazisin miiddoalar: asasinda Podratgiya diigon
Xam neftin bir hissasini Catdirilma montaqasinda satin
almaq hiiququna malikdir. Podratg: avvalca ARDNS-o
qiymot miisyyenlasdirilan va génderma tarixinden avval

107

19.1

19.2

19.3

ARTICLE 19

DISPOSAL OF PRODUCTION

Title to Petroleum

Except as expressly provided in Article 13.1(d) concerning the risk
of loss of Petroleum production, the transfer of title and possession
to each Contractor Party and SOCAR of the share of the Petroleum
production to which such Contractor Party and SOCAR is entitled
shall be made at the Delivery Point.

Overlift and Underlift

Each of SOCAR and Contractor Parties shall have the right and
obligation to lift and dispose of the share of Petroleum to which it is
entitled under this Agreement. Such share shall be lifted on as
regular a basis as possible, it being understood that each of SOCAR
and Contractor Parties, within reasonable limits, shall be authorised
to lift more (overlift) or less (underlift) than its share of Petroleum
produced and unlifted by the lifting day, to the extent that such
overlift or underlift does not infringe on the rights of the other and
is compatible with the production rate and the storage capacity.
SOCAR and Contractor shall establish the rules and procedures to
govern the lifting programme on the basis of the principles
described above.

SOCAR Option to Purchase Crude Oil

(a) During each Calendar Quarter SOCAR shall be entitled to
purchase from Contractor a portion of the Crude Oil
allocated to Contractor under the provisions hereof, at the
Delivery Point, by giving ninety (90) days written notice to
Contractor of such purchase preceding the Calendar Quarter
in which SOCAR elects to purchase the Crude Oil.
Contractor shall initially invoice SOCAR for such Crude
(b)

galon son Taqvim riibii tigtin 13.1 bandina miivafiq suratde
miisyyan edilmis Ton qiymoti ilo satin alimmis homin Xam
neftin hesab-fakturasini yazib verir. Homin Xam neftin 13.1
bandinda géstarilon qaydada géndorildiyi Taqvim riibii
iigtin Ton qiymoti molum olduqda Podratg: vaziyyatden
asili olaraq Podratgrya va ya ARDNS-a ¢atasi her hansi pul
vesaiti haqqinda doyisdirilmis hesab-faktura yazir. Xam
neftin Podratgidan bu qayda ils satin alinan hissasi Uciincii
taroflerden bu ciir saraitda alda edilmis miitenasib paydan
asla ¢ox olmamali va bu hissa hamin Taqvim riibii arzindo
Catdirilma montagasinds Podratgiya diison neft hacminin
on (10) faizini osla 6tiib kegmomolidir. Homin Xam nefto
hor hansi Vergilar qoyuldugu halda ARDNS bu vergilorin
miivafiq Hékumoet organlarina ddonilmasi iigiin miistasna
mesuliyyat dasiyir, ham do Podratgint hoemin vergilorlo
bagli hor hansi éhdoliklor iizra masuliyyotdon azad edir.

Hor hansi bir Taqvim riibiinda ARDNS Satis montaqasinds
vo ya hor hans basqa alternativ ixrac variantlari iizro Xam
nefti realizo edorken her hansi basqa son ixrac
montaqasinds olan Xam neftin Podratgrya gatas payin
alave olaraq daha on (10) faiza qadorini satin almaq
hiiququna malikdir. Homin Xam neftin qiymati miivafiq
Taqvim riibii baslanana qador qarsiliqh suratda razilasdirilir
(beynolxalq neft-qaz sonayesinda adalotli bazar giymoti
miisyyonlesdirilorkon adoten tatbiq edilon iinsiirlerden
istifado olunmaqla) va homin Xam nefta har hansi Vergi
qoyuldugu halda ARDNS onlarin miivafiq Hékumot
organlarina 6donilmasi tigiin miistasna moasuliyyet dasryir
vo bu zaman Podratgim1 homin Vergilorla bagl har hansi
Ohdolikler iizra masuliyyatden azad edir. Bazar qiymoti
haqqinda yuxarida nozerda tutulan razilasma olmayanda,
ARDNS-nin miivafiq Taqvim riibiinda Podratgidan lave
hacmlarda Xam neft satin almaq hiiququ 6z qiivvasini itirir.

108

(b)

Oil purchased hereunder at the per Tonne price determined
in accordance with Article 13.1 for the last Calendar
Quarter preceding the date of lifting in which the price has
been established. At such time that the per Tonne price for
the Calendar Quarter in which such Crude Oil is lifted as
determined in accordance with Article 13.1 is known,
Contractor shall issue an amended invoice indicating any
monies owed to Contractor or SOCAR, as the case may be.
In no event shall the proportion of Crude Oil so purchased
from Contractor exceed the proportion purchased from
Third Parties under similar circumstances and in no event
shall such quantities exceed more than ten (10) percent of
Contractor’s entitlement at the Delivery Point during that
Calendar Quarter. In the event any Taxes are levied on such
Crude Oil, SOCAR shall be solely responsible for the
payment thereof to the relevant Governmental Authorities
and shall indemnify and hold harmless Contractor from any
liability with respect thereto.

SOCAR shall have the additional right to purchase up to an
additional ten (10) percent of Contractor’s share of Crude
Oil available in any Calendar Quarter at the Point of Sale or
at any other export point located at the terminus when
marketing Crude Oil through any other export alternative.
The price for such Crude Oil shall be mutually agreed
(using those factors normally utilised by the international
Petroleum industry in determining a fair market price) prior
to the relevant Calendar Quarter, and in the event any Taxes
are levied on such Crude Oil, SOCAR shall be solely
responsible for the payment thereof to the relevant
Governmental Authorities and shall indemnify and hold
harmless Contractor from any liability with respect thereto.
In the event of any failure to agree on the sales price as
provided above, SOCAR’s right to purchase such additional
Crude Oil from Contractor shall lapse with respect to the
relevant Calendar Quarter.
(c)

(@d)

ARDNS-nin 19.3 (a) va (b) bondlorinin miiddoalarina
uygun olaraq 6ziiniin satinalma hiiququndan_istifado
etmoklo hansi1 hacmdo Xam neft ala bilmasi har Taqvim
riibiiniin baslanmasindan azi doxsan (90) giin ovval
Podratgiya géndarilon yazili bildirisda géstorilir. ARDNS
homin 19.3 bondinin sortlori osasinda aldo edilmis Xam
neftin haqqimi Podratgi hesab taqdim etdikden sonra otuz
(30) giin orzinda Dollarla Gdayir, dzii da hamin hesab adi
gekilon Xam neftin géndorildiyi tarixden tez olmayaraq
taqdim edilir. Oger ARDNS Podratgiya gatas mablogi
vaxtinda é6domirsa, onun bu 19.3 bandina uygun olaraq
Xam neft almaq hiiququ bore tamamila ddonilanadok
dayandirilir. Ogor bu yolla gatas: haqq géstarilen otuz (30)
giin miiddotinds 6donilmirse, Podratginin ixtiyari var ki,
ARDNS-nin payi sayilan Xam neftin Podratgiya gatasi
moblogleri Gdemok iigiin zoruri olan hacmini ayirib
gondoarsin. Podratgrya gatasi1 Xam neftin hocmi doyoarin
miisyyan edilmasinin 13.1 bandinda gésterilan vo ARDNS-
nin payindan Podratginin homin Xam nefti géndordiyi
tarixda tatbiq olunan qayda ila tayin edilir.

ARDNS-nin 19.3(a) bandinds gésterilmis hiiquqlarindan
istifado etmasi naticasinds Podratgi tarafler (va ya onlarin
Ortaq sirkotlori) Uciincii toraflorla miiqavilalor (boru
komorlorina va terminallara dair miiqavilolor daxil olmaqla)
jizra hor hansi riisumlar, tariflar va ya carimolor
6damolidirsa, ARDNS bu riisumlar, tariflar va ya corimolor
iigiin masuliyyat dasryir va onlari Sarbast dénorli valyuta ilo
Podratg1 taraflara édayir. ARDNS-nin 19.3(b) bandindo
nozarde tutulmus hiiquqlarim hayata kecirmasi naticasinds
Uciincii toraflorla miiqavilolor iizra Podratg toraflora (vo ya
onlarm Ortaq sirkatlerina) qoyula bilecok carimolor iigiin
ARDNS Podratgi torofler qarsisinda cavabdeh deyildir.
Omoli surotda no doracada miimkiindiirsa, Podratgi
goézlonilon hor hans riisumlar, tariflar va ya corimolor
haqqinda ARDNS-a vaxtagir1 molumat veracakdir.

109

(c)

(d)

The quantity of Crude Oil for which SOCAR may exercise
its option to purchase pursuant to Articles 19.3 (a) and (b)
shall be specified in a written notice to Contractor at least
ninety (90) days preceding each Calendar Quarter. SOCAR
shall pay for any Crude Oil purchased under this Article
19.3 in Dollars within thirty (30) days of Contractor’s
invoice to be issued no earlier than the date of lifting such
Crude Oil. In the event that SOCAR fails to make timely
payment of sums due to Contractor then its right to
purchase Crude Oil under this Article 19.3 shall be
suspended until all outstanding sums have been paid. If
payment so due is not paid within said thirty (30) day
period, Contractor shall be entitled to lift and export from
Crude Oil to which SOCAR is entitled a quantity of Crude
Oil, as is necessary to satisfy sums due to Contractor. The
volume of Crude Oil to which Contractor shall be entitled
shall be determined in accordance with the valuation
procedure set forth in Article 13.1 applicable on the date
Contractor lifts such Crude Oil from SOCAR’s entitlement.

To the extent that Contractor Parties (or their Affiliates)
incur any fees, charges or penalties under contracts with
Third Parties (including but not limited to pipeline and
terminaling agreements) as a result of SOCAR’s exercise of
its rights pursuant to Article 19.3(a), SOCAR shall be liable
for and shall reimburse Contractor Parties in Foreign
Exchange for such fees, charges and penalties. SOCAR
shall have no liability to Contractor Parties for penalties
Contractor Parties (or their Affiliates) may incur under
contracts with Third Parties as a result of SOCAR’s
exercise of its rights under Article 19.3(b). Contractor to the
extent practicable will from time-to-time notify SOCAR of
any anticipated fees, charges and penalties.
19.4

19.5

ARDNS iiciin Xam neftin marketinginin hayata kecirilmasi

ARDNS ilo Podratgi arasinda marketing haqqinda qarsiliqli
razilasdirilmig sazis olduqda, Podratg: ARDNS-nin xahisi ilo vo
marketing haqqinda hamin olahidda sazisin sortlerina géra Xam
neftin ARDNS-o gatasi payinin hamisinin va ya bir hissasinin
ARDNS iiciin marketingini hoyata kegirir. Marketinga dair yuxarida
gostorilon Ghdolikle olaqedar olaraq Xam neftin nazordo tutulan
hacmi miivafiq Taqvim riibiiniin baslanmasindan azi doxsan (90)
giin oavvel ARDNS-nin Podratgiya yazili bildiriginda miiayyan
edilir. Podratginm bu 19.4 bandino uygun olaraq hoyata kegirdiyi
heg bir marketing Umumi hasilat hacminin bir hiss tizorinda
ARDNS-nin miilkiyyat hiiququna vo ARDNS-nin ixtiyarinda
qalacaq homin payin itirilmasi riskina tasir géstermir.

Maksimum samorali hasilat siirati

Karbohidrogenlarin igqtisadi baximdan on somarali  sakildo
gixarilmasim temin etmok iiciin Torofler Kontrakt sahasindo
Karbohidrogen ehtiyatlarmin hasilatin beynalxalq neft-qaz sonayesi
praktikasinin toloblorina asason cari iqtisadi konyunkturaya vo
laylarin islanmasinin diizgiin texnologiyasi prinsiplerina tamamilo
uygun goalmoli olan optimal siiratls aparmaq niyyatindodirlor
(“Maksimum somoroli siirat”). Yuxarida géstorilonlora uygun olaraq
vo bu ciir laylarin islonmosinin yerli tacriibosini nozoro alaraq, {llik
is programinin vo Biidconin tasdiq iigiin Rohbar komitaya taqdim
edilmasi ilo bir vaxtda Podratgi miivafiq Taqvim ili iigiin hasilatin
hacmina dair éziiniin ilkin qiymotlondirma raqomini do taqdim edir,
amma tasdiq edilmis hoamin qiymotlendirma raqaminden yalniz
planlasdirma magsodlori iigiin istifado olunur. Lakin Hékumaot
organi Podratgidan Kontrakt sahasinda hasilat: Maksimum somoroli
siiratdon az olan debitlo aparmagi talob etso, Podratgi hasilati qoti
ifado olunmus bela bir sartla azaldacaqdir ki, Karbohidrogenlor
hasilatinin bu ciir azaldilmas1 ARDNS-nin bu Sazis iizra biitiin
digor Ghdoliklori yerina  yetirildikden sonra ARDNS-nin
Karbohidrogenlar pay1 hesabina tam édonila bilacok hacmlerden
heg bir soraitde artiq olmasin. Bu Sazisin qiivvado oldugu biitiin
miiddat orzinda homin Sazis  iizra Podratgiya —gatasi
Karbohidrogenlarin iimumi hacmi ona hasilatin azaldilmayagagi

110

19.4

19.5

Marketing of Crude Oil for SOCAR

If a marketing agreement has been mutually agreed between
SOCAR and Contractor, Contractor shall market for SOCAR, if
SOCAR so requests pursuant to the terms of such separate
marketing agreement, all or a portion of SOCAR’s share of Crude
Oil. The amount of Crude Oil which will be subject to the foregoing
obligation to market shall be stated in a written notice from SOCAR
to Contractor no later than ninety (90) days prior to the beginning of
the applicable Calendar Quarter. Any marketing undertaken by
Contractor pursuant to this Article 19.4 shall not affect title to and
risk of loss of SOCAR’s share of Total Production which shall
remain with SOCAR.

Maximum Efficient Rate

It is the intention of the Parties that the Petroleum resources of the
Contract Area should be produced at the optimum rate which is to
be fully consistent with the then current economic conditions, and
the principles of sound reservoir management according to
international Petroleum industry practice, in order to provide for the
most economically efficient recovery of Petroleum (“Maximum
Efficient Rate”). Consistent with the foregoing, and taking into
account local experience in managing similar reservoirs, Contractor
shall submit for agreement of the Steering Committee, at the same
time as it submits the Annual Work Programme and Budget to the
Steering Committee, Contractor’s estimate of the relevant Calendar
Year’s production volume, but such agreed estimate shall be used
for planning purposes only. However, in the event any
Governmental Authority requires Contractor to produce Petroleum
from the Contract Area at less than the Maximum Efficient Rate
Contractor will reduce production, subject to the express condition
that such reduction in Petroleum production shall in no event be
greater than can be borne entirely from SOCAR’s share of
Petroleum remaining after satisfying all other SOCAR obligations
hereunder. Contractor’s total entitlement to Petroleum under this
Agreement shall, at no time throughout the term of this Agreement,
be less than it would have been had such reduction not been made.
soraitda gata bilacak hacmdan az ola bilmoz. Oger dlkede elan
edilon févqalada veziyyatle oalaqadar olaraq hear hansi1 Hékumot
organ: hasilatin siiratini hasilatin Maksimum someroli siiratinden
daha yiiksok soviyyeye gatdirmagi talab edarsa, Podratgi har hansi
Taqvim ilinda on goxu qirx bes (45) giin miiddotinds hasilatin
siiratini miivafiq siiratde artirir; bu sortlo ki, hasilatin  siiratini,
Podratginin fikrinca, kollektoru (kollektorlar1) zadaloya bilacak bir
saviyyeya qodar artirmaq Podratgidan he¢ bir saraitda tolob
edilmayacakdir.

lll

If due to a declared national emergency Governmental Authority
requires an increase in the production rate above the Maximum
Efficient Rate, Contractor shall so increase the production rate for a
period of time not to exceed forty-five (45) days in any Calendar
Year; provided, however, that in no event shall Contractor ever be
required to increase the production rate to a level which in
Contractor’s opinion could possibly cause damage to the
reservoir(s).
20.1

MADDod 20

SIGORTA, MOSULIYYOT V9 MOSULIYYOTIN

Sigorta

(a)

ODONMOSi TAMINATLARI

BP éziiniisigorta hoayata kegirmaya sorbastdir, yaxud
Podratgi (daqiqlasdirma moagsadila bu 20-ci Maddaya
miinasibotds Omoliyyat sirkotini do ohato edir) illik is
program gar¢ivasinds bu 20.1 bandina uygun olaraq illik
sigorta programini tasdiq olunmaq iigiin Rohbar komitenin
miizakirasino taqdim edir. Belo illik sigorta proqramina
Neft-qaz omoliyyatlari iigiin va onlarla bagli asagida
sadalanan moablaglarda va risklara qarsi va/yaxud ARDNS
ilo konkret olaraq razilasdirildigi kimi sigorta aldo etmok
daxildir. Podratgi hamginin bela sigortanin qiivvede
olmasini va Podratgmin idarasi altmda olan ARDNS-nin
amlakina miinasibatda Podratginin sigortagilarinm ARDNS-
2 qarsi subrogasiya hiiququndan imtinasini nozerde tutan
polislori/sertifikatlar. ARDNS-o toqdim edir. Podratgi
asagidaki 20.1(a) (i)-(vii) va (e) bondlori ila miiayyan
edilmis sigortanin tamin edilmasi mogqsadleri _ iigiin
Azarbaycan Respublikasinda qeydo alinmis niifuzlu vo
beynalxalq soviyyada taninmis sigorta vo takrar sigorta
broker sirkotini toyin etmoli va miisyyen olunmus
sigortalarin Azarbaycan Respublikasinin qanunvericiliyinin
taloblorina va beynalxalq standartlara uygun oldugunu
tomin etmolidir. Asagida 20.1(a) (i)}(vii) bandlarinds
gostarilon sigorta, bu sirkotin  gtiirdiiyii__risklorin
beynalxalq neft-qaz sonayesinin adi sigorta tacriibosino
uygun olmasi _ gortile, Azarbaycan Respublikasinda
yaradilmig niifuzlu  sigorta sirkotinden  sigorta _brokeri
vasitasi ilo alinmalidir. -Yuxarida _géstorilonlorin
biitévliiyiina xolel gatirmaden, geyd olunan  sigorta
asagidakilari ahata edir:

112

20.1

ARTICLE 20

INSURANCE, LIABILITIES AND
INDEMNITIES

Insurance

(a)

BP shall have the freedom to self insure, or Contractor
(which for purposes of clarification with respect to this
Article 20 shall include the Operating Company) shall
provide the annual insurance programme pursuant to this
Article 20.1 included to an Annual Work Programme for
the approval of the Steering Committee. Such annual
insurance programme shall include purchase of insurance
coverage for and in relation to Petroleum Operations for
such amounts and against such risks as listed below and/or
may be specifically agreed by Contractor and SOCAR.
Contractor shall also furnish = SOCAR with
policies/certificates of insurance confirming _ the
effectiveness of such coverage and waiver by Contractor’s
insurers of their rights of subrogation against SOCAR in
relation to SOCAR’s property managed by Contractor.
Contractor shall appoint a reputable and internationally
recognised insurance and reinsurance broking company
registered in the Republic of Azerbaijan in order to arrange
insurance specified in Articles 20.1(a) (i}{(vii) and (e)
below and make sure that specified insurances comply with
the legislation of the Republic of Azerbaijan and
international standards. Such appointment shall be
approved and agreed by Contractor and SOCAR. Insurance
specified in Articles 20.1(a) (i) to (vi) below, shall be
obtained through the appointed broker from a reputable
insurance company established in the Republic of
Azerbaijan, so long as risks covered by such company are
comparable with customary insurance practice of
international Petroleum industry. Without prejudice to the
generality of the foregoing, the said insurance shall cover:
(i)

Gi)

(iii)

(iv)

(vy)

(vi)

(vii)

Podratginin Neft-qaz omoaliyyatlarinda va ya onlarla
bagli istifada olunan qurgu, avadanliq va digor
amlakina daymis itki vo ya zarori; lakin hor hansi
sababdan Podratgi Neft-qaz omoliyyatlarinda va ya
onlarla bagli istifada olunan miivafiq qurgu,
avadanliq va omlaki sigorta etdirmamisdirsa, onlara
hor hansi itki va ya zorar vuruldugu halinda,
itkilorin va ya vurulmus zararin ovazini 6damok
Ohdoliyi dasgiyir (bu ciir hallar iigiin miivafiq
sigortalarin alverisli qiymoatlarla mévcud olmamas1
hallari istisna olmaqla);

Neft-qaz  omoliyyatlarinm gedisinda vo ya
noticasinds otraf miihitin cirklonmasi noticasindo
amola galon itki, vurulan zorar va ya fiziki xasarat;

Podratginin masuliyyet dasiya bilacayi Neft-qaz
amoliyyatlar’ gedisinda va ya naticasinda bas
vermis hor hansi Uciincii tarafin omlak itkisi va ya
amlaka zorar va ya badon xasarati;

ARDNS_ masuliyyat dasiya bilacayi Neft-qaz
amoliyyatlar’ gedisinda va ya naticasinda bas
vermis hor hansi Uciincii tarafin omlak itkisi va ya
amlaka zorar vo ya fiziki xasarot ile bagli hor hans1
talabi;

Neft-qaz omoliyyatlar: gedisinda va naticasinda bas
vermis her hansi qazanmn noticolorinin aradan
qaldirilmasi va ya hor hansi qazadan sonra aparilan
tamizlomo omoliyyatlari ila bagli masroaflari;

Neft-qaz omoliyyatlarinda ¢alisan isgiler qarsisinda
Podratginin masuliyyotini (ager bu ciir hallar iigiin
miisyyan doracada miivafiq sigortalar alverisli
qiymotlorla méveuddursa);

Enerji ehtiyatlarinm kosfiyyati va islenmosi iizro
8.86 Formullarmim (Energy Exploration and

113

@)

(ii)

(iii)

(iv)

(vi)

(vii)

Loss or damage to any installation, equipment or
other assets of Contractor used in or in connection
with Petroleum Operations; however, if Contractor
fails to insure any such installation, equipment or
assets used in or in connection with Petroleum
Operations, Contractor shall be liable for their loss
or damage, except if such insurances are not
available at a reasonable cost;

Loss, damage, injury arising from pollution of
environment in the course of or as a result of
Petroleum Operations;

Loss of or damage to property or bodily injury
suffered by any Third Party in the course of or as a
result of Petroleum Operations for which
Contractor may be liable;

Any claim for which SOCAR may be liable relating
to the loss of or damage to property or bodily injury
suffered by any Third Party in the course of or as a
result of Petroleum Operations;

Cost of removing wreck and cleaning up operations
caused by any accident in the course of or as a
result of Petroleum Operations;

Contractor’s liability to its employees engaged in
Petroleum Operations, to the extent that such
insurances are available at a reasonable cost;

Cost of well control and redrilling expenses in
accordance with Sections A, B and C of the Energy
(b)

Development Wording 8.86 — har név quyular iigiin
sigortani tamin etmak maqsadila Qazma Qurgulari
Komitasi tarafinden islonib hazirlanmig London
Sigorta Bazarinin standart formulu) A, B va C
bélmolarins uygun olaraq quyular iizorinda nazarat
xorclarini va quyularin takrar qazilma xerclarini, 0
ciimladon asagidakilar iigiin —_ genislondirilmis
sigortani:

(aa) qeyri-mahdud takrar qazma;

(bb) yeralti atqu;

(cc) — bosaltma;

(dd) — quyularin tahliikasizliyinin tamin olunmasi.
ARDNS ilo xiisusi razilasdinlana qader, yuxanda
gostarilmig va bu 20.1 bandinda sadalanmis sigortalarin

minimal hadlori asagidakilardan ibarotdir:

20.1(a)(i) bandinao asason - __ sigorta
qurgularm/amlakin avez edilmasi xarclori;

olunmus

20.1(a)(ii) bondina asasan — timumi vahid hadd olaraq on
milyon (10.000.000) Dollar va yaxud yerli qanunvericiliyin
taloblarina miivafiq olaraq (hansi daha yiiksak olarsa);

20.1(a)(iii) va 20.1(a)(iv) bandlerina asason — meydana
gixan hor hansi bir hadisaya géra on milyon (10.000.000)
Dollar;

20.1(a)(v) bendina ssason — hor hansi bir qoza vo ya
hadisaya géra iyirmi bes milyon (25.000.000) Dollara qader
sigortalanmis omlakin dayorinin iyirmi bes (25) faizi;

20.1(a)(vi) bandina asason — timumi vahid hadd olaraq on
milyon (10.000.000) Dollar va yaxud yerli qanunvericiliyin
taloblorina miivafiq olaraq (hansi daha yiiksak olarsa).

114

(b)

Exploration and Development Wording 8.86
(Standard London Insurance Market Wording
issued by the Rig Committee with respect to well
insurance coverage for any types of well), shall
include coverage extension as follows:

(aa) _ unlimited redrilling;
(bb) underground blowout;
(cc) evacuation expenses;
(dd) — making well safe.

Unless specifically agreed by SOCAR, minimum limits for
the above coverages specified in this Article 20.1 shall be
as follows:

pursuant to Article 20.1(a)(i) — replacement value of the
installation/property insured;

pursuant to Article 20.1(a)(ii) — a combined single limit of
ten million (10,000,000) Dollars or according to
requirements of the local legislation, whichever is greater;

pursuant to Articles 20.1(a)(iii) and 20.1(a)(iv) — ten million
(10,000,000) Dollars for any one occurrence;

pursuant to Article 20.1(a)(v) — twenty five (25) percent of
the value of property insured up to twenty five million
(25,000,000) Dollars for any one accident or occurrence;

pursuant to Article 20.1(a)(vi) — a combined single limit of
ten million (10,000,000) Dollars or according to
requirements of the local legislation, whichever is greater.
(@d)

(e)

(f)

(g)

(h)

Hor hansi qazaya vo ya hadisayo géra maksimum fransiza,
ager Torofler arasinda xiisusi gakilda basqa__ ciir
razilasdirilmamisdirsa, iki milyon (2.000.000) Dollardan
ibaratdir.

Podratginin yuxarida gésterilen 20.1(a) (i)—(vii) bandlorina
asason sigortalar1 tamin etmomasi noticasinds ¢akilon
xorclarin vo/yaxud masroaflarin avezi édonilmir (bu ciir
hallar tigiin miivafiq sigortalarin alverisli qiymoatlorlo
méveud olmamasi hallari istisna olmaqla).

Podratg1 miivafiq iscilarini tibbi sigorta ila va Azarbaycan
Respublikasinin qiivvado olan qanunvericiliyina miivafiq
olaraq nozorde tutulmus icbari sigortalarla tamin edir.

13.1(d) bondinda nozerda tutulmus hallar istisna olmaqla,
bu 20.1 bandina uygun olaraq Neft-qaz omoliyyatlarina
gora Podratg1 torafindon alinan biitiin sigorta névlorina géra
sigorta haqlarmin (Karbohidrogenlorin satigina géra sigorta
haqlari istisna olmaqla) ovezi Neft-qaz omoliyyatlan
mesroflori kimi ddonilir. Sigorta taminati Serbast dénorli
valyuta ilo ifado oluna bilor.

Yerli sigorta sirkoti Podratgimin talabi ile timumilikls qabul
edilmis beynalxalq takrar sigorta mexanizmlorindan istifado
edorak Podratgi qarsisinda sigortagi kimi 6z mosuliyyotini
takrar sigorta etdirmolidir. Yerli sigorta sirkoti va tokrar
sigorta sirketi arasinda imzalanan takrar sigorta sazisi
ARDNS vo takrar sigortam talab eden Podratg: tarafinden
tasdiqlonir. Sigorta sirkoti ARDNS-a va Podratgiya tokrar
sigorta haqqinda  sahadotnamolori, tokrar —sigorta
kovernotlarini vo ya takrar sigortanin mévcudlugunu tasdiq
edon digor hiiquqi sonadlori taqdim etmolidir.

Hor bir Podratgi torofa yerli sigorta sirkoti torafinden
20.1(a) (i}{vii) bondlarina asason temin edilen sigortalarm
hor hansisi vo ya hamust iigiin (onun Istirak pay: hoddindo)

115

(d)

(e)

(f)

(g)

(h)

Unless otherwise agreed between the Parties, maximum
insurance deductible for any one accident or occurrence
shall be two million (2,000,000) Dollars.

Costs and/or expenses incurred by Contractor’s failure to
provide insurance under Articles 20.1(a) (i)-(vii) above
shall not be Cost Recoverable, except if such insurance is
not available at a reasonable cost.

Contractor shall provide medical insurance to respective
employees and shall take out compulsory insurances in
accordance with applicable law of the Republic of
Azerbaijan.

Except as provided in Article 13.1(d), the premiums for all
insurance (excluding premiums for insurance covering the
marketing of Petroleum) obtained by Contractor for
Petroleum Operations pursuant to this Article 20.1 shall be
Cost Recoverable. Insurance cover may be denominated in
Foreign Exchange.

Upon Contractor’s request, the local insurance company, as
insurer to Contractor, shall reinsure its own liability by
internationally accepted reinsurance mechanisms. The
reinsurance arrangement between the local insurance
company and the reinsurance company shall be approved
by SOCAR and Contractor. The insurance company shall
submit to SOCAR and Contractor the evidence of
reinsurance cover in the form of certificates, cover notes or
other legal documents of reinsurance.

Each Contractor Party will be provided the opportunity to
have any or all of the insurances to be obtained under
Articles 20.1(a) (i)-(vii) reinsured by the local insurance
20.2

takrar sigortani 6ziiniin Ortaq sirkoti va ya iistiinliik verdiyi
digor sigorta sirkotindon aldo etmok imkani verilacakdir; bu
sortlo ki, bu ciir Ortaq sigorta sirketinin taminat vermok vo
6damea qabiliyyati ARDNS-ni vo Podratgini qane etsin.

(i) Subpodratgilar, yaxud Podratgi va Subpodratgilar arasinda
razilasdirildiqda  Subpodratgilarm adindan _Podratga,
Podratg1 tigiin Azorbaycan Respublikasi orazisinda gériilen
isi Azarbaycan  Respublikasinm —qiivvada_~— olan
qanunvericiliyino va bu 20.1 bandina uygun olaraq sigorta
etdirmolidir. Biitiin fransizalar Subpodratgilarm hesabina
6donilir.

jd Talab  olundugu —hallarda, ~Podratg1 + Subpodratginin
sigortasimin mévcudlugunu tasdiq edon sertifikatlar’ vo/ya
kovernotlar1 ARDNS-a taqdim edir.

Vurulan zoroar iigiin masuliyyat

Podratgi taraflar ARDNS qarsisinda va/yaxud her hans: Hékumot
organi qarsisinda yalniz onlarin Qorazli xatasi va ya onlarin Neft-
qaz omoliyyatlan apararkon verilmis solahiyyatlor daxilinda harakat
eden miivafiq  isgilorinin va Subpodratgilarmin, —habelo
Subpodratgilarin isgilarinin Qorazli xotasi noticasinds vurulmus
zorar va ya itkiler tigiin moasuliyyat dasryir. ARDNS hor Podratgi
torefi, onun miivafiq Ortaq sirkotlorini vo Subpodratgilarim
ARDNS-nin vo onun her hansi Ortaq sirkatlorinin moruz qaldiqlari
biitiin diger zorer vo itkiler iigiin mosuliyyatden azad edir, hor
Podratg1 torafa, onun miivafiq Ortaq — sirkotlarina va
Subpodratgilarina kompensasiya verir, onlar1 ARDNS-nin vo/yaxud
Hékumot organinin moruz qaldigi biitiin basqa zaror vo itkilera géro
homin Podratg1 tarafa ve/yaxud onun her hans1 Ortaq sirkotlarina vo
Subpodratgilarina qarsi irali siiriilon va ya qaldirilan her hansi
pretenziyalar, toloblor, iddialar va ya mohkomo arasdirmalari ilo
bagli masuliyyatdon azad edir. Podratgi toroflorin Ugiincii taroflor
(Hékumet organlari istisna olmagqla) qarsisinda_masuliyyati
Azarbaycan Respublikasinmn totbiq edila bilen qanunlari ilo
nizamlanir, bu gortlo ki, ARDNS-nin Xozor donizinds Kontrakt

116

20.2

company through such Contractor Party’s Affiliate or
preferred insurance company up to its Participating Interest;
provided that the security and credit worthiness of such
Affiliate insurance company are satisfactory to SOCAR and
Contractor.

(i) Sub-contractors, or if agreed between Contractor and Sub-
contractors, Contractor on behalf of Sub-contractors, shall
insure the work performed for Contractor within the
Republic of Azerbaijan in accordance with applicable law
of the Republic of Azerbaijan and pursuant to this Article
20.1. All deductibles shall be covered by Sub-contractors.

G) Upon request, Contractor shall furnish SOCAR with
certificates and/or cover notes confirming the insurance
coverage of Sub-contractor.

Liability for Damages

The Contractor Parties shall be liable to SOCAR and/or any
Governmental Authority only for any loss or damage arising from
their Wilful Misconduct or the Wilful Misconduct of their
respective employees and Sub-contractors, and Sub-contractors”
employees acting in the scope of their employment in the
performance of Petroleum Operations. SOCAR shall release each
Contractor Party and its respective Affiliates and Sub-contractors
from all other losses and damages suffered by SOCAR and any of
its Affiliates and shall indemnify and hold harmless each Contractor
Party and its respective Affiliates and Sub-contractors against all
claims, demands, actions and proceedings brought against such
Contractor Party and/or any of its Affiliates and Sub-contractors
pertaining to all other losses and damages suffered by SOCAR
and/or any Governmental Authority. The liabilities of Contractor
Parties to Third Parties (other than Governmental Authorities) shall
be governed by applicable laws of the Republic of Azerbaijan,
provided that structures and facilities of SOCAR located in the
Caspian Sea outside of the Contract Area shall be treated as if such
structures and facilities were owned by a Third Party.
20.3

sahasinin

hiidudlarindan konarda_ yerlagson = qurgularina’ va

obyektlorino Uciincii torofs moxsus qurgular va obyektlor kimi
baxilsin.

isei heyoti ila bagli masuliyyatdan azad etma

Bu Sazisin digar miiddoalarina baxmayaraq,

(a)

(b)

Bu Sazisin miiddoalarma amol edilmasi va ya edilmamasi
sababindon, yaxud bunlarla bagli bas veran va ya bunlara aid
olan hadisoler — sexsi ziyan, peso xastoliklori, Gliim va ya
sexsi omlaka dayan zorar ila olagadar olaraq istonilen
Podratgi torafin hor hansi bir isgisi (vo ya onun hor hansi
Ortaq sirkotinin har hansi isgisi; bu soartle ki, homin Ortaq
sirket zororin va ya xesaratin yetirildiyi vaxt Subpodratg1
olmasin), yaxud homin isginin himayasinda olan soxs
ARDNS-29 qarsi hor hans pretenziyalar, tolablor, iddialar irali
siirdiikda va ya mahkamo isi basladiqda homin Podratgi tarof
hor hans hiiquqi vo ya fiziki soxsin tamamilo, yaxud qismon
taqsirinden va ya laqeydliyinden asili olmayaraq homin
ziyanlarin, zorar va mosuliyyotlerin hamisi tizra ARDNS-o
kompensasiya verir vo onu masuliyyatden azad edir.

Bu Sazisin miiddoalarina amal edilmasi va ya edilmamasi
sababindon, yaxud bunlarla bagli bas veran va ya bunlara
aid olan hadisoler — saxsi ziyan, peso xastaliklori, liim vo
ya sexsi omlaka dayan zaroar ilo alaqadar olaraq ARDNS-nin
hor hansi bir isgisi (va ya hor hansi Hékumet organ da
daxil olmaqla onun her hansi Ortaq sirkotinin her hansi
isgisi; bu sortla ki, homin Ortaq sirket zorerin va ya
xasarotin yetirildiyi vaxt Subpodratg: olmasin), yaxud
hamin isginin himayasinda olan sexs istanilon Podratgi
tarefe qarsi hor hansi pretenziyalar, talablor, iddialar irali
siirdiikda va ya mahkamea isi basladiqda ARDNS hor hans
hiiquqi vo ya fiziki soxsin tamamile, yaxud qismon
taqsirinden vo ya lageydliyindon asili olmayaraq homin
ziyanlarin, itki va mesuliyyotlorin hamisi tizra homin
Podratg1 tarofa kompensasiya verir va onu masuliyyatden
azad edir. ARDNS miivafiq xahis etdikda, har Podratg1 tarof

117

20.3

Indemnity for Personnel

Notwithstanding the other provisions of this Agreement:

(a)

(b)

Each Contractor Party shall indemnify and hold harmless
SOCAR against all losses, damages and liability arising
under any claim, demand, action or proceeding brought or
instituted against SOCAR by any employee of the
respective Contractor Party (or any Affiliate thereof,
provided that such Affiliate, at the time of the injury or
damage, is not acting in the capacity of a Sub-contractor) or
dependent thereof, for personal injuries, industrial illness,
death or damage to personal property sustained in
connection with, related to or arising out of the performance
or non performance of this Agreement regardless of the
fault or negligence in whole or in part of any entity or
individual.

SOCAR shall indemnify and hold harmless each Contractor
Party against all losses, damages, and liability arising under
any claim, demand, action or proceeding brought or
instituted against such Contractor Party by any employee of
SOCAR (or any Affiliate thereof, which shall include any
Governmental Authority, provided that such Affiliate, at the
time of the injury or damage, is not acting in the capacity of
a Sub-contractor) or dependent thereof, for personal
injuries, industrial illness, death or damage to personal
property sustained in connection with, related to or arising
out of the performance or non-performance of this
Agreement regardless of the fault or negligence in whole or
in part of any entity or individual. Each Contractor Party
shall, if requested by SOCAR, use its reasonable lawful
endeavours to assist SOCAR in its obtaining insurance with
respect to its liability under this Article 20.
20.4

20.5

ARDNS-nin bu 20-ci Madda iizra Ghdoliklori ile alaqadar
sigorta almaqda ARDNS-a kémok etmak iigiin biitiin lazimi
qanuni saylor géstarir.

Qiivvayominme tarixinadak masuliyyatden azad etma

Kontrakt sahasi ilo bagli va ya Kontrakt sahasinds, Qiivvayaminmo
tarixinadak ARDNS-nin va ya onun hor hansi soloflarinin hayata
kegirdiyi hor hansi omoliyyatlar, o ciimladen, lakin bunlarla
mohdudlasdirimadan, otraf miihita ziyan vurulmasi noticasinda bas
veron hadisalar — hor hans1 ziyan, dliim va ya itki ile alaqadar olaraq
hor hansi fiziki va ya hiiquqi sexs, o ciimladen, lakin bununla
mohdudlasdiriimadan, Hékumet organlari istanilon Podratg: tarafa,
Omoliyyat sirketino vo/yaxud onlarin miivafiq Ortaq sirkotlorino
qgarsi hor hans pretenziyalar, toloblor, iddialar irali siirdiikda va ya
mohkeme isi basladiqda ARDNS homin ziyanlarm, itki vo
mesuliyyatlorin hamisi iigiin homin Podratgi torafi, Omaliyyat
sirkotini va onlarin miivafiq Ortaq sirkotlorini mosuliyyatden azad
edir.

imtina edilmis sahalar va ARDNS-nin amaliyyatlari ile bagh
masuliyyatden azad etma

(a) Asagidaki hallarda her hansi ziyan, éliim va ya_ itki
noticasinds, yaxud onunla olagadar olaraq her hansi fiziki
vo ya hiiquqi sexs, o ciimleden, lakin  bunlarla
mohdudlasmadan, Hékumot organlari istonilon Podratgi
tarofa va/yaxud onun Ortaq sirkotlerina qarsi har hansi
pretenziyalar, talobler, iddialar irali siirdiikda vo ya
mahkeme isi basladiqda ARDNS homin ziyanlarin, itki va
mesuliyyatlorin hamisi iigiin her Podratgi tarafi, Omaliyyat
sirkotini va onlarin Ortaq sirkotlorini masuliyyatden azad
edir:

(i) 21.3. va 15.2. bandlerind osason ARDNS-nin
amoliyyatlan ile bagli, yaxud 7.2 bandina asason
ARDNS-nin apardigi yoxlama noticasinda; habela

118

20.5

Indemnity Prior to Effective Date

SOCAR shall indemnify each Contractor Party, the Operating
Company and their respective Affiliates from and against all losses,
damages and liabilities, arising under any claim, demand, action or
proceeding instituted against any Contractor Party, the Operating
Company and/or any of their Affiliates by any person or entity,
including but not limited to Governmental Authorities, arising out
of or in any way connected with any injury, death or damage of any
kind sustained in connection with or arising from the Contract Area,
any operations of SOCAR or any of its predecessors in the
Contract Area, prior to the Effective Date, including but not limited
to damage to the environment.

Indemnity for Surrendered Areas and SOCAR Operations

(a) SOCAR shall indemnify each Contractor Party, the
Operating Company and their Affiliates from and against
all losses, damages and liabilities arising under any claim,
demand, action or proceeding instituted against any
Contractor Party and/or any of its Affiliates by any person
or entity, including but not limited to Governmental
Authorities, arising out of or in any way connected with any
injury, death or damage of any kind sustained in connection
with or arising from:

(i) SOCAR’s operations pursuant to Articles 21.3 and
15.2, or as the result of SOCAR access pursuant to
Article 7.2; and
20.6

20.7

(ii) 29.3 va 29.5 bondlerina uygun suratda Kontrakt
sahasinin Podratgi terafinden imtina edilon hor
hans hissasi ila vo/yaxud 14-cii Maddaya uygun
suratda Podratcidan ARDNS-nin nozaroti va
mesuliyyati altina verilmigs omlakdan istifadonin
davam etdirilmasi va/yaxud omlakin logy edilmasi
ilo va bela imtina tarixindon va/yaxud ARDNS-nin
hor hans1 belo omlakdan istifada etmak va her hans1
amlaki lagv etmok hiiququnu qabul etdiyi tarixden
avval olan hallarla, o ciimlodon, lakin bununla
mohdudlasdirimadan, otraf miihite ziyan vurulmasi
ila olaqadar olaraq (imtina tarixinden avvel va ya
sonra Podratginin Qoroazli xatasi noticasinda iroli
siiriilmiis hor hansi pretenziyani, iddianit va ya
moahkomoa isi baslanmasini istisna etmoklo).

(b) Kontrakt sahasinin Podratgi terafindon imtina edilon hor
hans1 hissasinds va imtina giinii, yaxud ondan avval bas
veran hadisalor — éliim va ya hor hansi ziyan, o ciimladon,
lakin bunlarla mohdudlasdirilmadan, otraf mihita vurulan
ziyan noticasinda va ya bunlarla alaqadar olaraq hor hansi
fiziki va ya hiiquqi soxs ARDNS-o qarsi hor hansi
pretenziya, talob, iddia irali siirdiikda va ya mohkomoa isi
basladiqda homin itkiler, zorer va ya masuliyyat barasinda
bu Sazisin miiddaalar va Podratginin Sazisa uygun olaraq
Ohdoliklori qiivvede qalmaqda davam edacakdir.

Birga masuliyyat

12-ci Maddada va 27.1 bandinda nozerda tutulanlar istisna olmaqla,
Podratginin bu Sazis iizra biitiin Shdoliklori barasinda Podratgi
taroflor birga masuliyyot dasiyirlar.

Dolay1 itkilar
Bu Sazisin basqa hissolarinds zidd galon hor hansi miiddoalara

baxmayaraq, bu Sazisdon dogan va ya bu Sazisla, yaxud ona aid hor
hansi foaliyyotla bagli olan dolay1 itkilor baximmdan Torofler hor

119

20.6

20.7

(ii) Any portion of the Contract Area surrendered by
Contractor pursuant to Articles 29.3 and 29.5
and/or any continued use of any assets, and/or the
abandonment of any assets, for which SOCAR has
assumed control and responsibility from Contractor
pursuant to Article 14 and accruing after the date of
such surrender and/or SOCAR’s assumption of the
use of any such assets and abandonment of any
assets, including but not limited to damage to the
environment (but excluding any claim, action or
proceeding which results from Contractor’s Wilful
Misconduct whether occurring before or after the
date of surrender).

(b) In respect of any loss, damage or liability, as well as any
claim, demand, action or proceeding instituted against
SOCAR by any person or entity for death or damage of any
kind sustained in connection with or arising from any
portion of the Contract Area surrendered by Contractor and
accruing on or before the date of surrender, including but
not limited to damage to the environment, the provisions of
this Agreement, and Contractor’s obligations hereunder,
shall continue to apply.

Joint and Several Liability

Except as provided under Articles 12 and 27.1, the liability of the
Contractor Parties shall be joint and several with respect to all of the
obligations of Contractor under this Agreement.

Consequential Losses

With respect to indirect or consequential loss arising out of or in
connection with this Agreement or any activities thereunder,
notwithstanding anything to the contrary elsewhere in the
hans1 laqeydliya regmon heg bir halda, o ciimladan miigavila, miilki
hiiquq pozuntusu ila olaqgedar va ya hor hansi basqa tarzdo
mosuliyyat dasimirlar; amma Torof bu Sazis iizra verdiyi hiiquqlarm
vo imtiyazlarin mohdudlasdirilmasindan yaranan dolay1 itkilor iigiin
mesuliyyat dasryir. Bu 20.7 bandinin maqsadleri baximindan
"Dolay1 itkilor" ifadosi hor hansi dolayi itkilear va ya ziyan, o
ciimladon bunlarla  =moahdudlasdirilmadan, — Karbohidrogenlor
gixarmaq qabiliyyatinin olmamasi, Karbohidrogenlor hasilatinm
itirilmoasi va ya longidilmasi, yaxud monfoatin itirilmasi demakdir.

120

Agreement the Parties shall not be liable whether in contract, tort or
otherwise and regardless of any negligence under any circumstances
whatsoever for any indirect or consequential loss save that a Party
shall be liable for indirect or consequential loss to the extent that the
same arise from any derogation from the rights and benefits granted
by that Party under this Agreement. For the purposes of this Article
20.7 the expression “indirect or consequential loss” shall mean any
indirect or consequential loss or damage including but not limited to
inability to produce Petroleum, loss of or delay in production of
Petroleum or loss of profits.
211

MADDO 21

FORS-MAJOR HALLARI

Fors-major hallari

Her hansi Torafin bu Sazis iizra, pullarm édonilmasina dair
Ohdolikdon savay1 Ghdoliklorini (ya da onlarm hor hans hissasini)
yerina yetirmomasi, yaxud yerina yetirilmasini longitmoasi fors-
major hallarindan irali galdikda va ya homin hallar noticasinda bas
verdikda, masuliyyata sabab olmur. Fors-major hallari 0 demokdir
ki, har hansi bir hadiso Neft-qaz omoliyyatlarmim qarsisini alir,
onlar: longidir va ya onlara manegilik téradir, biitiin lazimi tadbirlor
goriilsa da bu hadisa va ya onun noticalari, o ciimleden, lakin
bunlarla mohdudlasdirilmadan, fovgalado hadisolor, tabii falakotlor
(mesalon, ildirim vurmasi vo zalzols), miiharibaler (elan edilmis,
yaxud elan edilmamis) vo ya digar harbi omoliyyatlar, Kontrakt
sahasi iizorinda yurisdiksiya doyisikliklori, yanginlar, omok
ixtilaflan, qiyamlar, iisyanlar, terrorguluq aktlari, — kiitlovi
suluqluqlar, vatendas igtisaslari, habela bu Saziso géra Podratginin
amoliyyatlar aparmasina mane olan va ya ongal téraden, yaxud
Podratginin hiiquqlarina ciddi ziyan vuran va ya tahliike yaradan
qanunlar, miigavilalar, qaydalar, sorancamlar, formanlar, amrlor, hor
hans hékumat orqaninin foaliyyati, yaxud foaliyyatsizliyi tizorindo
nozarat etmak hadisonin aid oldugu Torafin imkanlari xaricindodir;
lakin bu sortlo ki, qanunlar, miigavilolor, qaydalar, Azorbaycanin
arazisinda har hans: Hékumet orqaninin adindan, yaxud himayasi
altinda va ya onun gostoarisi ile ¢ixig eden har hansi orqanin va ya
agentliyin sorencamlan, farmanlari, omrlori, yaxud diger qorarlari
ARDNS-nin 6z Ghdoliklorini yubatmasina, ya da_ yerino
yetirmamasina ravac veron Fors-major hallar1 sayilmayacaqdir. Hor
Toraf Fors-major hallarinm omola galmasinin garsisim almaq iigiin
hor ctir lazimi qanuni sayler gésteracakdir. Har hansi Fors-major
voziyyati yarandigi halda onun tasirina moruz qalan Toref Fors-
major vaziyyotinin xarakterini tesvir etmakle (va miivafiq siibut
taqdim etmokla) dorhal digar Toraflera yazili bildiris veracok vo
homin Fors-major vaziyyotinin tasirini aradan qaldirmaq, yaxud
yiingiillosdirmok iigiin lazimi qanuni soyler gésterarak, no

121

21.1

ARTICLE 21

FORCE MAJEURE

Force Majeure

Non-performance or delays in performance on the part of any Party
of its obligations (or any part thereof) under this Agreement, other
than the obligation to pay money, shall be excused if occasioned or
caused by Force Majeure. “Force Majeure” means any event which
prevents, hinders or impedes Petroleum Operations and is beyond
the ability of the affected Party to control such event or its
consequences using reasonable efforts, including without limitation,
extraordinary events, natural disasters (for example lightning and
earthquake), wars (declared or undeclared) or other military
activity, jurisdictional change with respect to the Contract Area,
fire, labour disputes, insurrections, rebellions, acts of terrorism, riot,
civil commotion, and laws, treaties, rules, regulations, decrees,
orders, actions or inactions of any governmental authority which
prevent hinder or impede Contractor’s conduct of operations or
which substantially impairs or threatens Contractor’s rights under
this Agreement; provided, however, that laws, treaties, rules,
regulations, decrees, orders or other acts of any entity or agency
acting on behalf of, under the auspices of, or at the direction of any
Governmental Authority within the territory of the Republic of
Azerbaijan shall not constitute Force Majeure with respect to delay
or non-performance on the part of SOCAR. Each Party shall use its
reasonable lawful efforts to prevent the occurrence of Force
Majeure events. Upon the occurrence of any Force Majeure event,
the Party affected shall give prompt notice to the other Parties
specifying the event of Force Majeure (and providing evidence
thereof) and shall do all things possible using reasonable lawful
efforts to remove or mitigate the effect of the Force Majeure event.
If the government within whose jurisdiction a Contractor Party or
its Ultimate Parent Company is incorporated or is subject takes
actions which preclude such Contractor Party from fulfilling its
obligations under this Agreement, the remaining Contractor Parties
may not claim such an event as Force Majeure and shall, consistent
21.2

21.3

miimkiindiirsa edacokdir. Yurisdiksiyasinda bu vo ya digar Podratgi
torofin, yaxud onun Osas ana sirkotinin tasis edildiyi va ya subyekti
oldugu Hékumat hoemin Podratgi terafin bu Sazis iizra 6z
Ohdoliklorini yerino yetirmasino manegilik téraden  tadbirlor
gordiikda, qalan Podratgi taroflerin homin vaziyyeti Fors-major
voziyyati hesab etmaya ixtiyari yoxdur va onlar 20.6 bandinda sarh
olunmus prinsiplera amel etmakla bu Sazis iizra 6z Shdoliklorini
yerina yetirmakda davam edirlor.

Miiddotlarin uzadilmasi

Oger Fors-major hallari Neft-qaz omoliyyatlarim longidirss, onlari
azaldirsa va ya aparilmasina manegilik téradirss, homin hallarin
samil edildiyi Ghdoliklorin yerina yetirildiyi miiddot, Neft-qaz
amoliyyatlarinin miivafiq morholasinin miiddati, bu Sazisin qiivvado
olmasi miiddati (onun her dofa uzadilmasi daxil edilmakla), habelo
bu Sazis iizra biitiin hiiquqlarin va Shdoliklerin miiddati Fors-major
hallarinm omole galmasinin dogurdugu lengima miiddatina berabar
miiddat gader, tistagal Fors-major hallari aradan qaldirildiqdan vo
ya dayandirildiqdan sonra omoliyyatlarm yeniden baslanmasi iigiin
zoruri olan miiddat qador uzadilir.

Bu Sazisin hor hans digar miiddaalarma baxmayaraq, Fors-major
hallarimin davam etdiyi biitiin dévr arzinda Maliyya measroflari hor
hanst ovezi ddonilmemis Neft-qaz omoliyyatlar1 masraflarine
hesablanmur.

Hasilat baslandiqdan sonra Fors-major hallari

Oger Kontrakt sahosinda Sonaye hasilatinin baslanma tarixindon
sonra her hansi bir vaxtda Podratg: Fors-major halinin
méveudlugunu elan etmisdirso vo ogor bu ciir Fors-major hali sonra
bir-birin ardinca galon azi doxsan (90) giin orzinda méveud
olmaqda davam edirso va hamin Fors-major hali Azorbaycan
Respublikasindan konarda hor hansi hadisalor va ya Hékumot
organlarinin har hansi foaliyyati noticasinda amoala galmissa vo bu
Fors-major hali naticasinda Podratg: bu Sazisdo nozerda tutulan
Karbohidrogenlori gixara bilmirse, Podratg1 va ARDNS yuxarida
géstarilmis doxsan (90) giin miiddoti axira gatdiqdan sonra on bes

122

with the principles set forth in Article 20.6, continue to fulfil their
obligations under this Agreement.

Extension of Time

If Petroleum Operations are delayed, curtailed or prevented by
Force Majeure, then the time for carrying out the obligations
affected thereby, the duration of the relevant phase of Petroleum
Operations, the term of this Agreement (including any extension
period hereof) and all rights and obligations hereunder shall be
extended for a period equal to the delay caused by the Force
Majeure occurrence plus such period of time as is necessary to re-
establish operations upon removal or termination of Force Majeure.

Notwithstanding any provision in this Agreement to the contrary,
Finance Costs shall not be applied to any unrecovered Petroleum
Costs during the period of Force Majeure.

Post-Production Force Majeure

If at any time after the Commencement Date of Commercial
Production from the Contract Area Contractor declares Force
Majeure and such Force Majeure situation has continued for a
period of not less than ninety (90) consecutive days and such Force
Majeure results of events outside the Republic of Azerbaijan or as a
result of any action on the part of Governmental Authority and as a
result of such Force Majeure Contractor has been unable to produce
Petroleum under this Agreement then SOCAR and Contractor shall
meet within fifteen (15) days following the expiry of the said period
of ninety (90) days to discuss how best to continue production.
(15) giin arzinda gériisiib hasilat: davam etdirmoyin on yaxs1 yolunu
miizakira edirlor. Oger sonraki doxsan (90) giin arzinda qonaatbaxs
raziliq aldo edilmasa, Fors-major halinin mévcud oldugu dévrdo
ARDNS va ya onun Ortaq sirkoti masuliyyoti 6z iizorina gotiirerak
6z vesaiti hesabina, Podratg1 Fors-major halinin basa gatmasini elan
edonadak, lazim galarsa, Subpodratgilari calb etmaklo bu Sazis iizra
amoliyyatlar aparmaq va Karbohidrogenler hasilatin davam
etdirmok hiiququna malikdir. Podratginin ixtiyar1 var ki, bundan
sonra bu Sazis iizra Karbohidrogenlor hasilatinin tam mosuliyyotini
yenidan 6z iizarino gotiirsiin.

ARDNS-nin va ya onun Ortagq sirkatinin ixtiyari var ki, Masroflarin
evezinin ddonilmosi mexanizmino uygun olaraq éziiniin miisteqim
mesroflorinin ovezini alsin va Fors-major hali dévriinda gatdirilmis
biitiin Karbohidrogenlor hacmina géra Neft-qaz omoliyyatlan
hesabini Fors-major hali baslananadak Satis montaqelorinda istifade
olunmus diinya qiymotlari ilo kreditlasdirsin.

123

Failing agreement on satisfactory arrangements within ninety (90)
days thereafter SOCAR shall have the option of itself or its Affiliate
assuming operations hereunder and continuing production of
Petroleum during the period of Force Majeure at its risk and cost
with the possible participation of sub-contractors until Contractor
declares the cessation of the Force Majeure circumstance when
Contractor shall resume its full responsibilities for production of
Petroleum under this Agreement.

SOCAR or its Affiliate shall be entitled to recover SOCAR’s or its
Affiliate’s direct costs in accordance with the Cost Recovery
mechanism and shall credit the Petroleum Operations Account for
the volumes of Petroleum delivered whilst the Force Majeure
circumstance continued at international prices at the Points of Sale
used prior to commencement of the Force Majeure.
22.1

MADDod 22

ETIBARLILIQ, HUQUQ VO OHDOLIKLORIN
BASQASINA VERILMOSi Vd TOMINATLAR

Etibarhhq

(a)

(b)

(c)

22.1 (b) bandinds basqa ciir nozerda tutulan hallar istisna
olmaqla, bu Sazis Qiivveyeminma tarixinden etibaran
Toroflar va onlarin miivafiq hiiquq varislori vo miivakkillori
tigiin bu Sazisin sortlorina uygun icra edilon, icbari hiiquqi
qiivvasi olan etibarli Ghdolikdir. ARDNS bu Sazisin
baglandigi tarixda Kontrakt sahasinin hiidudlari daxilindo
Karbohidrogenlara malik olmaq hiiquqlarma dair heg bir
6zga sazis olmadigina teminat verir. ARDNS homcinin
tominat verir ki, baglanma tarixi ila Qiivvayeminma tarixi
arasinda o, Kontrakt sahasinda (va ya onun her hansi
hissasinda) Karbohidrogenlarin kosfiyyatina,
qiymotlondirilmasina vo ya islanmasina ixtiyar verilmasi
haqqinda hor hansi Usiincii torafla heg bir danisiq
aparmayacaq vo miigavilo baglamayacaqdir.
Qiivvayaminme tarixinden bu Sazis onun sartlarine miivafiq
olan va ya Toroflerin garsiliqh yazili razilagmasina
asaslanan hallardan basqa, he¢ bir halda lagv edilmir,
diizaldilmir va ya dayisdirilmir. Toarafler bu Sazisdo
toxunulmamis hor ciir mosololorin xog moramla holli iigiin
isin davam etdirilmasinin zoruriliyini tasdiq edirlor.

Toraflar bazi Shdoliklerin bu Sazisin Qiivvayaminma
tarixinda va ya ondan oavval yerino yetirilmali oldugunu
tasdiq etdiklorina gére raziliq verirlor ki, 25.1(b) bandinin
miiddaalari va 22.1(a) bondina miivafiq suratda ARDNS-
nin tominatlari bu Sazisin Baglandigi tarixda qiivveyo
minir.

Oger bu Sazis Azorbaycan Respublikasinin Milli Maclisi
torofinden ati radd edilirsa vo Podratgi Sazisin
ratifikasiyadan trii zoruri olan her hansi  sonraki

124

22.1

ARTICLE 22

VALIDITY, ASSIGNMENT AND GUARANTEES

Validity

(a)

(b)

(c)

Except as otherwise provided under Article 22.1(b), this
Agreement shall constitute a valid and binding legal
obligation enforceable in accordance with its terms among
the Parties and their respective successors and assigns as of
the Effective Date. SOCAR guarantees that as of the date of
execution no other agreement exists with respect to the
Petroleum rights within the Contract Area. SOCAR further
guarantees that between the date of execution and the
Effective Date it shall not enter into any negotiations or
arrangements with any Third Party for the granting of rights
to explore for, appraise or develop, Petroleum from within
the Contract Area (or any part thereof). From and after the
Effective Date this Agreement shall not be cancelled,
amended or modified except in accordance with its terms or
by written agreement between the Parties. The Parties
acknowledge the necessity of continuing to work in good
faith to resolve any matters not presently covered by this
Agreement.

In recognition by the Parties that certain obligations have to
be performed on or before the Effective Date, it is agreed
that the provisions of Article 25.1(b), and SOCAR’s
guarantees under Article 22.1(a) shall come into force on
the Execution Date.

In the event this Agreement is finally rejected by Milli
Mejlis of the Republic of Azerbaijan and Contractor has
notified SOCAR that any further revisions to this
22.2

doyisikliklorinin, bela doyisiklikler varsa, Podratgi iigiin
mogbul olmadigin1 ARDNS-a bildirirsa, bu Sazis qiivveyo
minmir, bu Sazis iizra va Kontrakt sahasino aid olan hor
hanst ovvolki sazisler iizra Toroflerin§ hiiquqlar1 vo
Ohdoliklori logy edilir.

Hiiqug va éhdaliklarin basqasina verilmasi

(a)

(b)

Mohdudiyyotlor. Podratgi taraflarin bu Sazisdon irali galon
hiiquq vo Ghdoliklorinin her hans gokilda basqasina
verilmasina, ipotekaya, girova, hiiquq vo éhdoliklorin basqa
ciir yiiklonmasino yalniz bu 22.2 bandinda nazerda tutulmus
sortlorla yol verilir. 22.2 bandinin miiddoalarim pozmaqla
hayata kecirilon hor hansi verilma logy edilir vo hiiquqi
qiivvaya malik deyildir. Bu 22-ci Maddonin magsadlori
baximindan, Podratgi terafin nazaratinin (9.2(c) bandinda
miisyyon edildiyi kimi) 6tiiriilmasi (bunun  daxili
yenidontaskil va ya birlasme iicgiin edildiyi hallar istisna
olmaqla) bu Sazisin sartlarina géra hiiquq va Shdoliklorin
verilmasi sayilr. Bir Podratc: torafin biitiin istirak pay1
faizini verdiyi hallardan savay1, Podratgi taroflordon heg biri
ARDNS-nin raziligi olmadan 6z istirak payinm bes (5)
faizdon az hissasini bagqasina vermir.

Podratgi torafin 6z hiiqug va 6hdoliklorini basqasina
vermasi

(i) Hiiqug vo dhdoliklorin Uciincii taraflera verilmasi.
Bu 22.2(b) bandinin miiddoalarina amal edilmasi
sortila Podratg: teraf bu Sazis iizra 6z hiiquq vo
Ohdoliklorini tamamils va ya gismon her hans bir
Uciincii torafo vermok hiiququna malikdir, bu sortlo
ki, Uciincii tarof:

(aa) bu Sazis iizra onun iizarina qoyulan
vozifelora uygun texniki imkanlara vo

maliyyo imkanlarina malik olsun;

125

22.2

(a)

(b)

Agreement, if any, necessary for ratification are
unacceptable to Contractor, this Agreement shall not
become effective, the rights and obligations of the Parties
under this Agreement and any previous agreements
pertaining to the Contract Area shall be extinguished.

Assignment

Restriction. No assignment, mortgage, pledge or other
encumbrance shall be made by a Contractor Party of its
rights and obligations arising under this Agreement other
than in accordance with the provisions of this Article 22.2.
Any purported assignment made in breach of the provisions
of this Article 22.2 shall be null and void. For purposes of
this Article 22 transfer of control (as defined in Article
9.2(c)) of a Contractor Party (other than for the purposes of
internal reconstruction or amalgamation) shall be deemed
an assignment under this Agreement. Except in the case of
a Contractor Party assigning all of its percentage
Participating Interest, no Contractor Party shall assign less
than a five (5) percent percentage Participating Interest
without SOCAR’s approval.

By a Contractor Party

(i) Assignments to Third Parties. Subject to the
provisions of this Article 22.2(b) a Contractor Party
shall be entitled to assign all or part of its rights and
obligations arising under this Agreement to any
Third Party which:

(aa) has the technical and financial ability
commensurate with the responsibilities and
obligations which would be imposed on it

hereunder;
Gi)

(iii)

(iv)

(bb) ona verilon payla alaqadar bu Sazisin biitiin
sortlorini qobul etsin;

(cc) ela bir taskilat olsun ki, ARDNS onunla
qanuni olaraq isgiizar miinasibatler qura
bilsin.

Podratgi_terafin_yiiklemasi. Bu Sazis tizra 6z
Ohdoliklorina xalal gotirmeden her Podratgi tarof
Sazisdo géstorilon payin, yaxud Azarbaycan
Respublikasmmn  arazisind) va ya  onun
hiidudlarindan konarda Neft-qaz omoliyyatlar iigiin
istifado olunan hor hansi omlakda 6z payimin
ipotekasim1, girovunu va ya _ basqa_gakilda
yiiklonmosini maneasiz hayata kegirmak hiiququna
malikdir, bu sortlo ki, homin ipoteka, girovqoyma
vo ya omlaki basqa sokilda yiikloma yalniz bu
Sazisin sortlorina miivafiq suratda hoyata kegirilir.

ARDNS-nin _icazasi. Usgiincii tarofin xeyrino
Podratgi teraf her hansi hiiquq va éhdoliklorin
verilmasini, ipoteka, girov va ya basqa sokildo
yiiklomoni planlasdirdiqda bunun iigiin ARDNS-nin
qabaqcadan icazasi talab olunur, va buna icazo
vermokdon asassiz olaraq imtina edila bilmoz. Oger
ARDNS hiiquq ve éhdoliklorin verilmasi, ipoteka,
girov vo ya basqa yiikloma haqqinda biitiin miivafiq
informasiya va soned layihasi alava olunmaqla,
planlasdirilan bu ciir verilma barasinda bildiris
aldiqdan doxsan (90) giin sonra 6z qgerarim elan
etmirso, hamin verilma, ipoteka, girov va ya basqa
yiiklama ARDNS terofinden bayenilmis hesab
edilir.

Hiiqugq varisinin Ghdoliklori. Podratg taraf bu Sazis
tizra hiiquqlarm vo dhdoliklorini tamamile va ya
qismon verdiyi halda va hamin verilmonin ARDNS
tarofinden bayanilmasi, yaxud bayonilmis sayilmasi

126

(i)

(iii)

(iv)

(bb) as to the interest assigned, accepts and
assumes all of the terms and conditions of
this Agreement; and

(cc) is an entity with which SOCAR can legally
do business.

Encumbrance by _Contractor__Party. Without
prejudice to its obligations hereunder, each
Contractor Party shall have the right to freely
mortgage, pledge or otherwise encumber its
interests in the Agreement or any property in or
outside the Republic of Azerbaijan which is used
for Petroleum Operations, provided that any such
mortgage, pledge or other encumbrance shall be
made expressly subject to the terms of this
Agreement.

Approval of SOCAR. Any proposed assignment,
mortgage, pledge or other encumbrance by a
Contractor Party to a Third Party shall require the
prior approval of SOCAR which approval shall not
be unreasonably withheld. If within ninety (90)
days following notification to SOCAR of a
proposed assignment accompanied by the relevant
information and the draft deed of assignment,
mortgage, pledge or other encumbrance, SOCAR
has not given its decision, such assignment,
mortgage, pledge or other encumbrance shall be
deemed to be approved by SOCAR.

Obligations of Assignee. In the event a Contractor
Party assigns all or a portion of its rights and
obligations arising under this Agreement, and the
assignment has been approved or deemed approved
22.3

22.4

sortila hiiquq va Ghdolikleri veron teraf homin
verilmonin qiivveya mindiyi tarixden sonra bu
Sazis iizro biitiin golocok dhdoliklorinden éziiniin
verdiyi istirak pay: hocminds azad olunur. Bundan
sonra hiiquq varisi, bu Sazisdo ayrica géstarilmis
hallar istisna olmaqla, bu Sazisdon irali galen
Ohdoliklar ugun diger Podratgi toraflerla birga
mosuliyyat dasiyir.

(v) Hiiquq va éhdoliklerin Ortag sirkatlara va Podratgi
taroflora_verilmasi. Podratgi taraf ARDNS ilo
qabaqcadan razilasdirmadan bu Sazisdon irali galon
hiiquqlar1 va Shdoliklori 6ziiniin bir vo ya bir nega
Ortaq sirkotina, yaxud Podratgi toraflerden hor
hans1 birino biitiinliikle, yaxud gismon va istonilon
vaxt vermok hiiququna malikdir, bu sortlo ki,
ARDNS-o bu barada on qisa vaxtda molumat
verilsin. Olava olaraq, Podratgi taraf hiiquq vo
Ohdoliklorini Ortaq sirkatina verdikda, har hansi bu
ciir Ortaq sirkot yuxaridaki 22.2(b)(i) bandinin
taloblorini Gdomolidir va homginin bu sgortlo ki,
hiiquq vo dhdoliklori veran teraf bu Sazis iizra
Ohdoliklor iigiin 6z mosuliyyatini, eynile hiiquq vo
Ohdoliklorin verilmadiyi halda oldugu kimi,
saxlasin.

Hiiqug va Ghdoliklorin verilmasinin Vergilardan azad edilmasi

22.2 bondinin miiddoalarina asason hiiquq va Shdoliklorin verilmasi
Podratg: taraflor iigiin biitiin Vergilerden (12.9 bendinds nezerdo
tutulmus Monfoat vergisi istisna olmaqla) vo hor hansi masraf va ya
6domolardon azad edilir.

Hiiqug va éhdaliklarin verilmasinin sartlari

Podratg1 toraflorin har hansi hiiquq vo Shdolikleri basqasina ancaq
bu sortla verilo bilar ki, hiiquq varisi ARDNS-a 22.5 bandindo
géstarilon Osas ana sirkotin taminatina oxsar taminat taqdim etsin.

127

22.3

22.4

by SOCAR, the assignor shall, to the extent of the
interest assigned, be released from all further
obligations and liabilities arising under this
Agreement after the effective date of such
assignment. The assignee with the remaining
Contractor Parties shall thereafter be jointly and
severally liable for the obligations arising from this
Agreement, except to the extent otherwise provided
under this Agreement.

(v) Assignments to Affiliates and Contractor Parties. A
Contractor Party shall be entitled at any time to
assign all or part of its rights and obligations arising
from this Agreement to one or more of its Affiliates
or to any of the Contractor Parties without the prior
consent of SOCAR, provided that SOCAR shall be
promptly advised of any such assignment.
Additionally, with respect to an assignment by a
Contractor Party to an Affiliate, any such Affiliate
must satisfy the requirements of Article 22.2(b)(i)
above, and further provided that the assigning party
shall remain liable for obligations under this
Agreement in the same manner as though no
assignment had been made.

No Tax on Assignments

Any assignment or transfer pursuant to Article 22.2 shall be free of
Taxes, except the Profit Tax as per Article 12.9, and shall be free of
any cost or charge to Contractor Parties.

Conditions on Assignment

Any assignment by a Contractor Party shall be expressly conditioned
upon the assignee providing to SOCAR an Ultimate Parent Company
Guarantee similar to that referred to in Article 22.5.
22.5

22.6

Osas ana sirkotlarin taminatlari

BP Baglanma tarixindon sonra miimkiin qadar qisa miiddat arzinda,
lakin Qiivvayeminme tarixinden gec olmayaraq 6z Osas ana
sirkotinin taminatin. ARDNS-a taqdim edir.

Bununla ARDNS, ONS istisna olmaqla, har Podratg: tarafa zamanot
verir ki:

(a) in biitiin Shdoliklorini yerina yetirmasindan tri zoruri
in maliyya vesaiti va digar vasait iigiin taminat

verilir; vo
(b) ONS-o verilan hiiquqlara va biitiin Ghdoliklorina taminat

verilir.
Hoékumatin Taminati

Baglanma tarixinden sonra, lakin Qiivvayeminme tarixinden gec
olmayaraq ARDNS Hoékumotin Tominatiin imzalanmasini tamin
edir. Hékumotin Tominatinin imzalanmis asli hor Podratgi tarafo
verilir va Sazisin Azoarbaycan Respublikas: Milli Moaclisini
miizakirasino taqdim olunan imzalanmis niisxesina onun terkib

hissasi kimi daxil edilir. Sazis Azorbaycan Respublikasinin Milli
Maclisi tarofindon ratifikasiya va tasdiq edildikden va adi qaydada
dare olunduqdan sonra Hodkumotin Tominati Azorbaycan

Respublikasinin qanunu qiivvasini kasb edir.

128

22.5

22.6

Ultimate Parent Company Guarantees

BP shall as soon as practicable after the Execution Date but not
later than the Effective Date, provide to SOCAR an Ultimate Parent
Company Guarantee.

SOCAR hereby guarantees to each Contractor Party other than
SOA:

(a) all funds necessary for SOA to fulfil all of its obligations,
financial or otherwise, under the Agreement; and
(b) the rights granted and the obligations undertaken by SOA.

Government Guarantee

Upon the Execution Date but not later than the Effective Date,
SOCAR shall procure the execution of the Government Guarantee.
An executed original of the Government Guarantee shall be
provided to each Contractor Party and shall be included in the
executed copy of this Agreement to be submitted to Milli Mejlis of
the Republic of Azerbaijan. Upon ratification and approval of this
Agreement by Milli Mejlis of the Republic of Azerbaijan and
publication in the customary manner the Government Guarantee
shall have the force of law of the Republic of Azerbaijan.
23.1

23.2

MADDod 23

TOTBIQ EDILO BILON HUQUQ,
IQTISADi SABITLOSMOD VO ARBITRAJ

Tatbig edila bilan hiiquq

Bu Sazis Azorbaycan Respublikasinm vo ingiltaranin qanunlart
iigiin timumi olan hiiquq prinsiplerina miivafiq suratde, har hansi
mesoleya dair timumi prinsipler olmadigi halda iso Kanadanin
Alberta oyalotinin iimumi hiiquq prinsiplerino miivafiq suratds
tonzimlonir va tofsir edilir (hiiquq normalarmin kolliziyalarina aid
qanunlar istisna olmaqla). Bu Sazis hamginin “pacta sunt servanda”
(“miigavilolora riayot olunmalidir”) beynalxalq hiiquq prinsipino
tabe edilir. Bu Sazis Azorbaycan Respublikasimin Milli Maclisi
tarofinden tasdiq edildikden sonra Azarbaycan Respublikasinin
Qanunu olur va bu Sazisdo konkret suratda basqa ciir géstorilmis
hallar istisna edilmakla Azorbaycan Respublikasinda miiddealari bu
Saziso uygun galmayan vo ya zidd olan hor hansi basqa méveud,
yaxud galacak qanundan, fermandan va ya inzibati sorencamdan
(yaxud onun bir hissasindon) iistiin tutulur.

igtisadi sabitlosma

Bu Sazig tizra Podratgrya (yaxud onun hiiquq varislorino) va onun
Subpodratgilarina verilasi hiiquqlar va monafelor Podratginin
qabaqcadan raziligi olmadan doyisdirilmir, modifikasiya edilmir vo
ya mohdudlasdirilmir. Oger har hansi H6kumet orqani bu Sazisin
miiddoalarma zidd olan, yaxud bu Sazis iizra Podratginin
hiiquqlarina va ya monafelorina monfi, yaxud miisbot tasir gésteran
hor hansi1 mévcud vo ya_ goalecak qanunun, miiqavilonin,
hékumotloraras: sazisin, farmanin, yaxud inzibati serancamin, o
ciimladon, lakin bununla mohdudlasdiritmadan vergi
qanunvericiliyinds, qaydalarda, inzibati praktikada hor hansi
doyisikliklorin, yaxud Kontrakt sahosi barasinda yurisdiksiya
doyisikliklorinin tatbiq olunmasin: talab edirsa, Taraflarin igtisadi
monafelorinin tarazligin1 berpa etmok magsadila bu Sazisin
miiddsalarinda tashihler aparilir, Podratginin hiiquqlarina va ya

129

23.1

23.2

ARTICLE 23

APPLICABLE LAW, ECONOMIC
STABILISATION AND ARBITRATION

Applicable Law

This Agreement shall be governed and interpreted in accordance
with principles of law common to the law of the Republic of
Azerbaijan and English law, and to the extent that no common
principles exist in relation to any matter then in accordance with the
principles of the common law of Alberta, Canada (except for laws
regarding conflicts of laws). This Agreement shall also be subject to
the international legal principle of pacta sunt servanda (agreements
must be observed). Upon approval by Milli Mejlis of the Republic
of Azerbaijan of this Agreement, this Agreement shall constitute a
law of the Republic of Azerbaijan and shall take precedence over
any other current or future law, decree or administrative order (or
part thereof) of the Republic of Azerbaijan which is inconsistent
with or conflicts with this Agreement except as specifically
otherwise provided in this Agreement.

Economic Stabilisation

The rights and interests accruing to Contractor (or its assignees)
under this Agreement and its Sub-contractors under this Agreement
shall not be amended, modified or reduced without the prior consent
of Contractor. In the event that any Governmental Authority
invokes any present or future law, treaty, intergovernmental
agreement, decree or administrative order which contravenes the
provisions of this Agreement or adversely or positively affects the
rights or interests of Contractor hereunder, including, but not
limited to, any changes in tax legislation, regulations, or
administrative practice, or jurisdictional changes pertaining to the
Contract Area, the terms of this Agreement shall be adjusted to re-
establish the economic equilibrium of the Parties, and if the rights
or interests of Contractor have been adversely affected, then
SOCAR shall indemnify Contractor (and its assignees) for any
23.3

monafelorina monfi tasir olduqda iso, ARDNS Podratgiya (va onun
hiiquq varislorina) bununla bagli hor ciir itkilor, iqtisadi vaziyyotin
pislasmasi, zorer va ya ziyan miigabilinds avez édayir. ARDNS hor
hans bela miigavile, hékumotlorarasi sazis, qanun, ferman, yaxud
inzibati sorancam ilo bu Sazis arasinda hor hansi miinaqisonin va ya
uygunsuzlugun yuxarida géstarilmis prinsiplara miivafiq suratde tez
bir zamanda holl olunmasi mogsadila miivafiq Hékumaot
organlarinin miivafiq tadbirler gérmoasini temin etmok tigiin 6z
salahiyyotlorinin tam hacmi ¢gargivesinds hor ciir aglabatan qanuni
soylor géstorir.

Arbitraj

(a) 13.1(c) bendinin miiddoalarima miivafiq suratds nozerden
kegirilmak iigiin eksperta géndorilon mesolaler istisna
olmaqla, ARDNS ila har hansi Podratg: toraf, yaxud biitiin
Podratg1 toroflor arasinda miibahisolor (Rohbor komitanin
iclaslarinda hall edilmomis qalan masolaler daxil olmaqla)
bas verdikda, miibahiso edon Toaroflor bu Sazigsin gortlorino
asaslanaraq miibahisonin qarsiliql suratda qonaatboxs bir
sokilda hall olunmasina cahd géstermok iigiin gériisiirlor.
Toraf hamin miibahiso haqqinda bildiris aldiqdan sonra
miibahisa otuz (30) giin orzinda Toroaflori qarsiliql suratdo
qonaatlondiron bir sokilda aradan qaldinimirsa, homin
miibahisa Arbitraj qaydasinin miiddoalarina vo tatbiq edilo

bilon hiiquq barasinda 23.1 bendinds  géstarilmis
miiddaalara miivafiq suratda holl edilir.
(b) Bu Sazisdo he¢ no Podratg1 taroflorin xarici investisiyalarin

qorunmasi haqqinda Azorbaycan Respublikasinin qiivveda
olan qanunvericiliyinda nazerda tutulan hiiquqlarim asla
mohdudlasdirmir va Azorbaycan Respublikasinin her hansi
basqa méveud va ya galacak qanununun miiddaalarina
baxmayaraq, hoemin hiiquqlar Podratgrya bu Sazis iizra
moxsus olan her hansi basqa hiiquqlara alave olaraq tatbiq
edilir. Har hans: Hékumot orqaninin her hans faaliyyati vo

ya faaliyyotsizliyi noticasinda Podratginm her hansi
hiiquqlarinin, monafelorinin, yaxud emlakinin
ekspropriasiyasi1, millilosdirilmasi va ya basqa_ ciir

130

23.3

disbenefit, deterioration in economic circumstances, loss or
damages that ensue therefrom. SOCAR shall within the full limits
of its authority use its reasonable lawful endeavours to ensure that
the appropriate Governmental Authorities will take appropriate
measures to resolve promptly in accordance with the foregoing
principles any conflict or anomaly between any such treaty,
intergovernmental agreement, law, decree or administrative order
and this Agreement.

Arbitration

(a) Except for any matter to be referred to an expert pursuant to
Article 13.1(c) in the event of a dispute arising between
SOCAR and any or all of the Contractor Parties (including
matters which are not resolved at the Steering Committee),
the disputing Parties shall meet in an attempt to resolve the
dispute to their mutual satisfaction by reference to the terms
of this Agreement. If satisfactory mutual agreement is not
achieved within thirty (30) days after receipt by a Party of
notice of such dispute, such dispute shall be settled in
accordance with the Arbitration Procedure and the
applicable law provisions of Article 23.1.

(b) Nothing in this Agreement shall limit the rights of the
Contractor Parties pursuant to the existing laws of the
Republic of Azerbaijan on protection of foreign
investments, which rights shall apply in addition to any
other rights Contractor may have under this Agreement
notwithstanding any other law, both current and future, in
the Republic of Azerbaijan. If any of Contractor’s rights,
interests or property are expropriated, nationalised or
otherwise taken by reason of any act or failure to act of any
Governmental Authority, then the arbitrators shall apply the
principle of indemnification (including prompt, full and
(c)

6zgoninkilasdirilmasi hallarinda arbitrlar nagd_pulun
diskontlagdirilmis axini1 metodunu tatbiq edarak va alverisli
konyunktura goeraitinds oqdda maraqh olan alicinin vo
saticinin méveudlugunu ehtimal edorak, habelo Podratginin
6z hiiquqlarindan, monafelorinden, paylarindan (0
ciimladan monimsanilmomis ehtiyatlarda istirak payindan)
vo ya omlakindan mahrum olmasi ila noticalanon alverissiz
voziyyati nezera almayaraq, isloyan miiassisa timsalinda
miisyyan edilmis zararin ovezinin tam bazar doyori ilo
édonilmasi (o ciimloden Dollarla dorhal, tam vo toesirli
kompensasiyas1) prinsiplorini tatbiq edirler. Podratginin
sadalanan hiiquqlarimin, monafelorinin, paylarinm (0
ciimladon monimsonilmomis ehtiyatlarda istirak payin) vo
ya omlakinin tam bazar dayorini miiayyonlesdirmok iigiin
arbitrlor yiiksak beynalxalq niifuza malik investisiya banki
segirlor.

Bu 23.3 bandinds nozarda tutulmus hiiquqlar vo Ghdoliklor
bu Saziso xitam verildikdan sonra da qiivvade qalir.

131

(c)

effective compensation in Dollars) at the full market value,
on the basis of an on-going concern utilising the discounted
cash flow method, assuming a willing buyer and seller in a
non-hostile environment, and disregarding the unfavourable
circumstances under which or following which Contractor
shall be deprived of its rights, interest (including its interest
in undeveloped reserves) or property. The arbitrators shall
select an investment bank of good international reputation
for purpose of appraising the full market value of said
rights, interest (including its interest in undeveloped
reserves) or property of Contractor.

The rights and obligations under this Article 23.3 shall
survive the termination of this Agreement.
MADDod 24

BILDIRISLOR

Bu Sazisin miiddoalarina miivafiq surotda taqdim olunan biitiin bildirislor
ingilis va/va ya Azorbaycan dillorinda yazili suratda tartib edilir va faksla
yaxud moktubla hor bir Tarafa asagida géstorilen itinvana (yaxud bir Torofin
digor Taroflora vaxtasini bildira bilocayi hor hans1 basqa iinvana) géndarilir,
bu soartla ki, Qiivvayaminme tarixinden sonra ARDNS terafinden Podratgi
tarofleara géndorilen vo bu Sazisin sortlorina géra zoruri olan biitiin
bildirislor (29-cu Maddado nazerda tutuldugu kimi, pozuntu haqqinda her
hans1 bildirislor, 22.2 (b) (iii) bandina uygun olaraq géndarilen her hansi
bildirislor, yaxud Sazisin qiivvesina xitam verilmosi haqqinda bildirislor,
habela 23.3 bandinda nazarda tutulan, arbitraja aid olan har hans1 bildirislor
istisna edilmakla) bu 24-cii Maddonin miiddoalarina miivafiq suratdo
Omoliyyat sirkatina verilmisdirso, biitiin Podratgi teraflara gatdirilmis hesab
olunur. Podrat¢1 ARDNS-9 Omoliyyat sirketinin adim vo iinvanim (habelo
onlara miivafiq doyisikliklori) onun yaradilmasindan sonra amali cahatden
miimkiin olan on qisa miiddatda taqdim edacakdir. Faks ilo verilmis bildiris
gondarildiyi tarixden sonra birinci is giinii gatdirilmis hesab olunur.
Moktubla géndorilan bildiris yalniz alindiqdan sonra gatdirilmis sayilir. Bu
Sazisin qiivvasino xitam verilmasi haqqinda vo K6klii pozuntu haqqinda
bildirislor yalniz moktubla verilir.

ARDNS: Azarbaycan Respublikasi Dévlot Neft Sirkoti
Azarbaycan Respublikas1

AZ1000, Baki sahori

Nefigilor prospekti, 73

Faks: (+994 12) 493 64 92

Telefon: (+994 12) 492 07 45

Kimo: — Prezidenta

ARTICLE 24

NOTICES

All notices required to be given pursuant to this Agreement shall be in
writing in English and/or Azerbaijani and may be given by facsimile or
letter to the address set out below for each Party (or such other address as a
Party may notify to the other Parties from time to time) provided, however,
that following the Effective Date any notices required to be given to
Contractor Parties hereunder by SOCAR (except any notice of breach
pursuant to Article 29, any notice pursuant to Article 22.2(b)(iii) and any
notice of termination of this Agreement and any notice of arbitration
pursuant to Article 23.3) shall be considered effective as to all Contractor
Parties if given to the Operating Company in accordance with this Article
24. Contractor shall advise SOCAR of details of the name and address of
the Operating Company (and of any changes thereto) as soon as practicable
after its formation. A notice given by facsimile shall be deemed to be served
on the first working day following the date of dispatch. A notice sent by
letter shall not be deemed to be delivered until received. Notices of
termination of this Agreement and notices of Material Breach shall only be
given by letter.

SOCAR: State Oil Company of the Republic of Azerbaijan
Neftchilar Prospekti 73

Baku AZ1000

Republic of Azerbaijan

Fax: (+994 12) 493 64 92

Tel: (+994 12) 492 07 45

Attention: President
BP:

ONS:

BP Exploration (Azerbaijan) Limited
Azarbaycan Respublikas1

AZ1003, Baki sahori

Neftchilar prospekti, 2

Villa Petrolea

Faks: (+994 12) 497 9602
Telefon: (+994 12) 497 9000

Kimo: Direktora

va malumat tigiin surati:

BP Exploration Operating Company Limited
Chertsey Road

Sunbury on Thames

Middlesex TW16 7BP

United Kingdom

Faks: +44 1932 756000

Kimo: Asset Manager, Azerbaijan

Azarbaycan Respublikasi Dévlot Neft Sirkoti
Azarbaycan Respublikas1

AZ1000, Baki sahori

Nefigilor prospekti, 73

Faks: (+994 12) 493 64 92

Telefon: (+994 12) 492 07 45

Kimo: — Prezidenta

133

BP:

SOA:

BP Exploration (Azerbaijan) Limited
Villa Petrolea

Neftchilar Prospekti 2

Baku AZ1003

Republic of Azerbaijan

Fax: (+994 12) 497 9602

Tel: (+994 12) 497 9000
Attention: Director

and copied for information to:

BP Exploration Operating Company Limited
Chertsey Road

Sunbury on Thames

Middlesex TW16 7BP

United Kingdom

Fax: +44 1932 756000

Attention: Asset Manager, Azerbaijan

Care of: State Oil Company of the Republic of Azerbaijan
Neftchilar Prospekti 73

Baku AZ1000

Republic of Azerbaijan

Fax: (+994 12) 493 64 92

Tel: (+994 12) 492 07 45

Attention: President
25.1

MADDod 25

QUVV9YOMINMO TARIXi

Qiivvayaminma tarixi

(a)

(b)

Azarbaycan Respublikasinm qanunvericilik orqaninm
Azarbaycan Respublikasinin Konstitusiyasina, talab olunan
biitiin hiiquqi rasmiyyatlara va qaydalara tam omal edorak,
bu Saziso (Hékumotin Tominati daxil olmaqla) Azarbaycan
Respublikasinda tam qanun qiivvasi veran qanunvericilik
akti qabul etdiyi va onun méveud praktikaya asason dare
olundugu haqqinda sohadetnama ARDNS _ torafinden
Podratgiya hansi tarixda taqdim edilirsa, o tarix Sazisin
Qiivvayeminme tarixi sayilir, lakin asagidaki ilkin gortlora
amal edilmayinca, Toroflear yuxarida — géstarilon
qanunvericilik aktimin qobul olunmasina say géstermirler
(vo Qiivvayeminme tarixi baslanmur):

(i) bu Sazisin baglanmasina hor bir Tarafin Direktorlar
surasi torafinden salahiyyat verilmasi (Tarafin tasis
sonadlorinda talob olundugu halda);

(ii) BP-nin Osas ana sirkotinin teminatinm ARDNS-9
taqdim edilmasi;

(iv) Diger Podratgi taroflarin her birina Hékumotin
Tominatinin verilmasi.

Toroflar biitiin saylorini sarf edirler ki, miimktin qadar qisa
miiddatda: (1) 25.1(a) (i)-(iii) bondlerinds géstarilmis
sortlora omol edilmasina, va onlara omal edilmasindon sonra
(2) -yuxarida_— gostarilanlara = asasan = Azarbaycan
Respublikasinin qanunvericilik organi terafinden bu Saziso
vo Hoékumotin Tominatina Azorbaycan Respublikasinda
tam qanun qiivvesi veron qanunvericilik aktnin qabul
edilmasino nail olsunlar.

134

25.1

ARTICLE 25

EFFECTIVE DATE

Effective Date

(a)

(b)

The Effective Date shall be the date upon which SOCAR
delivers to Contractor written evidence of the enactment by
the legislature of the Republic of Azerbaijan in full
compliance with the Constitution of the Republic of
Azerbaijan and all requisite legal formalities and
procedures and publication in the customary manner of
legislation giving this Agreement (including — the
Government Guarantee), the full force of law in the
Republic of Azerbaijan, provided, however, that the
enactment as aforesaid shall not be sought by the Parties
(and the Effective Date shall not occur) until the following
conditions precedent have been satisfied:

(i) authorisation to enter into this Agreement by the
Boards of Directors of each of the Parties (if
applicable under the foundation documents of such
Party);

(ii) delivery to SOCAR of BP’s Ultimate Parent
Company Guarantee;

(iii) delivery to each of the Other Contractor Parties of
the Government Guarantee.

The Parties shall use their best endeavours to obtain as soon
as possible: (1) satisfaction of the conditions referred to in
Article 25.1(a) (i) to (iii), and upon satisfaction thereof (2)
the enactment as aforesaid by the legislature of the
Republic of Azerbaijan giving this Agreement and the said
Government Guarantee the full force of law in the Republic
of Azerbaijan.
25.2

Qiivvayaminme tarixinadak Neft-qaz amoliyyatlari

25.1 bandinin miiddoalarina baxmayaraqg, ARDNS-nin qabaqcadan
verilmis yazil raziligi ilo Podratgi1 Baglanma  tarixinden
Qiivvayeminme tarixinodek olan miiddatda Neft-qaz omoliyyatlar
aparirsa, homin Neft-qaz omoliyyatlar’ ilo olagadar olaraq
Podratginin gakdiyi Masraflerin avezi édonilir.

135

Pre-Effective Date Petroleum Operations

Notwithstanding the provisions of Article 25.1, in the event that,
from the Execution Date and prior to the Effective Date, Contractor,
with prior written consent of SOCAR, does conduct Petroleum
Operations, the costs incurred by Contractor in relation to such
Petroleum Operations shall be Cost Recoverable.
26.1

MADDO 26

OTRAF MUHITIN MUHAFIZASi VO TOHLUKOSIZLIK

Otraf miihitin miihafizasi standartlar

Podrat¢1 ARDNS va Azarbaycan Respublikasi Ekologiya va Tabii
Sarvatler Nazirliyi (“ETSN”) ilo birlikda Neft-qaz omoliyyatlarim
tonzimlomok iiciin tohliikosizlik texnikasina va otraf miihitin
miihafizosino dair miinasib  standartlar vo metodlar isloyib
hazirlayir. Tahliikasizlik texnikasi1 va otraf miihitin miihafizasi
standartlari Xozer donizinin sociyyovi ekoloji xtisusiyyotlorini
nozera alir va miivafiq olaraq, (i) diinyanin digar bélgalorinds
kasfiyyat vo hasilat islorinda tatbiq edilon beynalxalq neft-qaz
sonayesi standartlarina vo tacriibasino va (ii) Azarbaycan
Respublikasinin tahliikasizlik texnikasi vo otraf miihitin mithafizasi
haqqinda méveud qanunvericiliyina istinad edir. Belo standartlar vo
metodlar miisyyonlasdirilorkon otraf miihitin keyfiyyot maqsadlori,
texniki imkanlar, iqtisadi vo kommersiya cahatdon rentabellik kimi
mesoaloler nozera alinir. Na qador ki, 9-cu Olavanin II hissasinda
gostorilmis standartlar va metodlar Podratgmin, ARDNS-nin vo
ETSN-in hazirlayib razilasdirdiqlari yeni tahliikasizlik texnikasi vo
atraf miihitin mihafizosi standartlar’ ilo ovaz edilmomisdir, 26.4
bondinin birinci ciimlosina omoal edilmasi  sortile, onlar
Qiivvayeminme tarixindon etibaron Neft-qaz omoliyyatlarma tatbiq
edilon standartlar sayilirlar. Bu ciir avazetma Podratgi, ARDNS vo
ETSN arasinda sazig imzalandiqdan sonra, Toroflarla ETSN-in
razilasdirdiqlari tarixdon etibaran qiivvaya minir vo homin tarixden
sonra bu ciir razilasdirilmis standartlar, bu Sazisdo tam sokilde sarh
olundugu kimi, qanun qiivvasi kesb edir. Podratgi ilo
razilasdirilmamis _ tohliikasizlik texnikas1 va otraf miihitin
miihafizasi standartlar1 va metodlari tatbiq edildikdo, 23.2 bandinin
miiddsalari totbiq olunur. Toraflar va ETSN yeni tahliikasizlik
texnikasi vo otraf miihitin miihafizosi standartlarm vo metodlarm1
birlikdo hortorafli islayib hazirlamaq vo miisyyonlasdirmok iigiin
alavea protokol razilasdimrlar. Belo standartlarin va metodlarin
hazirlanmasina va miisyyanlasdirilmasina Podratginin  gakdiyi
masroaflor Ovezi Sdonilon masroflordir.

136

26.1

ARTICLE 26

ENVIRONMENTAL PROTECTION AND SAFETY

Environmental Standards

Contractor shall develop jointly with SOCAR and the Ministry of
Ecology and Natural Resources of the Republic of Azerbaijan
(“MENR”) safety and environmental protection standards and
practices appropriate for the regulation of Petroleum Operations.
The safety and environmental protection standards shall take
account of the specific environmental characteristics of the Caspian
Sea and draw, as appropriate, on (i) international Petroleum
industry standards and experience with their implementation in
exploration and production operations in other parts of the world
and (ii) existing Azerbaijan safety and environmental legislation. In
compilation of such standards and practices account shall be taken
of such matters as environmental quality objectives, technical
feasibility and economic and commercial viability. Subject to the
first sentence of Article 26.4 the standards, which shall apply to
Petroleum Operations from Effective Date shall be the standards
and practices set out in part II of Appendix 9 until substituted by
new safety and environmental protection standards devised and
agreed between Contractor, SOCAR and MENR. Such substitution
shall take effect following the written agreement between
Contractor, SOCAR and MENR on a date agreed between the
Parties and MENR and from such date such agreed standards and
practices shall have the force of law as if set out in full in the
Agreement. In the event that safety and environmental protection
standards and practices are imposed otherwise than with the
agreement of Contractor it is agreed that the provisions of Article
23.2 shall apply. The Parties and MENR shall agree a separate
protocol for the detailed implementation of the joint development
and definition of the new standards and practices for safety and
environmental protection. The cost to Contractor of such
development and definition shall be Cost Recoverable.
26.2

26.3

26.4

Omoliyyatlarm aparilmasi

Podratgi Neft-qaz omoliyyatlarm Otraf miihitin miihafizosi
standartlarina uygun olaraq lazimi hassasliqla, somerali vo
tahliikesiz sakilda aparir va mohdudiyyat qoymadan, yerin iistii,
yerin toki, doniz, hava, géller, gaylar, flora va fauna, kond
tasorriifat: bitkilori, digar tobii ehtiyatlar va omlak daxil olmaqla
biitévliikda traf miihitin miivazinotinin her hansi potensial
pozuntularin’ minimuma endirmok in Otraf miihitin miihafizasi
standartlarina miivafiq surotdo biitiin zoruri todbirlori gé
Tadbirlarin prioritet iizra ardicilligi bela miisyyan edilir: hoyatimn
miithafizasi, otraf mihitin miihafizosi vo omlakin miihafizosi.
Podratgi, 9-cu Olavanin I hissasinda sarh olundugu kimi, Neft-qaz
amoliyyatlar ilo olaqadar islerin sohiyya, tohliikesizlik vo otraf
miihitin mithafizosi aspektlorini biitiinliikla shata edon kompleks
idarsetma sistemi yaradir.

Qaza vaziyyotlari

Otraf miihita zarer vuran vo ya zorer vura bilacak qaza hallari va ya
badboxt hadisalor bas verarken, o ciimlodon, lakin bununla
mohdudlasdirilmadan, partlayislar, piiskiirmalor, sizmalar va basqa
hadisalor zaman Podratc¢: homin hallar barasinds derhal ETSN-i vo
ARDNS-i xabardar edir va vaziyyatden ¢gixmaq iiciin dorhal
gordiiyii tedbirler vo bu tadbirlorin noticaleri haqqinda moalumat
verir. Podratgi tacili tadbirlar gérmak, qoza vaziyyatini nozarot
altina almaq, insan talofatinin va itkilorin, omlaka zorer daymesinin
garsisini almaq, habela tabii ehtiyatlara va biitévliikde otraf miihite
zerar daymasina yol vermomok iigiin hor ciir lazimi soyler géstorir.
Podratg1 homginin gériilmiis todbirler haqqinda ARDNS vo miivafiq
H6ékumat organlarina hesabat verir.

Qanunlara tabelik

Podratg1 Azorbaycan Respublikasinin  sahiyyaya, — tahliikesizlik
texnikasina, otraf miihitin miihafizasino vo barpasina timumon tatbiq
edila bilon mévcud va galacak qanunlarima, yaxud qorarlarina tabe
olur, bu sartla ki, homin qanunlarm va gorarlarin talebleri Otraf

137

26.2

26.3

26.4

Conduct of Operations

Contractor shall conduct the Petroleum Operations in a diligent,
safe and efficient manner in accordance with the Environmental
Standards and shall take all reasonable actions in accordance with
the Environmental Standards to minimise any potential disturbance
to the general environment, including without limitation the surface,
subsurface, sea, air, lakes, rivers, animal life, plant life, crops and
other natural resources and property. The order of priority for
actions shall be the protection of life, environment and property.
Contractor shall implement an integrated management system
covering all health, safety and environmental aspects of the
activities carried out in relation to the Petroleum Operations as
outlined in part I of Appendix 9.

Emergencies

In the event of emergency and accidents, including but not limited
to explosions, blow-outs, leaks and other incidents which damage or
might damage the environment, Contractor shall promptly notify
MENR and SOCAR of such circumstances and of its first steps to
remedy this situation and the results of said efforts. Contractor shall
use all reasonable endeavours to take immediate steps to bring the
emergency situation under control and protect against loss of life
and loss of or damage to property and prevent harm to natural
resources and to the general environment. Contractor shall also
report to SOCAR and appropriate Governmental Authorities on the
measures taken.

Compliance

Contractor shall comply with present and future Azerbaijani laws or
regulations of general applicability with respect to public health,
safety and protection and restoration of the environment, to the
extent that such laws and regulations are no more stringent than the
26.5

26.6

miihitin mithafizasi standartlarmin talablarindon sart olmasin. Oger
miivafiq yurisdiksiyas1 olan hor hansi bélga organi va ya
hékumotloraras: organ Kontrakt sahasina aid olan otraf miihitin
miihafizasi normalarim qabul edirsa va ya miizakiraya verirsa,
Toraflar bu normalarin Layihaya géstera bilacayi tasiri miizakira
edirlor. Bu Sazis tizra Podratginin hiiquqlarina vo ya monafelorino
monfi tasir géstaran har hansi bu ciir normalara Podratginin tabe
olmasi, yaxud tabe olmaga cahd géstarmasi barasinda 23.2 bandinin
miiddoalari tatbiq edilir.

Otraf miihitin miihafizasi strategiyasi

Asagidakilar1 ehtiva etmoklo otraf miihitin miihafizosi strategiyasi
islonib hazirlanir:

(a) Otraf miihitin miihafizesi standartlarinda va metodlarmda
sorh edildiyi kimi, Neft-qaz omoliyyatlariin tarkib hissasi
olaraq otraf miihitin miihafizosinin idarsetma sisteminin
yaradilmas1 va ekologiya iizra yardimgi komitanin taskil
edilmasi;

(b) Otraf miihitin miihafizosi standartlarmda va metodlarida
sorh edildiyi kimi, Neft-qaz omoliyyatlarimin adi
morhololorina uygun galon gqaydada otraf miihitin
miihafizosino dair igs proqramimin yerina yetirilmasi
(seysmik kasfiyyat, kosfiyyat qazmasi, yatagin igslanmasi vo
hasilat).

Otraf miihita ziyan vurulmasi

(a) Podratg1. onun Azorbaycan Respublikasinmn  miivafiq
mohkomasi terafinden miisyyan edilmis taqsiri tiziinden
atraf mihitin hor hansi gokilda girklonmoasi noticasinds
Uciincii tarofin (hor hansi Hékumot orgqanlari istisna
olmaqla) moruz qaldigi birbasa itkiler va ya ziyan iigiin
moasuliyyat dastyir. Podratgiin taqsiri tiziindan otraf miihit
girklondiyi va ya ona ziyan vuruldugu halda otraf miihitin
bu ciir girklonmasinin va ya otraf miihite vurulmus ziyanin
tasirini azaltmaq ii¢giin Podratg: beynolxalq neft-qaz

138

26.5

26.6

Environmental Standards. In the event any regional or multi-
governmental authority having jurisdiction enacts or promulgates
environmental standards relating to the Contract Area, the Parties
will discuss the possible impact thereof on the project. The
provisions of Article 23.2 shall apply to any compliance or
attempted compliance by Contractor with any such standards which
adversely affect the rights or interests of Contractor hereunder.

Environmental Protection Strategy

An environmental protection strategy shall be developed which
shall include:

(a) the establishment of an environmental management system
as an integral part of Petroleum Operations and the
formation of an environmental sub-committee as described
in the Environmental Standards;

(b) an environmental work programme carried out in sequences
appropriate to the normal phases of Petroleum Operations
as described in the Environmental Standards (seismic

survey, exploration drilling, field development and
production).

Environmental Damage

(a) Contractor shall be liable for those direct losses or damages

incurred by a Third Party (other than Governmental
Authority) arising out of any environmental pollution
determined by the appropriate court of the Republic of
Azerbaijan to have been caused by the fault of Contractor.
In the event of any environmental pollution or
environmental damage caused by the fault of Contractor,
Contractor shall reasonably endeavour, in accordance with
generally acceptable international Petroleum industry
(b)

(c)

sonayesinda hamiligla qabul edilmis metodlara miivafiq
suratda lazimi saylor géstorir.

Bu Sazisin qiivveyo mindiyi tarixedak mévcud olmus
soraita géra, lakin bununla mohdudlasdirilmadan, Podratg1
sababkari olmadigi hallar — har hansi ekoloji ¢irklanmalor
vo ya oatraf miihita vurulan diger ziyan, otraf miihitin
voziyyati yaxud problemlari iigiin cavabdeh deyil va
bunlardan irali galon, yaxud onlarla alaqadar olan iddialara,
ziyan va itkilora géra he¢ bir xerc gakmir vo maddi
mesuliyyat dasimir va ARDNS_ Podratgim, onun
Subpodratgilarm, onun va onlarm  masloahatgilerini,
agentlorini, isgilorini, qulluqgularim va direktorlarim
yuxarida deyilonlorla olaqadar olaraq her ciir vo biitiin
mesroflerden, xarclardan va masuliyyatden azad edir vo
onlara daymis zararin avezini Gdayir.

Otraf miihitin girklonmasino va ya ona ziyan vurulmasina
gora Podratgrya qarsi irali siiriilmiis hor hansi iddialar,
talobler, mahkema taqiblori vo ya arasdirmalari noticasinda,
yaxud bunlarla olaqadar olaraq Podratginin moaruz qaldigi
hor hansi zorer, masuliyyet, itkiler, mosrofler va xorclor,
habela Podratginm apardigi her hansi remediasiya vo
tamizloma islorino gakilon moasroflor (Podratgimin Qorazli
xatasi naticasinda bas veren bela ¢irklanma va ya bela zarar
istisna olmaqla) Neft-qaz omoliyyatlarina — gakilon
masroflora daxil edilir.

139

(b)

(c)

practices, to mitigate the effect of any such pollution or
damage on the environment.

Contractor shall not be responsible and shall bear no cost,
expense or liability for claims, damages or losses arising
out of or related to any environmental pollution or other
environmental damage, condition or problems which it did
not cause, including but not limited to those in existence
prior to the Effective Date of this Agreement and SOCAR
shall indemnify and hold harmless Contractor, its Sub-
contractor and its and their consultants, agents, employees,
officers and directors from any and all costs, expenses and
liabilities relating thereto.

Any damages, liability, losses, costs and expenses incurred
by Contractor arising out of or related to any claim,
demand, action or proceeding brought against Contractor,
as well as the costs of any remediation and clean-up work
undertaken by Contractor, on account of any environmental
pollution or environmental damage (except for such
pollution or damage resulting from Contractor’s Wilful
Misconduct) caused by Contractor shall be included in
Petroleum Costs.
271

MADDod 27

MoXFiLik

Umumi miiddaalar

(a)

Toroflarin hor biri razilasir ki, Neft-qaz omoliyyatlari ilo
alaqedar aldo edilmis va ya alinmis, va Qiivvayominmo
tarixinodak genis ictimaiyyota malum olmayan, yaxud
agiqlanmasina mohdudiyyat olmadan Torafin § qanuni
sorancaminda olmayan_ bii texniki, geoloji va ya
kommersiya xarakterli informasiyaya va molumata moxfi
informasiya vo molumat kimi baxilir vo onlar gizli
saxlanilir (Podratginin 14.1(e) bandina miivafiq suratda belo
molumatdan va informasiyadan istifado etmak va 27.2
bandina miivafiq suratde bu ciir malumati va informasiyani
miibadilo etmak hiiququna amel edilmasi sartile), bu Sazisin
Torafi olmayan heg bir fiziki yaxud hiiquqi saxso
agiqlanmur, lakin asagidakular istisna taskil edir:

(i) Ortaq sirkot; bu soartla ki, hamin Ortaq gsirkot bu
Sazisin miiddoalarma miivafiq suratds moxfiliyi
saxlasin;

(ii) Oger bu Sazisa miivafiq olaraq talab edilirsa,
Hékumat organ;

(iii) | Oger tatbiq edile bilen har hansi qanunlara va ya
qaydalara miivafiq suratde, yaxud her hansi
mohkema baxisi naticasinds, ya da hor hansi
mohkemonin bu vo ya digar Toraf tigiin mocburi
olan omri ila bu ciir molumat va informasiya
verilmolidirsa;

(iv) Asagidaki (c) beandinin miiddoalarma omal
olunmaqla, har hansi Podratg1 tarafin isa calb etdiyi
potensial  Subpodratgilar,  maslahatgiler = va
hiiquqsiinaslar; bu sortlo ki, homin molumatin vo

140

271

ARTICLE 27

CONFIDENTIALITY

General Provisions

(a)

Each Party agrees that all information and data of a
technically, geologically or commercially sensitive nature
acquired or obtained relating to Petroleum Operations and
which on the Effective Date is not in the public domain or
otherwise legally in the possession of such Party without
restriction on disclosure shall be considered confidential
and shall be kept confidential (subject to Contractor’s right
to use such data and information in accordance with Article
14.1(e) and to trade in such data and information in
accordance with Article 27.2) and not be disclosed to any
person or entity not a Party to this Agreement, except:

(i) To an Affiliate, provided such Affiliate maintains
confidentiality as provided in this Agreement;

(ii) To a Governmental Authority when required by
this Agreement;

(iii) To the extent such data and information is required
to be furnished in compliance with any applicable
laws or regulations, or pursuant to any legal
proceedings or because of any order of any court
binding upon a Party;

(iv) Subject to (c) below, to potential Sub-contractors,
consultants and attorneys employed by any
Contractor Party where disclosure of such data or
information is essential to such Sub-contractor’s,
(b)

(vy)

(vi)

(vii)

(viii)

(ix)

informasiyanin agiqlanmasi homin Subpodratginin,
meslohatginin va ya hiiqugsiinasin isi iigiin zoruri
olsun;

Asagidaki (c) beandinin miiddoalarma mal
olunmagqla, bu vo ya digor Torofin istirak payinm
nozerde tutulan asl varisi (o ciimladan birlasma,
konsolidasiya, yaxud 6z sahmloarinin va ya 6z Ortaq
sirkotinin sohmlorinin ¢ox  hissasinin _ satisi
barasinds Torafin agiq danisiglar apardigi hiiquqi
$0xs);

Asagidaki (c) boandinin miiddoalarma mal
olunmagqla, bank va ya basqa maliyya tasisati — bu
Sazis tizra 6z Shdoliklorinin maliyyalosdirilmasi
haqqinda danisiqlar aparan Torof iigiin lazim olan
hocmde;

Yurisdiksiyas1 homin Podratg tarofa va ya onun
Ortaq sirkotlorina samil edilon hor hans1 hékumotin,
yaxud fond birjasinin har hansi qaydalarina va ya
taloblorina miivafiq olaraq homin malumatin va ya
informasiyanin miisyyen darecada agiqlanmali
oldugu hallar;

Hor hansi molumat vo ya informasiyanin Podratg1
torofin asla togsiri olmadan ictimaiyyate balli
oldugu hallar; va

Bu Sazisin 23-cii Maddasina miivafiq suratdo
arbitrloar va ya 13.1(c) bandi ila bagh olaraq hor
hans1 ekspert.

Hor Torof Neft-qaz omoliyyatlarina dair hoamin malumat vo
informasiya barasinds moxfiliya 6z amokdaslarinin amel
etmolorini tamin etmak iigiin adi ehtiyat tadbirlori gériir.

27.1(a) bendinin (iv), (v) ve (vi) yarimbendlarina miivafiq
suretda informasiya ancaq o halda agiqlanir ki, hor belo

141

(b)

(c)

(v)

(vi)

(vii)

(viii)

(ix)

consultant’s or attorney’s work;

Subject to (c) below, to a bona fide prospective
transferee of a Party’s Participating Interest
(including an entity with whom a Party is
conducting bona fide negotiations directed toward a
merger, consolidation or the sale of a majority of its
or an Affiliate’s shares);

Subject to (c) below, to a bank or other financial
institution to the extent appropriate to a Party
arranging for funding for its obligations under this
Agreement;

To the extent such data and information must be
disclosed pursuant to any rules or requirements of
any government or stock exchange having
jurisdiction over such Contractor Party, or its
Affiliates;

Where any data or information which, through no
fault of a Contractor Party, becomes a part of the
public domain; and

To the arbitrators in accordance with Article 23 or
to any expert in connection with Article 13.1(c) of
this Agreement.

Each Party shall take customary precautions to ensure such
data and information on Petroleum Operations is kept
confidential by its respective employees.

Disclosure pursuant to Articles 27.1(a) (iv), (v) and (vi)
shall not be made unless prior to each such disclosure the
27.2

27.3

agiqlamayadok informasiyant agiqlayan Torof
informasiyanin verildiyi torafden yazili iltizam alsin ki, o,
homin moalumati vo informasiyani (ictimaiyyote balli olan
vo ya ona ¢atdirilan malumatdan basqa) Ugiincii toraflordon
ciddi suratdo gizli saxlayacaq, molumat va informasiya
digor Taroflorin qabaqcadan verilmis yazili icazosi olmadan
hansi magsodloer iigiin agiqlanirsa, 0 maqsodlerden savay1
heg bir mogsadla hamin molumatdan vo informasiyadan
istifado etmoyacak va onu agiqlamayacaqdir.
(d) Hor hans1 Podratg1 toraf bu Sazisin qiivvade oldugu miiddat
arzinds istirak payina sahibliyi dayandirdiqda moxfilik
barasinds yuxarida géstorilon Ghdoliklarden azad olunmur,
hor hansi fikir ayriliqlari iso Arbitraj qaydasina miivafiq
suratdo hall edilir va Podratg: taroflorin moxfilik Shdoliklori
bu Sazisda hansi sakilda géstorilmisdirse, bu Sazisin
qiivvasina xitam verildikden sonra bes (5) il arzinda o
sakilda da qiivvada qalmaqda davam edir.

Malumat miibadilasi

Yuxarida deyilonlora baxmayaraq, 14.1(e) bandina miivafiq suratdo
Podratginin ixtiyar1 vardir ki, ARDNS-nin icazasi ila Kontrakt
sahosino aid biitiin molumati Ugiincii taraflorls §Azorbaycan
Respublikasina dair basqa molumatla sorbast miibadila etsin vo
buna icaza vermoakdon asassiz olaraq imtina edilmomolidir.

Sirkotin fealiyyoti haqqinda informasiya verilmasi

Bu 27-ci Maddonin hor hans: digar miiddaalaria baxmayaraq, hor
Podratg1 toraf illik hesabatlarda, amokdaslar va sahmdarlar iiciin
informasiya biilletenlorinds, jurnallarda va oxsar nosrlerda Neft-qaz
amoliyyatlar’ haqqinda timumi xarakterli malumati adoten bu ciir
nasrlarda dare edildiyi va ya igiqlandirildigi tarzda vera bilor.

142

27.2

27.3

disclosing Party has obtained a written undertaking from
the recipient party to keep the data and information strictly
confidential from Third Parties (except for data which is or
becomes in the public domain) and not to use or disclose
the data and information except for the express purpose for
which disclosure is to be made without the prior written
permission of the other Parties.

Any Contractor Party ceasing to own a Participating
Interest during the term of this Agreement shall nonetheless
remain bound by the obligations of confidentiality set forth
above and any disputes shall be resolved in accordance with
the Arbitration Procedure, and the confidentiality
obligations of the Contractor Parties as set forth herein shall
survive a period of five (5) years from the termination of
this Agreement.

(d)

Trading of Data

Notwithstanding the foregoing, in accordance with Article 14.1(e),
Contractor shall have the free right to trade with Third Parties all
data relating to the Contract Area for other data relating to the
Republic of Azerbaijan with the approval of SOCAR, such approval
not to be unreasonably withheld.

Corporate Disclosure

Each Contractor Party, notwithstanding any other provisions in this
Article 27 may make disclosures in annual reports, employee and
stockholder newsletters, magazines and the like of summarisation of
a general nature relating to Petroleum Operations, which are
customarily or routinely described or reported in such publications.
28.1

MADDO 28

BONUS ODONISLORI VO AKRHESABI ODOMOLOR

Podratginin Bonusu édamasi

Diger Podratg: tareflar ARNDS-a asagidaki gaydada Bonusu
6doyirlor:

(a)

(b)

()

lyirmi milyon (20.000.000) Dollar Qiivvayaminma
tarixindon sonra otuz (30) giin orzinda édonilir.

Xam neft Kasf edildikdo, islonma proqraminda miisyyan
edilmis, sonaye miqyasinda gixarila bilacak her yiiz milyon
(100.000.000) Barrel Xam neft ii¢iin bir milyon (1.000.000)
Dollar ARDNS torafindon islonme proqrammin faktik va ya
hesab olunan tasdiqindon otuz (30) giin sonra 6donilir.

Sarbast tabii qaz Kasf edildikda, Bonus édonislori hor bir
Tabii qazin alqi-satqis1 miiqavilasi (TQASM) iizra ayri-
ayriliqda asagida geyd edilmis qaydada hesablamir vo
6donilir

(i) 28.1(c)(v) bandinin miiddoalari nezera alinmaqla,
Bonus édonislari Sarbast tabii qazin har bir (1)
trilyon kub futu iigiin bir milyon yeddi yiiz doxsan
sokkiz min sakkiz yiiz sakson bes (1.798.885)
Dollar va Xam neftin har bir (1) milyon Bareli iigiin
on min (10.000) Dollar asasinda hesablanir.

(ii) islonms vo hasilat dévriinds baglanmis _ hor
TQASM ila alagadar olaraq ilkin Bonus:

143

28.1

ARTICLE 28

BONUS PAYMENTS AND ACREAGE FEES

Contractor Bonus Payments

The Other Contractor Parties shall pay to SOCAR the Bonus as
follows:

(a) Twenty million (20,000,000) Dollars shall be paid within
thirty (30) days following the Effective Date.

(b) In the event of a Crude Oil Discovery, one million
(1,000,000) Dollars per each one hundred million
(100,000,000) Barrels of Crude Oil specified to be
commercially recoverable in the Development Programme
shall be paid within thirty (30) days following SOCAR’s
approval or deemed approval of the Development
Programme.

(c) If the event of a Non-associated Natural Gas Discovery, the
Bonus payments shall be calculated and payable, separately
in respect of each Natural Gas Sale and Purchase
Agreement (NGSPA), as follows:

(i) Subject to Article 28.1(c)(v), Bonus payments shall
be calculated on the basis of one million seven
hundred and ninety eight thousand eight hundred
and eighty five (1,798,885) Dollars per one trillion
cubic feet (1 tcf) of Non-associated Natural Gas
and ten thousand (10,000) Dollars per one million
(1,000,000) Barrels of Crude Oil.

(ii) An initial Bonus payment shall be made in respect
of each NGSPA entered into during the
Development and Production Period, which shall:
(iii)

(1) asagida géstorilon iki hacmdon daha az olan
asasinda hesablanir: (i) miivafiq TQASM-a
uygun olaraq Podratginin gatdirmali oldugu
Sarbast tabii qaz hacmi, vo ya (ii) teqdim
edildiyi halda, miivafiq TQASM-a asason
alicinm qoebul etmaya va ddamaya borclu
oldugu (va ya qabul etmasa, 6damoli oldugu)
Sarbast tabii qaz hacmi, belo sartla ki, hoamin
hacm, bela ehtiyatlarla birga hasil edilmasi
goézlonilon Xam neft ilo birlikdo, islonma vo
hasilat d6vriiniin qalan miiddoti orzindo
gixarila bilen miqdara baraber olsun; va

(2) TQASM-in tam hiiquqi giivveye mindiyi vo
biitiin ilkin sortlorinin yerino yetirildiyi vo ya
icrasindan kG6niillii imtina edildiyi tarixden
etibaron otuz (30) giin orzinda édonilmoli
olur.

Sazisin 28.1(d) maddasinda géstorilen hallar istisna
edilmoklo, hor hans1 TQASM_ iizra Kontrakt
sahasindon faktiki olaraq hasil edilmis cami Sarbast
tabii qaz vo ya comi Xam neft hacmleri qeyd olunan
TQASM ila olagadar ilkin Bonusun hesablanmasi
liciin osas gétiiriilmiis Sorbast tabii qaz va ya Xam
neft hasilatinm miqdarindan artiq oldugu Toqvim
ilinin sonunadek her hanst TQASM ila alaqadar heg
bir alava Bonus édonisi edilmayacakdir, va bu bas
verdiyi halda, homin TQASM-a asagida geyd olunan
sortlor tatbiq olunacaq:

(1) — geyd olunan Taqvim ilinin sonunda ve ondan
sonra her Taqvim ilinin sonunda _hasil
edilmis Sarbast tabii gaz va Xam neftin
faktiki comi hocmleri homin TQASM-a
miinasibatda miisayyon olunur va Podratg1,
alava Bonus kimi, asagida qeyd olunanlari
ARDNS-a édayir: (i) Serbast tabii qazin

(iii)

(1) _ be calculated on the lesser of (i) the amount
of Non-associated Natural Gas that
Contractor is obliged to make available
under the relevant NGSPA and (ii) the
amount of Non-associated Natural Gas that
the purchaser under the relevant NGSPA is
obliged to take and pay for (or pay for if not
taken) if made available, to the extent that
such amount is producible within the
remaining duration of the Development and
Production Period, together with Crude Oil
expected to be produced in association
therewith; and

(2) be payable within thirty (30) days of the date
upon which the relevant NGSPA enters into
full force and effect with all conditions
precedent having been either satisfied or
agreed to be waived.

Except as provided in Article 28.1(d), no
subsequent Bonus payment shall be made in respect
of an NGSPA until the end of the Calendar Year in
which either the actual cumulative Non-associated
Natural Gas or cumulative Crude Oil production
from the Contract Area in respect of such NGSPA
exceeds the amount of Non-associated Natural Gas
or Crude Oil production upon which the initial
Bonus in respect of such NGSPA has been
calculated, whereupon the following provisions
shall apply in respect of such NGSPA:

(1) at the end of said Calendar Year, and at the
end of each Calendar Year thereafter the
actual cumulative produced volumes of Non-
associated Natural Gas and Crude Oil shall
be determined in respect of such NGSPA and
the Other Contractor Parties shall pay to
SOCAR as subsequent Bonus (i) an amount
(@d)

(iv)

(vy)

Olli

homin comi hasil edilmis hacmlori tizro
6donilmali olan  (yuxaridaki —28.1(c)(i)
bondina osason hesablanan) Bonusdan bu
28.1(c) bendina miivafiq qaydada homin
Sarbast tabii qaz ila olaqgadar Bonus kimi
ARDNS-a 6donilmis vasaitler ¢ixildiqdan
sonra qalan moblog, va (ii) Xam neftin homin
comi hasil edilmis hacmlori tizra édonilmoli
olan (yuxaridaki 28.1(c)(i) bandina asasen
hesablanan) Bonusdan bu 28.1(c) bandino
miivafiq qaydada homin Xam neft ilo
alaqedar Bonus kimi ARDNS-a édanilmis
vosaitlor grxildiqdan sonra qalan mablag; va

(2) bu 28.1(c)(iii) bandina asason ARDNS-a
6donilmoli olan her hansi olava Bonus
6donisin aid oldugu Toqvim ilinin sonundan
etibaron otuz (30) giin orzinda édonilmoli
olur.

28.1(c)(ii) bandina asasen dédonilmis — ilkin
Bonuslarin aid oldugu ehtiyatlar har hans sababden
Podratg1 tarefinden hasil olunmadigi halda, qeyd
olunan ilkin Bonuslar geri qaytarilmur.

28.1(c)(iii) bandina miivafiq qaydada édonilmoli
olan hear hans1 olava Bonusun hesablanmasi
mogsadi ile, 28.1(c)(i) bandinda istinad olunmus
Dollar ilo ifada olunan mablogler 28.1(c)(ii)(2)
bondino osason ilkin Bonusun édonis tarixindon
etibaron 28.1(c)(iii)(2) bandina asasen her hansi
alava Bonus édonilmali oldugu tarixe qader olan
miiddot orzinds LIBOR illik faiz deracasi asasinda
artinihir.

milyon (50.000.000) Dollar Sonaye _hasilatinin

baslanma tarixindon sonraki otuz (30) giin arzinda édonilir.

(iv)

(v)

equal to the Bonus payable on such
cumulative produced volumes of Non-
associated Natural Gas (calculated in
accordance with Article 28.1(c)(i) above)
less any amounts already paid to SOCAR as
Bonus in respect of such Non-associated
Natural Gas pursuant to this Article 28.1(c),
and (ii) an amount equal to the Bonus
payable on such cumulative produced
volumes of Crude Oil (calculated in
accordance with Article 28.1(c)(i) above)
less any amounts already paid to SOCAR as
Bonus in respect of such Crude Oil pursuant
to this Article 28.1(c); and

(2) any subsequent Bonus payable to SOCAR
pursuant to this Article 28.1(c)(iii) shall be
payable within thirty (30) days of the end of
the Calendar Year to which the payment
relates.

The initial Bonus payment pursuant to Article
28.1(c)(ii) shall not be repayable, in whole or in
part, if, for any reason, the reserves upon which it is
based are not produced by Contractor.

For the purposes of calculating any subsequent
Bonus payable pursuant to Article 28.1(c)(iii), the
Dollar amounts referred to in Article 28.1(c)(i)
shall be escalated at the annual interest rate of
LIBOR, from the date of payment of the initial
Bonus pursuant to Article 28.1(c)(ii)(2) to the date
when any subsequent Bonus becomes payable
pursuant to Article 28.1(c)(iii)(2).

Fifty million (50,000,000) Dollars shall be paid within
thirty (30) days of the Commencement Date of Commercial
Production.
28.2

28.3

(e) Bu 28.1 bondinda nazarda tutulmus Bonuslarin mabloglori
hesablanarkon islonme programinda géstorilmis Xam neftin
bir (1) Barelina ekvivalent Tabii qaz hacmini miiayyan
edilmosinds her Barel neft ekvivalenti iiciin bes min bes
yiiz alli doqquz standart kub fut (5559 skf/bne) omsali
(“Konversiya omsali”) asas gétiiriiliir.

Diger Podratgi tarafler Bonusu ARDNS-nin yiiksak beynolxalq
niifuza malik bankda géstardiyi hesaba édoyirlor. Odonis Shdoliyi
yalniz tam moblog, har hans komissiya va haqlardan azad gsakildo,
homin bank hesabina daxil olduqda icra olunmus hesab edilir.

Akrhesabi édanislar

Kasfiyyat dévrii, habelo Olava Kasfiyyat dévrii (ager Podratg1 bu
Sazisin 4.3 bondinin miiddoalarma uygun olaraq Olava kasfiyyat
dévriina baslayirsa) orzinds Diger Podratgi tarafler Kontrakt
sahosinin hor kvadrat kilometri iigiin iki min (2.000) Dollar
moblaginds illik akrhesabi haqq dédoyir. Bu haqq her il
Qiivvayaminme tarixinin ild6niimiinds édonilir.

Digar masoalalar

Bu 28-ci Maddoya uygun olaraq Diger Podratgi taroflorin etdiyi
édonislorin Ovezi Sdonilmir.

146

28.2

28.3

(e) For the purposes of calculation of Bonuses payable
pursuant to this Article 28.1, the determination of the
volume of Natural Gas equivalent to one (1) Barrel of
Crude Oil included in the Development Programme shall be
based on a conversion factor of five thousand five hundred
and fifty nine standard cubic feet per Barrel of oil
equivalent (5,559 scf/boe) (the “Conversion Factor”).

Bonus payments by the Other Contractor Parties shall be made into
SOCAR’s nominated account in a bank of good international repute
and shall be deemed paid when a full amount has been deposited
into such bank account net of any possible charges and fees.

Acreage Fees

The Other Contractor Parties shall pay annual acreage fees of two
thousand (2,000) Dollars per square kilometre of the Contract Area
during the Exploration Period and the Additional Exploration
Period (if Contractor proceeds to the Additional Exploration Period
pursuant to Article 4.3). Acreage fees shall be paid annually in
arrears on each anniversary of the Effective Date.

Miscellaneous

The payments made by the Other Contractor Parties pursuant to this
Article 28 shall not be Cost Recoverable.
29.1

SAZis!

MADDod 29

UVVaSINO XiTAM VERILMasi

K6klii pozuntu

(a)

Bu Sazis iizra, yaxud vaziyyatden asili olaraq Hékumotin
Tominati iizro Shdoliklorin K6klii pozuntusuna  yol
verilmisso vo diger Torafin homin K6klii pozuntunun
xarakteri va mahiyyati, habelo homin K6klii pozuntuya géra
bu Sazisin qiivvasino xitam vermok niyyoti haqqinda yazili
bildirisi alimandan sonra doxsan (90) giin miiddotinda bu
K6klii_ pozuntunu aradan qaldirmaq va ya diizoltmok
miimkiin deyilso, bunlara

(i) Podratg1 yol verirsa, ARDNS, yaxud

(ii) ARDNS va ya her hansi Hékumoet organ yol
verirso, Podratg1

bu Sazisin qiivvesina istonilen vaxt xitam vera bilar, bu
sortlo ki,

(aa) homin K6klii pozuntu aradan qaldirila va ya
diizaldila bilorss, lakin lazimi sayler géstarildiyino
baxmayaraq, onlarm aradan qaldirilmasina vo ya
diizaldilmasina doxsan (90) giin kifayat etmirsa,
Saziso xitam vermak hiiququ o halda totbiq oluna
bilmoz ki, K6klii pozuntuda ittiham edilon Tarof
homin K6klii pozuntunu aradan qaldirmaq va ya
diizaltmak iigiin géstarilen doxsan (90) giin arzinda
aglabatan zoruri tedbirler gérsiin va K6klii pozuntu
aradan qaldirilanadak va ya diizaldilanadok belo
tadbirlori gérmokde israrla davam etsin; ham do
basa diisiiliir ki, bu halda Toroflor K6klii
pozuntunun aradan galdirilmasi va ya diizaldilmasi
iigiin zoruri olan horokotlar barasinda qarsiliql
raziliga galmaya ¢alisirlar;

147

29.1

ARTICLE 29

TERMINATION

Material Breach

(a)

This Agreement may be terminated at any time:
(i) by SOCAR if Contractor commits, or

(ii) by Contractor if SOCAR or any Governmental
Authority commits

a Material Breach of its obligations under this Agreement
or the Government Guarantee, as the case may be, and fails
to cure or remedy such Material Breach within ninety (90)
days following written notice to it from the other describing
the particulars of such Material Breach as well as its
intention to terminate this Agreement on account of such
Material Breach; provided however, that

if such Material Breach can be cured or remedied
but not within ninety (90) days despite the exercise
of reasonable diligence, then there shall be no right
to terminate so long as the Party alleged to be in
Material Breach commences within said ninety (90)
days actions reasonably necessary to cure or
remedy such Material Breach and diligently
pursues such actions until the Material Breach is
cured or remedied, it being understood that in such
instance the Parties shall endeavour to reach mutual
agreement on the actions necessary to cure or
remedy the Material Breach; and

(aa)
(b)

(bb) — Podratgi, yaxud ARDNS — aidiyyotindon asili
olaraq — géstorilan doxsan (90) giin orzinda K6klii
pozuntu masolasini Arbitraj qaydasina osason
arbitraj baxisina ¢ixardiqda bu Sazis yalniz o halda
vo yalniz ondan sonra xitam verila bilor ki, (1)
arbitraj baxisi bela raya galsin ki, haqiqaten bela
K6klii pozuntuya yol verilmisdir va (2) pozuntuya
yol vermis sayilan Toraf arbitraj kollegiyasinin
mijsyyon etdiyi bu K6klii pozuntunu aradan
galdirmaq va ya diizoltmok tigiin miivafiq imkan
(lakin biitiin hallarda doxsan (90) giinden az
olmamaqla) aldo etdiyino baxmayaraq homin
imkandan istifade etmir, bu Toraf K6klii pozuntunu
miivoffaqiyyatls aradan galdirmaq vo ya diizaltmok
ligtin takidla lazimi todbir gérmomisdir vo
goérmomokda davam edir. Arbitrajin qorari gati vo
Toroflor iigiin mocburidir, dorhal icra edilmolidir.

(cc) Bu Sazis gar¢givasinds “K6klii pozuntu” termini elo
mahiyyetca pozuntu demokdir ki,  ogoar
diizaldilmasa, ya Podratginm, ARDNS-nin, yaxud
Hékumat orqaninin — aidiyyotinden asili olaraq —
6z miiqavilo Ghdoliklorini yerina yetirmakdan agiq-
aydin imtina etmasi noticasinds, ya da Sazisin
kommersiya mogsadinin bas tutmamasina sabab
olmus davranis noticasinds Sazigsin biitévliikds 6z
monasin1 itirmasina barabordir.

Fors-major hallari istisna olmaqla, bu Sazisin 4.2(a) (i)-(iii)
vo 4.3 bondlorinds géstarilon har hansi islorin basa
gatdirilmamasi Podratg1 torafinden Sazisin K6klii pozuntusu
hesab olunur; bu halda ARDNS Podratgiya yazili bildiris
gondarerak, bu Sazisin qiivvesina birterafli xitam vermok
hiiququna malikdir vo Podratg: bela Kéklii pozuntunu
aradan qaldirmaq va ya diizaltmok iigiin, 29.1(a) bandinda
nozarda tutuldugu kimi, méhlot almaq hiiququna malik
deyildir. 4.2(c) va 4.3 boandlerina va bu 29.1 bondino
miivafiq suratda ARDNS torafinden Sazisin qiivvasino

148

(b)

(bb) __ if either Contractor or SOCAR, as the case may be,
within said ninety (90) day period refers the
question of Material Breach to arbitration in
accordance with the Arbitration Procedure, then
termination of this Agreement will not occur unless
and until (1) the arbitration proceeding results in a
finding that such Material Breach does in fact exist,
and (2) the Party found to have been in breach has
had a reasonable opportunity thereafter (but in no
event less than ninety (90) days), but failed, to cure
or remedy the Material Breach identified by the
arbitration panel, unless such Party has been
diligently pursuing such actions and continues to do
so until such Material Breach is cured or remedied.
The arbitration tribunal’s award shall be final and
binding on the Parties and shall be immediately
enforceable; and

(cc) as used in this Agreement the term “Material
Breach” means a fundamental breach, which, if not
cured, is tantamount to the frustration of the entire
Agreement either as a result of the unequivocal
refusal of either Contractor, SOCAR or a
Governmental Authority, as the case may be, to
perform its contractual obligations or as a result of
conduct which has destroyed the commercial
purpose of this Agreement.

A failure to complete any of the activities listed in Articles
4.2(a) (i)-(iii) and 4.3 other than as a result of Force
Majeure, shall be deemed to constitute a Material Breach of
the Agreement by Contractor whereupon SOCAR shall
have the right to unilaterally terminate this Agreement upon
giving written notice to Contractor without Contractor
being entitled to any period within which to cure or remedy
such Material Breach as provided in Article 29.1(a).
Termination of the Agreement by SOCAR pursuant to
Articles 4.2(c) and 4.3 and this Article 29.1 shall be
29.2

29.3

xitam verilmasi géstorilon K6klii pozuntu ilo olaqedar
ARDNS-nin Podratgiya qarsi yegana hiiquqi miidafio
vasitasidir, Podratg1 iso yuxarida géstorilon islorla bagli
avvollar gakdiyi har hansi masroaflarin avazinin 6donilmasi
barasinda iddia qaldirmaq hiiququna malik deyildir.

ARDNS-nin Saziga xitam vermasi

Asagidaki hallarda ARDNS qabaqcadan, doxsan (90) giin avval
Podratg1ya yazili bildiris gsndormokla bu Sazisin qiivvasina xitam
vero bilor:

(a) Oger her hansi Podratg: terafin adindan Osas ana sirkat
taminati veron sirkat dome qabiliyyotini itirirsa vo ya logv
edilirso (birlagdirmak va ya yenidan taskil etmak magqsadilo
logv edildiyi hallardan basqa); bu sortle ki, Saziso xitam
vermok haqqinda bildiris biitiin qalan Podratg1 tarafler birga
mesuliyyata dair miiddoalara asasan bu Sazis iizra hamin
Podratg1 torafin hiiquqlarim’ va 6hdoliklerini (édemo
qgabiliyyotini itirdiklorina va ya logy edildiklorina géra) 6z
iizorlorino gétiira bilmadikden va bunu hamin doxsan (90)
giin orzinda ARDNS-a bildirdikdon sonra qiivvaye minir.

(b) Oger Podratg: terofler birlikda 6deme qabiliyyatini itirirso
vo ya lagv edilirso (birlasdirmok va ya yenidon taskil etmok
magsadila lagv edildiyi hallardan basqa).

(c) Fors-major hallarmdan basqa her hansi sabablera géro
sonaye miqyasinda Karbohidrogenlorin hasilati hamisalik
dayandirilmisdirsa.

Podratginin Sazisin qiivvasina xitam vermasi / Kontrakt
sahasindan imtina etmasi

(a) Podratgi Kasfiyyat dévrii basa gatdigi anda, yaxud basa
gatdiqdan sonra hor hans bir vaxtda, yaxud Podratg1 Olavo
kasfiyyat dévriino basladigi taqdirda, Slave kasfiyyat dévrii
basa gatdigi anda va yaxud basa ¢atdiqdan sonra, vo
miivafiq olaraq 4.2(a) (i)H{iii) va 4.3(a) bandlarinds

149

29.2

29.3

SOCAR’s sole remedy against Contractor for such Material
Breach and Contractor shall have no claim for
reimbursement of any costs incurred by Contractor with
respect to the execution of the said activities.

Termination by SOCAR

SOCAR may terminate this Agreement by giving Contractor ninety
(90) days prior written notice:

(a) If any company issuing an Ultimate Parent Company
Guarantee on behalf of any Contractor Party becomes
insolvent or goes into liquidation (other than for the
purpose of amalgamation or reorganisation), provided that
such notice of termination shall take effect as soon as the
other Contractor Parties, because of their insolvency or
liquidation, and subject to the provisions of joint liability,
are not able to assume such Contractor Party’s rights and
obligations under this Agreement and so notify SOCAR
within such ninety (90) day period.

(b) If all Contractor Parties collectively become insolvent or go
into liquidation (other than for the purposes of
amalgamation or reconstruction).

(c) If, for reasons other than Force Majeure, production of
Petroleum in commercial quantities shall have permanently
ceased.

Termination/Relinquishment by Contractor

(a) Contractor may terminate this Agreement with effect on or
at any time after the expiry of the Exploration Period, or if
Contractor enters the Additional Exploration Period then
with effect on or at any time after the expiry of the
Additional Exploration Period, and after fulfilment in full to
(b)

miisyyan olunmus islorin ARDNS-ni qane edacak gokildo
tam yerino yetirmasi gorti ile, hor hansi bir vaxtda
ARDNS-a doxsan (90) giin qabaqcadan yazili_ bildiris
vermokla bu Sazisa xitam vera biler. Sazisin qiivvasino bu
yolla xitam verildikdon sonra Podratgi 6z Ghdoliklorinin vo
© vaxt iigiin qiivvade olan illik ig proqraminda nozordo
tutulmus Ghdoliklorin yerina yetirilmasi istisna olmaqla
ARDNS aarsisinda heg¢ bir Shdolik dagimur.

Bu 29.3 bandinin qalan miiddoalarina amol etmak sortilo
Podratg1 azi doxsan (90) giin avval ARDNS-a yazili sakildo
bildiris géndormokla biitiin Kontrakt sahasindon her vaxt
k6niillii imtina edo bilar. Homin bildirisda bu imtinanin
qiivvaya minoaceyi tarix, habelo Podratginin 29.3(c)
bandinin miiddoalarmna miivafiq suratds éziiniin hor hansi
galan dhdoliklorini neca yerina yetiracayi géstorilmolidir.
Bela imtina olduqda, Sazisin qiivvasine xitam verilmis olur
vo Taroflar 29.3(c) bandinda nazarda tutulan Shdoliklerden
basqa biitiin diger Ghdoliklorinden azad olurlar. Kontrakt
sahasindon imtina ile alagedar olaraq qarsiya ¢1xa bilacok
bu va ya basqa masololorin miizakirasi tigiin ARDNS-nin vo
ya Podratginin talabi ile Rohbar komitanin iclasi gagirila
bilor.

29.3 (a) va ya (b) bandlarina asasen bu Sazisin qiivvasina
Podratginin xitam vermoasi va ya Podratginin  biitiin
Kontrakt sahosindon imtina etmosi onu o vaxt iiciin
qiivvado olan illik ig program: iizra digor Shdoliklorinden
azad etmir; bu program: Podratg¢1 ARDNS ile qabaqcadan
alda edilmis razilasmaya uygun olaraq 6z miilahizasino
gora asagidak: tarzdo yerina yetira bilor:

(i) homin illik ig programim onun sortlorino miivafiq
suratda tam yerino yetirmaklo; va ya

(ii) miivafiq Biidcada nozerda tutulmus  vasaitin

qaligin1 ARDNS-a Dollarla 6damaklo.

150

(b)

(c)

the satisfaction of SOCAR of the work provided in Articles
4.2(a) (i)-(iii) and 4.3(a), as the case may be, by giving
SOCAR ninety (90) days prior written notice. Upon such
termination, Contractor shall have no further obligations of
any kind whatsoever to SOCAR except for the performance
of its obligations under the then current Annual Work
Programme.

Subject to the remaining provisions of this Article 29.3,
Contractor may at any time voluntarily relinquish all of the
Contract Area by giving SOCAR not less than ninety (90)
days prior written notice. Such notice shall specify the date
upon which the relinquishment is to take effect and the
manner in which Contractor will perform any remaining
obligations pursuant to Article 29.3(c). Upon such
relinquishment, this Agreement shall terminate and the
Parties shall be relieved of any obligations assumed other
than those set forth in Article 29.3(c). If SOCAR or
Contractor requests, a meeting of the Steering Committee
shall be convened to address any questions which may arise
in connection with the relinquishment.

Termination of this Agreement or relinquishment of the
entire Contract Area by Contractor pursuant to Article 29.3
(a) or (b) shall not relieve Contractor of any remaining
obligations under the then current Annual Work
Programme which Contractor upon the prior agreement
with SOCAR may fulfil, at Contractor’s option:

(i) by performing in full in accordance with such
Annual Work Programme; or

(ii) by payment in Dollars to SOCAR of the
outstanding balance of money stipulated in the
respective Budget.
29.4

29.5

(d) 29.3 (a) va ya (b) bandlerina asason bu Saziso xitam
verildikda vo ya _ biitiin Kontrakt sahasinden imtina
edildikda, alava olaraq meydana ¢1xan her hansi hiiquqlara
vo ya bela xitamdan oavvol irali siiriilmiis iddialara xolol
gatirmoden Podratgi Neft-qaz omoliyyatlarin’ davam
etdirmok va ya Sazisin qiivvasina xitam verildiyi tarixodok
avezi ddonilmamis Neft-qaz omoliyyatlar: masroflorinin
avezini almaq hiiququnu itirir.

(e) 3.5 bandinin miiddoalarma xolal gatirmaden, ARDNS
Saziso 4.2(c) va 4.3 bandlorina asason xitam verarsa va ya
Podratg1 29.3(b) bandina asasen b Kontrakt sahosindon
imtina edoerse, ONS 3.5(a) bandinin miiddoalarma uygun
olaraq Maliyyolasdirma ila alaqadar ¢gakilmis vo bu ciir
xitamin vo yaxud Kontrakt sahasindon imtinanin tarixino
avezi ddonilmamis mesroflerin avezini Digar Podratgi
taroflora 6demok Ghdoliyindon azad olunur.

Digar hiiquqi miidafia vasitalori

20.7, 29.1(b) va 29.3(b) bandlarins amal etmak sartile, yuxarida
gostorilmis miiddoalara miivafiq suratds bu Sazisin qiivvasina ya
Podratgi, ya da ARDNS xitam verdikda, bu xitamverma Podratginin
vo ya ARDNS-nin zaroar iistiinda bir-birina gars arbitraja miiraciot
etmok, yaxud Podratginin va ya ARDNS-nin (soraitdon asili olaraq)
ganun iizra malik oldugu har hansi basqa_ hiiquqi miidafio
vasitasindon istifada etmok hiiququnu mohdudlasdirmir.

Kontrakt sahasinin bir hissasindan imtina

Podratgi Kontrakt sahasinin bir hissasindon birtarofli qaydada
imtina etmok hiiququna malik deyildir. Podratg: Kontrakt sahasinin
hor hansi hissasinin islonmomesini gerara alsa, Tarofler qarsiliql
suretda razilasdirilmis goartlar asasinda qismoen imtina imkanim
miizakira edacaklor. Podratg: bu 29.5 bandinin miiddaalarma asason
Kontrakt sahasinin bir hissasinden imtina etdikdo onun ixtiyari
yoxdur ki, Kontrakt sahasinin imtina edilmis hissosino islonma vo
hasilat dévriinds cakilmis vo belo imtina tarixinodak Ovozi
6donilmomis Neft-qaz omoliyyatlar1 mesroflerinin her hansi

151

29.4

29.5

(d) In the event of termination of this Agreement or
relinquishment of the entire Contract Area pursuant to
Article 29.3 (a) or (b), without prejudice to any rights which
may have accrued, or claims which have been made, prior
to such termination, Contractor shall have no further rights
to conduct Petroleum Operations or to recover any
Petroleum Costs not Cost Recovered by the date of
termination.

(e) Without prejudice to provisions of Article 3.5, if SOCAR
terminates the Agreement pursuant to Articles 4.2(c) and
4.3, or if Contractor relinquishes the entire Contract Area
pursuant to Article 29.3(b), SOA shall not be bound by the
obligation to reimburse to the Other Contractor Parties the
costs of the Carry incurred in accordance with Article 3.5(a)
and which have not been recovered as at the date of such
termination or relinquishment.

Other Remedies

Subject to Articles 20.7, 29.1(b) and 29.3(b), in the event that
Contractor or SOCAR terminates this Agreement pursuant to the
above provisions, such termination shall be without prejudice to
Contractor’s or SOCAR’s entitlement to arbitrate with the other for
damages, or to any other remedy Contractor or SOCAR (as the case
may be) may have in law.

Partial Relinquishment

Contractor shall have no unilateral right to relinquish a part of the
Contract Area. In the event Contractor decides not to develop any
portions of the Contract Area, the Parties will discuss the possibility
of partial relinquishment on mutually agreed terms. In the event of
partial relinquishment pursuant to this Article 29.5, Contractor shall
have no right to recover out of the production from the remainder of
the Contract Area not relinquished, any amount of Petroleum Costs
incurred during the Development and Production Period in
connection with the portion of the Contract Area relinquished which
hocminin§ ovezini Kontrakt  sahosinin imtina edilmomis
hissolorindoki hasilat hacminden alsm. Kasfiyyat dévrii va Olav
kasfiyyat dévrii orzinda Podratginin gakdiyi biitiin masraflerin avezi
Kontrakt sahasinin imtina edilmayan hissasinden alda edilmis
hasilatdan 6donilmolidir.

152

has not been recovered at the date of such relinquishment. All costs
incurred by Contractor during the Exploration Period and the
Additional Exploration Period shall be Cost Recoverable from
production from the remainder of the Contract Area which is not
relinquished.
30.1

30.2

30.3

30.4

MADDd 30

DIGOR MBSBLOLOR

Bu Sazis Azorbaycan va ingilis dillorinde baglanmisdir, va Arbitraj
qaydasina va 13.1(c) bandina amol edilmasi sartila har iki dildo olan
motnlor baraber qgiivvaya malikdir.

Bu Sazisdo basliqlar yalmiz rahatliq iigiin qoyulmusdur va bu
Sazisin tofsiri zamani nozoro alinmir.

Kontekst basqa tofsir talab etmodikds, tak halda islenmis sézlara
istinadlar com halinda islonmis homin sézlara do samil edilir vo
aksina; har hansi qrammatik cinsa istinad basqa cinslori do ehtiva
edir.

Bu Sazisin Olavalori va ARDNS-nin Ortaq Neft Sirkotinin
yaradilmasina dair Qosma (“Qosma”) onun ayrilmaz hissoloridir.
Sazisin osas hissasinin miiddoalari ila onun Olavolori (Sazisin osas
hissasinin tarkib hissasi sayilan 1-ci Olava istisna edilmaklo)
arasinda hor hansi uygunsuzluq olduqda asas hissonin miiddoalarina
iistiinliik verilir.

153

30.1

30.2

30.3

30.4

ARTICLE 30

MISCELLANEOUS

This Agreement is executed in the Azerbaijani and English
languages and, subject to the Arbitration Procedure and Article
13.1(c), both languages shall have equal force.

The headings in this Agreement are inserted for convenience only
and shall be ignored in construing this Agreement.

Unless the context otherwise requires, references to the singular
shall include a reference to the plural and vice-versa; and reference
to any gender shall include a reference to all other genders.

The Appendices to this Agreement and the attached Addendum
Relating to the Formation of the SOCAR Oil Affiliate (the
“Addendum’”) form part of this Agreement. In the event of any
conflict between the provisions of the main body of this Agreement
and the Appendices (other than Appendix 1 which shall be
considered part of the main body of the Agreement) or the
Addendum, then the provisions of the main body shall prevail.
BUNLARI TOSDIQ EDOROK, Toeroflerin lazimi solahiyyatlar verilmis
niimayandolori bu Sazisi avvelda géstorilmis tarixda bagladilar.

AZORBAYCAN RESPUBLIKASI DOVLOT NEFT SiIRKOTI
adindan va onun tapsirigi ilo

imza:

Adi:

Vozifa:

imza:

Adi:

Vozifa:

BP EKSPLOREYSN (AZORBAYCAN) LiMiTED
sirkotinin adindan va onun tapsirigi ila

imza:

Adi:

Vozifa:

imza:

Adi:

Vozifa:

154

IN WITNESS WHEREOF the Parties have executed this Agreement as of
the date first above written by their duly authorised representatives.

For and on behalf of the

STATE OIL COMPANY OF THE REPUBLIC OF AZERBAIJAN

By:

Name:

Title:

By:

Name:

Title:

For and on behalf of
BP EXPLORATION (AZERBAIJAN) LIMITED

By:

Name:

Title:

By:

Name:

Title:

ARDNS-NIN ORTAQ NEFT SIRKOTI
adindan va onun tapsirigi ilo

imza:

Adi:

Vozifa:

imza:

Adi:

Vozifa:

155

For and on behalf of
SOCAR OIL AFFILIATE

By:

Name:

Title:

By:

Name:

Title:

OLAVO 1

TORIFLOR

Kontekst basqa tafsir talab etmirsa, bu Sazisda isladilmis asagidaki s6zlorin
vo ifadalorin monasi belodir:

“Lagvetmea islari fondu” — manasi 14.2(a) bandinda verilmisdir.

“Miihasibat ucotunun aparilmasi qaydasi” — hesabata aid olan va 3-cii
Olavade géstarilon is iisullari va tolobler demokdir.

“lava kasfiyyat dévrii” — monasi 4.3 bandinda verilmisdir.

“Ortaq sirkat”

(a)

hor hans Tarofa aid olanda:

(i)

Gi)

(iii)

elo sirkat, korporasiya va ya hor hans1 basqa hiiquqi sexsdir
ki, géstarilon Taraf hamin sirkotin, korporasiyanin vo ya hor
hans digor hiiquqi sexsin timumi yigincaginda soslorin alli
(50) faizindon goxunu tamin eden sohmloerin bilavasita vo
ya dolayisi ilo sahibidir, yaxud

elo sirkat, korporasiya va ya hor hans1 basqa hiiquqi sexsdir
ki, homin Torofin imumi yigincaginda saslorin alli (50)
faizindon ¢goxunu temin eden sahmlorin bilavasita va ya
dolayisi ila sahibidir, yaxud

elo sirkat, korporasiya va ya hor hans1 basqa hiiquqi sexsdir
ki, homin sirkotin, korporasiyanin va ya har hansi basqa
hiiquqi soxsin iimumi yigincaginda saslarin alli (50)
faizindon ¢goxunu temin eden sahmlorin bilavasita va ya
dolayisi ila sahibi olan sirkot, korporasiya va ya basqa
hiiquqi sexs homin Torofin iimumi yigincaginda saslorin alli
(50) faizindon goxunu tamin edon sohmlorin da bilavasito
vo ya dolayisi ila sahibidir;

re})

APPENDIX 1

DEFINITIONS

In this Agreement the following words and expressions shall have the
following meanings unless the context otherwise requires:

“Abandonment Fund” shall have the meaning given to it in Article 14.2(a).

“Accounting Procedure” means the procedures and reporting requirements
set forth in Appendix 3.

“Additional Exploration Period” shall have the meaning given to it in

Article 4.3.

“Affiliate” means,

(a) in relation to any Party, either

@)

(i)

(iii)

a company, corporation or other legal entity in which such
Party holds directly or indirectly shares carrying more than
fifty (50) percent of the votes at a general meeting of such
company, corporation or other legal entity; or

a company, corporation or other legal entity holding
directly or indirectly shares carrying more than fifty (50)
percent of the votes at a general meeting of such Party; or

a company, corporation or other legal entity of which shares
carrying more than fifty (50) percent of the votes at a
general meeting of such company, corporation or other
legal entity are held directly or indirectly by a company,
corporation or other legal entity which also holds directly or
indirectly shares carrying more than fifty (50) percent of the
votes at a general meeting of such Party;
(b) habela ARDNS-a aid olanda — hor hansi ela miiassiso va ya
taskilatdir ki, burada ARDNS-nin istirak pay1 vardir va o, homin
miisssiso va ya toskilatin foaliyyotina nozarot etmak (9.2(c)
bandinda gésterildiyino uygun olaraq), onu idara etmek va ya

istiqamotlondirmok hiiququna malikdir.

“Sazis” — bu sonad, ona aid 1-10-cu Olavalar va ARDNS-nin Ortaq Neft
Sirkotinin yaradilmasina dair Qosma, elaca do Taroflerin qarsiliqh suratds
razilasdira va imzalaya bilocoklori her ciir yazili olavoler, tezalemolor,
avezetmoloar vo ya doyisikliklor demokdir.

“{llik is programy” — Toqvim ili arzindo hoyata kegirilmali olan va Rahber
komito tarofinden tasdiq edilon Neft-qaz omoliyyatlar: proqramimin band-
band sarh olundugu sanad demokdir.

“Arbitraj qaydasi” — 6-c1 Olavade verilon arbitraj arasdirmalari qaydasi
demokdir.

“Tabii samt qazi” — layda olan, Xam neftdo holl olunmus Tabii qaz
demokdir; belo Xam neft kasf edildiyi anda hor Barreli iigiin on min
(10.000) standart kub futdan artiq olmayan gaz amili ilo gixarilir va qazin
neftdon ayrildigi mantagade Slgiiliir.

“Azarbaycan tachizatgilari” — monasi 18.1(a) bandinda verilmisdir.
“Barrel” — ABS barreli, yoni Normal temperatur va tozyiq gsoraitinds

lgiilmiis 42 ABS qgallonu (158,987 litr) demakdir.

“Bonus” — Kontrakt sahasindon istifada hiiququna malik olmagq iigiin 28.1
bandina asasan édanilen haqq demakdir.

“Biidea” — fllik is programma daxil edilmis biitiin Neft-qaz omoliyyatlarma
gokilon xorclorin maddo-madda hesablanmasi demokdir.

(2)

(b) and, furthermore, in relation to SOCAR, any venture or enterprise
in which SOCAR has an interest and the right to control (as defined

in Article 9.2(c)), manage or direct the action thereof.

“Agreement” means this instrument and its Appendices 1 to 10, the
Addendum Relating to the Formation of the SOCAR Oil Affiliate, together
with any written extensions, renewals, replacement or modifications hereto
which may be mutually agreed and signed by the Parties.

“Annual Work Programme” means the document describing, item by
item, the Petroleum Operations to be carried out during a Calendar Year
which has been approved by the Steering Committee.

“Arbitration Procedure” means the arbitration procedure set forth in
Appendix 6.

“Associated Natural Gas” means Natural Gas which exists in a reservoir
in solution with Crude Oil, such Crude Oil being producible, as initially
discovered, at a gas oil ratio of not greater than ten thousand (10,000)
standard cubic feet per Barrel of Crude Oil as measured at the point of
separation of gas from oil.

“Azerbaijani Supplier(s)” shall have the meaning given to it in Article
18.1(a).

“Barrel” means U.S. barrel, ie. 42 U.S. gallons (158.987 litres) measured
at STP.

“Bonus” means a payment for the right to access Contract Area payable
pursuant to Article 28.1.

“Budget” means estimates of itemised expenditures of all Petroleum
Operations included in an Annual Work Programme.
“Taqvim riibii” — hor hansi Taqvim ilinda yanvarin 1-do, aprelin 1-da,
iyulun 1-do va ya oktyabrin 1-da baslanan ii¢g (3) ardicil aydan ibarat dévr
demokdir.

“Taqvim ili” — Qrigori teqvimi iizra yanvarin 1-da baslanan va ondan
sonraki dekabrin 31-da qurtaran on iki (12) ardicil aydan ibarat dévr
demokdir.

“Qsash masraflar” — Omoliyyat mosroflori istisna olmaqla Kontrakt
sahasinda va ya onunla olagadar gakilmis mosrofler (kasfiyyat quyularmin
qazilmast vo sinagi, habela qazima qurgusunun voa/va ya_ digor
obyektlorin/vasitalorin va infrastrukturun yenilasdirilmasi, tamiri vo ya
qurasdirlmas1 ila bagli mosrafler daxil olmaqla, lakin bunlarla
mohdudlasmadan) demokdir.

“Osash masroaflarin édonilmasi iigiin Karbohidrogenlar” —
11.2(a)(ii) bondinds verilmisdir.

monasi

“Maliyyalasdirma” — monasi 3.5(a) bandinda verilmisdir.

“Sanaye hasilatimim baslanma tarixi” — Sorbast tabii qazin Kosfino
miinasibatda Podratgi terafinden Kontrakt sahasindon sanaye iisulu ile aldo
edilmis hasilatin Tabii qazin alqi-satqis1 miiqavilosina asason altmis (60)
ardicil giin orzindo ¢atdirildigi tarix; Xam neftin Kasfina miinasibatda iso
daha gec bas vermis asagidak: tarixlordon biri: (i) Podratginin sonaye iisulu
ilo hasil etdiyi Xam neftin giindolik orta hacminin altmis (60) ardicil giin
arzinds on iki min (12.000) Barel saviyyasinds sabit qaldigi tarix, va ya (ii)
Podratginin iki (2) istismar quyusundan sonaye hasilatinin altmis (60) ardicil
giin orzindo sabit qaldigi tarix demokdir.

“Kontrakt sahasi” — bu sonodo 2-ci Olaveda verilmis tasviri vo konturlari
ahata edon saha (bu Sazisin qiivvada olacagi biitiin miiddat orzinda har vaxt
islonila bilon, sathden tutmus qazmanin texniki cahatden miimkiin olan
biitiin dorinliklorinadok) demakdir.

“Podratg1” — birlikdo biitiin Podratgi toraflor demokdir.

G3)

“Calendar Quarter” means a period of three (3) consecutive months
commencing on the Ist of January, the Ist of April, the Ist of July, or the
1st of October in any Calendar Year.

“Calendar Year” means a period of twelve (12) consecutive months
beginning on the Ist of January and ending on the following 31st of
December according to the Gregorian Calendar.

“Capital Costs” means those costs incurred in or in relation to the Contract
Area other than Operating Costs (including without limitation costs related
to the drilling and testing of exploration wells and the upgrade,
refurbishment or construction of a drilling rig and/or other facilities and
infrastructure).

“Capital Cost Recovery Petroleum” shall have the meaning given to it in
Article 11.2(a)(ii).

“Carry” shall have the meaning given to it in Article 3.5(a).

“Commencement Date of Commercial Production” means, in respect of
a Non-associated Natural Gas Discovery, the date upon which commercial
production from the Contract Area conducted by Contractor has been
delivered for sixty (60) consecutive days under a Natural Gas Sale and
Purchase Agreement; and in respect of a Crude Oil Discovery, the later of
the following: (i) the date upon which commercial production conducted by
Contractor at a stable average daily rate of twelve thousand (12,000) Barrels
of Crude Oil has been sustained for a period of sixty (60) consecutive days,
or (ii) the date upon which commercial production conducted by Contractor
from two (2) production wells has been sustained at a stable production rate
for a period of sixty (60) consecutive days.

“Contract Area” means the area (from the surface to any and all depths
accessible to drilling technology as may be developed at any time during the
term of this Agreement and as may be extended) as described and
delineated in Appendix 2.

“Contractor” means all of the Contractor Parties collectively.
“Podratcinin obyektlari” — monasi 9.3 bondindo verilmisdir.

“Podratei taraflar” — birlikda BP, ONS vo/va ya onlarin har hans hiiquq
varislori vo miimkiin miivakkillori demokdir.

“Podratei taraf” — BP va ya ONS va/va ya onlarin har hans1 hiiquq varislori
vo miimkiin miivokkillori demokdir.

“Konversiya amsali” — monasi 28.1(e) bandinda verilmisdir.

“Mosroflarin ava: 6danilmasi” — Podratginin Neft-qaz omoliyyatlarina
mosroflorinin avezinin Sdonilmasi iigiin Kontrakt sahosinda hasil edilmis
Karbohidrogenlar payinin Podratgiya ayrilmasi prosesi demakdir; “Ovazi
6danilen masreaflar” dedikda galacakda avezi ddanilasi masrofler, “Ovazi
6danilmis masrafler” dedikda iso avezi Sdonilib qurtarmis masrafler basa
diisi

“Moasroflarin avazinin édanilmasi iigiin Karbohidrogenlar” — monasi
11.3 bondindo verilmisdir.

“Xam neft” — xam mineral neft, kondensat, neft bitumu, ozokerit vo tabii
sokilda olan, yaxud kondensasiya va ya ekstraksiya vasitasila Tabii qazdan
alinmig bark va ya maye karbohidrogenlorin, yaxud bitumun xiisusi
gakisindon asili olmayaraq biitiin névlori, o ciimladen Normal temperatur vo
tazyiq soraitinde Tabii qazdan alinan qaz kondensat mayelari vo elaca do
yuxarida adlari gakilon maddalardan emal edilmis va ya iglanmis mohsullar
demokdir.

“Catdirilma moantagasi” — Karbohidrogenlorin sahildoki emali va saxlama
terminalinda goyulmus ¢ixis flansindaki masrefélgan cihaz, vo ya demir
yolu yiiklomea sisteminin yiik tarezileri, ager Podratg: onlardan isloanmo
obyektlori kimi istifado etmoak qerarma goalarse, yaxud Bakidan ixrac
sisteminin giris flansi (BTC ixrac komorinin giris flansi daxil olmaqla, lakin
bununla mahdudlasmadan), va ya quyunun agzi ilo yuxarida qeyd edilon
gixig flansi arasinda Podratginin tévsiyolori asasmda Rohbar komita
torofinden vaxtasiri teyin edilon her hansi digar néqte, yaxud néqtolor
demokdir.

(4)

“Contractor Facilities” shall have the meaning given to it in Article 9.3.

“Contractor Parties” means collectively BP and SOA and/or any of their
successors or permitted assignees.

“Contractor Party” means any one of BP and SOA and/or any of their
successors or permitted assignees.

“Conversion Factor” shall have the meaning given to it in Article 28.1(e).

“Cost Recovery” means the process by which Contractor is allocated
Petroleum production from the Contract Area for the recovery of its
Petroleum Costs. “Cost Recoverable” means such costs to be recovered in
the future and “Cost Recovered” means such costs recovered in the past.

“Cost Recovery Petroleum” shall have the meaning given to it in Article
11.3.

“Crude Oil” means crude mineral oil, condensate, asphalt, ozocerite, and
all kinds of hydrocarbons and bitumen regardless of gravity, either solid or
liquid, in their natural condition or obtained from Natural Gas by
condensation or extraction, including Natural Gas liquids at STP and
including products refined or processed from any of the forgoing.

“Delivery Point” means the custody transfer meter at the outlet flange of
the onshore Petroleum processing and storage terminal, or at the
weighbridge of a rail loading system if Contractor elects to have it
developed as part of the upstream facilities, or at the entry flange in an
export system from Baku (including, but not limited to the inlet of the BTC
pipeline) and any other place or places between well head and the said
outlet flange as may be decided upon by the Steering Committee from time
to time based on recommendations made by Contractor.
“Layiho standartlari” — 8-ci Olavado verilmis layiha standartlar vo texniki
sortlor demokdir.

“{slonmo va istismar dévrii” — monasi 4.5 bondindo verilmisdir.

“islanmoa programy” — monasi 4.6 bondinda verilmisdir.

“Kasf’ — Kontrakt sahasinda yerlogan Karbohidrogen yataginin kosfi
demokdir.

“Dollar” va ya “$” — Amerika Birlasmigs Statlarinin valyutas: demakdir.

“ikiqat vergitutmanin aradan qaldirilmas: haqqinda miiqavile” —
golirlordon ikiqat vergi tutulmasinin aradan qaldirilmasi iigiin Azorbaycan
Respublikasina tatbiq edila bilon har hansi Vergilara aid konvensiya va ya
miiqavilo demokdir.

“Qiivvayominmo tarixi” — monasi 25.1 bondindo verilmisdir.

“Otraf miihitin miihafizesi standartlarr”’” — 26.1 bondinds nazardo
tutuldugu kimi Podratgi, ARDNS va Azarbaycan Respublikasinin
Ekologiya vo Tabii Sorvetlar Nazirliyi arasinda razilasdirilmig digar
standartlar vo metodlarla ovaz olunana qader 9-cu Olavada géstarilen
standartlar va metodlar demokdir.

“Baglanma tarixi” — Sazisin ovvalinda géstorilon vo Taroflorin salahiyyotli
niimayandolori Sazisi imzaladiqlan tarix demokdir.
“Kasfiyyat dévrii” — monasi 4.1 bandinda verilmisdir.

“Kasfiyyat islari proqrami” — 10-cu Olaveda geyd olunmus kasfiyyat
islori demokdir.

“Maliyya masrafleri” — LIBOR moblaginin dérddo bir hissasinin iistogal
illik dérd (4) faizin har Toqvim riibiiniin axirinda Osashi mosroflerin vo
Omoliyyat masraflarinin 6donilmomis saldosu ila hasili demakdir.

(5)

“Design Standards” means the design standards and specifications set
forth in Appendix 8.

“Development and Production Period” shall have the meaning given to it
in Article 4.5.

“Development Programme” shall have the meaning given to it in Article
4.6.

“Discovery” means a discovery within the Contract Area of an
accumulation of Petroleum.

“Dollars” or “$” means the currency of the United States of America.

“Double Tax Treaty” means any treaty or convention with respect to
Taxes which is applicable to the Republic of Azerbaijan for the avoidance
of double taxation of income.

“Effective Date” shall have the meaning given to it in Article 25.1.

“Environmental Standards” means the environmental standards and
practices set forth in Appendix 9 until substituted by other standards and
practices agreed between Contractor, SOCAR and the Ministry of Ecology
and Natural Resources of the Republic of Azerbaijan or its successor, as
provided in Article 26.1.

“Execution Date” means the date first above written in the Agreement on
which duly authorised representatives of the Parties have executed the
Agreement.

“Exploration Period” shall have the meaning given to it in Article 4.1.

“Exploration Work Programme” shall mean the exploration work set out
in Appendix 10.

“Finance Costs” means a charge of one-quarter of the sum of LIBOR plus
four (4) percent multiplied by the unrecovered balances of Capital Costs and
Operating Costs at the end of each Calendar Quarter.
“Fors-major hallari” — monasi 21.1 bondindo verilmisdir.

“Sarbast dénarli valyuta” — Dollar va/yaxud beynalxalq bank birliyindo
hamuligla qabul edilmis digar sorbast dénorli xarici valyuta demokdir.

“Xarici Subpodratg1” — Azorbaycan Respublikasi hiidudlarmdan konarda
qeydo alinmis, ganuni yolla yaradilmis, yaxud taskil edilmis hor hansi
hiiquqi sexs va ya taskilat demokdir.

“ODM deflyatorunun indeksi” — ABS-m iimumi daxili mohsulu iigiin
qiymotlor deflyasiyasimin indeksi demokdir va 0, ABS Ticarat Nazirliyinin
iqtisadi Tohlil Burosu (iTB) torafindon "Miiasir tasorriifat foaliyyotinin
icmali" adli riibliik nasrdo elan edilir. Bu nasrin buraxiligi dayandirildiqda
Toraflar Beynalxalq Valyuta Fondunun "Beynoalxalq maliyyo statistikasi"
nesrinden, yaxud Toroflor arasinda garsiliqh raziliga géra digar miinasib
nogrdon istifada edacaklor.

“Hékumat orqam’” vo ya “Hékumeat orqanlari” — Azarbaycan
Respublikasinm Hékumati va onun hor hans siyasi vo ya digar orqam, 0
ciimladon yerli hékumet organlari, balediyyaler, habelo har ciir basqa
tamsiledici orqanlar, bas idaralar va ya idara etmak, qanunlar va qaydalar
qabul etmok, vergilar va ya riisumlar qoymaq va ya tutmag, lisenziyalar vo
icazalor vermok, Sazislo alaqadar ARDNS-nin va/yaxud Podratginin hor
hans hiiquqlarim, Ghdoliklorini va ya faaliyyatini tesdiq etmak, yaxud
bunlara basqa tarzda birbasa vo ya dolayisi ile (maliyya sahasinda va ya
diger sahodo) tasir etmak salahiyyotleri verilmis hakimiyyot organlari
demokdir. Bu Saziso asason raziliq aldo edilmisdir ki, yalniz 20.2 va 26.6(a)
bandlarindaki maqsedler baximindan her hansi dévlet miiassisasi, elaca do
ancaq kommersiya, yaxud digor tasorriifat foaliyyati ilo masgul olan (va heg
bir hékumot funksiyasi1 dasimayan, habelo heg bir qanunvericilik,
tanzimloyici vo ya vergi funksiyasina malik olmayan) her hans1 balediyya
organ "Hékumat organ" mofhumuna daxil deyil.

“Hoékumoatin Taminati” — 5-ci Olavada gésterilon formada Azarbaycan
Respublikas1 Hékumatinin Tominati va Ohdoliklori demokdir.

(6)

“Force Majeure” shall have the meaning given to it in Article 21.1.

“Foreign Exchange” means Dollars and/or other freely convertible foreign
currency generally accepted in the international banking community.

“Foreign Sub-contractor” means a Sub-contractor which is an entity or
organisation which is incorporated, legally created or organised outside the
Republic of Azerbaijan.

“GDP Deflator Index” means the Implicit Price Deflator Index for United
States Gross Domestic Product issued by the Bureau of Economic Analysis
(BEA) of the United States Department of Commerce, as reported in the
quarterly publication “Survey of Current Business”. If this publication
ceases to exist the Parties shall use “International Financial Statistics” of the
International Monetary Fund, or other suitable publication as mutually
agreed by the Parties.

“Governmental Authority” or “Governmental Authorities” means the
government of the Republic of Azerbaijan and any political or other
subdivision thereof, including any local government, municipality, or other
representative, agency or authority, which has the authority to govern,
legislate, regulate, levy or collect taxes or duties, grant licenses and permits,
approve or otherwise impact (whether financially or otherwise), directly or
indirectly, any of SOCAR’s and/or Contractor’s rights, obligations or
activities under the Agreement. For the purpose of Articles 20.2 and 26.6(a)
only, it is agreed that any state enterprise, as well as any municipal body,
which is engaged solely in the conduct of commercial or other business
activities (and is not engaged in any act of governing and does not possess
any legislative, regulatory or taxing functions), shall be excluded from the
definition of “Governmental Authority”.

“Government Guarantee” means the Guarantee and Undertaking of the
Government of the Republic of Azerbaijan in the form set forth in Appendix
5.
“Karbohidrogen faaliyyati” — manasi 12.1(c)(iii) bandinda verilmisdir.

“Birga amoliyyat sazisi” vo ya “BOS” — monasi 6.1 bondinds verilmisdir.

“LIBOR” — London banklararas: depozitlor bazarmda iig (3) ayliq Dollar
takliflori deracasinin Taqvim riibii dévrii iigiin orta adedi qiymati kimi
hesablanan faiz daracasi demakdir; bu daraca her giin Londonun "Faynonsl
Tayms" (Financial Times) qazetinda dare edilir ("Faynonsl Tayms"
qgezetinin nasri dayandirildiqda, doracanin elan olundugu monbo Toroflorin
garsiliqh raziligi ila miisyyan edilir).

“K6klii pozuntu” — monasi 29.1(a) bandinda verilmisdir.

“Olema qaydasi” — Xam neftin vo Tabii qazin qiymotlondirilmosinin vo
haemlorinin 6lgiilmasinin 7-ci Olaveda géstarilmis qaydasi demokdir.

“Tabii qaz” — Normal temperatur va tazyiq soraitinda qazaoxsar fazada
olan biitiin karbohidrogenler, o ciimleden yagli qazdan maye
karbohidrogenlor ekstraksiya vo ya separasiya edildikdon sonra qalan somt
qazi va quru qaz, habelo karbohidrogen mongali olmayan biitiin qazlar va ya
qazaoxsar_ karbohidrogenlorla birlikda hasil edilen digar maddoler (0
ciimladon, lakin bunlarla mohdudlasdirilmadan, karbon qazi, kiikiird vo
helium) demokdir, bu gortla ki, kondensasiya vo ya ekstraksiya edilmis
maye karbohidrogenlor bu tarifa daxil olmasin.

“Tabii qazin alqi-satqisi miiqavilasi” vo ya “TQASM” — Tobii qaz
Koasfinden Podratgmin payina diison Tabii gaz hacmlorinin ixrac alqi-
satqisina dair Podratg1 tarafindon baglanmis istonilon miiqavilo demokdir.
“Sarbast tabii qaz” — Tobii samt qazi olmayan Tabii qaz demakdir.

“Kasf va onun kommersiya dayari haqqinda bildiris” — monasi 4.4

bondindo verilmisdir.

“Omoliyyat sirkati” — 6-c1 Maddoya uygun olaraq Podratginm adindan
Neft-qaz omoliyyatlari aparmaq iiciin miiayyon mogamda tayin edilmis

2)

“Hydrocarbon Activities” shall have the meaning given to it in Article
12.1(c)(iii).

“Joint Operating Agreement” or “JOA” shall have the meaning given to
it in Article 6.1.

“LIBOR” means a rate of interest calculated from the arithmetic average
over a Calendar Quarter period of the three (3) month Dollar London
Interbank offer rate quoted daily in the London Financial Times (or in the
event that the London Financial Times ceases to be published then such
other publication as the Parties shall agree).

“Material Breach” shall have the meaning given to it in Article 29.1(a).

“Measurement Procedure” means the Crude Oil and Natural Gas
Measurement and Evaluation Procedure set forth in Appendix 7.

“Natural Gas” means all hydrocarbons that are in a gaseous phase at STP
including but not limited to casing head gas and residue gas remaining after
the extraction or separation of liquid hydrocarbons from wet gas, and all
non-hydrocarbon gas or other substances (including but not limited to
carbon dioxide, sulphur and helium) which are produced in association with
gaseous hydrocarbons; provided that this definition shall exclude condensed
or extracted liquid hydrocarbons.

“Natural Gas Sale and Purchase Agreement” or “NGSPA” means any
Natural Gas export sale and purchase agreement entered into by Contractor
in respect of its entitlement to Natural Gas from a Natural Gas Discovery.

“Non-associated Natural Gas” means Natural Gas other than Associated
Natural Gas.

“Notice of Discovery and its Commerciality” shall have the meaning
given to it in Article 4.4.

“Operating Company” means a company appointed for the time being to
conduct Petroleum Operations on behalf of Contractor in accordance with
sirkat, o ciimleden bu Sazisin va BOS-in sartlarino uygun olaraq yaradilmis
vo Omoliyyat sirkoti kimi tayin edilmis birga Omoliyyat sirkati demokdir.

“Omoliyyat mosrofleri” — Kontrakt sahasinda va ya onunla alaqadar
giindalik Neft-qaz omoliyyatlan ¢argivesinds bilavasite, yaxud dolayisi ilo
gokilmig masrafler, o ciimleden Karbohidrogenlorin  ¢ixarilmasina,
tamizlonmasins, oyadilmasina, toezyiq gésterilmosine, toplanmasina,
emalina, saxlanmasina, hazirlanmasina, yola salinmasina va Catdirilma
montaqasinedak neq! edilmasina, texniki xidmota/tamire, xidmotlera vo
inzibati idarsetmaya gokilon masrafler, habelo legvetme islori ila bagli
édonislar, o ciimladen Lagvetma islori fonduna ayirmalar demokdir.

“Diger Podratgi taraflar” — ONS va onun yiiz (100) faiz ARDNS-o
moxsus va onun terefinden idara olunan hiiquq varislori va miimkiin
miivakillori istisna olmaqla, birlikdo biitiin Podratg: torafler demakdir.

“istirak pay1” — monas1 1.1 bandindo verilmisdir.

“Taraflar” — ARDNS, BP va ONS, habela va miivafiq olaraq onlarm hor
hanst hiiquq varislori va miimkiin miivokkillori demokdir.

“Taraf” — Taroflordon har hans biri demokdir.
“Karbohidrogenlar” — Xam neft va Tabii qaz demakdir.

“Neft-qaz omoliyyatlari masroafleri” — Omoliyyat mosroflori va Osasli
mesrofler demakdir, Neft-qaz omoliyyatlar1 mogsadlari tigiin Podratginmn
faktik ¢akdiyi biitiin masroflari shata edir. Sazisdo (i) Neft-qaz omoliyyatlari
mesroflori kimi doqiq géstarilmis moablogloarin istisnasiz olaraq hamisi (0
ciimladon, lakin bununla mahdudlasdirilmadan, 18.3 bandinda miisyyan
edilmis mablaglor), habelo (ii) Miihasibat ugotunun aparilmasi gaydasina
miivafiq suretda Neft-qaz omoliyyatlari hesabina lazimi sakilda kéciiriilmiis
moblaglor Neft-qaz omoliyyatlar1 masraflorina daxildir.

“Neft-qaz amoliyyatlari” Karbohidrogenlorin kasfiyyati,
qiymotlondirilmasi, islanmasi, ¢ixarilmasi, hasilati, sabitlagdirilmasi,
hazirlanmasi (0 ciimladen Tabii qazin hazirlanmasi), oyadilmasi, tazyiq
géstarilmasi, toplanmasi, saxlanmasi, yiikvurma avadanliqlari iigiin demir

(8)

Article 6, including a joint Operating Company from the time of its
incorporation and appointment as the Operating Company in accordance
with the terms and conditions of this Agreement and the JOA.

“Operating Costs” means those costs incurred in day to day Petroleum
Operations in or in relation to the Contract Area whether directly or
indirectly incurred, including but not limited to extraction, treatment,
stimulation, injection, gathering, processing, storage, handling, lifting and
transportation of Petroleum to the Delivery Point, maintenance, service,
administration, and payments incurred in respect of abandonment including
payments to the Abandonment Fund.

“Other Contractor Parties” means collectively all Contractor Parties at
any time except for SOA or its successors and permitted assignees that are
one hundred (100) percent owned and controlled by SOCAR.

“Participating Interest” shall have the meaning given to it in Article 1.1.

“Parties” means SOCAR, BP and SOA and any of their respective
successors and permitted assignees.

“Party” means any of the Parties.
“Petroleum” means Crude Oil and Natural Gas.

“Petroleum Costs” means Operating Costs and Capital Costs and shall
include all expenditures actually incurred by Contractor for the purposes of
the Petroleum Operations. Petroleum Costs shall include, without limitation,
(i) the amounts expressly identified in the Agreement as Petroleum Costs
(including but not limited to the amounts identified in Article 18.3) and (ii)
the amounts properly debited to the Petroleum Operations Account in
accordance with the Accounting Procedure.

“Petroleum Operations” means all operations relating to the exploration,
appraisal, development, extraction, production, stabilisation, treatment
(including processing of Natural Gas), stimulation, injection, gathering,
storage, building rail or roads for loading facilities, building connecting
yollarm va ya avtomobil yollarimin gakilmasi, demir yol sabakasi va ya
méveud boru kamerlori iigiin birlasdirici giris montagolorin tikilmasi,
yiiklonib géndorilmasi, Catdirlma montaqasinadak neq! edilmasi vo
Kontrakt sahasinds hasil edilmis Karbohidrogenlorin marketingi vo
Kontrakt sahasinda lagvetma islori ila bagli biitiin amoliyyatlar demakdir.

“Neft-qaz oamoliyyatlari hesabi” — Miihasibat ucgotunun aparilmasi
qaydasinin 1.2 bandindo verilmisdir.

“Satis mantaqasi” — monasi 13.1(e)(iii) bandinda verilmisdir.

“Monfaat Karbohidrogenlari” — manasi 11.5 bandinda verilmisdir.
“Monfoat vergisi” — monasi 12.2(a) bondindo verilmisdir.

“Monfoat vergisi deracasi” — monasi 12.1(c)(v) bandinda verilmisdir.
“Normal temperatur va tazyiq seraiti” — Farengeyt iizra altmis
doraca/Selsi iizra on bes tam yiizdo alli alti daraca (60°F/15,56°C) normal
temperatur vo 1,01325 bar normal atmosfer tazyiqi demakdir.

“Dévlat biidcasi” — monasi 12.1(c)(i) bondinda verilmisdir.

“Rohbar komita” — 5.1 bandino miivafiq olaraq yaradilan komita demokdir.
“Subpodratg1” — Podratg¢1 va ya Omoliyyat gsirkati ile birbasa vo ya vasitali
miiqavilo iizra, yaxud onlari adindan bu Sazisla alaqadar mallar gonderen,
islor géran, yaxud xidmotler géstaron her hansi fiziki va ya hiiquqi soxs
demokdir.

“Vergi qoyulan monfaat” — monasi 12.2(e) bandinda verilmisdir.
“Vergilar” — hor hans1 Hékumot orqanina édonilon, yaxud onun terafinden
alinan_ biitiin mévcud vo ya goalacek riisumlar, gémriikler, todiyalor,

qonorarlar, vergilor va ya haqlar demokdir.

“Vergi orqami” — monasi 12.1(c)(iv) bandinda verilmisdir.

(9)

entry point to the rail network or to existing pipelines, handling, lifting,
transporting Petroleum to the Delivery Point and marketing of Petroleum
from, and abandonment operations with respect to the Contract Area.

“Petroleum Operations Account” shall have the meaning given to it in
paragraph 1.2 of the Accounting Procedure.

“Point of Sale” shall have the meaning given to it in Article 13.1(e)(iii).
“Profit Petroleum” shall have the meaning given to it in Article 11.5.
“Profit Tax” shall have the meaning given to it in Article 12.2(a).

“Profit Tax Rate” shall have the meaning given to it in Article 12.1(c)(v).
“Standard Temperature and Pressure” or “STP” means the standard
temperature and atmospheric pressure of sixty degrees Fahrenheit/fifteen
point five six degrees Centigrade (60°F/15.56°C) and 1.01325 bars.

“State Budget” shall have the meaning given to it in Article 12.1(c)(i).

“Steering Committee” means the committee established pursuant to
Article 5.1.

“Sub-contractor” means any natural person or juridical entity contracted
directly or indirectly by or on behalf of Contractor or by or on behalf of the
Operating Company, to supply goods, work or services related to this
Agreement.

“Taxable Profit” shall have the meaning given to it in Article 12.2(e).
“Taxes” means all existing or future levies, duties, payments, fees, taxes or

contributions payable to or imposed by any Governmental Authority.

“Tax Authority” shall have the meaning given to it in Article 12.1(c)(iv).
“Uciincii taraf” elo fiziki vo ya hiiquqi soxs demoakdir ki, 0, Tarof va ya hor
hans1 Tarafin Ortaq sirkati deyil.

“Ton” — metrik ton, yoni Sevr (Fransa) Beynolxalq Olgii va Coki
Biirosunun miiayyon etdiyi kimi, min (1000) kilogramlig kiitla demakdir.

“Umumi hasilat hacmi” — 11.1 bondinin miiddoalarina uyZun olaraq Neft-
qaz omoliyyatlar: iigiin isledilmis hacmler gixilmaqla her hansi Taqvim
riibiinds Kontrakt sahasinden alinmis Xam neft va Sarbast tabii gaz
hasilatinin timumi hocmi demokdir.

“Naqletma itkilari” — monasi 13.1(e)(iv) bandindo verilmisdir.

“Qsas ana sirkat” — BP-yo aid olduqda ingiltorado qeydo alinmis BP
Eksploreysn Opereyting Kompani Limited sirkoti; ONS-a aid olduqda
Azorbaycan Respublikasinda geydo almmis ARDNS; vo hor hansi digor
Podratg1 tarafa aid olduqda bu Podratg1 tarafin asas ana sirkoti va hor hansi
bela Osas ana sirkatinin hiiquq varisi demakdir.

“Qsas ana sirkatin taminati” — 4-cii Olavada géstarilon niimuna iizra Osas
ana sirkot tarofindon verilon taminat demakdir.

“Odanilmomis balans” — monasi 3.5(b) bondindo verilmisdir.
“DV” — Azorbaycan Respublikasinin olava deyer vergisi demakdir.

“Qerazli xeta” — 23.3 bondino asason arbitraj arasdirmasi noticasindo
miisyyan olunan, beynalxalq neft-qaz sonayesi tacriibasinda qabul edilmis
yaxgs1 va qonaatlondirici iisullara va ya bu Sazisin sortlarina qasdan, garezlo
vo siiurlu suratda etinasizliq demok olan her hansi foaliyyat vo
foaliyyatsizlik demokdir.

“Sifir balansi” — islonmo vo hasilat dévriina baslandiqdan sonra Mithasibat
ucotunun aparilmasi qaydasina_ miivafiq suretda Osasli mesroflorin
6donilmasi ilo alaqadar Podratginin apardigi hesabda sifir balansinin aldo
edilmasi demokdir. ilk dofo Sifir balansi aldo edildikden sonra, 14.1
bandindoki magqsadlar iigiin Osasli masraflar asas biidca kategoriyalari iizra
tosnif edilir.

(10)

“Third Party” means a natural person or juridical entity, other than a Party
hereto or an Affiliate of a Party.

“Tonne” means metric ton, i.e. one thousand (1000) kilograms as defined
by the International Bureau of Weights and Measures, Sevres, France.

“Total Production” means, for any Calendar Quarter, the total production
of Crude Oil and Non-associated Natural Gas obtained from the Contract
Area, less the quantities used pursuant to Article 11.1 for Petroleum
Operations.

“Transit Losses” shall have the meaning given to it in Article 13.1(e)(iv).

“Ultimate Parent Company” means in relation to BP, BP Exploration
Operating Company Limited, a company incorporated in England; in the
case of SOA, SOCAR, a company incorporated in the Republic of
Azerbaijan; and in the case of any other Contractor Party, such Contractor
Party’s ultimate parent company and the successor of any such Ultimate
Parent Company.

“Ultimate Parent Company Guarantee” means the guarantee given by an
Ultimate Parent Company in the form set forth in Appendix 4.

“Unrecovered Balance” shall have meaning given to it in Article 3.5(b).
“VAT” means the Republic of Azerbaijan value added tax.

“Wilful Misconduct” means any unjustifiable act or omission which
constitutes an intentional, deliberate and conscious disregard of good and
prudent international oil field practices or the terms of this Agreement as
determined by arbitration pursuant to Article 23.3.

“Zero Balance” means the achievement after the commencement of the
Development and Production Period of zero balance in the accounts
maintained by Contractor with respect to Capital Costs in accordance with
the Accounting Procedure. After the occurrence of the first Zero Balance for
the purposes of Article 14.1, Capital Costs thereafter will be classified by
main budget category.
OLAVO 2

KONTRAKT SAHOSi VO XORITO

Bu Sazisin imzalandigi tarixda Kontrakt sahasi asagida géstarilmis vo alavo
edilon xoritada ayrica nisanlanmis cografi koordinatlarin omola gotirdiyi

perimetr daxilinda olan sahadir.

Kontrakt sahasi Krasovskiy referens-ellipsoidina oasaslanan 1942-ci il
Pulkovo koordinat sistemina baglanmis vo asagidaki teyinedici parametrlori

olan Qauss-Kriiger proyeksiyasinda diizbucaqli xatlarlo hiidudlanmisdir:
Baslangic en dairasi: 0 daraca simal en dairasi
Baslangic uzunluq dairasi: 51 doraca serq uzunluq dairasi
Baslangic miqyas omsali: 1,0

Doraca sabakasinin
ilkin koordinatlari:

500.000 m sarga dogru uzunlug dairasi,
0 m simala dogru en dairasi

Doraca sabokasi vahidi — metr.
Kontrakt sahasinin on (10) bucagi iizra cografi koordinatlari:

1942-ci il Pulkovo
koordinat sistemi

Négta En dairasi Uzunlug dairasi
simal. sorq)
1 39° 39' 24" 50° 57' 03"
2 39° 34'53" 51° 04' 40"
3 39° 24' 13" 51° 01'53"
4 39° 22'24" 50° 49' 07"
5 39° 17' 15" 50° 42' 02"
6 39° 16' 19" 50° 35'47"
7 39° 20'37" 50° 31'21"

ren9)

APPENDIX 2

CONTRACT AREA AND MAP

As of the date of execution of the Agreement, the Contract Area is the area
inside the perimeter constituted by the geographical co-ordinates set forth

below and as separately identified on the map attached hereto.

The Contract Area is bounded by straight lines on a Gauss-Kruger
projection which is referenced to Pulkovo 1942 geodetic datum, Krassovski

ellipsoid, and with defining parameters of:

Latitude of Origin: 0 degrees North
Longitude of Origin: 51 degrees East
Scale Factor at Origin: 1.0

Grid co-ordinates at Origin: 500,000 metres East, 0 metres North

Grid units are meters.
Geographic co-ordinates for the ten (10) corners of the Contract Area are:

Pulkovo 1942

Datum
Point Latitude Longitude
(North) East
1 39° 39' 24" 50° 57'03"
2 39° 34'53" 51° 04' 40"
3 39° 24' 13" 51° 01'53"
4 39° 22'24" 50° 49'07"
5 39° 17' 15" 50° 42' 02"
6 39° 16' 19" 50° 35'47"
7 39° 20'37" 50° 31'21"
8 39° 25'41" 50° 32'59"
39° 30' 46" 50° 42'31"
10 39° 35' 23" 50° 48' 51"

Yuxarida gésterilon Kontrakt sahasinin orazisi min alli doqquz (1059)
kvadrat kilometrdir.

(12)

8 39° 25'41" 50° 32'59"
9 39° 30' 46" 50° 42' 31"
10 39° 35' 23" 50° 48' 51"

The surface of the Contract Area above defined is one thousand and fifty
nine (1,059) square kilometres.
Kontrakt sahasinin xaritasi Map of the Contract Area

os 50°30'E 50°40'E 50°50°E 51°00'E 34-105
.4"N
3"E
39°40N} 39°40'N
7
N 039°35'23"N
050°48'51"E 039°34'53"N
051°04'40"E
10
2
039°30'46"N
050°42'317E
39°30'N 9 39°30'N
039°25'41"N
050°32'59"E
8
039°22'24"N 3
osor4so7"E 039°24'13"N
039°20'37"N 051°01'53"E
050°31'21"E ‘4
7
39°20'N *20'N
5
6 039°17'15"N
050°42'02"E
039°16'19"N >
050°35'47"E
39°10'NI -10N
50°20'E 50°S0'E 50°40'E 50°50 STOCE 51°10E

SHAFAG ASIMAN CONTRACT AREA

(Local Datum Pulkovo 1942)

(13)
OSLAVO 3

MUHASiBAT UGOTUNUN APARILMASI QAYDASI

Umumi miiddaalar

Bu 3-cu Olavada miihasibat ugotunun tomal prinsiplori beynalxalq
neft-qaz sonayesinds hamiliqla qabul olunmus qaydada miiayyon
edilir.

Bu “Mithasibat ugotunun aparilmasi qaydasi’nin maqsadi bu Saziso
asason Neft-qaz omoliyyatlar: aparilarkon ayirmalarin va kreditlorin
miisyyonlasdirilmasinin adalotli va obyektiv metodunun teyin
edilmasi, habelo xorclorin tasdiq olunmus biidcalera uygun olub-
olmamasi iizorinda nozaret metodu gésterilmasinden ibaratdir.
Miihasibat ugotunun aparilmasi qaydasinin magqsodleri baximindan
Podratgi1ya hor hans1 istinad konteksta géra aidiyyati tizra Omoliyyat
sirkotini, Podratg: taraflari va onlarm Ortaq sirkatlorini nezerdo
tutur. Toroflor razilasirlar ki, homin metodlarin hor hansi biri hor
hans1 Toroaf barasinda adalatsiz va ya qeyri-obyektiv olarsa, Taroflor
hor hans odalotsizliyin va ya qeyri-obyektivliyin aradan
galdirilmasi iigiin lazimi doyisiklikleri xos moramla tonzimlomok
magsadila gériis taskil edirlor.

Toriflar

Bu Mithasibat ugotunun aparilmasi qaydasi magsedleri baximindan
asagidak1 terminlora bela monalar verilir:

(i) Miihasibat ucotunun aparilmasi qaydasi — miihasibat
ucgotunun bu Olavada géstarilen prinsiplori, metodlar vo
qaydalar1 demokdir.

(ii) Miihasibat ucgotunun qoabul olunmus metodlari1 —
miihasibat ugotunun beynalxalq neft-qaz sonayesindo
hamuiligla qabul va tasdiq edilmis prinsiplori, metodlar1 vo
qaydalar1 demokdir.

(14)

APPENDIX 3

ACCOUNTING PROCEDURE

General Provisions

This Appendix 3 establishes a framework of accounting principles
as generally accepted within the international Petroleum industry.

The purpose of this Accounting Procedure is to establish a fair and
equitable method for determining charges and credits applicable to
Petroleum Operations under the Agreement and to provide a
method for controlling expenditure against approved budgets. For
purposes of this Accounting Procedure any reference to Contractor
shall be deemed to include the Operating Company, Contractor
Parties and their respective Affiliates, as the context may imply.
The Parties agree that if any of such methods prove to be unfair or
inequitable to any of the Parties then the Parties will meet and in
good faith endeavour to agree on such changes as are necessary to
correct any unfairness or inequity.

Definitions

For the purposes of this Accounting Procedure the following terms
shall have the following meanings:

(i) Accounting Procedure shall mean the accounting
principles, practices and procedures set forth in this
Appendix.

(ii) Accepted Accounting Practices shall mean accounting

principles, practices and procedures that are generally
accepted and recognised in the international Petroleum
industry.
(iii) Artma — ugot dévrii qurtarmazdan avval olmus hadisaler va
amoliyyatlar noticasinda ugot dévrii qurtardiqdan sonra

6donilacayi va ya alinacagi gézlonilon mabloglar demakdir.

(iv) Artma prinsipi — miihasibat ugotunun ela prinsipi
demokdir ki, homin prinsipa géra amoliyyatlarin maliyya
soraitina vo golira tasiri sadaca olaraq omoliyyatlar iizro
nagd haqq-hesab gakilonda deyil, hamin omoliyyatlar

aparilanda miihasibat kitablarmda qeyd olunur.

(v) Kassa prinsipi — miihasibat ucotunun elo prinsipi demakdir
ki, homin prinsipa gore nagd pul horeketi banka talimatlar
vermok vo ya nagd pul 6demak va Omoliyyat sirkotinin
xozino kitablarmda qeydaalma yolu ila tasbit edilir.

(vi) Materiallar va avadanliq — Neft-qaz omoliyyatlarinda

islodilmok tigiin aldo edilon vo saxlanilan materiallarla vo

avadanliqla birlikda kasfiyyat, qiymatlondirma va islenmo
tizra mohdudiyyat qoyulmadan biitiin obyektler do daxil
olmaqla amlak (torpaq istisna edilmokla) demakdir.

(vii) Nozarat altinda material — Podratginin nozarot etdiyi vo

inventarlasdirdigi Materiallar va avadanliq demokdir. Belo

Materiallarin va avadanligin névlorinin siyahis1: ARDNS-

nin talabi ilo ona taqdim edilir.

Sazisdo toriflori verilon, lakin yuxaridaki siyahrya daxil edilmoyon
terminlor vo ifadalor bu Miihasibat ugotunun aparilmasi qaydasinda
da Sazisdo onlara verilmis eyni monani dasiyir.

Hesablar
Podratgi bu Miihasibat ugotunun aparilmasi qaydasina_ miivafiq
suretda Neft-qaz omoliyyatlar: tizra ayrica hesabat sonadlari vo

ayrica hesablar aparir (““Neft-qaz omoliyyatlar: hesabr’”).

Podratgi Neft-qaz omoliyyatlar1 hesabia — yalniz
amoliyyatlarinin aparilmasi ilo alaqadar xorclori aid edir.

Neft-qaz

(15)

(iii) | Accruals means amounts which are expected to be paid or
received after the end of an accounting period as a result of
events and transactions prior to the end of the said
accounting period.

(iv) Accruals Basis means the basis of accounting which
records the effect of transactions on financial conditions
and income when the transactions take place, not merely
when they are settled in cash.

(v) Cash Basis means the basis of accounting which records
the cash flows as they are effected by the issue of
instructions for payment to a bank or payments in cash and
recorded in the cash books of the Operating Company.

(vi) Material and Equipment means property (with the

exception of land), including without limitation all

exploration, appraisal and development facilities together
with supplies and equipment, acquired and held for use in

Petroleum Operations.

(vii) Controllable Material means Material and Equipment

which Contractor subjects to record control and inventory.

A list of types of such Material and Equipment shall be

furnished to SOCAR upon request.

Words and phrases defined in the Agreement but not defined above
shall have the same meaning in this Accounting Procedure as is
given to them in the Agreement.

Accounts
Contractor shall maintain separate books and accounts for
Petroleum Operations in accordance with this Accounting

Procedure (“Petroleum Operations Account”).

Contractor shall charge to the Petroleum Operations Account only
those expenditures incurred for Petroleum Operations.
Podratgi Neft-qaz omoliyyatlar1 hesabim Dollarla aparir. Dollarla
deyil, basqa valyuta ila gakilmis moesrafler Dollara Miihasibat
ucgotunun qabul olunmus metodlara uygun olan gevirma omsallari
ila gevrilir. Neft-qaz omoliyyatlan iigiin lazim olan valyutanin
miibadilasi, yaxud valyutalarin ¢gevrilmasi noticasinda her ciir
monfoat va ya itkiler Neft-qaz omoliyyatlan’ hesabina aid edilir vo
ya kreditlosdirilir.

Neft-qaz omoliyyatlar: hesab1 Miihasibat ugotunun qabul olunmus
metodlarina miivafiq suratda aparilir.

Miihasibat ugotu Artma prinsipi osasinda aparilir, bu gortla ki,
Mesroflerin avazinin ddonilmasi mogqsedleri  iigiin Kassa
prinsipindon istifado edilir.

Auditor toftislori

Podratgi Neft-qaz omoliyyatlar hesablarini auditorlarin bunlara dair
hesabatlari ile birlikda har Taqvim ili qurtardiqdan sonra yeddi (7)
aydan gec olmayaraq ARDNS-a taqdim edir. ARDNS miivafiq
Toaqvim ili qurtardiqdan sonra on iki (12) aydan gec olmayaraq
géstarilmis Taqvim ili tigiin hesablarin taftis olunmasini Podratgiya
bu barada bildiris gondarmoklo xahis edo bilor. Belo toftislori
ARDNS terafinden segilon, beynalxalq miqyasda taninan miistaqil
miihasibler sirkoti aparir. Toftisa gakilon masrofler Neft-qaz
amoliyyatlari hesabina daxil edilir va Podratgi tarafinden ddonilir.
Toftis elo aparilir ki, cari omoliyyatlarm asassiz pozulmasina sabab
olmasin. Oger ARDNS yuxarida géstarilmis hesablarla olaqadar
etiraz etdiyini, yaxud Podratginin Qorozli xotasi haqqinda siibutlar
oldugunu nozardon kegirilan Taqvim ilindan sonraki iyirmi dérd
(24) ay arzinda Podratgiya yazili bildirislo (siibutlar géstorilmokla)
molumat vermasa, miivafiq Taqvim ilinin hesablar1 homin tarix
ligiin tasdiq edilmis sayilir. Hesablar barasinds ARDNS-nin Toroflor
arasinda razilasma ilo tanzimlonmamis hor ciir etirazlar1 Arbitraj
qaydasina miivafiq suratdo arbitraj baxigina verilir. Arbitrajm
gerarnda ARDNS-nin hor hans etirazi tasdiq edilorss, Neft-qaz
amoliyyatlari hesabi miivafiq suratda teshih olunur.

(16)

1.3

The Petroleum Operations Account shall be maintained by
Contractor in Dollars. Costs incurred in currencies other than
Dollars shall be converted into Dollars using translation rates in
accordance with Accepted Accounting Practices. Any gain or loss
resulting from the exchange of currencies required for Petroleum
Operations or from translation shall be charged or credited to the
Petroleum Operations Account.

The Petroleum Operations Account shall be kept in accordance with
the Accepted Accounting Practices.

Accounting shall be carried out on an Accruals Basis, provided
however that the Cash Basis principle shall be used for the purposes
of Cost Recovery.

Audits

The accounts of the Petroleum Operations, together with the
auditors’ report thereon, shall be submitted to SOCAR by
Contractor no later than seven (7) months following the end of each
Calendar Year. SOCAR may, by giving notice to that effect to
Contractor not later than twelve (12) months following the end of
the subject Calendar Year, request an audit of the accounts for such
Calendar Year. Such audits shall be carried out by a firm of
internationally recognised independent accountants selected by
SOCAR. The cost of such audit shall be included into Petroleum
Operations Account and shall be borne by Contractor and shall be
conducted in such a manner as not to interfere unduly with ongoing
operations. Unless SOCAR notifies Contractor in writing before
twenty-four (24) months following the subject Calendar Year either
that it has an objection to the said accounts or that there is evidence
of Contractor’s Wilful Misconduct (details of which shall be
included in said notice), the accounts for such Calendar Year shall
be deemed to have been approved as on that date. Any objection to
the accounts raised by SOCAR shall, unless settled by agreement
among the Parties, be submitted to arbitration in accordance with
the Arbitration Procedure. In the event the arbitration award
sustains any of SOCAR’s objections to the account, the Petroleum
Operating Account shall be adjusted accordingly.
Yuxaridakilara baxmayaragq, Toroflor asagidakilara razilasir:

(a) ARDNS_ islonma va hasilat dévrii__ baslayanadok
hesabatlarin taftisini aparmir; va

(b) islonma vo hasilat dévrii baslayandan sonra on iki (12)
aydan gec olmayaraq  bildiris }vermakla ARDNS,

voziyyatden asili olaraq, biitiin Kasfiyyat dévrii va Olavo
kasfiyyat dévrii iigiin méveud olan hesabatlar1 yoxlamaq
hiiququnda olacaq.

Neft-qaz omoliyyatlar iizra xidmotler géstaron Podratgilarm Ortaq
sirkotlorinin hesabatlar1 va qeydleri ARDNS-nin  auditorlari
tarofinden yoxlanilmir.

Miivafiq sorgu daxil olsa, Podratg1 va ya Omoliyyat sirketi Ortaq
sirkotinin tayin edilmis auditoru (bela tayin edilmis auditor
lisenziya almig miihasiblorden ibarat olan beynolxalq niifuzlu
firmasi olmaq sortila) terafinden verilon va Neft-qaz omoliyyatlari
tizra géstorilen xidmatlora miinasibatda sorf edilmis is saatlarin vo
saathesabi haqlarm hesablanmasinda 2.4(b) bondina miivafiq
suretda miisyyen edilon heg bir moanfastin tatbiq edilmomeasini,
miivafiq ddonislorin hesablanmasinin belo Ortaq sirkotleri davamli
sokilda tatbiq eden miihasibat prinsiplorina osaslanmasini vo
6donislorin hesablanmasinda standart hesablasma sisteminin ayri-
seckiliya yol verilmadan tatbiqini tasdiq edon arayisi taqdim edirlor.

Podratg1 Neft-qaz amoliyyatlarina dair biitiin mithasibat sonadlorini,
bayannamolorini, kitablarim vo hesablarini biitiin Kasfiyyat dévrii
arzinds, va ager Podratg: Olava kasfiyyat dévriina kegarsa onda
biitiin Olavo kasfiyyat dévrii arzinde, ondan sonra isa onlarin aid
oldugu Taqvim ili qurtardiqdan sonra azi yeddi (7) il, yaxud
ARDNS Qerozli xota haqqinda iddia irali siirdiikda (i) onlarin aid
oldugu Toqvim ili qurtardiqdan sonra azi yeddi (7) il, va ya (ii)
Qerazli xeta ila olaqadar olaraq hesablara  dair  etirazlar
tanzimlondikdon sonra azi bir (1) il saxlayir — hans miiddotin daha
gec basa gatmasindan asili olaraq.

(17)

Notwithstanding the aforesaid, the Parties have agreed as follows:

(a) SOCAR shall not carry out audit of accounts until the
commencement of the Development and Production Period;
and

(b) By giving notice not later than twelve (12) months from the
commencement of the Development and Production Period
SOCAR shall have the right to carry out audit of accounts
for the entire Exploration Period and the Additional
Exploration Period, as the case may be.

The accounts and records of Contractor’s Affiliates providing
services to the Petroleum Operations shall not be audited by
SOCAR’s auditors.

If requested, Contractor or the Operating Company will provide an
annual certificate issued by the Affiliate’s statutory auditor (such
statutory auditor being an internationally recognized firm of public
accountants) certifying that the calculation of the man-hour, man-
day rates used in determining the charges for services provided to
the Petroleum Operations do not include any element of profit as
part of paragraph 2.4(b) below and that such charges are calculated
pursuant to consistently applied accounting practices of such
Affiliates and are charged out in a non-discriminatory manner, in
accordance with its standard charge-out system.

All accounting records, returns, books and accounts relating to
Petroleum Operations shall be maintained by Contractor during the
entire Exploration Period and Additional Exploration Period (if
Contractor proceeds thereto), and thereafter for a minimum of seven
(7) years following the end of the Calendar Year to which they
relate or, in the case where SOCAR alleges Wilful Misconduct, the
later of (i) a minimum of seven (7) years following the end of the
Calendar Year to which they relate and (ii) a minimum of one (1)
year after resolution of the objections to the accounts made in
respect of such Wilful Misconduct.
21

Ayirmalar va xarclor

Podratg1 bu Sazisin baglandigi tarixden sonra bu Sazisin sortlorino
uygun suratda ¢akilmis Neft-qaz omoliyyatlarinm aparilmasi ii¢giin
zoruri olan masroflarin hamisini Neft-qaz amoliyyatlari hesabina aid
edir; heg bir masrof hesaba bir dafaden artiq aid edilo bilmaz.
Hesaba aid edilon masrafler asagidakilardan ibaratdir, lakin takco
onlarla mohdudlagmir:

isci giivvasine masrafler va bunlarla alagadar digar masroflor

(a) Podratginin va onun Ortaq sirkatlerinin (Subpodratg: kimi
foaliyyat gdstaron  sirkotlardan basqa) Azarbaycan
Respublikasi arazisinds va ya Podratginin ofislari olan har
hans1 basqa yerlerda Neft-qaz omoliyyatlarinda ister
miivaqgati, istarso da daimi galisan isgilorinin omek haqqina
va maaslarina gokilon timumi mosrofler (o ciimloden
Hékumet organlari terefinden tutulan mablogler), homginin
gostarilmis omoliyyatlarla slaqadar soxsi xorclor.

(b) Bayram va mozuniyyot giinlorinin, xastelik voragelorinin,
alilliyin vo amok haqqina tatbiq edile bilon digear bu ciir
giizastlorin Gdonilmasina mosrofler; bunlar yuxaridaki 2.1
(a) bondino asason hesaba kegirilir.

(c) Podratginin yuxaridaki 2.1(a) bendina asasan hesablanan
amak haqqi masroflarina tatbiq edila bilacak xarclar va ya
Azarbaycan Respublikasi qanunlarinda nozerda tutulan
6domoler, yaxud bu 2.1 bandina uygun suratda hesablanan
digor masroflor.

(d) Hoyatin —sigortalanmasinin tartib = edilmis__ plantar,
qospitallagdirma, pensiyalar va bu xarakterli digar giizastlor
iizro masroflar.

(e) Podratginin Neft-qaz
amokdaslarina_ monzil
bunlarla alaqadar xarclor.

amoliyyatlarnda galigan
vo dolanacaq miiavinotleri vo

(18)

2.1

Charges And Expenditures

Contractor shall charge the Petroleum Operations Account for all
costs incurred after the date of execution of this Agreement in
compliance with the terms of this Agreement or those necessary to
conduct the Petroleum Operations; no cost shall be charged more
than once. Chargeable costs shall include, but not be limited to:

Labour and Related Costs

(a) Gross salaries, wages (including amounts imposed by
Governmental Authorities) in respect of employees of
Contractor and its Affiliates (except when acting as Sub-
contractor) who are engaged in the conduct of Petroleum
Operations whether temporarily or permanently assigned
within the Republic of Azerbaijan or located in Contractor’s
offices elsewhere, as well as personal expenses incurred in
connection therewith.

(b) Costs of all holiday, vacation, sickness, disability and other
like benefits applicable to the salaries chargeable under
paragraph 2.1(a) above.

(c) Expenses or contributions imposed under the laws of the
Republic of Azerbaijan which are applicable to
Contractor’s cost of salaries and wages chargeable under
paragraph 2.1(a) above or other costs chargeable under this
paragraph 2.1.

(d) Cost of established plans for life insurance, hospitalisation,

pensions, and other benefits of a like nature.

(e) Housing and living allowances and related expenses of the
employees of Contractor assigned to Petroleum Operations.
2.2

23

(f) Omokdaslarin Neft-qaz omoliyyatlar: aparmaq iigiin ezam
olunduqlari miiddat qurtardiqdan sonra Podratgi onlarin
galacak daimi masgullugunu temin eda bilmirsa, Neft-qaz
amoliyyatlar’ aparmaq iigiin ezam edilmis omokdaslarin
isdongixma = miiavinotinin ezamiyyat —_—smiiddatlorino
miitonasib hissosi hesaba aid edilir.

Materiallar va avadanliq

Podratg1 Materiallar1 va avadanligi bu Miihasibat ugotu qaydasinin
4-c1 Imasina miivafiq suratde Neft-qaz omoliyyatlarinda istifado
etmok iigiin alir va ya gondorir. Aglabatan hiidudlar daxilinda omoli
cahatden miimkiin olduqda vo islerin samorali va rentabelli
goriilmasina uygun galdikda Neft-qaz omoliyyatlarinda istifado
olunmag iigiin yalniz elo Materiallar va avadanliq aldo edilir va ya
gondarilir ki, derhal tatbiq edilmok, yaxud lazimi ehtiyat saxlamaq
iigiin bunlara talobat ola bilsin. Belo Materiallarin va avadanligin
artiq ehtiyatlarmin toplanmasina yol verilmir.

Nagliyyat xarclori. igci heyatinin kégmo xorclari

(a) Materiallarin va avadanligin dasinmasi xorcleri va bununla
alaqedar digar xorcler, masalon, ekspeditor xidmotlorina,
qablasdirmaya, dokda dayanmalara, quru dasimalari, hava
vo doniz dasimalari iigiin kiralamoye, samarasiz
dayanmalara, tranzit tariflorino, toyinat moanteqasinds
yiikvurma-yiikbosaltma islorina gakilen xorclor, riisumlar,
lisenziya haqlari, vergilar va yuxarida géstorilonlara aid
olan bu kimi tutmalar.

(b) Neft-qaz omoliyyatlar’ aparilmasi ticiin isgi heyotin
daginmasi xorclori.
(c) Neft-qaz omoliyyatlari aparilmasina daimi va ya miivaqgoati

tayinat almig is¢i heyotinin yasadigi yerden vo geriyo
kégmosi xorclori. Belo xorclora isgilarin vo onlarin ailo
lizvlorinin yol xorcleri va goxsi omlakinin daginmasi
xorclori daxil edilir.

(19)

2.2

2.3

(f) In the event that Contractor is unable to provide continued
employment for staff at the end of their assignment to
Petroleum Operations, the proportionate share of
termination payments relating to the employees’ period of
assignment to Petroleum Operations shall be chargeable.

Material and Equipment

Material and Equipment purchased or furnished by Contractor for
use in Petroleum Operations as provided under Section 4 of this
Accounting Procedure. So far as it is reasonably practical and
consistent with efficient and economical operation, only such
Material and Equipment shall be purchased or transferred for use in
Petroleum Operations as may be required for immediate use or
prudent contingent stock. The accumulation of surplus stocks shall
be avoided.

Transportation and Employee Relocation Costs

(a) Transportation of Material and Equipment and other related
costs such as expediting, crating, dock charges, inland, air
and ocean freight, demurrage, transit fees and unloading at
destination and any duties, licence fees, taxes and any other
charges with respect thereto.

(b) Costs incurred for transportation of personnel as required in
the conduct of Petroleum Operations.

(c) Relocation costs of employees permanently or temporarily
assigned to Petroleum Operations to and from their point of
origin. Such costs shall include travelling costs of
employees and their families and transportation cost of their
personal and household effects.
24

Xidmotlor

(a)

(b)

(c)

(@d)

(f)

2.14 bandinda géstarilen xidmotlerden savay1 podrat
xidmotlori, pesokar moslohotgilorin xidmotlori va xarici
monbolarin basqa xidmotlari.

Texniki xidmotler, o ciimladan, lakin agsagidakilarla
mohdudlasdirilmadan, bilavasita Neft-qaz omoliyyatlari ilo
bagli Podratgmm va onun Ortaq sirkotlorinin (bunlar
Subpodratg: kimi foaliyyat géstermirlorsa) gésterdiklori
xidmotlor: laboratoriya analizi, gertyoj gakma, geoloji vo
geofiziki molumatlarm tofsiri, kollektorlarin _ tatbiqi,
satinalma, qazma islarina nozaroat, hasilatin texnologiyasi,
kommersiya analizi, habelo miivafiq kompiiter xidmotlori
va molumatin toahlili. Homin dédonislor Podratginin
miihasibat ugotunun adi prinsiplorina miivafiq suratdo elo
hesablanmalidir ki, heg bir monfaot va itki Podratginin
hesabina aid edilmasin.

Xidmotlorin konkret suratda Neft-qaz omoliyyatlari ilo bagh
oldugu hallarda inzibati-teskilati taminat, o ciimleden
hiiquq mesololeri iizra, satinalma, podrat miiqavilolori
baglanmasi iizro xidmotler, maliyyo va kassa xarakterli
xidmotler, miihasibat xidmotlori, informasiya va
telekommunikasiya xidmotlori va inzibati xidmotlar.

Podratginin va onun Ortaq sirkatinin (bu sirket Subpodratg1
kimi foaliyyat géstarmirsa), miihondis-texnik s6basi
heyatinin xidmotleri — homin miihondis-texnik sébasinin
hazirlayib taqdim etdiyi haqq-hesab tizra.

Marketing xidmotlori: Kontrakt sahasindon hasil edilon
Sarbast tabii qazin satisi ilo olaqadar biitiin qonorarlar,
komisyon haqqi va digar tutmalar.

Sahiblik vo istismar dayarins uygun qiymotlorla Podratginin
verdiyi avadanliqdan va obyektlardan istifada edilmasi, bu
sortla ki, bu, iqtisadi cahotden moqsadouygun olsun.

(20)

2.4

Services

(a)

(b)

(c)

(d)

(f)

Contract services, professional consultants, and other
services procured from outside sources other than services
covered by paragraph 2.14.

Technical services, such as, but not limited to, laboratory
analysis, drafting, geophysical and — geological
interpretation, reservoir studies, purchasing, drilling
supervision, petroleum engineering, commercial analysis
and related computer services and data processing,
performed by Contractor and its Affiliates (except when
acting as Sub-contractor) for the direct benefit of Petroleum
Operations. Such charges shall be computed in line with
Contractor’s usual accounting policy such that no gain or
loss accrues to Contractor.

Business support where the services provided are
specifically attributable to Petroleum Operations, including,
but not restricted to legal, purchasing, contracting, treasury,
accounting, information and telecommunication, and
administrative services.

Services performed by Contractor and its Affiliates (except
when acting as Sub-contractor) engineering division
personnel, as computed and charged by such engineering
division.

Marketing services — all fees, commissions and other
charges related to the marketing of Non-associated Natural
Gas produced from the Contract Area.

Use of equipment and facilities furnished by Contractor at
rates commensurate with the cost of ownership and
operation if such use is economically viable. Rates shall
2.5

2.6

Qiymotler saxlanma, temir dayerini va digar istismar
xarclarini, sigorta, vergi vo faizlori shata edir, lakin bunlarla
mohdudlasdirilmir.

Podratgi va ya onun Ortaq sirkotleri (bunlarm Subpodratg: kimi
foaliyyat géstordiklori hallar istisna edilmokla) torafinden géstarilen
xidmotler Omoliyyat sirkoti ilo baglanan is sifarisi vo ya xidmot
miigqavilosina asason taqdim edilir va onlarin avezi bela Podratgi
tarofin no moanfaat aldo edilmasi, no da zarar gakmasi prinsipino
asason Podratgi tarefin va onun Ortaq sirkotlorinin adi is qaydasi vo
miihasibat metoduna uygun suratda édonilir.

Omlakin zadalonmasi vo itkisi

Yangin, dasqin, firtina, ogurluq, qaza va ya hor hans1 basqa sabablor
tiziindan omlakin zadalonmasi ve ya itkisi ila alaqadar olaraq onun
tamir va ya avez edilmasi iigiin lazim olan, sigorta hesabina
6donilmayan biitiin xerclar va masrafler; Podratginin Qerazli xotasi
ilo bagh xerclar va masroflor istisna edilmoklo.

Podratg1 iki yiiz alli min (250.000) Dollardan artiq mablogda hor
hansi bu ciir zodalanma va ya itki haqqinda ARDNS-a omoli
cahatdon miimkiin olan an qisa miiddatda yazili malumat verir.

Sigorta

(a) Neft-qaz amoliyyatlar aparilmasi ilo olagadar biitiin sigorta
haqlari, habela riskler iigiin miistaqil sigorta sirkotinin
miisyyonlasdirdiyi ekvivalent moblaglerda haqlar; bunlar
Podratginin 6z sigorta fondundan édonilir.

(b) Hor ciir itkilorin, pretenziyalarm, zorarin va mahkemo
qorarlarmin kompensasiyasi verilorkon gakilon va édonilon
biitiin xorclor, habela Podratginin Qorazli xatasi ila bagli
xarclar istisna edilmokla, sigorta hesabina 6donilmayan
biitiin basqa xorclor.

21)

2.5

2.6

include but not be limited to costs of maintenance, repairs,
other operating expenses, insurance, taxes and interest.

Services performed by Contractor or its Affiliates (except when
acting as Sub-contractor) shall be performed under a work order or
service agreement issued by the Operating Company and shall be
charged in accordance with such Contractor Party’s and its
Affiliates’ usual practice and accounting policies such that no gain,
no loss accrues to such Contractor Party.

Damages and Losses to Property

All costs or expenses necessary for the repair or replacement of
property resulting from damages or losses incurred by fire, flood,
storm, theft, accident, or any other cause, not recovered from
insurance except where caused by the Wilful Misconduct of
Contractor.

Contractor shall furnish SOCAR with written notice of such
damages or losses in excess of Dollars two hundred and fifty
thousand (250,000) as soon as reasonably practicable.

Insurance

(a) All premiums for insurance carried for the benefit of
Petroleum Operations, as well as the equivalent amount of
premiums quoted by an independent underwriter for the
risks that are self-insured by Contractor.

(b) All expenditures incurred and paid in the settlement of any
and all losses, claims, damages, judgements and any other
expenses, not recovered from insurance except where
caused by the Wilful Misconduct of Contractor.
2.7

2.8

2.9

2.10

211

Hiiquq xorclori

Neft-qaz omoliyyatlan. ila bagli mohkemo iddialarma va ya
pretenziyalara baxilmasi, bunlarin éyranilmasi va tenzimlonmasi
tizra, yaxud omlakin gorunmasi va ya onun tigiin kompensasiya
alinmasi iizra biitiin xercler va ya mesrofler, lakin bunlarla
mohdudlasdirilmadan vokillorin qonorarlan, mahkeme xoerclori,
siibutlar aldo etmak moagqsadila aparilan tahqiqatlarin xerclari, habelo
hor hansi bu ciir mahkome iddialarmim va ya pretenziyalarm
nizamlanmasi, yaxud ddonilmasi iigiin verilon mablaglar;
Podratginin Qoerazli xatasi ila bagli hallar istisna edilmaklo.

Riisumlar vo vergilor

H6ékumoet organlari tarafinden tutulmus ve Podratgiya qaytarilmamis
biitiin Vergilor (Monfoat vergisi istisna olmaqla).

Ofislorin, fahlo qasabslarinin va diger obyektlorin saxlanmasi

Xiisusi layiha qruplari fiziki cahatden Azorbaycan Respublikasinn
arazisinda yerlasmodiyi hallarda Azarbaycan Respublikasinin
erazisinda va ya onun_ hiidudlarindan konarda Neft-qaz
amoliyyatlarinin aparilmasina bilavasita xidmot eden hor ciir
ofislarin, bélmolerin, fahla gasabalerinin, anbarlarin, yasayis
binalarmin va digar obyektlorin saxlanmasina vo islomasino ¢gakilen
xarclor.

Peso hazirligi va texnologiyanin verilmasi

6.8 bondino miivafiq suratde isgi heyatinin hazirligi iizra xorclar vo
Podratginin texnologiyalarmin razilasdirilmis qaydada ARDNS-o
verilmasi ilo bagli xarclor.

Enerji tachizatina masroflor

Neft-qaz omoliyyatlarinin aparilmasi iigiin istifade edilon yanacaga,
elektrik enerjisino, qizdirici sistema, su tachizatina va ya basqa
enerji névlarino gakilon biitiin xorclor.

(22)

2.7

2.8

2.9

2.10

2.11

Legal Expenses

All costs or expenses of handling, investigating and settling
litigation or claims arising from Petroleum Operations or necessary
to protect or recover property, including, but not limited to,
lawyers’ fees, court costs, cost of investigation of procuring
evidence and amounts paid in settlement or satisfaction of any such
litigation or claims except where caused by the Wilful Misconduct
of Contractor.

Duties and Taxes

All Taxes imposed by Governmental Authorities (except for Profit
Tax) which are not refunded to the Contractor.

Offices, Camps and Miscellaneous Facilities

The cost of maintaining and operating any offices, sub-offices,
camps, warehouses, housing and other facilities directly serving
Petroleum Operations either within the Republic of Azerbaijan or
elsewhere with respect to dedicated project groups which are not
physically located within the Republic of Azerbaijan.

Training and Technology Transfer

The costs of the provision of training in accordance with Article
6.8, and the costs of agreed technology transfer from Contractor to
SOCAR.

Energy Expenses

All costs of fuel, electricity, heat, water or other energy used for
Petroleum Operations.
2.12

2.13

2.14

Rabita vasitalorina masroflar

Rabita sistemlorinin va kompiiter sistemlorinin aldo edilmasina,
icaraya gétiiriilmosino, qurulmasina, istismarina, temirina vo
saxlanmasina ¢okilon mosroflor.

Ekoloji programlara masroflor

Ekoloji programlarin hayata kegirilmasina ¢gakilen masroafler, o
ciimladon, lakin bunlarla mohdudlasdirilmadan, otraf miihitin ilkin
voziyyatinin 6yronilmasi islorina, cari monitoring proqramlarina,
atraf miihitin vo saglamligin qorunmasi iizra peso talimina, otraf
miihitin va saglamligin qorunmasi magsoadlari tigiin avadanliglara vo
vasitalora, bu Sazisla va tatbiq edilen qanunvericilikla otraf mithitin
vo saglamligin gorunmasi iigiin nozerda tutulan tadbirlera va Neft-
qaz omoliyyatlari ile olaqedar otraf miihitin borpasi tedbirlarino
gekilon masrafler (0 ciimladan, basqa mesroflerle yanasi, flora vo
faunanin qgorunmasina ¢akilen masraflar).

Digor xidmotlar

(a) Podratg1
(i) BP-nin Azorbaycan Respublikasinin hiidudlarmdan
konarda yerlason Ortaq sirkotlori tarofindan; vo/ya
(ii) ONS va onun Ortaq sirkatlori tarafindon
hayata kegirilon va Neft-qaz omoliyyatlarmim aparilmasina
dolayisi ila kémok edon texniki nou-hau va iimumi inzibati-
taskilati taminat tedbirlori ila bagl slave inzibati xorclori
Neft-qaz omoliyyatlar’ hesabina aid edir. Bela kémak ofis
xidmotlorina, 0 ciimladan inzibati va hiiquqi isle, maliyya vo
vergi masololori ila, kadr isi ila, ekspert biliklarinin verilmasi
ila va daqiq miiayyanlesdirilmasi va ya is sifarisi yaxud
xidmot miiqavilalori asasinda yerino yetirilon miisyyan
layihalora aid edilmasi miimkiin olmayan qeyri-texniki
xarakterli diger funksiyalarin yerina yetirilmasi ile moasgul
olan heyatin xidmotlorina gakilon masroflari shata edir.

(23)

2.12

2.13

2.14

Communication Charges

The costs of acquiring, leasing, installing, operating, repairing and
maintaining communication systems and computer systems.

Environmental Charges

The costs of environmental programmes, including, but not limited
to environmental baseline studies, ongoing monitoring programmes,
environmental and safety training, equipment and facilities for
protection of safety or the environment, activities related to
environment and safety required by this Agreement or by applicable
law and remedial work undertaken with respect to Petroleum
Operations (including but not limited to costs incurred to sustain
flora and fauna).

Other Services
(a) Contractor shall charge an administrative overhead to the
Petroleum Operations Account, covering technical know-
how, general administrative support provided by

(i) BP Affiliates located outside of the Republic of
Azerbaijan; and/or

(ii) SOA and its Affiliates

for the indirect benefit of Petroleum Operations. Such
support will include the services and related office costs of
personnel performing administrative, legal, treasury, tax
and employee relations, provision of expertise and other
non-technical functions which cannot be specifically
identified or attributed to particular projects performed
under a work order or service agreement.
2.15

2.16

(b) Yuxaridaki (a) bondindo géstarilmis xorcler Neft-qaz
amoliyyatlar ilo olaqodar illik moacmu xerclora osaslanan

qiymotlor iizra hesaba agagidaki qaydada aid edilacokdir:
(i) Podratginin Osashi masroflari ila alaqadar:

Taqvim ili arzinda ilk on bes milyon (15.000.000)
Dollar iigiin — iig (3) faiz;

Taqvim ili orzinda on bes milyon (15.000.000)
Dollar va otuz milyon (30.000.000) Dollar
hiidudlari daxilinda mablog tigiin — iki (2) faiz;

Taqvim ili orzinds otuz milyon (30.000.000)
Dollardan artiq mablag iigiin — bir (1) faiz.
(ii) Podratginin Omoliyyat masraflari ile alaqadar:

Taqvim ili arzinda bir tam onda bes (1,5) faizden
ibarat sabit daraca.

Maliyyo masroflari

Biitiin Maliyya masroflari.

Digor xorclor

Neft-qaz omoliyyatlarmin (Qiivveyeminma tarixinedak olan digar
foaliyyat névieri daxil edilmakle) laziminca va diizgiin aparilmasi
tigiin Podratginm va onun Ortaq sirkotlorinin (onlar Subpodratg1
kimi faaliyyot géstermirlarsa) gakdiklari va ovvalki miiddoalarda
nozarden kegirilmayon, yaxud xatirlanmayan biitiin digoar xorclor.
Bu xorclara Kontrakt sahasi barasinda hiiquqlarin alda edilmasi va
saxlanmasi iigiin, yaxud Neft-qaz omoliyyatlarmin aparilmasi,
homginin fondlarm lagvi va barpasi, o ciimleden 14.3 bandina
uygun suratda Logvetma fonduna haglarin édonilmesi iigiin lazim
olan, lakin bunlarla mahdudlasdiriimayan xarclor daxildir.

(24)

2.15

2.16

(b)

The charge under (a) above shall be charged at rates on

total annual expenditures attributable to Petroleum
Operations as follows:
(i) With respect to Contractor’s Capital Costs:

For the first Dollars fifteen million (15,000,000)
per Calendar Year —three (3) percent;

For the amount between Dollars fifteen million
(15,000,000) and Dollars thirty — million
(30,000,000) per Calendar Year — two (2) percent;

For the amount in excess of Dollars thirty million
(30,000,000) per Calendar Year — one (1) percent.
(ii) With respect of Contractor’s Operating Costs:

A flat rate of one and a half (1.5) percent per
Calendar Year.

Finance Costs
All Finance Costs.

Other Expenditures

Any other expenditures not covered or dealt with in the foregoing
provisions which are incurred by Contractor and its Affiliates
(except when acting as Sub-contractor) for the necessary and proper
conduct of Petroleum Operations (including other activities prior to
the Effective Date). These shall include but not be limited to any
expenditures necessary to acquire and maintain rights to the
Contract Area or to implement Petroleum Operations, costs for
decommissioning (abandonment) and reclamation of assets
including payment to the Abandonment Fund as referred in Article
14.3.
4]

Kreditlar

Podrat¢i omoliyyatlardan galon asagidaki xalis varidati Neft-qaz
amoliyyatlari hesabina kecirir:

(a)

(b)

(c)

(@d)

Sigortalanmis omoliyyatlar va ya omlak barasinda iddialarin
verildiyi va hamin omoliyyatlar va omlak iizra sigorta
haqlarinm Neft-qaz omoliyyatlar1 hesabina aid edildiyi
hallarda Neft-qaz omoliyyatlan ila olaqedar her hansi
ugurlu sigorta iddiasi tizra alinmis xalis varidati.

Podratginin satin aldigi vo gakilon masrofleri qabaqeadan
Neft-qaz omoliyyatlar1 hesabina aid etdiyi Materiallar vo
avadanliq qiisurlu olduqda, Podratginin malgéndaronlardan/
istehsalgilardan (yaxud onlarin  agentlorindon) — geri
gotiirdiiyii hor ciir tonzimlamo mablagini.

Omlakin dayari ovveller Neft-qaz omoliyyatlari hesabina
daxil edilmisdirsa Neft-qaz omoliyyatlarinda istifado edilon
bela amlakin satisindan aldo edilmis xalis galiri.

9-cu Maddonin miiddoalarma uygun suratdo obyektlordon
istifado ila alaqadar olaraq Ugiincii teraflerden va/yaxud
ARDNS-don alinmis xalis varidati.

Materiallar va avadanhiq

Satmalmalar

(a)

(b)

Satin alinmis Materiallar va avadanlig Podratginin qoydugu
maya doayoari iizro hesablanir (“Maya dayori”). Maya
doyorine asagidakilar, lakin bunlarla mahdudlasdirilmadan,
maddi-texniki tachizat xorclori, noqliyyat masroflori,
riisumlar, lisenziya yigimlar1 vo ddonilon vergilor daxil
edilir.

Hor hansi Podratgi terafa va ya onlarin Ortaq sirkotlorino
moxsus olan va Neft-qaz omoliyyatlari ilo olaqadar istifado

(25)

4.

4.1

Credits

Contractor will credit to the Petroleum Operations Account the net
proceeds of the following transactions:

(a)

(b)

(c)

(d)

The net proceeds of any successful insurance claim in
connection with Petroleum Operations where the claim is
with respect to operations or assets which were insured and
where the insurance premium with respect thereto has been
charged to the Petroleum Operations Account.

Any adjustments received by Contractor from the
suppliers/manufacturers (or their agents) in connection with
defective Material and Equipment, the cost of which was
previously charged by Contractor to the Petroleum
Operations Account.

The net proceeds of sale on disposal of assets used in
Petroleum Operations, provided the cost of such assets was
previously charged to the Petroleum Operations Account.

The net proceeds received from Third Parties and/or
SOCAR in respect of the use of facilities pursuant to Article
9.

Material And Equipment

Acquisitions

(a)

(b)

Material and Equipment purchased shall be charged at net
cost (“Net Cost”) incurred by Contractor. Net Cost shall
include, but shall not be limited to, such items as
procurement cost, transportation, duties, licence fees and
applicable taxes.

New Material and Equipment owned by any of the
Contractor Parties or their Affiliates and transferred to
42

43

olunmaq iigiin Podratgiya verileon yeni Materiallar vo
avadanliq yeni avadanligin satin alinmasinin yuxaridaki (a)
bandina miivafiq suratda miiayyonlasdirilon Maya dayari ila
qiymotlondirilir. islonmis Materiallara vo avadanhiga onun
islonma doracasina géra qiymet qoyulur, bu sortle ki,
qiymot satin alinan yeni avadanligin Maya dayorinin yetmis
bes (75) faizinden gox olmasin.

(c) Qeabul edilmis miihasibat ugotu  metodlarma miivafiq
suratda Nozarat  altmda olan = material ~—ikimi
tasniflosdirilmayan Materiallar va avadanliq tam yiiz (100)
faiz Omoliyyat masroflorina aid edilir.

Satis

Sazisin 9.3 bandinin miiddoalarin: nozara almaq sortile, Podratgi
liizumsuz saydigi, Neft-qaz omoliyyatlari hesabinda doayori iki yiiz
alli min (250.000) Dollar va ya daha yiiksok olan Materiallarin va
avadanligin satilmasin taklif etmasi haqqinda Rohbar komiteya
molumat vermokla onlar1 satmaq hiiququna malikdir.

Inventarlasdirma

(a) Podratgi Nozarat altinda olan biitiin material vaxtasiri
inventarlasdirir. Podratg1 inventarlasdirma _ kegirmok
niyyatinda oldugu barada altmis (60) giin ovval yazili
bildiris verir ki, onun kegirilmosinds ARDNS-nin istirak
etmok imkan olsun. inventarlasdirmada ARDNS
niimayondolorinin olmamasi o demokdir ki, ARDNS
Podratginin kegirdiyi inventarlasdirmani qabul edir.

(b) inventarlagdirmanin noticolori Neft-qaz amoliyyatlari hesabi
tizra__yoxlamilir. Toroaflerin taloblerina miivafiq suratdo
Podratg1 inventarlasdirmaya dair hesabat osasinda Neft-qaz
amoliyyatlari hesabinda inventar ehtiyatlaria diizalis edir.

(26)

4.2

4.3

Contractor for use in connection with Petroleum Operations
shall be priced at new purchase Net Cost determined in
accordance with (a) above. Used Material and Equipment
shall be priced at a value commensurate with its use,
provided however that this price shall not exceed seventy
five (75) percent of the new purchase Net Cost of such
equipment.

(c) Material and Equipment not classified as Controllable
Material under Accepted Accounting Practices shall be
charged one hundred (100) percent to Operating Costs.

Disposal

Subject to Article 9.3 of the Agreement, Contractor shall have the
right to dispose of Material and Equipment it deems to be surplus
and shall advise the Steering Committee of proposed disposals
having a value in the Petroleum Operations Account of Dollars two
hundred and fifty thousand (250,000) or more.

Inventories

(a) Periodic inventories shall be taken by Contractor of all
Controllable Material. Contractor shall give sixty (60) days
written notice of intention to take such inventories to allow
SOCAR to be represented. Failure of SOCAR to be
represented shall bind SOCAR to accept the inventory
taken by Contractor.

(b) Reconciliation of inventory with the Petroleum Operations
Account shall be made. Inventory adjustments shall be
made by Contractor to the Petroleum Operations Account,
based on the inventory report as required by the Parties.
5.1

5.2

Miihasibat hesabatlari
Riibliik hesabatlar

Hor Taqvim riibii qurtardiqdan sonra ¢oxu qirx bes (45) giin arzindo
Podratc¢i ARDNS-a ovvalki Taqvim  riibiinda Neft-qaz
amoliyyatlarina ¢akilmis masroflarin tahlili ile birlikda homin
mesroflori miivafiq biidcolerla miigqayiso etmaya imkan veran
formada hesabat taqdim edir. Foaliyyatin iki va ya daha ¢gox névii
iigiin imumi olan mosroflor onlarin arasinda odalotli miitanasibliklo
béliisdiiriliir.

illik hesabatlar
Her Taqvim ilinin birinci Taqvim riibii orzinda Podratg1 ovvalki
Taqvim ili orzinda gakilmis Neft-qaz omoliyyatlari masroaflori

barada ARDNS-a illik hesabat taqdim edir.

Masraflerin avazinin édanilmasi va Manfaat
Karbohidrogenlarinin béliisdiiriilmasi barada hesabatlar

Sonaye hasilatinin baslanmasi tarixinin daxil oldugu Taqvim riibii
qurtardiqdan sonra ¢oxu qirx begs (45) giin arzinda va har névbati
Taqvim riibii qurtardiqdan sonra ¢oxu qirx bes (45) giin orzinda
Podratgi Masroflerin avezinin 6donilmasi barada Taqvim riibii
hesabatin1 va Monfaat Karbohidrogenloarinin bdliisdiiriilmasi barado
Taqvim riibii hesabatin: asagidaki molumatla birlikda ARDNS-o
taqdim edir:

(a) Ovwvolki Taqvim riibii baslananadek avezi Gdonilmamis
Omoliyyat masroflari va Osasli masroflor;

(b) Yuxaridaki 1.2 bandina uygun olaraq va Kassa prinsipino
asaslanaraq homin ovvalki Taqvim riibii arzinda gakilmis
Omoliyyat masroflari va Osasli masroflor;

(c) Owvolki Taqvim riibii orzinds Podratginin yola saldigi
Mesroflarin avazinin ddonilmasi tigiin Karbohidrogenlorin
dayari va hacmi;

(27)

5.

5.1

5.2

Accounting Reports
Quarterly Reports

Not later than forty five (45) days after the end of each Calendar
Quarter, Contractor shall supply to SOCAR a Calendar Quarter
report reviewing Petroleum Costs, incurred during the preceding
Calendar Quarter, in a form which permits their comparison with
the corresponding budgets. Costs which are common to two or more
activities shall be allocated in an equitable manner.

Annual Reports

During the first Calendar Quarter of each Calendar Year Contractor
shall supply to SOCAR an annual report reviewing Petroleum Costs
incurred during the preceding Calendar Year.

Cost Recovery And Profit Petroleum Reports

Not later than forty-five (45) days after the end of the Calendar
Quarter in which the Commencement Date of Commercial
Production first occurs, and not later than forty-five (45) days after
the end of each succeeding Calendar Quarter, Contractor shall
supply to SOCAR a Calendar Quarter Cost Recovery report and
Calendar Quarter Profit Petroleum division report showing:

(a) Unrecovered Operating Costs and Capital Costs as at the
beginning of the preceding Calendar Quarter;

(b) Operating Costs and Capital Costs incurred during such
preceding Calendar Quarter based on the Cash Basis
principle in accordance with paragraph 1.2 above;

(c) The value and volume of Cost Recovery Petroleum lifted
by Contractor during the preceding Calendar Quarter;
(@d)

(e)

)

Ovoazi Sdonilmomis, lakin svezi Sdonilmokdon Strii sonraki
Taqvim riiblorino kegirilmis Omaliyyat masraflari va Osasli
mosroflor;

(i) Hasil edilmis Karbohidrogenlorin, (ii) Neft-qaz
amoliyyatlarinda istifads olunmus Karbohidrogenlarin, (iii)
yola salinmagq tigiin hazirlanmis Karbohidrogenlorin va (iv)
avvalki Taqvim riibiiniin axirinadok Toroflorin faktiki yola
saldiqlar1 Karbohidrogenlorin dayari va hacmi;

Podratginin tarkibinda olan har Podratgi taraf va ARDNS
iigtin =ovvalki Toqvim  riibiinda ayrlmis Monfaot
Karbohidrogenlori.

(28)

(d)

(e)

(f)

Unrecovered Operating Costs and Capital Costs carried
forward for recovery in succeeding Calendar Quarters;

The value and volume of (i) Petroleum produced, (ii)
Petroleum used in Petroleum Operations, (iii) Petroleum
available for lifting and (iv) Petroleum actually lifted by the
Parties, as at the end of the preceding Calendar Quarter;

Profit Petroleum allocated to each of the Contractor Parties
constituting Contractor, and SOCAR, during the preceding
Calendar Quarter.
OLAVO 4

PODRATCI TOROFIN OSAS ANA SiRKOTI
TOMINATININ NUMUNOSi

OSAS ANA SIRKOTIN TOMINATI

Kimo: Azarbaycan Respublikasi1 Dévlat Neft Sirkatina
Azarbaycan Respublikas1
AZ1000, Baki sahori
Neftcilar prospekti, 73

[Tarix]
H6érmotli canablar,

AZORBAYCAN - SOFOQ-ASIMAN DONIZ BLOKU

Biz Xozor donizinin Azorbaycan sektorunda Sefaq-Asiman doniz blokunun
kasfiyyati, islnmosi va hasilatin pay bélgiisii haqqinda Azorbaycan
Respublikasi Dévlot Neft Sirketi, BP Eksploreysn (Azorbaycan) Limited va
ARDNS-nin Ortaq Neft Sirkoti arasinda tarixindo
imzalanmis Sazisa (“Sazis”) osaslaniriq.

[ ] sirkotinin asas benefisiar sahibi olan [ —_] sirkoti bununla taminat
verir ki, 0, [ ] sirkotini Sazisa miivafiq suratdo biitiin Shdoliklorini,
maliyyo va digor vazifalorini yerino yetirmasi tigiin zoruri olan pul vasaiti ilo
onun Istirak pay: haddinds tamin edacokdir. Bu Osas ana sirkotinin taminati
Sazislo eyni giinda qiivvaya minir va [téremoa sirkoti] Sazigsdo nozerdo
tutulan 6hdoliklorini tamamila yerina yetirmasina qader giivvede olacaqdir.

Bu Osas ana sirkotinin taminati asasinda ddonisler [ _] tarefinden yalniz
[ ] sirkotinin pozuntu fakt: Saziso miivafiq suratde arbitraj qorarma géra
[ ] sirkotinin xeyrino olmadigi miisyyen edildikden va qorarin suroti
[ ] sirkotina taqdim olunduqdan sonra aparilir.

(29)

APPENDIX 4

FORM OF CONTRACTOR PARTY’S
ULTIMATE PARENT COMPANY GUARANTEE

ULTIMATE PARENT COMPANY GUARANTEE

To: The State Oil Company of the Republic of Azerbaijan
Neftchilar Prospekti 73
Baku AZ1000
Republic of Azerbaijan
[Date]
Gentlemen,

AZERBAIJAN — SHAFAG-ASIMAN OFFSHORE BLOCK

We refer to the Agreement on the Exploration, Development and Production
Sharing for the Shafag-Asiman Offshore Block in the Azerbaijan Sector of
the Caspian Sea (the “Agreement”) signed on between the
State Oil Company of the Republic of Azerbaijan, BP Exploration
(Azerbaijan) Limited and SOCAR Oil Affiliate.

[  ] being the beneficial owner of [ ] hereby guarantees that [
will provide [ ] with all funds necessary for [ ] to fulfil all of its
obligations, financial or otherwise, under the Agreement up to its
Participating Interest share of such obligations. This Ultimate Parent
Company Guarantee shall enter into force as from the Effective Date of the
Agreement and remain in force until [subsidiary] has no further obligations
to be performed by it under the Agreement.

Payment under this Ultimate Parent Company Guarantee shall be made by
[ ] only after a default by [ ] under the Agreement has been
established pursuant to an arbitration award against [ _] and a copy of the
award to support the claim has been submitted to [ ].
Bu Osas ana sirkatinin taminati tatbiq edilo bilan hiiquq barasinde Sazisin
23.1 bandindaki miiddoada nezarda tutulan hiiquqla tenzimlonir vo tafsir
edilir. Bu Osas ana sirkotinin teminati ila alaqgadar hor ciir miibahisalor
arbitraj qaydasinda, Sazisdo nazordo tutuldugu kimi, homin yerda va hamin
qayda ilo hall edilir.

Hérmotlo,

adindan va tapsinigi ilo

[ ]

(30)

This Ultimate Parent Company Guarantee shall be governed and interpreted
by the same law as provided under the applicable law provision in the
Article 23.1 of the Agreement. Any dispute under this Ultimate Parent
Company Guarantee shall be resolved by arbitration in the same place and
manner as provided in the Agreement.

Yours faithfully

for and on behalf of

[ ]
OLAVO5

AZORBAYCAN RESPUBLIKASI HOKUMOTININ
TOMINATI VO GHDOLIKLORI

Kimo: BP Eksploreysn (Azarbaycan) Limited sirkotina
H6érmotli canablar,
AZORBAYCAN - SOFOQ-ASIMAN DONIZ BLOKU

Biz, Azorbaycan Respublikasinin Hoékumoti (“Hékumat”), bir tarofden
Hékumata moxsus ve onun yurisdiksiyasinda olan Azarbaycan Respublikas1
Dévlet Neft Sirketi (“ARDNS”) va diger tarofden BP Eksploreysn
(Azarbaycan) Limited sirkati (“BP”) va ARDNS-nin Ortaq Neft Sirkoti
(“ONS”) arasinda (BP va ONS birlikda “Podratg1’” kimi ¢1xis edirlor) Xezar
donizinin Azorbaycan sektorunda Sefaq-Asiman doniz blokunun kesfiyyati,
islonmasi va hasilatin pay bélgiisii haqqinda 2010-cu il
tarixinda baglanmis sazislo (“Sazis”) tans olduq.

H6ékumot bununla tominat verir, 6hdasino gétiiriir vo ayriliqda hor Podratg1
taraflo asagidakilar barasinda raziliga golir:
1. Hékumot bununla asagidakilara taminat verir:

(a) Saziso gsra ARDNS-nin Podratgiya verdiyi va ya veracoyi

hiiquqlara; va

(b) Saziso géra ARDNS-nin gétiirdiiyii va ya gotiiracoyi
éhdoliklora; vo
(c) Hékumot Kontrakt sahesi tizarinds tokbasina vo miistasna

yurisdiksiyaya malikdir va onu Sazisin qiivvada oldugu
biitiin miiddot orzinda dziinda saxlayrr va ARDNS
Podratg1ya Sazisda nozarda tutulan hiiquqlar1 va monafelori
vermoys biitiinliikla vakil edilmisdir; va

G1)

APPENDIX 5

GUARANTEE AND UNDERTAKING
OF THE GOVERNMENT OF THE REPUBLIC OF AZERBAIJAN

To: BP Exploration (Azerbaijan) Limited

Gentlemen,
AZERBAIJAN — SHAFAG-ASIMAN OFFSHORE BLOCK

We the Government of the Republic of Azerbaijan (the “Government”) have
full knowledge of the Agreement on the Exploration, Development and
Production Sharing for the Shafag-Asiman Offshore Block in the
Azerbaijan Sector of the Caspian Sea (“Agreement”) signed on __ day of

2010 between the State Oil Company of the Republic of
Azerbaijan (“SOCAR”), being a company under the jurisdiction of and
owned by the Government, of the First Part, and BP Exploration
(Azerbaijan) Limited (“BP”) and SOCAR Oil Affiliate (“SOA”) (BP and
SOA together constituting “Contractor”), of the Second Part.

The Government hereby guarantees, undertakes and agrees as to each
Contractor Party severally as follows:

1. The Government hereby guarantees:

(a) those rights granted or to be granted by SOCAR to the

Contractor under the Agreement; and

(b) those obligations undertaken or to be undertaken by
SOCAR under the Agreement; and
(c) that the Government has and shall maintain throughout the

entire duration of the Agreement sole and exclusive
jurisdiction over the Contract Area and that SOCAR has
full authority to grant the rights and interests to the
Contractor as provided in the Agreement; and
(d)

(e)

Hékumat Sazisin qiivveda oldugu biitiin miiddat orzindo
Sazis tizra Podratginin hiiquqlarim va monafelorini hor
hansi gakilda azaldan, pozan, legvy eden va ya
mohdudlasdiran har hans miiqavilolore, hékumotlorarasi
sazislora vo ya hor hansi_ basqa___razilasmalara
getmoyacokdir; habela Hékumotin baglaya bilacayi vo
Kontrakt sahasina vo/yaxud Sazis iizra Podratginin
hiiquqlarina va monafelorina her hansi sokilda aid olan hor
hans1 miigavilalor, h6kumotlorarasi sazislor va ya hor hansi
basqa razilasmalar Sazis iizra Podratginin hiiquqlarint vo
monafelorini nozara alan va saxlayan, agiq ifada olunan
miiddoalari shata edir; va

Podratg1 tarefin heg bir hiiququ, monafeyi va ya omlaki
Azarbaycan Respublikasimm har hans —hakimiyyat
organlarmin hor  hansi — herakatleri _naticasinda
ekspropriasiya edilo bilmoz, millilosdirila bilmez va ya
basqa_ sakilda ézgoninkilesdirila bilmoz. Lakin bu
Tominatn vo Ohdoliklorin (“Hékumot Tominati”)
miiddoalarma baxmayaraq, Podratgi terafin her hansi
hiiquqlari, monafelori va ya omlaki (0  ciimladon
monimsonilmamis  ehtiyatlar!) ekspropriasiya _ edilarso,
millilasdirilorsa va ya basqa sokilda ézgoaninkilosdirilorsa,
Hékumet nagd pulun diskontlasdirilmis axin1 metodunu
tatbiq edorak va alverisli konyunktura garaitinda aqddo
maraqli olan alicinin va saticinin méveudlugunu ehtimal
edorak, habela Podratgi tarafin 6z —hiiquqlarindan,
monafelorindan va ya omlakindan mohrum olmasi ilo
naticalonon alverissiz voeziyyati nozora almayaraq, islayon
miiassisa timsalinda miiayyon edilmis tam bazar dayari iizra
Dollarla tam hacmda dorhal kompensasiya verilmasini
tamin edacokdir. Hékumat asagidaki 4-cii bandda nazarda
tutuldugu kimi arbitrajin yurisdiksiyasina tabe olacaqdir, vo
arbitraj bu sonodin prinsiplorino uygun olaraq hor bu ciir
Podratgi tarafin géstarilon hiiquqlarinin, monafelorinin vo
amlakinin tam bazar dayorini giymatlondirmok iigiin yiiksok
beynolxalq niifuza malik investisiya bankini  toyin
edacoakdir; va

(32)

(d)

(e)

that the Government shall at no time during the entire
duration of the Agreement enter into any treaties,
intergovernmental agreements or any other arrangements
which would, in any manner, diminish, infringe upon,
nullify or derogate from the rights and interests of the
Contractor under the Agreement; and that any treaties,
intergovernmental agreements and any other arrangements
which the Government might enter into which would in any
way concern the Contract Area and/or the Contractor’s
rights and interests under the Agreement will include an
express recognition and preservation of the rights and
interests of the Contractor under the Agreement; and

that none of the Contractor Party’s rights, interests or
property shall be expropriated, nationalised or otherwise
taken by reason of any act of any authority of the Republic
of Azerbaijan. In the event, however, that, notwithstanding
the provisions of this Guarantee and Undertaking
(“Government Guarantee”), any such expropriation,
nationalisation or other taking of any of the Contractor
Party’s rights, interests or property (including undeveloped
reserves) occurs, the Government shall provide full and
prompt compensation in Dollars at the full market value
determined on the basis of a going concern utilising the
discounted cash flow method, assuming a willing buyer and
a willing seller in a non-hostile environment and
disregarding the unfavourable circumstances under which
or following which such Contractor Party has been deprived
of its rights, interests or property. The Government shall
submit itself to the jurisdiction of the arbitration panel as
provided in Paragraph 4 below and the arbitration panel
shall select an investment bank of good international
reputation for the purpose of appraising the full market
value of said rights, interests and property of each such
Contractor Party on the principles stated herein; and

(f) Sazisin qtivvada oldugu va uzadildigi har hansi miiddatdo
Podratgidan savayi heg bir basqa terafa, Sazisda nozerdo
tutulan konkret hallar istisna olmaqla, Kontrakt sahasindo
nainki Karbohidrogenler ehtiyatlarmin  kasfiyyati vo
islonmasi hiiquqlari verilmoyacak, elaca da bela hiiquqlarin
verilmasina imkan yaradilmayacaqdir; va

(g) Sazisin Azorbaycan dilindo olan motninin biitiin miiddoalari
Sazisin ingilis dilinds olan motninin biitiin miiddoalarmin
monasini daqiq ifada edir.

Bundan olave, Hékumot razilasir va Shdasina gotiiriir ki, Sazisa va
bu Hékumet Taminatina goéra Podratgiya, Podratginin Ortaq
sirkotlorina vo onlarm Subpodratgilarina, habela Omoliyyat
sirkotina va Podratginin Sazisa asason yaratdigi har hansi basqa
hiiquqi soxso verilon biitiin hiiquqlarin, imtiyazlarin vo giizastlorin
tam hiiquqi qiivvasini tamin etmok magqsadila Sazisin vo bu
Hékumat Tominatinin qanun gsaklinda qabul edilmasi iigiin dorhal
6z_ soalahiyyatlori gergivesinds biitiin tadbirlori géracakdir, o
ciimlodan:

(a) Sazisin miiddoalarina uygun olaraq Podratgiya Neft-qaz
amoliyyatlar aparmagq, 6z hiiquqlarimdan istifade etmok vo
Ohdoliklorini yerina yetirmak tigiin lazim olan _ biitiin
lisenziyalar1, icazalori, tasdiqnamolori, raziliq sanadlorini va
salahiyyotlori istar Azorbaycan Respublikasinin Hékumoti
adindan, istarso do onun nazirliklori va ya basqa rasmi
organlari adindan Podratgiya veracakdir; vo

(b) Podratgiya biitiin lazimi lisenziyalari, icazalori va raziliq
sonadlorini, gomriik icazolorini, vizalar1, yasayis icazolorini,
torpaq va ya su saholarina daxil olmaq iigiin icazolori, idxal
vo ixrac lisenziyalarm, homginin bank hesablari agmaq,
amoakdaslar iigiin ofis sahalori va monziller icarayo
gotiirmok vo ya almagq, rabita vasitalorindon istifada etmok
hiiquqlarint va Neft-qaz omoliyyatlarm: somerali sokildo
hayata kegirmok iigiin vacib sayila bilan buna banzar basqa
hiiquqlari veracakdir; va

(33)

(f) that no grant of rights to explore for and develop Petroleum
reserves in the Contract Area shall be given or permitted to
be given to any parties other than the Contractor during the
term of the Agreement and any extensions thereof, except
as otherwise expressly provided in the Agreement; and

(g) that all of the provisions in the Azerbaijani language
version of the Agreement accurately convey the same
meaning as all of the provisions set forth in the English
language version of the Agreement.

In addition the Government agrees and undertakes that within the
framework of its authority all measures will be taken forthwith to
enact the Agreement and this Government Guarantee into law so as
to ensure that all rights, privileges and exemptions granted under
the Agreement and this Government Guarantee to the Contractor,
Contractor’s Affiliates and their Sub-contractors, as well as the
Operating Company and any other entity established by Contractor
pursuant to the Agreement, have full legal force and effect, and in
particular:

(a) to provide the Contractor with the necessary licenses,
permits and approvals, permissions and authorisations
whether from the Government, its ministries or other
official bodies in the Republic of Azerbaijan, required by
Contractor to enable it to carry out Petroleum Operations,
exercise its rights and fulfil its obligations in accordance
with the provisions of the Agreement; and

(b) to provide the Contractor with the necessary licenses,
permits and approvals, customs clearances, visas, residence
permits, licenses to enter land or water and import and
export licenses, as well as the right to open bank accounts,
lease or acquire office space and employee accommodation,
operate communication facilities and to do all other such
matters as may be necessary for efficient implementation of
the Petroleum Operations; and
(c)

(@d)

(e)

Saziso uygun — olaraq’—s Podratgimin_)=— Azarbaycan
Respublikasinda_ 6z Karbohidrogenlar payin almaq
mogsedila naqletma, emal va ixrac iizra biitiin zoruri
obyektlerdon va infrastrukturdan, homginin Neft-qaz
amoliyyatlan iigiin Podratgrya goarak olan torpaq
saholorindon istifado etmasino taminat veracokdir; hom do
Hékumota moxsus olan va ya onun nozaroti altmda olan
(belo bir nazaratin ARDNS vasitasila hayata kegirildiyi
hallar istisna edilmaklo) bu ciir har hansi obyektlordon,
infrastrukturdan, yaxud torpaq saholorindon istifada etmok
imkant Podratgrya bela obyektlorin va infrastrukturun
kommersiya cahatden miistaqil olan her hansi digor
istifadogisino verilan vo ya onunla razilasdirilan on sorfali
sortlardon heg da az sorfali olmayan sortlorla verilmalidir;
va

Podratginin Azarbaycan Respublikasinda basqa obyektlorlo
yanasi, tikinti vo istehsal iigiin sahil avadanligindan vo
qurgularmdan, tachizat = bazalarmdan, —gamilardon,
anbarlardan, noqletma  vasitalorinden, mallardan vo
xidmotlordon istifado etmok imkanimi tamin etmakdon étrii
miisteqil suratda va ya Azorbaycan Respublikasimin digar
hakimiyyst organlan’ vo ya Uciincii torafler ilo birlikdo
miimkiin olan biitiin soyleri géstaracakdir; hom do
Podratgiya bu imkan bela obyektlorin va xidmotlorin
kommersiya cahatden miistaqil olan her hansi digor
istifadogisino verilan vo ya onunla razilasdirilan on sorfali
sortlardan heg da az sorfali olmayan sgortlarla vo belo
obyektlerin va xidmotlorin keyfiyyotina va samorasino
uygun galon qiymotlorla verilmoalidir; homin giymotlor heg
bir saraitdo bu ciir obyektlor va xidmotlor iigiin Azorbaycan
Respublikasinin hiidudlarindan konarda_iistiinliik _taskil
edon beynalxalq bazar qiymotlorini 6tiib kegmomolidir;

Podratginn = Neft-qaz_— amoliyyatlar1 aparmaq _ iiciin
Azarbaycan Respublikas1 orazisinin hiidudlarindan konarda
asaslandirilmis sakildo zaruri saydigi hiiquqlari, imtiyazlar,
sanksiyalari, tasdiqnamolori, orqanlarla va yurisdiksiyalarla
basqa razilasmalari aldo etmasina kémok etmakdon étrii

(34)

(c)

(d)

(e)

to ensure that the Contractor has, in accordance with the
Agreement, access for its share of Petroleum to all
necessary transportation, treatment and export facilities and
infrastructure in the Republic of Azerbaijan, as well as
access to land required by the Contractor for Petroleum
Operations, and that such access to any such facilities,
infrastructure or land owned or controlled by the
Government (other than through SOCAR) is on terms no
less favourable to the Contractor than the best terms granted
or agreed with any other bona fide arm’s length user of
such facilities and infrastructure; and

to use its best endeavours, whether itself, or with other
Azerbaijan authorities or Third Parties, to ensure that the
Contractor has access to, inter alia, onshore construction
and fabrication facilities, supply bases and_ vessels,
warehousing, means of transportation, goods and services
in the Republic of Azerbaijan, and that such access is on
terms no less favourable to the Contractor than the best
terms granted to or agreed with any other bona fide arm’s
length user of such facilities and services, and at rates
commensurate with the quality and efficiency of such
facilities and services, which shall in no circumstances
exceed prevailing international market rates for such
facilities and services outside the Republic of Azerbaijan;
and

to use its best endeavours, whether itself, with other
Azerbaijan authorities or Third Parties, to assist the
Contractor in obtaining such rights, _ privileges,
authorisations, approvals and other agreements from
authorities and jurisdictions outside the territory of the
(f)

(g)

miistaqil suratda va ya Azorbaycan Respublikasimin digar
hakimiyyst organlar’ va ya Uciincii torafler ilo birlikdo
miimkiin olan biitiin saylori gésteracakdir. Bela razilasmalar
ixrac boru kemorini gakmokden étrii miiayyan sraziden
kegmok hiiququ, kemerin istismari hiiququ, Kontrakt
sahasinda gixarilmis vo toplanmig Karbohidrogenlorin,
homginin Azarbaycan Respublikasinin orazisina gotirilen vo
ya Azorbaycan Respublikasimin orazisinden géndorilen
materiallarm, avadanligin vo basqa mallarin dasmmasi,
miihafizasi va bosaldilib-yiiklonmasi, homginin digar bu ciir
yurisdiksiyalarda aparilan Neft-qaz omoliyyatlari ilo bagl
dévlet vergilerinden, yerli va basqa_ vergilardon,
gomriiklordon, riisumlardan, édonclordon, tranzit
haqlarindan va diger haqlardan va riisumlardan azadedilmo
barada icazoler va Ghdolikler kimi mosololeri shata eda
bilocok va yalmiz bunlarla mahdudlasmaq = macburi
olmayacaqdir; vo

obyektlorin lagv edilmasi barada Podratginin éhdoliklorini
Sazisdo nozorda tutulmus éhdoliklorla mahdudlasdiracaqdir;
xiisuson Podratg1 Osas fondlari lagv etmok niyyoti barado
bildirig géndorandan sonra ARDNS-nin yiyalondiyi hor
hanst Osas fondlarin logvi ila alaqadar moasuliyyat
dasimayacaqdir; vo

Sazisdo géstorilon, Podratgi toraflerin hor birinden
(homginin miivafiq hallarda Ortaq sirkotlordon, Usiincii
taroflarden, Omoliyyat gsirkotindan, eloaca da onlardan hor
hansi birinin omokdaslarindan va Subpodratgilarindan)
tutulan Vergilarle, elaca da Sazisda géstarildiyi tarzdo
Vergilordon azadetma hallari: ila kifayatlenocakdir; bu
zaman ARDNS Hékumatden bilavasita va ya dolayisi ilo,
ya Podratg1 toroflorin her birinin mosuliyyet dasidigi
Vergilorin moblogi iizra, ya da Podratgi toroflorin hor
birinin Vergi qoyulan monfasti (monfaatlori) iizra
miisyyanlasdirilon hor hans1 vasait vo ya digar imtiyazlar (0
ciimladon, lakin bunlarla moahdudlasdirilmadan, — artiq
verilmis mabloglorden qaytarmalar, kompensasiyalar, vergi
giizostlori vo gixilmalar, 6domoler yaxud hor hansi

(35)

(f)

(g)

Republic of Azerbaijan as the Contractor shall reasonably
deem necessary for the Petroleum Operations. Such
agreements may include, but need not be limited to, such
matters as export pipeline rights, rights of way and
operation rights, permits and undertakings with respect to
the transhipment, storage or staging of Petroleum produced
and saved from the Contract Area, material equipment and
other supplies destined to or from the territory of the
Republic of Azerbaijan, and exemptions from national,
local and other taxes, duties, levies, imposts, transit fees,
and other fees and charges on Petroleum Operations being
conducted in such other jurisdictions; and

that the only abandonment obligations of the Contractor
shall be as set forth in the Agreement and in particular
Contractor shall have no liability for abandonment of any
fixed assets which have been taken over by SOCAR upon
Contractor’s notice of its intention to abandon them; and

that liabilities and exemptions of each Contractor Party
(and, where relevant, Affiliates, Third Parties and Operating
Company, including employees and Sub-contractors of any
of them) with respect to Taxes shall be as set out in the
Agreement, and SOCAR shall not receive from the
Government any funds or other benefit (including without
limitation any rebate, refund, tax credit or deduction,
payment or discharge of any obligation) which is
determined, directly or indirectly, by reference either to the
amount of Taxes for which any of the Contractor Parties is
liable or by the Taxable Profit(s) of any of the Contractor
Parties; and
(h)

(i)

@)

Ohdolikler iizra Gdemolerden azadedilmolor) almayacaqdir;
va

Podratginin Sazisda nozerdo tutulan bank omoliyyatlari
aparmaq vo valyuta doyisdirmok hiiququna _riayat
olunmasim, o ciimleden Podratgiya Karbohidrogenlor
ixracindan vo/yaxud satigindan aldo etdiyi biitiin varidati
Azarbaycan Respublikasinda va ya onun hiidudlarindan
konarda sarbast suratds saxlamaq, elaca da bunlarin sarbast
serancame¢is1 olmaq  hiiququ, Podratgmin Neft-qaz
amoliyyatlan ilo bagli foaliyyotden aldo etdiyi biitiin
varidati sarbast va qeyri-mohdud suratde aparmaq hiiququ
verilmasini tamin edacakdir; vo

Sazis vo Hékumot Taminati iizra Podratgmin (va ya onun
hiiquq varislorinin) aldo etdiyi hiiquqlar va monafelor
Podratginin qabaqcadan raziligi olmadan
dayisdirilmayacak, diizaldilmayacak vo ya
azaldilmayacaqdir. Azorbaycan Respublikasinin hor hansi
miiqavilosi, hékumotlorarasi sazisi, qanunu, farmani va ya
inzibati sorancami Sazisin vo/yaxud Hékumot Tominatinin
miiddaalarina uygun galmadikda va ya zidd olduqda, yaxud
Kontrakt sahasi —_iizorinda ~—syurisdiksiyada, —_vergi
qanunvericiliyinda, qaydalarda va ya inzibati praktikada hor
hans dayisikliklor daxil olmaqla, Sazis va/yaxud Hékumat
Tominati iizra Podratginin hiiquqlarina va ya monafelarina
monfi tasir gésterdikde, Hékumot bunun naticasinds her
hans1 monfoatin itirilmasi, iqtisadi saraitin pislogsmasi, zoror
vo ya itki daymasi miiqabilinda Podratgiya (vo onun hiiquq
varislarind) kompensasiya Gdayacakdir. Sazis vo/yaxud
Hékumat Tominati ilo bela miiqavilo, h6kumotlorarasi sazis,
qanun, ferman va ya inzibati sorancam arasinda her hansi
ziddiyyoti va ya uygunsuzlugu tez aradan qaldirmaq iigiin
Hékumeat yuxarida sadalanan prinsiplora uygun olaraq
miivafiq tadbirler géracakdir; va

Hékumoata va ya Hékumot organlarina verilen her hansi
moxfi informasiya va ya molumat bareda moxfiliyin
saxlanmasini tamin edocakdir.

(36)

(h)

@)

0)

to ensure the banking and currency exchange rights
provided for in the Agreement, including the granting to
Contractor of the right to freely retain, whether in the
Republic of Azerbaijan or elsewhere, and dispose of all of
the Contractor’s proceeds from the export and/or sale of
Petroleum, and the free and unfettered right of repatriation
of all proceeds from the Contractor’s activities in relation to
Petroleum Operations; and

that the rights and interest accruing to the Contractor (or its
assignees) under the Agreement and the Government
Guarantee shall not be amended, modified or reduced
without the prior consent of the Contractor. In the event any
Azerbaijan treaty, intergovernmental agreement, law,
decree or administrative order which contravenes or
conflicts with the provisions of the Agreement and/or this
Government Guarantee or adversely affects the rights or
interests of the Contractor thereunder, including any
changes in jurisdiction over the Contract Area, tax
legislation, regulations or administrative practice, then the
Government shall indemnify Contractor (and its assignees)
for any disbenefit, deterioration in economic circumstances,
loss or damages that ensue therefrom. The Government will
take appropriate measures to resolve promptly in
accordance with the foregoing principles any conflict or
anomaly between the Agreement and/or the Government
Guarantee and such treaty, intergovernmental agreement,
law, decree or administrative order; and

to ensure observance of confidentiality with regard to any
confidential information or data disclosed to the
Government and Governmental Authorities.
ARDNS-nin — 6zallasdirilmasi, Gdema  qabiliyyatsizliyi, logv
olunmasi, yenidon taskil edilmasi va ya strukturunda, yaxud hiiquqi
voziyyatinda hor hans1 basqa doyisikliklorin bas vermasi Hékumotin
bu soneddon irali galon dhdoliklorina tasir géstermayacakdir.
Hékumat Sazisin qiivvede oldugu biitiin miiddat orzinda ARDNS-
nin Sazisdon irali galen hiiquqlarmin va Ghdoliklerinin bu ciir
Ohdolikler gétiirmaya va yerina yetirmaya qadir olan orqana
verilmasini hédkman temin edacakdir, aks taqdirda ARDNS-nin
Sazisdon irali qoalen biitiin Shdoliklorini Hékumet dzii yerino
yetiracakdir.

Bu Hékumot Tominati ilo slaqadar Hékumot vo Podratgi arasinda
hor hans1 ixtilaf Sazisdo géstorildiyi kimi, eyni yerda, eyni tarzda vo
eyni prinsiplera uygun olaraq arbitraj qaydasi ila hell edilocokdir.
Bela arbitrajin bag tutmasim, habelo arbitrajin hor hansi qorarmin,
qetnamasinin, har hansi taminedici tadbirin, ilkin hiiquqi miidafio
vasitasinin va ya arbitraj qorari ¢ixarilanadok digar araliq mahkemo
miidafiasi vasitasinin mocburi icrasim tamin etmak magqsadi ilo
Hékumet suveren immunitet hiiququna dair biitiin iddialardan
imtina edir.

Bu Hékumoat Tominati ila Podratg: terafa verilen hiiquqlar vo
monafelor onun har hans hiiquq varisi vo ya miivekkili iigiin hiiquqi
qiivvaya malikdir.

Bu Hokumot Tominati imzalandigi giindon qiivvays minir, vo ager
Hékumat va Podratgi basqa raziliga galmasaler, Sazisin qiivvado
oldugu biitiin miiddot arzinds va bu Hékumat Tominati va ya Sazis
tizra Podratg1 taraflardon her hanst birinin aldigi hor hans1 hiiquqlari
hoayata kegirmok iigiin lazim olan daha uzun miiddot orzindo
qiivvada qalir va Sazisa (vaxtasin dayisdirildiyi soakilda) tatbiq
edilir.

Bu Hoékumot Tominatinda istifads olunan va Sazisdo torifi verilon
sézlor va ifadolor onlara Sazisdo verilon monani dastytr.

(37)

The privatisation, insolvency, liquidation, reorganisation or any
other change in the structure or legal existence of SOCAR shall not
affect the obligations of the Government hereunder. The
Government shall, throughout the entire duration of the Agreement,
ensure that the rights and obligations of SOCAR under the
Agreement are always vested in and undertaken by an entity
authorised to and capable of performing such obligations, failing
which the Government itself shall perform directly all such
obligations of SOCAR under the Agreement.

Any dispute between the Government and the Contractor
concerning this Guarantee shall be resolved by arbitration in the
same place and manner and in accordance with the same principles
as provided in the Agreement. For the purposes of allowing such
arbitration and enforcement and execution of any arbitration
decision, award, issuance of any attachment, provisional remedy or
other pre-award remedy, the Government hereby waives all rights to
claim sovereign immunity.

The rights and interests accorded to a Contractor Party under this
Government Guarantee shall enure for the benefit of any successor
or assignee of such Contractor Party.

This Government Guarantee shall enter into force upon its
execution and shall, unless the Government and the Contractor
agree otherwise, remain in force and apply to the Agreement (as
amended from time to time) for its entire duration and for such
longer time as may be necessary for enforcement of any rights
accruing to any of the Contractor Parties hereunder or under the
Agreement.

Words and phrases used in this Government Guarantee and which
are defined in the Agreement shall have the same meaning as in the
Agreement.
8. Bu Hoékumoet Tominati tatbiq edilo bilan hiiququn Sazisdo
gostarilmis prinsiplorina uygun suratds tonzimlonir va tefsir olunur.

YUXARIDA DEYILONLORIN TOSDIQi
salahiyyotli niimayandasi bu Hékumot Tominatin
cu il tarixinds Baki sahorindo imzalamisdir.

OLARAQ = Hékumatin
2010-

AZORBAYCAN RESPUBLIKASI HOKUMOTININ
adindan va tapsinigi ilo

(38)

8. This Government Guarantee shall be governed by and interpreted in
accordance with the principles of the applicable law provisions set
out in the Agreement.

IN WITNESS WHEREOF the authorised representative of the Government
has executed this Government Guarantee in Baku on
2010.

For and on behalf of
THE GOVERNMENT OF THE REPUBLIC OF AZERBAIJAN

OLAVO 6

ARBITRAJ QAYDASI

Bu Sazisda ayrica olaraq basqa sokildo géstarilon hallardan savay1,
ARDNS ilo har hansi Podratgi teraf vo ya biitiin Podratg: taroflor
arasinda meydana ¢ixan, 23.3(a) bendinin miiddoalarina osason
Toroflarin xosluqla hall eda bilmadiklori biitiin miibahisolor, o
ciimloden bu Sazisin etibarlihgi, tafsiri, iddia qiivvasino malik
olmasi va ya pozulmasi ila bagli hor hans: miibahisolorin
mohdudiyyat qoyulmadan hamisi 15 dekabr 1976-ci il tarixindo
qabul olunmus ve vaxtasir1 UNCITRAL tarafindon ona doyisikliklor
edilon Birlosmis Millotler Taskilatinin Beynalxalq Ticarat Hiiququ
tizra. = Komissiyasmmm (UNCITRAL)  Arbitraj — qaydalarina
(“Qaydalar”) uygun suratda, Taroflorin yekdil qararma asason tayin
edilon tak arbitr tarofindon, yaxud miibahisonin arbitraj qaydasinda
baxilmasi iigiin miiraciatin taqdim edilmasindan sonra otuz (30) giin
arzinds Toraflar bela yekdil qarara gala bilmadikda iig (3) arbitrden
ibarat kollegiya torafinden goti sokilda holl edilir. Qaydalarda
baxilan moasolalorin va ya voaziyyotlorin her hansi birina tatbiq
edilmali miiddoalar yoxdursa, arbitraj bela masalonin tanzimlonmasi
tigiin 6z qaydalarint miisyyan edir va bu yolla qabul edilmis hor
hans1 qaydalar bundan sonra Qaydalarin bir hissasi sayilir. Bela bir
arbitrajin bas tutmasin1, homginin arbitrajin har hansi bir qorarmin,
qetnamasinin, teminedici tadbirin, hor hansi ilkin mohkemo
miidafiasi vasitesinin vo ya arbitraj qorari ¢ixarilanadok digar araliq
hiiquqi miidafia vasitasinin macburi icrasin tamin etmak maqsadilo
Toraflarden her biri toxunulmazliq hiiququna, o ciimladon, lakin
bununla mohdudlasmadan, suveren immunitet hiiququna dair biitiin
vo har ciir iddialardan imtina edir.

Arbitraj isvecin Stokholm sohorindo kegirilir. Arbitraj baxigmin dili
ingilis dilidir vo arbitrlor bu Sazisin ingilisca motnindon istifado
edacaklor.

Arbitraja miiraciot etmak niyyoti barada otuz (30) giin qabaqcadan
digor Tarafa yazili bildiris gsndordikdon sonra istar ARDNS, istarso

(39)

APPENDIX 6

ARBITRATION PROCEDURE

Except as otherwise provided in this Agreement, all disputes arising
between SOCAR and any or all of the Contractor Parties, including
without limitation, any dispute as to the validity, construction,
enforceability or breach of this Agreement, which are not amicably
resolved by the Parties in accordance with the provisions of Article
23.3(a) shall be finally settled by a sole arbitrator appointed by the
unanimous decision of the Parties or, in the absence of such
unanimous decision within thirty (30) days of a submission of the
request for arbitration, by a panel of three (3) arbitrators under the
Arbitration Rules of The United Nations Commission on
International Trade Law known as UNCITRAL (the “Rules”)
adopted on 15 December 1976 as amended by UNCITRAL from
time to time. In the event the Rules fail to make provision for any
matter or situation the arbitration tribunal shall establish its own
tules to govern such matter and procedure and any such rules so
adopted shall be considered as a part of the Rules. For purposes of
allowing such arbitration, and enforcement and execution of any
arbitration decision, award, issuance of any attachment, provisional
remedy or other pre-award remedy, each Party waives any and all
claims to immunity, including, but not limited to, any claims to
sovereign immunity.

The arbitration shall be held in Stockholm, Sweden. The language
used during the procedure shall be the English language and the
English language text of this Agreement will be utilised by the
arbitrators.

After providing thirty (30) days prior written notice to the other
Party of intent to arbitrate, either SOCAR or Contractor may initiate
do Podratg: Qaydalarda nozarda tutuldugu kimi, Haaqa sohorindoki
Daimi Arbitraj Mohkomasinin Bas katibina arbitraj baxigi haqqinda
ariza vermoklo va arbitr tayin edarak arbitraj baxisina baslaya bilor
(arbitraj baxigma baslayan Toaraf bundan sonra “Birinci toraf”
adlanir); yuxarida deyilon orizedo arbitrin adi géstorilmolidir.
Miibahisonin istirakcis1 olan digor Torof (“ikinci taref’) orizonin
suratini aldiqdan sonra otuz (30) giin miiddotinds arizaya cavab
verir vo Birinci terofin teyin etdiyi arbitrin tok arbitr olmasina
raziligim bildirir va ya oks halda segdiyi digor arbitrin adim
gostorir.

Ogor ikinci terof Birinci tarofin tayin etdiyi tok arbitri qobul
etmirso, lakin eyni zamanda 6z arbitrini tayin etmirse, Haaga
sohorindaki Daimi Arbitraj Mahkomasinin Bas katibi Qaydalara
uygun olaraq ikinci arbitri tayin edir. Homin iki arbitr otuz (30) giin
arzindo iiciincii arbitri segirler; agar sega bilmasolar, tigiincii arbitri
Haaqa gehorindaki Daimi Arbitraj Mohkomasinin Bas  katibi
Qaydalara uygun suratda teyin edir. Torofler arasinda basqa yazili
razilagma olmadiqda, teyin edilon iigiincii arbitr hor hansi bir
Torafin (0 ciimladon, bela Tarafin Osas ana sirkatinin) tasis edildiyi
élkanin votendasi olmamalidir.

Toroflar miibahisonin lazimi qaydada holli  tigiin _arbitraj
mohkomeasinin (va ya tok arbitrin) her hansi lazimi moalumat
almasina hor ciir imkan yaradirlar (Neft-qaz omoliyyatlarina vo
obyektlora buraxilmaq imkani daxil olmaqla). Hor hansi Tarafo
arbitraj baxigmi her hansi morhalasinda vo ya _ biitiin
morholoalarinds kegirilmasina mane olan va ya angol téradon iiziirlii
sababa géra istirak etmamaya va ya ¢gagirigsa galmomeya yalniz bir
dofa icaza verilir. Tarafin gagirisa takraron va ya iizrsiiz sabab
tiziindon galmomasi arbitraj baxisina fasilo verilmasi iigiin asas vo
ya onun kegirilmasina mane ola bilmaz.

Oz solahiyyotlorinin timumi xarakterini ~mohdudlasdirmadan
arbitr(lor) zoruri hallarda 23.2 bandindoki miiddoalara istinadon
Hékumotin Tominatina uygun olaraq arbitraj xerclorinin va zorarin
6donilmasine dair qarar qabul etmak salahiyyotina malikdir(lor).

(40)

arbitration (the Party initiating the arbitration shall hereinafter be
called the “First Party”) submitting a request for arbitration to the
Secretary General of the Permanent Court of Arbitration in the
Hague, as provided in the Rules, and appointing an arbitrator who
shall be identified in said request. Within thirty (30) days of receipt
of a copy of the request the other Party to the dispute (“Second
Party”) shall respond, indicating whether it accepts the arbitrator
appointed by the First Party as the sole arbitrator, or identifying a
different arbitrator that it has selected.

If the Second Party does not accept the sole arbitrator appointed by
the First Party and also does not appoint its arbitrator, the Secretary
General of the Permanent Court of Arbitration in the Hague shall
appoint a second arbitrator in accordance with the Rules. The two
arbitrators shall, within thirty (30) days, select a third arbitrator
failing which the third arbitrator shall be appointed by the Secretary
General of the Permanent Court of Arbitration in the Hague, in
accordance with the Rules. Unless otherwise agreed in writing by
the Parties, the third arbitrator to be appointed shall not be a citizen
of a country in which any Party (including the Ultimate Parent
Company of such Party) is incorporated.

The Parties shall extend to the arbitration tribunal (or the sole
arbitrator as the case may be) all facilities (including access to the
Petroleum Operations and facilities) for obtaining any information
required for the proper determination of the dispute. Any Party shall
be allowed only one absence or default beyond its reasonable
control which prevents or hinders the arbitration proceeding in any
or all of its stages. Additional absences, or absences which are
within a Party’s reasonable control, shall not be allowed to prevent
or hinder the arbitration proceeding.

Without limiting the generality of their powers, the arbitrator(s)
shall have the power to award costs and damages as necessary with
respect to the Government Guarantee with respect to Article 23.2.
Arbitrajin qorari gatidir, Tarofler iigiin moacburidir va darhal icra
edilir. Almmuis arbitraj qorari icraata gétiiriilmakla onun barasindo
mohkome gerari ¢ixarila biler va ya miivafiq yurisdiksiyaya malik
hor hans1 mohkemada icra barada mahkeme omri alina bilar va ya
seraitdon asili olaraq bu ciir mahkameyo oriza verib mahkemoenin
arbitraj qorarim1 tanimasini vo macburi icra haqqinda omr vermasini
xahis etmok olar.

Hor bir Toraf 6z arbitrinin xerclorini édoyir, va iigiincii arbitra
gekilon xercler, elaca Qaydalarla miiayyon edilmis hor hansi
moasroflor Toroflor arasinda boraber hissolora béliiniir. Yuxarida
deyilonlora baxmayaraq arbitrlar udan Torafa uduzan Torofin
hesabina arbitraj xorclorinin (hiiquq xidmotlorinin miiqabilindo
édonilon aglabatan qonorarlar daxil olmaqla) ovazini verdira
bilorlor. Zorarin avezi pul ila kompensasiya edildiyi halda buraya
pozuntu vaxtindan baslayaraq verdirilon moblogin tam ddonilmasi
vaxtinadok alinan faizlor daxil edilir. Bela hallarda bu ciir va ya har
hans: diger pozuntu vaxtindan tutmus verdirilan mablogin tam
6donilmesi vaxtinadok olan dévr iigiin LIBOR faiz doracosi iistagal
dérd (4) faiz tatbiq olunur. Hor bir Taraf alimmamis faizlorin vo ya
pul vasaitindon istifade imkanini itirmok noaticasinds daymis zorarin
avezinin édonilmasina dair bildirislar taqdim etmak barada hor
hanst milli qanunvericiliyin hor hansi vo biitiin taloblorinin
tatbiqindon imtina edir.

(41)

The arbitration tribunal’s award shall be final and binding on the
Parties and shall be immediately enforceable. Judgement on the
award rendered may be entered and execution had in any court
having jurisdiction or application may be made to such court for a
judicial acceptance of the award and an order of enforcement and
execution, as applicable.

Each Party shall pay the costs of its own arbitrator and the costs of
the third arbitrator in equal shares, and any costs imposed by the
Rules shall be shared equally by the Parties. Notwithstanding the
above, the arbitrators may, however, award costs (including
reasonable legal fees) to the prevailing Party from the losing Party.
In the event that monetary damages are awarded, the award shall
include interest from the date of the breach or other violation to the
date when the award is paid in full. The rate of interest shall be
LIBOR plus four (4) percent over the period from the date of the
breach or other violation to the date the award is paid in full. Each
Party waives any and all requirements of any national law relating
to notice of a demand for interest or damage for the loss of the use
of funds.
OLAVO7

XAM NEFTIN VO TOBii QAZIN HOCMLORININ OLCULMOSi
Vd KEYFIYYOTININ MUOYYON EDILMOSI QAYDASI

Umumi miiddoa

Bu 7-ci Olavada Kontrakt sahasinda ¢ixarilan Karbohidrogenlarin
hacmlorinin 6lgiilmasi va giymotlondirilmasi iisulu garh edilir.

Xam neftin dlgiilmasi

(a)

(b)

Hacm_masroafélganleri. Podratgi Catdirilma montagasinds
daimi hacm masrofélgenleri qurur. Kontrakt sahasinden
gixarilan Xam neftin daqiq dl¢iilmesini, tipinin, miqdarimm

miisyyanlasdirilmasini tomin edacok hacm
mesrofdlgonlorina bitin zoruri Sl¢ii qurgulan, digi
qurgular iigiin nozarat cihazlari, Kontrakt sahosindo

gixarilan Xam neftin hacmini élgmok, keyfiyyotini vo fiziki
xiisusiyyotlorini miiayyon etmak va qeyda almaq_ iigiin
cihazlar va basqa zoruri avadanliq daxil olacaqdir. Podratg1
Kontrakt sahosindon ¢ixarilan Xam neftin hacmini 6lgmok
vo qiymotlondirmok iiciin hecm masrefdlgenlarinden
istifado edir.

Podratc1. homc¢inin Amerika Neft institutunun (ANi)
doracolori ila asas ¢dkiintiilori, suyu vo sixligi Slgmoak iigiin
lazimi cihazlar vo alatlor almmasini tamin edacak va homin
cihazlari miivafiq laboratoriyada saxlayacaqdir. Podratgi
beynolxalq neft-qaz sonayesinda hamiliqla qabul edilmis
standartlara uygun olaraq, istifada edilon saygaclarin
doqiqliyini zoruri hallarda, lakin ayda bir dofadon az
olmayaraq smaqdan kegiracak va kalibrlayacakdir. Biitiin
smaqlarda va kalibrlameda ham ARDNS-nin, hom do
Podratginin niimayendoleri istirak edacak va _noticalar
barado otrafli hesabatlar: ARDNS-nin iki (2) va Podratginin
iki (2) niimayondosi imzalayacaqdir.

(42)

Ll

APPENDIX 7

CRUDE OIL AND NATURAL GAS MEASUREMENT

General

AND EVALUATION PROCEDURE

This Appendix 7 describes the method of measuring and evaluating
the Petroleum produced from the Contract Area.

Crude Oil Measurement.

(a)

(b)

Custody Transfer Meters. Contractor will have custody
transfer meters permanently installed at the Delivery Point.
The custody transfer meters will be capable of accurately
measuring and evaluating the specific type and quantity of
Crude Oil produced in the Contract Area and will be
comprised of all necessary meters, meter testing devices,
instruments, and other associated equipment necessary to
measure, evaluate and record the quantity, quality and
physical characteristics of the Crude Oil from the Contract
Area. Contractor will use the custody transfer meters for
measurement and evaluation of the Crude Oil from the
Contract Area.

Contractor will also provide necessary tools and
instruments to measure BS&W and American Petroleum
Institute (‘API’) gravity and shall store such tools and
instruments in an appropriate laboratory. Contractor shall
test and calibrate the accuracy of the meters being used in
accordance with generally accepted international Petroleum
industry practice whenever necessary and in any event at
least once per month. All testing and calibration will be
witnessed both by SOCAR and by Contractor with detailed
reports and results signed by two (2) representatives from
each of SOCAR and Contractor.
Xam neftin 6l¢iilmasi miiddotlori

Hecm mesrafdlgeniarinin resmi géstericileri miihasibat ugotu
mogsoadlori iigiin, Xam neftin hasilati va noql edilmasi tigiin hafteda
bir dofadan az olmayaraq qeyda alinacaqdir. Homin géstaricilor
asasinda aldo edilan informasiya ARDNS-a ve Podratgiya
verilocokdir. Géstaricilorin qeydo alimmasinin konkret vaxtint
Podratgi tayin edacak va bu barada ARDNS-oa vaxtinda bildiris
verocokdir. Hom ARDNS-nin, hom doa Podratginin horasi iki (2)
niimayonda ayirmaq hiiququna malik olacaqdir; onlar masrofélgenin
géstaricilorinin qeydo alinmasinda istirak edacok va géstoricilorin
qeydiyyat voraqasini imzalayacaqlar.

Tabii qazin lgiilmasi

Bu Sazis iizra gatdinilmis Toabii gqazin hocmi diafraqmali
mesrofdlgonlorin géstaricileri asasinda, ANi-nin  standartlar’_ vo
gaydalar1 ilo miisyyen edilir. Tabii qaz iigiin qurulacaq
mesrofdlgonlorin tipini Podratg: miiayyanlesdiracakdir. Qurulan
dlgma va qiymotlondirma sistemi Tabii qazin miqdarmin,
keyfiyyatinin va fiziki xtisusiyyotlorinin qeydiyyati tigiin biitiin
zaruri masrofélganlarden, alotlarden va basqa alave avadanliqdan
ibaratdir. Tobii qazi dlgon biitiin sistem ikinci dast avadanliqla
tachiz edilocak va sarf olunan biitiin Tabii qaz haqqinda molumati
fasilasiz qeydo ala bilocokdir. Tabii qaz masrafélganleri ayda bir
dofaden az olmayaraq kalibrlonacak va kalibrlama barasinds
hesabatlar ARDNS-nin vo Podratginin niimayondolori tarafinden
tasdiq edilacak va imzalanacaqdir.

Karbohidrogenlarin hacmlorinin élciilmasi qaydasi

(a) Podratc1 va ARDNS basqa ciir raziliga galmasolor,
avadanliqdan kegon Karbohidrogenlorin hacmini dlg¢mak vo
onlart qiymotlondirmak icin ANi-nin qobul  etdiyi
standartlardan va qaydalardan istifade olunur. Homin qayda
vo standartlar ANi-nin “Niimunolor gétiirmoyin standart
metodu’ndan (Standard Method of Sampling) vo
“Karbohidrogenlorin dl¢iilmasi —standartlarma —_dair”

(43)

Timing of Crude Oil Measurement

Official meter readings for accounting purposes will be monitored
not less than weekly for purposes of providing production and
Crude Oil shipment data. Information obtained from these readings
will be reported to SOCAR and Contractor. The actual times of
meter readings will be determined by Contractor with timely
notification to SOCAR. SOCAR and Contractor will each have the
right to have two (2) representatives present to witness meter
readings and sign meter tickets.

Natural Gas Measurement

The quantity of Natural Gas delivered under this Agreement will be
determined from data obtained from orifice meter runs using API
standards and procedures. The type of Natural Gas meters to be
installed will be determined by Contractor. The measurement and
evaluation system installed will be comprised of all the necessary
meters, instruments and other associated equipment necessary to
record the quantity, quality and physical characteristics of the
Natural Gas. The entire Natural Gas metering system will have a
backup and be capable of continuously recording throughput data at
all times. The Natural Gas meters will be calibrated at least once per
month with calibration records witnessed and signed by
representatives of both SOCAR and Contractor.

Petroleum Measurement Procedures

(a) Unless Contractor and SOCAR agree otherwise, API
standards and procedures will be used to measure and
evaluate Petroleum flowing through the equipment. The
API standards and procedures will be taken from or
provided by the API’s Standard Method of Sampling and
Manual of Petroleum Measurement Standards. A copy of
the standards and procedures (and updates and reviews
(b)

vosaitinden (Manual of Petroleum Measurement Standards)
gotiiriiliir. Podratg1 standartlarin va qaydalarin bir niisxasini
(habelo hor hansi dayisikliklori va bunlara diizolislori)
ARDNS-o verir, ham ARDNS, hom do Podratg: bundan
istonilon vaxt istifada edirlor.

Podratginin va ARDNS-nin miitoxassislori
Karbohidrogenlarin hacminin lgiilmasinin va onlarin
qiymotlondirilmasinin konkret va daqiq qaydasim vo
metodlarin’ razilasdirmaq iigiin gériisiirlor. Qayda vo
metodlar islanmo program: tasdiq olunduqdan sonra omoli
cahatdon imkan yaranan kimi tatbiq edilir.

(44)

(b)

thereof) will be provided by Contractor and will be
available both to SOCAR and to Contractor at all times.

Specialists from Contractor and SOCAR shall meet to agree
appropriate detailed Petroleum measurement and evaluation
procedures to be implemented as soon as practicable after
approval of the Development Programme.
OLAVO 8

LAYIH9 STANDARTLARI VO TEXNiKi SORTLOR

Biitiin modon obyektlorinin va méveud qurgularin modifikasiyas1 program1
gergivasinds qurasdirilan avadanliq miiasir beynalxalq standartlara miivafiq
suratda layihalosdirilir va lazim golerse, Xezer donizinin konkret soraiti
tigiin modifikasiya edilir.

Méveud qurgular onlarmn insas1 zamami qiivveda olan standartlar iizro
layihalosdirilmisdir. Podratgi yeni avadanligin tohliikesiz istismari tigiin
lazim bildiyi hallardan basqa, homin qurgular beynalxalq standartlara
miivafiq suratda modernlesdirilmir.

Layihoda istifada olunan texniki sortlor miiasir standartlara vo taninmis
beynolxalq konstruktor taskilatlari va assosiasiyalari torafinden tévsiyo
edilon normalara asaslanir. Bunlardan bozilori asagida sadalanir. Texniki
layiha sartlarina Podratgimin homin beynalxalq standartlar asasinda islayib
hazirladigi alava talabler do daxil edila bilar.

API - Amerika Neft institutu

ANSI - Amerika Milli Standartlar institutu

ASME - Amerika Mithondis-Mexaniklor Camiyyoti

ASTM - Amerika Sinaq vo Materiallar Camiyyoti

BSI -  Britaniya Standartlar institutu

CEN - Avropa Normalasdirma Komissiyasi

CENELEC -  Avropa Elektrotexniki Standartlar Komissiyasi

DIN -  Almaniya Standartlar institutu

IEC - Beynolxalq Elektrotexnika Komissiyasi

IEEE -  Miihondis Elektriklor vo Elektroncular institutu (ABS)

IP - Neft institutu (Béyiik Britaniya)

ISA - Amerika Cihazlar Camiyyoti

IsO - Beynolxalq Standartlasdirma Taskilati

NACE - Korroziya Miihandislori Milli Assosiasiyasi (ABS)

NEMA - Elektrik Avadanlgi istehsalgilarimin Milli Assosiasiyasi
(ABS)

NFPA - Yangindan Miihafiza Tohliikesizliyi Milli Assosiasiyasi
(ABS)

(45)

APPENDIX 8

DESIGN STANDARDS AND SPECIFICATIONS

All new production facilities and all new equipment added as part of a
modification programme to existing facilities, will be designed in
accordance with current international standards, modified where appropriate
for the specific requirements of the Caspian Sea conditions.

Existing facilities were designed to the standards appropriate at the time of
their construction. They will not be modified to comply with international
standards except where determined necessary by Contractor for the safe
operation of new equipment.

The design specifications used will be based on current standards and
recommended practice as published by recognised international engineering
organisations and associations, some of which are listed below. The design
specifications may also include additional requirements developed from
these international standards by Contractor.

API - American Petroleum Institute

ANSI - American National Standards Institute

ASME - American Society of Mechanical Engineers

ASTM - American Society for Testing and Materials

BSI - British Standards Institution

CEN - European Committee for Normalisation

CENELEC - European Committee for Electrotechnical Standards
DIN - The German Institute for Standards

IEC - International Electrotechnical Commission

IEEE - Institute of Electrical and Electronics Engineers (USA)
IP - Institute of Petroleum (UK)

ISA - Instrument Society of America

Iso - International Organisation for Standardisation

NACE - National Association of Corrosion Engineers (USA)
NEMA - National Electrical Manufacturers Association (USA)
NFPA - National Fire Prevention Association (USA)
OLAVO9

OTRAF MUHITIN MUHAFIZaSI
STANDARTLARI VO METODLARI

Kompleks idaraetma sistemi

A. Ekologiya iizra yardim¢1 komita

1.

Rohbar komitonin ekologiya iizra yardimg1
komitasinin tosis edilmosi va taskilat strukturu
Podratginin taklifinds serh olunur; taklif tasdiq
olunmaq iigiin ARDNS-o teqdim edilir. ARDNS
torafinden tasdiq edildikden sonra ekologiya iizra
yardimg¢i komita tasdiq olunmus tévsiyalera uygun
yaradilir vo Podratgi taroflorin, ARDNS-nin,
Azarbaycan Respublikas: Ekologiya va Tabii
Sarvatler Nazirliyinin, Azorbaycan Milli Elmlor
Akademiyasinn va digar miivafiq tadqiqat
institutlarmin niimayandolorindon ibarot olur.

2. Ekologiya iizra yardimg1 komitanin vozifolori:

— miisyyen edilmis ekoloji_ —_ parametrlorin
monitorinqi iigiin monitoring programini tortib
etmok;

— monitoring programin koordinasiya etmak;

—  naticalari nozerdon kegirmoak vo taklifler irali
stirmok;

—  illik hesabati dare etdirmak.

B. Otraf miihitin miihafizoasi iizra ig program

Neft-qaz omoliyyatlarmin yerino yetirilmasi zamami 26.2
bandina uygun suratda omel edilmoli olan Otraf miihitin
miihafizesi program: agsagidaki qaydada_ morhololara
béliiniir:

(46)

APPENDIX 9

ENVIRONMENTAL STANDARDS

AND PRACTICES

Integrated Management System

A. Environmental Sub-Committee

1.

The formation and organisation of an environmental
sub-committee of the Steering Committee shall be
set forth in a proposal of Contractor which will be
submitted to SOCAR for approval. Once approved
by SOCAR, the Environmental Sub-Committee shall
be formed in accordance with the approved
recommendation and shall be composed of
environmental representatives of Contractor Parties
and SOCAR, the Ministry of Ecology and Natural
Resources, Azerbaijan National Academy of
Sciences and other relevant research institutes.
Responsibilities of the environmental  sub-
committee shall be to:

— design monitoring program for monitoring of
selected environmental parameters;

— co-ordinate monitoring program;
— review results and propose recommendations;

— publish annual report.

B. Environmental Work Programme

The environmental work programme to be pursued during
Petroleum Operations pursuant to Article 26.2 shall be
phased as follows:
Seysmik tadqiqatlar

— traf miihita tasirin qiymotlondirilmasi;

— Seysmik omoliyyatlar zamam  saglamligin
qorunmasi, tohliikosizlik texnikasimin va otraf
mihitin miihafizosinin tomin edilmosi, o
ciimladen geza vaziyyatlori iigiin prosedurlar,
neft dagilmalarma qarsi cavab tadbirleri plan,
tullantilarin idaraolunmasi plant va audit
programi.

Kosfiyyat qazmasi

— Qazmanin otraf mithita tasirinin qiymotlondiril-
mosi;

— traf mithitin ilkin vaziyyotinin qiymotlondiril-
mosi;

—  Ekoloji monitoring program;

— Kosfiyyat qazmasi zaman — saglamligin
qorunmasi, tohliikesizlik texnikasinin vo otraf
mihitin mihafizosinin temin edilmoasi, o
ciimladen geza vaziyyotlori iigiin prosedurlar,
neft dagilmalarina qarsi cavab tadbirlori plan,
tullantilarin (qazma slam daxil olmaqla)
idarsolunmasi plami va audit programi.

islonma vo hasilat
islonma vo hasilat dévrii iigiin otraf miihitin

mithafizosina dair is program: Iglonme proqrami ilo
birlikdo tasdiq iigiin ARDNS-a taqdim edilir.

1. For seismic surveys

— Environmental impact assessment;

— Health, safety and environmental management
plan for seismic operations, including
emergency procedures, oil spill contingency
plan, waste management plan and an audit
programme.

2. For exploration drilling
— Drilling environment impact assessment;
— Baseline environmental study;

— Environmental monitoring programme;

— Health, safety and environment management
plan for exploration drilling, including
emergency procedures, oil spill contingency
plan, waste management plan (including drill
cuttings disposal) and an audit programme.

3. For development and production

The environmental work programme for the
Development and Production Period shall be
submitted together with the Development
Programme to SOCAR for approval.

Il. Otraf miihitin miihafizosi standartlart Il. Environmental Standards
Asagida neft va tabii qaz kasfiyyati va hasilati sahasinda foaliyyatlo The following are general and specific guidelines relating to
baglhi atqilar iizra timumi vo konkret normalar verilmisdir. discharges associated with oil and natural gas exploration and

production activities.

(47)
A. Umumi normalar

Asagidaki normalarda _ géstarilanlor _istisna
edilmakla emal olunmus neft, quyulardan gixan
qum, lay suyu, qazma mohlulu, qazma slam, yaxud
kasfiyyat vo hasilat meydangalarindaki basqa
tullantilar atilmur.

icazo olmadan bilavasita doniz sothino atqular
qadagandir. Hazirki normalarda tasdiq olunan
biitiin atqilara kessonlara buraxilma yolu ila nazarat
edilir; kessonlarm agiq uclari daim doniz sathinden
azi iki (2) fut asagida yerlasdirilir.

B. Tullantilara dair normalar va tullantilarin monitoringi

1.

Lay suyu

Oger Xozer donizinin suyu ilo lay suyunun
uyusmasin aydinlasdirmaq iigiin standart simagin
yekunlari géstorso ki, bu iki su aximinm garismasi
noaticasinda Karbohidrogenlor hasilatinin iimumi
saviyyesinin asagi diigmasina sabab olan lay
zadalonmesi bas vermayacak, onda Podratgi lay
tazyiqini saxlamaq iiciin lay suyundan istifado
etmaya ¢galisacaqdir. Oger bu iki su axint bir-birino
uyussa, Podratg: qabaqcadan temizlonmis suyu
Xozer donizina yalniz lay tezyiqini saxlamaq iigiin
talob edilon timumi hacmdon artiq qalan hacmda va
ya qoza voziyyati yarandiqda, avadanliq sindiqda,
yaxud mexaniki cahatden nasaz olduqda ata bilar.
Oger bu iki su axim uyusmasa, Podratgi ¢ixarilan
lay suyunu Xozer donizina beynolxalq neft-qaz
sonayesinin hamiliqla qabul edilmis prinsiplorino
vo metodlarma uygun  suratda qabaqeadan
tomizlodikdon sonra ata bilor.

(48)

A.

General Guidelines

There shall be no discharge of waste oil, produced
water and sand, drilling fluids, drill cuttings or
other wastes from exploration and production sites
except in accordance with the following guidelines.

There shall be no unauthorised discharges directly
to the surface of the sea. All discharges authorised
by these guidelines shall be controlled by
discharging into a caisson whose open end is
submerged, at all times, a minimum of two (2) feet
below the surface of the sea.

Discharge Guidelines and Monitoring

1.

Produced Water

Contractor will endeavour to utilise produced water
for reservoir pressure maintenance if, through
standard compatibility testing with Caspian Sea
water, no damage to the reservoir resulting in a
reduction in overall hydrocarbon recovery would
occur by mixing the two water streams. In the event
that the two water streams are compatible,
Contractor may only discharge a volume of
produced water after treatment to the Caspian Sea
that exceeds the total volume required for reservoir
pressure maintenance or in the event of an
emergency, accident or mechanical failure. In the
event that the two water streams are not
compatible, Contractor may discharge produced
water to the Caspian Sea after treatment in
accordance with generally accepted international
Petroleum industry standards and practices.
Qazma slami vo qgazma mohlullari

(a)

(b)

(c)

(@d)

Az toksiklik xiisusiyyatina malik qazma
mohlullari va bioloji deqradasiyaya ugrayan
qazma mohlullart istisna olmaqla, neft mangoli
qazma mohlullarmi atmaq gqadagandir.

Az toksiklik xiisusiyyatina malik qazma
mohlullarindan va bioloji deqradasiyaya
ugrayan gazma mobhlullarmdan _ istifado
noticasinda aliman qazma_ slami_ istisna
olmaqla, neft mangali qgazma mohlullarindan
istifado naticasinda almmig qazma slamunin,
tarkibinda “yagli su” tipli emulsiya olan
qazma mohlullarmin va tarkibinda islonmis
masin yagi, soyuducu yag, transmissiya yagi
vo neft monsoli har hansi siirtkii yaglari olan
qazma mohlullarmin atilmasi qadagandir.

Qazma_ mohlulu  sistemindo  xloridlorin
maksimum — qatiligi_ “qobuledici” =~ suyun
tarkibindoki qatiliqdan dérd (4) dofaden gox
olduqda, gazma slaminin va qazma
mohlullarmin atilmasi qadagandir.

Qazma programinin yerina yetirilmasino
baslamazdan  ovval qazma mohlulunun
dévretma sistemi layiholondirilir; homin
sistem laboratoriyada misid doniz
xergenginden va ya Xozar donizinin Podratg1
ila ARDNS arasinda razilasdirilmis digor
indikator orqanizmlorindon istifada etmoklo
kaskin  toksikliyi ABS Otraf Miihitin
Mithafizosi Agentliyinin (EPA) 96 saat
yoxlanmasi iisulu ilo sinaqdan_ kegirilir.
Qazma program: hayata kegirilerkon bioloji
deqradasiyaya  ugrayan az__ toksiklik
xiisusiyyatino malik qazma mohlullarmin
atilmasina icaza verilocakdir.

(49)

2.

Drill Cuttings and Drilling Fluids

(a)

(b)

(c)

(d)

There shall be no discharge of oil based
drilling fluids, other than low toxicity and
biodegradable drilling fluids.

There shall be no discharge of drill cuttings
generated in association with the use of oil
based drilling fluids, invert emulsion drilling
fluids, or drilling fluids that contain
radiation, if any, waste engine oil, cooling
oil, gear oil, or other oil based lubricants,
other than cuttings generated in association
with the use of low toxicity and
biodegradable drilling fluids.

There shall be no discharge of drill cuttings
or drilling fluids if the maximum chloride
concentration of the drilling fluid system is
greater than four (4) times the ambient
concentration of the receiving water.

Prior to the start of the drilling programme, a
drilling mud system will be designed and
laboratory tested under the U.S. EPA, 96-
hour acute toxicity test using mycid shrimp
or other indicator organisms of the Caspian
Sea agreed between Contractor and SOCAR.
Those muds biodegradable and of low
toxicity will be authorised for discharge
during the drilling programme.
(f)

Zahorliliyi Xezer donizi iiciin miisyyon
olunmus iisullarla tayin etmakdon 6trii qgazma
zaman = miintazam ~—surotda = qazma
mohlulunun = sinaq_—sniimunolori _segilib
gotiiriilacakdir.

Qazma mohlulunun dévretma  sisteminin
tarkibi qazma omoliyyatlarmin
dayigmasinden irali kelen taloblera uyqun
olaraq tashih edila biler. Moahlulun neft,
duzluluq vo zohorlilik iizra ~—yuxarida
gostorilen limitlerdan konara  ¢ixmadigi
miisyyan  edilarse, dévretma  sisteminin
doyisilmis qazma mohlulu atila bilar.

Digor tullantilar

(a)

(b)

(c)

(@d)

Kanalizasiya tullantilar1 ABS-in Sahil
Miihafiza Xidmoti torofinden
sertifikatlasdirilmis va ya ona baraber doniz
sanitariya qurgusundan terkibinda gézla
goriinon iizon bork maddolarin olmamasi va
galigq xloridlarin timumi miqdarinin 0,5 mq/I-
don ¢ox, lakin 2,0 mq/I-don az olmasi sortilo
atila  bilor. Qaliq xloridlerin § miqdarim
6lgmak iigiin Hach metodu ila CN-66-DPD
smagi kegirilir.

Toarkibinda gézlo  gériinan iizon bark
maddaler olmadiqda moaisot tullantilar1 vo
girkli moisat sulari atila bilor.

Duzsuzlasdinici qurgunun tullantilari atilir.
Neft lokolori vizual miisahido edilmodikdo

goyorte sular1 va yuyuntu sulari atila bilor.
Torkibindo neft olan sular ile temiz tullanti

(50)

(f)

During drilling operations, mud samples will
be collected periodically to determine
toxicity using procedures established for the
Caspian Sea.

The composition of the mud system may be
altered as necessary to meet changes in the
drilling operations. The modified mud
system may be discharged if it has been
shown to meet the above limits for discharge
on oil, salinity and toxicity.

Other Wastes

(a)

(b)

(c)

(d)

Sanitary waste may be discharged from a
U.S. Coast Guard certified or equivalent
Marine Sanitation Device (MSD) with total
residual chlorine content greater than 0.5
mg/l but less than 2.0 mg/l as long as no
floating solids are observable. The Hach
method CN-66-DPD test shall be used to
measure the residual chlorine.

Domestic wastes and gray water may be
discharged as long as no floating solids are
observable.

Desalinisation unit wastes shall be
discharged.

Deck drainage and wash water may be
discharged as long as no visible sheen is
observable. Oily and clean drainage or wash
(e)

sular va ya yuyuntu sulari ayri-ayriliqda
yigilir; tamiz su doniza buraxilir, tarkibindo
neft olan su iso yuxaridaki B.1 bandino
uygun suratdo temizlonir.

Zibil donizo atilmir. Zibil tullantilar iigiin
nozerda tutulan miivafiq sahil qurgusuna
dasinir.

Monitoring

(a)

(b)

Lay suyu

(1) Yuxaridaki B.1 bandina uygun olaraq
atilmis lay suyunun hacmina va bu
suyun torkibindoki neftin va yagin
qgatiligina hor giin nozarat edilir.

(2) Neftin vo yagin orta sutkaliq va orta
ayliq qatilgi barada otraf miihitin
miihafizasi tizra miivafiq orqanlara hor
ay hesabat verilir.

Qazma slami vo qazma mohlullani

(1) Qazma_=mohlullan = asqarlarimin = va
onlarm yuyucu maye sistemino alava
edilon hacmlorinin, yaxud kiitlolorinin
ucotu hor quyu iigiin aparilir.

(2) Qazma mohlullarmin xassolorins, o
ciimlodon xloridlorin hacm faizina vo
gatiigina hor giin hor quyu_ iiciin
nozarat edilir.

(3) Atilan gqazma slaminin vo qazma
mohlullarinin hesablanmis hocmi hor
giin geydo alimir vo bu barada otraf

G1)

water shall be segregated; clean water shall
be discharged to the sea and oily water shall
be treated as provided in B.1 above.

(e) _ Trash shall not be discharged offshore. Trash
shall be transported to an appropriate land-
based disposal facility.

Monitoring

(a) Produced water
(1) The volume of produced water

discharged in accordance with B.1
above and concentration of oil and
grease contained in the discharge will
be monitored daily.

(2) | The daily and monthly average oil and
grease concentration will be reported
to the appropriate environmental
authority monthly.

(b) Drill Cuttings and Drilling Fluids

(1) An inventory of drilling fluids
additives and their volumes or mass
added to the drilling fluid system will
be maintained for each well.

(2) Drilling fluid properties, including
volume percent oil and concentration
of chlorides, will be monitored daily
for each well.

(3) The estimated volume of drill cuttings
and drilling fluids discharged shall be
recorded daily and reported monthly to
miihitin miihafizasi iizra miivafiq
organlara har ay molumat verilir.

(c) Diger tullantilar

Atilan digor tullantilarm hesablanmis hacmi
hor giin qeydo alimir, bu barada her ay
molumat verilir va asagidakilar géstorilir:

(i) kanalizasiya tullantilar;

(ii) moaisat tullantilar;

(iii) géyerte sulart va yuyuntu suyu.

Atmosfera emissiyalar iizra normalar vo monitoring

Podratgiya atmosfera emissiyalar buraxmaga icazo verilir.
Bela emissiyalar mohdud olmali va onlarin monitoringi
beynolxalq neft-qaz sonayesinin hamiligla qabul edilmis
prinsiplorino va metodlarma uygun suratde kegirilmalidir.

Tohliikasizlik texnikasina dair normalar

26.1 bondinin miiddoalarina amal edilmasi gortila, Podratg1
Saziso uygun olaraq Neft-qaz omoliyyatlan apararkon
Azarbaycanin miivafiq  normativlorini vo asagidaki
beynolxalq tahliikesizlik texnikasi va istehsalat gigiyenasi
normalarini nozora alir:

1. Beynolxalq Neft vo Qaz _ istehsalcilan
Assosiasiyasinin (OGP) hesabat va normalari —
SOTOM iizro idarsetmo;

2. Beynalxalg Qazma_ Podratgilari1 Assosiasiyasi
(IADC) — Qazma zamani tahliikasizlik texnikasina
dair vasait;

(52)

Dz.

the appropriate environmental

authority.
(c) Other Wastes
The estimated volume of other wastes
discharged shall be recorded daily and
reported monthly to include:
(i) Sanitary waste;
(ii) Domestic waste;
(iii) Deck drainage and wash water.

Air Emission Guidelines and Monitoring

Contractor is authorised to discharge air emissions. Such
discharges will be limited and monitored in accordance
with generally accepted international Petroleum industry
standards and practices.

Safety Guidelines

Contractor shall take into account subject to the provisions
of Article 26.1 relevant Azerbaijani regulations and the
following international safety and industrial hygiene
standards in conducting its Petroleum Operations under the
Agreement:

1. International Association of Oil and Gas Producers

(OGP) reports and guidelines - HSE Management;

2. International Association of Drilling Contractors
(IADC) - Drilling Safety Manual;
Beynalxalq Geofiziki Podratgilar Assosiasiyasi
(IAGC) — istismar zamani tahliikasizlik texnikasina
dair vasait;

Sonaye gigiyenasi_ tizra_ déviet —hokimlorinin
Amerika Konfransi — Is  yerinda kimyoavi
maddaloarin hadd géstaricilori.

(53)

International Association of Geophysical
Contractors (IAGC) — Operations Safety Manual;

Threshold Limited Values for Chemical Substances
in the Work Environment — American Conference
of Governmental Industrial Hygienists.
Kontrakt

OLAVO 10

KOSFIYYAT iSLORi PROQRAMI

sahasinin hiidudlar1 daxilinda neftin va gqazin potensial

ehtiyatlarim kasf etmok magqsadile, Podratgi 4-cii Maddada tasvir edildiyi
kimi, islor programint asagidak1 istiqamotlorda hoyata kegirir:

(iv)

(vy)

ARDNS-nin raziligi ilo Kontrakt sahosinin hiidudlaridan konarda
amoliyyat baximindan qismon miimkiin olan iigélgiilii_ seysmik
kasfiyyat aparir, onun noticaloarini tahlil va tefsir edir; va

Qazma islori iigiin tahliikesiz va ekoloji cahatdon yararli yer segmok
mogsadila miithandis-geoloji tadqiqat aparir; vo

Sazisin 4.2(d) bondinin miiddoalarmm nazera almaq_ sortila,
perspektiv horizontlarda neftin va qazin mévcudlugunu miiayyon
etmok iigiin Kontrakt sahosinds iki (2) axtarig quyusu qazir.
Kasfiyyat dévrii orzinds, hansi dorinliya daha tez gatmaqdan asili
olaraq, ya Fasila lay dastasinin dabanina, ya da doniz saviyyasinden
asagida yeddi min (7000) metr dorinliyino bir (1) quyu qazilir. BP
ikinci kesfiyyat quyusunu qazmaq qerarina galorsa, o da hansi
dorinliya daha tez ¢atmaqdan asili olaraq ya Fasilo lay dastasinin
dabanina, ya da doniz soviyyasindan asagida yeddi min (7000) metr
dorinliyina gazilir.

lave kasfiyyat dévrii orzinda Podratg: hansi dorinliya daha tez
gatmaqdan asili olaraq ya Fasilo lay dastasinin dabanina, ya da
doniz saviyyasindan asagida yeddi min (7000) metr dorinliyina iki

(2) quyu gazir.

(iii) va (iv) bendlarinds géstarilon kesfiyyat quyularim1 qazmaqdan
mogsed Kontrakt sahasinin hiidudlari daxilinda askar edilmis
Karbohidrogenlorin asagiya dogru yayilma soarhodlerini va laylarin
parametrlorini daqiqlesdirmakdir. Bu quyular qazilarkon beynalxalq
neft-qaz sonayesinin standartlarina vo ononavi metodlarma uygun
olaraq siixur niimunolari gotiiriilacakdir.

(54)

APPENDIX 10

EXPLORATION WORK PROGRAMME

For the purposes of exploring the oil and gas potential within the Contract
Area Contractor shall carry out a programme of work as described in Article
4 in accordance with the following guidelines:

(iv)

Shoot, process and interpret three dimensional seismic which may
for operational reasons upon SOCAR’s approval be shot partially
outside the Contract Area; and

Carry out an upper section site survey to select a safe and
environmentally sound site for drilling; and

Subject to Article 4.2(d) of the Agreement, drill in the Contract
Area two (2) exploration wells to ascertain the presence of oil and
gas in the prospective horizons. During the Exploration Period one
(1) well shall be drilled to the base of the Fasila Suite or to a depth
of seven thousand (7000) metres subsea, whichever occurs first. If
the decision to drill the second well is taken by BP, it shall also be
drilled to the base of the Fasila Suite or to a depth of seven
thousand (7000) metres subsea, whichever occurs first.

During the Additional Exploration Period, Contractor shall drill two
(2) wells to the base of the Fasila Suite or to a depth of seven
thousand (7000) metres subsea, whichever occurs first.

Exploratory wells drilled as set out in (iii) and (iv) shall have the
objective of further defining the areal extent, downdip limits and
reservoir properties of any Petroleum found within the Contract
Area. Drilling of such wells shall be accomplished with
conventional core acquisition techniques according to international
Petroleum industry standards.
wi)

Quyularin qiymotlondirilmasi tigiin digor islorla yanasi, asagidaki
QKT (quyularin geofiziki tadqiqati) smaqlari aparilir:

(a)

(b)

(c)

(@d)

konduktor komorinin basmaginm goyuldugu dorinlikda —
gqamma-karotaj va neytron karotaji (texminon konduktorun
endirilma darinliyindan donizin dibina gador);

goruyucu borularin birinci texniki kemorinin endirildiyi
dorinlikda — veziyyata gére, qamma-karotaj, induksiya
karotaji, akustik karotaj, sixliq va neytron  karotaji,
quyudivart kernalma (Suraxam, Agcagil va Abseron lay
dastalorindan kegarak taqriben birinci texniki komoerinin
endirilma darinliyindon konduktor kamerinin basmagina
qedor);

ikinci texniki qoruyucu kamorinin endirilma darinliyinda —
voziyyata gore, qamma-karotaj, induksiya karotaji, akustik
karotaj, sixliq va neytron karotaji, yan mikro karotaji,
inklinometriya, kavernometriya (profilometriya),
quyudivari kernalma va lay sinaqlari (Balaxani va Sabungu
lay dastasinin yuxari hissasinden ke¢garak taqriben ikinci
texniki kemorinin endirilmo dorinliyindon birinci texniki
komorinin basmagina qador);

quyruq kemorinin endirilma darinliyinde — veziyyate gére,
gqamma-karotaj, induksiya karotaji, akustik karotaj, sixliq vo
neytron karotaji, yan  mikrokarotaji, inklinometriya,
kavernometriya (profilometriya), quyudivar1 kernalma vo
lay sinaqlari (Balaxani lay dastasinden kegarak taxminon
quyruq koemorinin endirilma dorinliyindon ikinci texniki
qoruyucu kamorinin basmagina qadar);

quyunun son dorinliyinde — vaziyyate géra, qamma-karotaj,
induksiya karotaj1, akustik karotaj, sixliq vo neytron
karotaji, yan mikrokarotaji, inklinometriya, kavernometriya
(profilometriya), quyudivar1 kernalma va lay sinaqlari
(Fasila lay dastasindon kegarak vo Balaxani lay dastasinden
asagida taqribon istismar kemorinin endirilmo dorinliyinden
quyruq kemorinin basmagina gador), habela son dorinlikdan

(55)

(vi)

To evaluate the wells an appropriate logging and testing programme
may include but not be limited to the following:

(a)

(b)

(c)

(d)

at the conductor casing point, gamma ray and neutron log
(from approximately conductor setting point to seafloor);

at the surface casing point, gamma ray log, induction logs,
sonic log, density and neutron logs, sidewall cores as
appropriate (from approximately surface casing point to
conductor casing shoe through the Surakhany, Akchagyl
and Apsheron Suites);

at the intermediate casing point, gamma ray log, induction
logs, sonic log, density and neutron logs, microlaterolog,
dipmeter, caliper (profiler), sidewall cores and formation
tests as appropriate (from approximately intermediate
casing setting point to surface casing shoe through the
upper Balakhany and Sabunchi Suites);

at the final casing point, gamma ray log, induction logs,
sonic log, density and neutron logs, microlaterolog,
dipmeter, caliper (profiler), sidewall cores and formation
tests as appropriate (from approximately liner casing point
to the intermediate casing shoe through the Balakhany
Suite);

at total drilled depth, gamma ray log, induction logs, sonic
log, density and neutron logs, microlaterolog, dipmeter,
caliper (profiler), sidewall cores and formation tests as
appropriate (from approximately production casing point to
the linear casing shoe through the Fasila and lower
Balakhany Suites) as well as a vertical seismic profile log
(VSP) taken at intervals between total depth to seafloor;
(vii)

(viii)

donizin dibinodok olan intervallar arasinda saquli seysmik
profillasdirma (SSP);

(f) qazma_ komorindeki laysmayici cihaz vasitasila asas
mohsuldar horizontlarm yoxlanmasi — vaziyyotdon asili
olaraq.

Podratgi alava geoloji informasiya aldo etmak maqsadila Kontrakt
sahasinin hiidudlari daxilinds kasfiyyat quyularinin yan gévdolorini
qazmaq vo ya olava kasfiyyat quyular: qazmaq hiiququna malikdir,
lakin buna borclu deyildir.

Kasfiyyat qazmasina va qiymotlandirmaya dair biitiin hesabat vo
sonadlar bu Sazisin 7-ci Maddasina uygun suratde taqdim edilir.

(56)

(vii)

(viii)

(f) drill stem tests (DST’s) of major productive horizons as
appropriate.

Contractor shall have the right, but not the obligation, to sidetrack
any exploration wells, drill to greater depths or drill additional
exploration wells within the Contract Area for the purposes of
obtaining additional geological information.

All reporting and records pertaining to exploration drilling and
evaluation shall be submitted according to Article 7 of this
Agreement.
X9ZOR DONIZININ AZORBAYCAN SEKTORUNDA
S$OFOQ-ASIMAN DONIZ BLOKUNUN
KOSFIYYATI, ISLONMOSi VO
HASILATIN PAY BOLGUSU HAQQINDA SAZiSo

AZORBAYCAN RESPUBLIKASI
DOVLOT NEFT SiRKOTI

iLo

BP EKSPLOREYSN (AZORBAYCAN) LiMiTED

ARASINDA

ARDNS-NIN ORTAQ NEFT SIRKOTININ
YARADILMASINA DAiR

QOSMA

ADDENDUM

TO

AGREEMENT ON THE EXPLORATION,
DEVELOPMENT AND PRODUCTION SHARING
FOR THE SHAFAG-ASIMAN OFFSHORE BLOCK
IN THE AZERBAIJAN SECTOR OF THE CASPIAN SEA

RELATING TO THE FORMATION OF
SOCAR OIL AFFILIATE

BETWEEN

THE STATE OIL COMPANY
OF THE REPUBLIC OF AZERBAIJAN

AND

BP EXPLORATION (AZERBAIJAN) LIMITED
Bu Qosma Xozer donizinin Azarbaycan sektorunda Safeq-Asiman doniz
blokunun kasfiyyati, igskanmosi va hasilatm pay bélgiisii haqqinda Sazisin
(bundan sonra “Sazis” adlandirilacaq) imzalandigi tarixdo

bir torefdon Hékumot taskilat: olan ALORBAYCAN RESPUBLIKASI
DOVLOT NEFT SIRKOTI (bundan sonra “ARDNS” adlandirilacaq) va

digor tarofden ingiltarada gqeydo almms BP EKSPLOREYSN
(AZORBAYCAN) LIMITED sirkoti (bundan sonra “BP” adlandirilacaq)
arasinda baglanmisdir.

Yuxarida sadalanan hiiquqi soxsler bazen ayriliqda “Toraf”, birlikda iso
“Toroaflor” adlandinila bilor.

NOZIRO ALARAQ Ki,
1. ARDNS BP-ya ARDNS-nin Ortaq Neft Sirkotinin (bundan sonra

“ONS” adlandirilacaq) holo yaradilmadigi barada malumat
vermisdir; vo

2. ARDNS Sazis iizra ONS-in biitiin Shdalik va vazifalorini 6z iizorino
gotiirmaye hazirdir, onlar iigiin mosuliyyet dasimaq salahiyyatino
malikdir; vo

3. ARDNS vo BP raziliga galmislor ki, ONS yaradilanadak va Sazis
asagida géstarilon qaydada ONS torafinden yazili sakilda tosdiq
edilonadak ARDNS ONS-in adindan faaliyyat géstaracak.

BUNUNLA TOSDIQ EDILIR Ki, Toreflor asagidakilar barade raziliga
galmislor:

1. ARDNS Sazis va goalecakda Digar Podratgi tarofler va ONS
arasinda imzalanacaq hor hansi sonraki sazislor, miiqavilolor va ya
diger hiiquqi sonodler iizra ONS-in biitiin dhdoliklori iigiin
mesuliyyat dasiyir va asagidaki moqamlaradak ONS-in adindan
foaliyyat géstarir: (i) ONS-in lazimi qaydada qeyda alindigi va onu
geydo almig 6lkonin qanunvericiliyinin miiddoalarina va 6z

This Addendum is made and entered into on the same date as the
Agreement on the Exploration, Development and Production Sharing for the
Shafag-Asiman Offshore Block in the Azerbaijan Sector of the Caspian Sea
(hereinafter called the “EDPSA”) between:

THE STATE OIL COMPANY OF THE REPUBLIC OF
AZERBAIJAN (hereinafter called “SOCAR”), a Government body, on the
one hand and

BP EXPLORATION (AZERBAIJAN) LIMITED, a_ company
incorporated in England (hereinafter called “BP”), on the other hand.

The entities named above may sometimes be referred to individually as
“Party” and collectively as “the Parties”.

WHEREAS:

1. SOCAR has informed BP that SOCAR Oil Affiliate (hereinafter
called “SOA”) has not yet been formed; and

2. SOCAR is willing and fully empowered to assume and be bound by
all obligations and liabilities of SOA under the EDPSA; and

3. SOCAR and BP have agreed that SOCAR will act on behalf of
SOA pending the formation of the SOA and SOA’s written
ratification of the EDPSA as hereinafter appears.

NOW THEREFORE, the Parties hereby agree as follows:

1. SOCAR shall be responsible for all obligations of SOA under the
EDPSA and any further agreements, contracts or legal instruments
between the Other Contractor Parties and SOA and shall act on
behalf of SOA, until such time as: (i) SOA has been duly organised
and is validly existing in accordance with the law of its country of
incorporation and with its charter; (ii) SOA has ratified its
nizamnamesinin miiddoalarma miivafiq suratda méveud oldugu
giinodak; (ii) ONS-in Direktorlar surasi onun Sazisdo istirakin1 vo
bu Qogsmani tasdiq eden qatnama qabul edonadak; (iii) ONS
ARDNS-nin onun adindan gérdiiyii biitiin horakotleri_ tasdiq
edonadek; va (iv) ONS yuxaridaki (i), (ii) vo (iii) bendlarinda
gostarilonlarin tasdiq olundugu biitiin sonodleri Digar Podratgi
taraflera taqdim edonadek. Taraflear ONS-in adindan ARDNS-nin
gordiiyii biitiin horakotlera yuxaridaki (i), (ii), (iii) va (iv)
bandlarinda nozerda tutulan hadisalera va tedbirlera qader ONS-in
6ziiniin gérmiis oldugu horakatlor kimi baxa bilorlor.

2. ARDNS bununla Ghdasina gétiiriir ki, (i) ONS-in lazimi qaydada
qeydo alinmasin1 va qanuni suratds mévcud olmasin tamin
edacakdir; (ii) ARDNS tominat verir ki, ONS lazimi qaydada qeydo
alindiqdan va qanuni suratda mévcud olduqdan dorhal sonra onun
Sazisdo istiraki va bu Qosma tasdiq edilocokdir; (iii) ARDNS
taminat verir ki, ONS lazimi qaydada qeyda alindiqdan vo qanuni
suretda méveud olduqdan dorhal sonra bundan ovvel onun adindan
ARDNS-nin gérdiiyii biitiin harakatleri va Digar Podratgi teraflorin
gordiiklori biitiin horakotlari tasdiq edacakdir; (iv) ARDNS taminat
verir ki, ONS lazimi qaydada qeydo alindiqdan va qanuni suratdo
méveud olduqdan darhal sonra bu 2-ci maddanin yuxaridaki (i), (ii)
vo (iii) bondlarina aid biitiin sonodlori Taraflera taqdim edacakdir.

3. Bu Qosma Sazisin miivafiq sortlerina yuxarida gorh edilan sakildo
doyisikliklar vo/yaxud diizolislor edir va biitiin mogsodler iigiin
Sazisin tarkib hissasi sayilir; miivafiq suratde Sazisin 25.1 bandino
uygun olaraq ona Azarbaycan Respublikasinda tam qanun qiivvasi
verilir.

4. Bu Qogsmadan irali galon va ya onunla bagli biitiin fikir ayriliqlari
Sazisin 23.3 bondina miivafiq sakilda hall edilir; bu Qosma Sazisin
23.1 bandinda géstarilan hiiquqla tenzimlonir.

BUNLARI TOSDIQ EDOROK, Toroflorin lazimi salahiyyot verilmis
niimayondoalori bu Qosmani “_7_” oktyabr 2010-cu il
tarixindo imzaladilar.

Il

participation in the EDPSA and this Addendum through a resolution
of its Board of Directors; (iii) SOA has ratified all actions taken by
SOCAR on behalf of SOA; and (iv) SOA delivers to the Other
Contractor Parties all documents evidencing (i), (ii) and (iii) above.
The Parties may place reliance on the actions of SOCAR taken on
behalf of SOA as if taken by SOA itself until such time as the
events and actions required in (i), (ii), (iii) and (iv) above have
occurred.

2. SOCAR hereby undertakes that: (i) SOA shall be duly organised
and validly existing; (ii) SOCAR shall ensure that SOA authorises
its participation in the EDPSA and this Addendum promptly after it
is duly organised and is validly existing; (iii) SOCAR shall ensure
that SOA ratifies all actions taken by SOCAR on behalf of SOA
and all actions taken by the Other Contractor Parties promptly after
it is duly organised and validly existing; and (iv) SOCAR shall
ensure that SOA delivers to the Parties all documents evidencing
(i), (ii) and (iii) of this Paragraph 2 promptly after it is duly
organised and validly existing.

3. This Addendum modifies and/or amends the relevant terms and
conditions of the EDPSA as set forth herein and shall be considered
for all purposes a part of the EDPSA and shall accordingly be given
the full force of law in the Republic of Azerbaijan as provided in
Article 25.1 of the EDPSA.

4. Any disputes arising out of or in connection with this Addendum
shall be resolved as set forth in Article 23.3 of the EDPSA and the
law governing this Addendum shall be as set forth in Article 23.1 of
the EDPSA.

IN WITNESS WHEREOF the Parties have executed this Addendum as of
the 7th __ day of October 2010 by their duly authorised
representatives.

AZORBAYCAN RESPUBLIKASI DOVLOT NEFT SiIRKOTI

adindan va onun tapsirigi ilo

imza:

Adi:

Vozifa:

imza:

Adi:

Vozifa:

BP EKSPLOREYSN (AZORBAYCAN) LiMiTED
sirkotinin adindan va onun tapsirigi ila

imza:

Adi:

Vozifa:

imza:

Adi:

Vozifa:

I

For and on behalf of the

STATE OIL COMPANY OF THE REPUBLIC OF AZERBAIJAN

By:

Name:

Title:

By:

Name:

Title:

For and on behalf of
BP EXPLORATION (AZERBAIJAN) LIMITED

By:

Name:

Title:

By:

Name:

Title:

